Exhibit 10.3

EXECUTION VERSION

 

 

 

BACKSTOP COMMITMENT AGREEMENT

AMONG

EASTMAN KODAK COMPANY

AND

THE BACKSTOP PARTIES PARTY HERETO

Dated as of June 18, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1 Definitions

     2   

Section 1.2 Additional Defined Terms

     12   

Section 1.3 Construction

     14   

ARTICLE II BACKSTOP COMMITMENT

     14   

Section 2.1 The Rights Offerings; Overallotment

     14   

Section 2.2 The Backstop Commitment

     15   

Section 2.3 Backstop Party Default

     15   

Section 2.4 Backstop Escrow Account Funding

     16   

Section 2.5 Closing

     17   

Section 2.6 Designation and Assignment Rights

     18   

ARTICLE III BACKSTOP COMMITMENT FEES AND EXPENSE REIMBURSEMENT

     18   

Section 3.1 Fees Payable by the Company

     18   

Section 3.2 Payment of Fees

     19   

Section 3.3 Expense Reimbursement

     19   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     20   

Section 4.1 Organization and Qualification

     20   

Section 4.2 Corporate Power and Authority

     21   

Section 4.3 Execution and Delivery; Enforceability

     21   

Section 4.4 Authorized and Issued Capital Stock

     22   

Section 4.5 Issuance

     23   

Section 4.6 No Conflict

     23   

Section 4.7 Consents and Approvals

     23   

Section 4.8 Arm’s Length

     24   

Section 4.9 Financial Statements

     24   

Section 4.10 Company SEC Documents and Disclosure Statement

     24   

Section 4.11 Absence of Certain Changes

     25   

Section 4.12 No Violation; Compliance with Laws

     25   

Section 4.13 Legal Proceedings

     25   

Section 4.14 Labor Relations

     25   

Section 4.15 Intellectual Property

     26   

Section 4.16 Title to Real and Personal Property

     26   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 4.17 No Undisclosed Relationships

     27   

Section 4.18 Licenses and Permits

     27   

Section 4.19 Environmental

     27   

Section 4.20 Tax Matters

     28   

Section 4.21 Company Plans

     30   

Section 4.22 Internal Control Over Financial Reporting

     32   

Section 4.23 Disclosure Controls and Procedures

     32   

Section 4.24 Material Contracts

     32   

Section 4.25 No Unlawful Payments

     33   

Section 4.26 Compliance with Money Laundering Laws

     33   

Section 4.27 Compliance with Sanctions Laws

     33   

Section 4.28 No Broker’s Fees

     33   

Section 4.29 No Registration Rights

     33   

Section 4.30 Takeover Statutes

     33   

Section 4.31 [Reserved]

     34   

Section 4.32 Insurance

     34   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

     34   

Section 5.1 Incorporation

     34   

Section 5.2 Corporate Power and Authority

     34   

Section 5.3 Execution and Delivery

     34   

Section 5.4 No Conflict

     35   

Section 5.5 Consents and Approvals

     35   

Section 5.6 No Registration

     35   

Section 5.7 Purchasing Intent

     35   

Section 5.8 Sophistication; Investigation

     35   

Section 5.9 No Broker’s Fees

     36   

Section 5.10 Votable Claims

     36   

Section 5.11 Sufficiency of Funds

     36   

Section 5.12 Legal Proceedings

     36   

Section 5.13 Arm’s Length

     36   

ARTICLE VI ADDITIONAL COVENANTS

     37   

Section 6.1 BCA Consummation Approval Order and Solicitation Order

     37   

Section 6.2 Confirmation Order; Amended Plan and Amended Disclosure Statement

     37   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 6.3 Conduct of Business

     37   

Section 6.4 Antitrust Approval

     38   

Section 6.5 Access to Information

     39   

Section 6.6 Financial Information

     39   

Section 6.7 Alternate Transactions

     41   

Section 6.8 Commercially Reasonable Efforts

     42   

Section 6.9 Support of the Amended Plan

     43   

Section 6.10 NJ Shareholder Protection Act

     44   

Section 6.11 Eastman Business Park Settlement

     44   

Section 6.12 Emergence Credit Facilities

     44   

Section 6.13 New Board of Directors

     44   

Section 6.14 Registration Rights Agreement

     45   

Section 6.15 Form D and Blue Sky

     45   

Section 6.16 No Integration; No General Solicitation

     45   

Section 6.17 DTC Eligibility

     45   

Section 6.18 Use of Proceeds

     45   

Section 6.19 Share Legend

     46   

Section 6.20 Allowance

     46   

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

     46   

Section 7.1 Conditions to the Obligation of the Backstop Parties

     46   

Section 7.2 Waiver of Conditions to Obligation of Backstop Parties

     50   

Section 7.3 Conditions to the Obligation of the Company

     50   

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

     51   

Section 8.1 Indemnification Obligations

     51   

Section 8.2 Indemnification Procedure

     52   

Section 8.3 Settlement of Indemnified Claims

     53   

Section 8.4 Contribution

     53   

Section 8.5 Treatment of Indemnification Payments

     54   

Section 8.6 No Survival

     54   

ARTICLE IX TERMINATION

     54   

Section 9.1 Termination Rights

     54   

Section 9.2 Effect of Termination

     56   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE X GENERAL PROVISIONS

     57   

Section 10.1 Notices

     57   

Section 10.2 Assignment; Third Party Beneficiaries

     59   

Section 10.3 Prior Negotiations; Entire Agreement

     59   

Section 10.4 Governing Law; Venue

     59   

Section 10.5 Waiver of Jury Trial

     60   

Section 10.6 Counterparts

     60   

Section 10.7 Waivers and Amendments; Rights Cumulative

     60   

Section 10.8 Headings

     60   

Section 10.9 Specific Performance

     61   

Section 10.10 Damages

     61   

Section 10.11 No Reliance

     61   

Section 10.12 Publicity

     61   

Section 10.13 Settlement Discussions

     61   

SCHEDULES AND EXHIBITS

 

Schedule 1    Backstop Commitment Percentages Schedule 2    [Reserved] Schedule
3    Beneficially Controlled Votable Claims Schedule 4    [Reserved] Schedule 5
   Consents Schedule 6    Notice Address for GSO Capital Schedule 7    Notice
Address for BlueMountain Capital Management, LLC Schedule 8    Notice Address
for George Karfunkel Schedule 9    Notice Address for United Equities Group
Schedule 10    Notice Address for Contrarian Capital Management, LLC Exhibit A
   Form of 1145 Rights Offering Procedures Exhibit B    Form of 4(2) Rights
Offering Procedures Exhibit C    Form of Amended Plan Exhibit D    Form of
Joinder Agreement Exhibit E    Terms of Warrants Exhibit F    Terms of
Registration Rights Agreement

 

iv



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of June 18,
2013, is made by and among Eastman Kodak Company (as a debtor in possession and
a reorganized debtor, as applicable, the “Company”) on behalf of itself and the
other Debtors, on the one hand, and the Backstop Parties set forth on Schedule 1
hereto (each referred to herein, individually, as a “Backstop Party” and,
collectively, as the “Backstop Parties”), on the other hand. The Company and
each Backstop Party is referred to herein, individually, as a “Party” and,
collectively, as the “Parties”.

RECITALS

WHEREAS, on January 19, 2012 (the “Petition Date”), the Company and certain of
its debtor affiliates (each, individually, a “Debtor” and, collectively, the
“Debtors”) commenced jointly administered proceedings (the “Chapter 11
Proceedings”), styled In re Eastman Kodak Company, et al., Case No. 12-10202
(ALG) under Title 11 of the United States Code, 11 U.S.C. §§ 101- 1532, as may
be amended from time to time (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);

WHEREAS, on May 23, 2013, the Debtors filed the Plan Solicitation Motion with
the Bankruptcy Court seeking entry of the Plan Solicitation Order, pursuant to
which the Debtors requested, among other things, approval of the Initial
Disclosure Statement and procedures to solicit votes with respect to the Initial
Plan;

WHEREAS, no later than two (2) Business Days after the date hereof, the Debtors
will file a motion with the Bankruptcy Court seeking entry of the BCA Approval
Order;

WHEREAS, no later than two (2) Business Days after the date hereof, the Debtors
will file a motion with the Bankruptcy Court seeking entry of the Rights
Offerings Procedures Order;

WHEREAS, the Debtors intend to seek entry of one or more orders of the
Bankruptcy Court, in each case, in form and substance reasonably satisfactory to
the Requisite Backstop Parties (x) confirming the Amended Plan pursuant to
Section 1129 of the Bankruptcy Code (the “Confirmation Order”) and
(y) authorizing the consummation of the transactions contemplated hereby, which
order may take the form of, and be incorporated into, the Confirmation Order
(the “BCA Consummation Approval Order”); and

WHEREAS, subject to the terms and conditions contained in this Agreement the
Backstop Parties have agreed to purchase any Unsubscribed Shares.

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Amended Plan. Except as
otherwise expressly provided in this Agreement, or unless the context otherwise
requires, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified
therefor below:

“1145 Rights Offering” means the rights offering contemplated by the 1145 Rights
Offering Procedures and otherwise reasonably satisfactory to the Requisite
Backstop Parties.

“1145 Rights Offering Procedures” means the procedures with respect to the 1145
Rights Offering that are approved by the Bankruptcy Court pursuant to the Rights
Offerings Procedures Order, which procedures shall be in form and substance
substantially as set forth on Exhibit A hereto and otherwise reasonably
satisfactory to the Requisite Backstop Parties.

“1145 Rights Offering Shares” has the meaning set forth in the 1145 Rights
Offering Procedures.

“4(2) Rights Offering” means the rights offering contemplated by the 4(2) Rights
Offering Procedures and otherwise reasonably satisfactory to the Requisite
Backstop Parties.

“4(2) Rights Offering Procedures” means the procedures with respect to the 4(2)
Rights Offering that are approved by the Bankruptcy Court pursuant to the Rights
Offerings Procedures Order, which procedures shall be in form and substance
substantially as set forth on Exhibit B hereto and otherwise reasonably
satisfactory to the Requisite Backstop Parties.

“4(2) Rights Offering Shares” has the meaning set forth in the 4(2) Rights
Offering Procedures.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made; provided that no Backstop Party
shall be deemed an Affiliate of the Company or any of its Subsidiaries. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such
Person.

“Alternate Transaction” means any transaction with respect to a reorganization,
restructuring, merger, consolidation, share exchange, rights offering, equity
investment, business combination, recapitalization or similar transaction
(including the sale of all or substantially all of the assets of the Company and
its Subsidiaries) involving the Company or any other Debtors that is
inconsistent with the Rights Offerings, the Backstop Commitment, this Agreement
or the Amended Plan.

 

2



--------------------------------------------------------------------------------

“Amended Disclosure Statement” means the First Amended Disclosure Statement for
the Debtors’ First Amended Joint Plan of Reorganization approved pursuant to the
Plan Solicitation Order (including all exhibits and schedules thereto), in form
and substance reasonably satisfactory to the Requisite Backstop Parties and each
as may be further amended, supplemented or otherwise modified from time to time
in a manner that is reasonably satisfactory to the Requisite Backstop Parties.

“Amended Plan” means the Debtors’ First Amended Joint Plan of Reorganization, in
substantially the form attached as Exhibit C hereto (including the Plan
Supplement and all other exhibits, schedules and annexes thereto) providing for,
among other matters, the implementation of this Agreement, in each case, as may
be further amended, supplemented or otherwise modified from time to time in a
manner that is reasonably satisfactory to the Requisite Backstop Parties;
provided, however, that no such amendment, supplement or other modification
shall provide for the reinstatement of the Second Lien Notes Claims without the
consent of each Backstop Party in its sole discretion.

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws and “Antitrust
Authority” means any of them.

“Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, and any other Law governing
agreements in restraint of trade, monopolization, pre-merger notification, the
lessening of competition through merger or acquisition or anti-competitive
conduct.

“Available Shares” means the Backstop Shares that any Backstop Party fails to
purchase as a result of a Backstop Party Default by such Backstop Party.

“Backstop Commitment Percentage” means, with respect to any Backstop Party, such
Backstop Party’s percentage of the Backstop Commitment as set forth opposite
such Backstop Party’s name under the column titled “Backstop Commitment
Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement).

“Backstop Party Default” means the failure by any Backstop Party to deliver and
pay the aggregate Purchase Price for such Backstop Party’s Backstop Commitment
Percentage of any Backstop Shares by the Backstop Escrow Funding Date in
accordance with Section 2.4(b).

“Backstop Shares” means the Unsubscribed Shares.

 

3



--------------------------------------------------------------------------------

“BCA Approval Obligations” means the obligations of the Company under Articles
III, VI and VIII hereof and the Backstop Parties’ right to terminate this
Agreement pursuant to, and in accordance with, Article IX.

“BCA Approval Order” means an order entered by the Bankruptcy Court authorizing
the Debtors’ performance of the BCA Approval Obligations in form and substance
reasonably satisfactory to the Requisite Backstop Parties.

“Board” means the board of directors of the Company.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

“Bylaws” means the amended and restated bylaws of the Company as of the Closing
Date, which shall be in form and substance reasonably satisfactory to the
Requisite Backstop Parties.

“Certificate of Incorporation” means the amended and restated certificate of
incorporation of the Company as of the Closing Date, which shall be in form and
substance reasonably satisfactory to the Requisite Backstop Parties.

“Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withdrawn, qualified or modified, in a manner inconsistent
with the obligations of the Company under this Agreement, its approval or
recommendation of this Agreement, the Rights Offerings, the Backstop Commitment
or the Amended Plan or the transactions contemplated hereby or thereby or
(ii) the Company or the Board or any committee thereof shall have approved or
recommended, or resolved to approve or recommend (including by filing any
pleading or document with the Bankruptcy Court seeking Bankruptcy Court approval
of) any Alternate Transaction or Alternate Transaction Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

“Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between, or that involve or apply to, any employer and any Employee
Representative.

“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement, which disclosure
schedules may be updated by the Company from time to time prior to the Rights
Offerings Expiration Time (other than with respect to Section 4.11); provided
that such updates after the date hereof shall be reasonably satisfactory to the
Requisite Backstop Parties.

 

4



--------------------------------------------------------------------------------

“Company Plans” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA and all other compensation and benefits plans, policies,
programs, arrangements or payroll practices, and each other stock purchase,
stock option, restricted stock, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not
subject to ERISA (including any related funding mechanism now in effect or
required in the future), whether formal or informal, oral or written, in each
case, that is sponsored, maintained, contributed or required to be contributed
to by the Company or any of its Subsidiaries, or under which the Company or any
of its Subsidiaries has any current or potential liability.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company on or after the Petition Date.

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding any Company Plan.

“Cover Transaction” means a circumstance in which the Company funds all or a
portion of the Deficiency Amount through available cash and/or the Company
arranges for the sale of any remaining Available Shares to any other Person.

“Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

“Deficiency Amount” means the difference between (x) the Rights Offerings
Amount, minus (y) the aggregate amount on deposit in the Rights Offerings Escrow
Accounts, calculated as of the first Business Day following the expiration of
the Backstop Party Replacement Period (after giving effect to a Backstop Party
Replacement).

“DIP ABL Event of Default” means an “Event of Default” under, and as defined in,
the DIP ABL Credit Agreement.

“DIP Agent” means Wilmington Trust, National Association, in its capacity as
administrative agent and collateral agent under the DIP Term Loan Credit
Agreement, or any successor administrative agent and collateral agent appointed
in accordance with DIP Term Loan Credit Agreement.

“DIP Term Loan Event of Default” means an “Event of Default” under, and as
defined in, the DIP Term Loan Credit Agreement.

“Eastman Business Park” means that certain 1,200-acre technology center and
industrial complex located in Rochester, New York, and includes the relevant
portions of the Genesee River.

 

5



--------------------------------------------------------------------------------

“Eastman Business Park Settlement Agreement” means the settlement agreement, in
form and substance reasonably satisfactory to the Debtors, proposed to be
entered into by and among the Empire State Development (as coordinator for
various agencies of the State of New York, including the New York State
Department of Environmental Conservation) and the Company and, to the extent
applicable, its Subsidiaries, with respect to the settlement of the Company’s
and, to the extent applicable, its Subsidiaries’ liabilities for historical
environmental impacts in and around the Eastman Business Park through the
establishment of a $49,000,000 environmental trust (as described in the Amended
Disclosure Statement).

“Eligible Claim” means any Allowed Class 4 General Unsecured Claim or Allowed
Class 6 Retiree Settlement Unsecured Claim.

“Emergence Financing Availability” means the amount, determined on a pro forma
basis after giving effect to the transactions contemplated by the Amended Plan
and this Agreement and the occurrence of the Effective Date, equal to the amount
that is available for additional borrowings or issuances of letters of credit
under the Emergence ABL Credit Agreement on the Effective Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Event” means any event, development, occurrence, circumstance or change.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulation of the SEC thereunder.

“General Rights Offerings Escrow Accounts” means the escrow accounts established
pursuant to the Rights Offerings Procedures pursuant to which Rights Offerings
Participants are required to fund the Purchase Price.

“Governmental Entity” means any U.S. or non-U.S. federal, state, municipal,
local, judicial, administrative, legislative or regulatory agency, department,
commission, court, or tribunal of competent jurisdiction (including any branch,
department or official thereof).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Initial Disclosure Statement” means the Disclosure Statement for Debtors’ Joint
Plan of Reorganization under Chapter 11 of the Bankruptcy Code filed with the
Bankruptcy Court on April 30, 2013 (Docket No. 3651).

“Initial Plan” means the Joint Chapter 11 Plan of Reorganization of Eastman
Kodak Company and its Debtor Affiliates filed with the Bankruptcy Court on
April 30, 2013 (Docket No. 3650).

“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any: (i) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (ii) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (iii) copyrights and copyrighted works,

 

6



--------------------------------------------------------------------------------

(including software, applications, source and object code, databases and
compilations, online, advertising and promotional materials, mobile and social
media content and documentation), (iv) trade secrets and confidential or
proprietary information or content, and (v) all registrations, applications,
renewals, re-issues, continuations, continuations-in-part, divisions,
extensions, re-examinations and foreign counterparts of any of the foregoing.

“IRS” means the United States Internal Revenue Service.

“Knowledge of the Company” means the actual knowledge, after a reasonable
inquiry of their direct reports, of the chief executive officer, chief
restructuring officer, chief financial officer or general counsel of the
Company.

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

“Lead Backstop Party” means GSO Capital Partners, together with its Affiliates
and Related Purchasers (if any).

“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title or other restrictions of a similar kind.

“Majority Backstop Parties” means at least two of the Backstop Parties that are
not Affiliates of each other (other than any Defaulting Backstop Parties)
holding at least a majority of the aggregate Backstop Commitment Percentages
held by all of the Backstop Parties (other than any Defaulting Backstop
Parties); provided that for purposes of this definition, each such Backstop
Party shall be deemed to hold the Backstop Commitment Percentages held by such
backstop Party’s Related Purchasers.

“Material Adverse Effect” means any Event after April 30, 2013 which, together
with all other Events, has had or would reasonably be expected to have a
material adverse effect on (i) the business, assets, liabilities, finances,
properties, results of operations, condition (financial or otherwise) or the
prospects for the five-year forecast period as set forth in the Amended
Disclosure Statement, in each case of the Post-Effective Date Business, or
(ii) the ability of the Company to perform its obligations under, or to
consummate the transactions contemplated by, this Agreement or the Amended Plan,
including the Rights Offerings, in each case, except to the extent such Event
results from (A) any change after the date hereof in global, national or
regional political conditions (including acts of terrorism or war) or in the
general business, market and economic conditions affecting the industries and
regions in which the Company and its Subsidiaries operate; (B) the matters
identified or described in the Amended Disclosure Statement (excluding any risk
factor disclosure and disclosure included in any “forward-looking statements”
disclaimer or other statements included in the Amended Disclosure Statement that
are predictive, forward-looking, non-specific or primarily cautionary in nature)
or the Company Disclosure Schedules as delivered on the date hereof; (C) any
changes after the date hereof in applicable Law, in GAAP or the interpretation
or enforcement thereof;

 

7



--------------------------------------------------------------------------------

(D) the execution, announcement or performance of this Agreement or the
transactions contemplated hereby; (E) any act or omission of the Company or its
Subsidiaries required or prohibited, as applicable, by this Agreement or
consented to or requested by the Requisite Backstop Parties in writing;
(F) changes in the market price or trading volume of the Claims or securities of
the Company (but not the underlying facts giving rise to such changes); (G) the
departure of officers or directors of the Company (but not the underlying facts
giving rise to such departure); (H) the pendency of the Chapter 11 Proceedings;
or (I) any loss of, or restriction imposed on, the Tax attributes or Tax assets
of the Company and its Subsidiaries under Sections 382 and 383 of the Code, and
any other similar state, local or foreign law, as a result of the implementation
of the Amended Plan.

“Material Entity” means the Company and any Subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X
promulgated pursuant to the Exchange Act.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances of any kind, that are regulated pursuant
to or could give rise to liability under any Environmental Law.

“NJ Shareholder Protection Act” means the New Jersey Shareholders’ Protection
Act, N.J.S.A. 14A:10A-1 et seq.

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator.

“Overallotment Procedures” has the meaning set forth in the 4(2) Rights Offering
Procedures.

“Overallotment Shares” means the collective reference to the Backstop Party
Overallotment Shares and the 4(2) Overallotment Shares, each as defined in the
4(2) Rights Offering Procedures.

“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by the Company and its
Subsidiaries, together with all buildings, fixtures and improvements now or
subsequently located thereon, and all appurtenances thereto.

“Permitted Liens” means (i) Liens for Taxes, assessments, and other governmental
levies, fees or charges that (A) are not due and payable or (B) are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made with respect thereto; (ii) mechanics liens and similar
liens for labor, materials or supplies provided with respect to any Owned Real
Property or personal property incurred in the ordinary course of business
consistent with past practice and as otherwise not prohibited under this
Agreement, for amounts that (A) do not materially detract from the value of, or
materially impair the use of, any

 

8



--------------------------------------------------------------------------------

of the Owned Real Property or personal property of the Company or any of its
Subsidiaries or (B) are being contested in good faith by appropriate
proceedings; (iii) zoning, building codes and other land use Laws regulating the
use or occupancy of any Owned Real Property or the activities conducted thereon
that are imposed by any Governmental Entity having jurisdiction over such real
property; provided that no such zoning, building codes and other land use Laws
prohibit the use or occupancy of such Owned Real Property; (iv) easements,
covenants, conditions, restrictions and other similar matters affecting title to
any Owned Real Property and other title defects that do not or would not
materially impair the use or occupancy of such real property or the operation of
the Company’s or any of its Subsidiaries’ business; (v) all licenses,
agreements, settlements, consents, covenants not to assert and other contracts
that were entered into in the ordinary course of business consistent with past
practice; (vi) after the occurrence of the Effective Date, Liens granted in
connection with the Emergence Credit Facilities; and (vii) Liens that, pursuant
to the Confirmation Order, will not survive beyond the Effective Date.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.

“Plan Solicitation Motion” means the Debtors’ Motion for an Order (i) approving
the Initial Disclosure Statement; (ii) establishing a Voting Record Date for the
Initial Plan; (iii) approving solicitation packages and procedures for the
distribution thereof; (iv) approving the forms of ballots; (v) establishing
procedures for voting on the Initial Plan; (vi) establishing notice and
objection procedures for the Confirmation of the Initial Plan; and
(vii) establishing procedures for the assumption and/or assignment of executory
contracts and unexpired leases under the Initial Plan (Docket No. 3763).

“Plan Solicitation Order” means the order, substantially in the form attached to
the Plan Solicitation Motion, which order shall, among other things, seek
approval of the Amended Disclosure Statement and the commencement of a
solicitation of votes to accept or reject the Amended Plan, which order shall be
in form and substance reasonably satisfactory to the Requisite Backstop Parties.

“Post-Effective Date Business” means the businesses, assets and properties of
the Company and its Subsidiaries, taken as a whole, as of the Effective Date
after giving effect to the transactions contemplated by the Amended Plan, as
described in the Amended Disclosure Statement.

“Purchase Price” means $11.94.

“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries holds a leasehold or subleasehold estate in,
or is granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in the Company’s
or its Subsidiaries’ business.

 

9



--------------------------------------------------------------------------------

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

“Reorganized Kodak Corporate Documents” means the Bylaws and the Certificate of
Incorporation.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, employees, investment bankers, attorneys, accountants, advisors and
other representatives.

“Requisite Backstop Parties” means the Backstop Parties (other than any
Defaulting Backstop Parties) holding more than seventy-five percent (75%) of the
aggregate Backstop Commitment Percentages held by all of the Backstop Parties
(other than any Defaulting Backstop Parties); provided that for purposes of this
definition, each such Backstop Party shall be deemed to hold the Backstop
Commitment Percentages held by such Backstop Party’s Related Purchasers;
provided further that to the extent the satisfaction or consent of the Requisite
Backstop Parties is required in respect of any provision or document referred to
herein or in the Amended Plan, any such provision or document shall not
(i) disproportionately and adversely affect any Backstop Party in its capacity
as such or (ii) adversely affect the rights of any Backstop Party with respect
to the allowance or treatment of its Beneficially Controlled Votable Claims or
its rights under the Rights Offerings Procedures, in each case without the
consent of such Backstop Party.

“Rights” means the subscription rights distributed pursuant to and in accordance
with the Rights Offerings Procedures.

“Rights Offerings” means, collectively, the 1145 Rights Offering and the 4(2)
Rights Offering.

“Rights Offerings Amount” means an amount equal to $406,000,000.

“Rights Offerings Escrow Accounts” means, collectively, the Backstop Escrow
Account and the General Rights Offerings Escrow Accounts.

“Rights Offerings Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offerings
Subscription Agent in accordance with the Rights Offerings Procedures, together
with the applicable Purchase Price.

“Rights Offerings Participants” means those Persons who duly subscribe for
Rights Offerings Shares in accordance with the Rights Offerings Procedures.

“Rights Offerings Procedures” means, collectively, the 1145 Rights Offering
Procedures and the 4(2) Rights Offering Procedures.

 

10



--------------------------------------------------------------------------------

“Rights Offerings Procedures Order” means an order entered by the Bankruptcy
Court, in form and substance reasonably satisfactory to the Requisite Backstop
Parties, approving the commencement of the Rights Offerings in accordance with
the Rights Offerings Procedures.

“Rights Offerings Shares” means, collectively, 4(2) Rights Offering Shares, and
1145 Rights Offering Shares.

“Rights Offerings Subscription Agent” means a subscription agent appointed by
the Debtors and reasonably satisfactory to the Requisite Backstop Parties.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (i) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (ii) has the power to elect a majority of the board of directors or
similar governing body or (iii) has the power to direct the business and
policies.

“Superior Transaction” means an Alternate Transaction, which the Board, after
consultation with its outside legal counsel and its independent financial
advisor, determines in good faith to be more favorable to the bankruptcy estate
of the Company and the estates of the other Debtors than the transactions
contemplated by this Agreement and the Plan, including providing (i) a higher
and better recovery for the unsecured creditors of the Debtors, taking into
account all aspects of such Alternate Transaction and the Board’s good-faith
estimate of the likelihood and timing of consummating the Alternate Transaction
and (ii) a recovery to holders of Allowed Second Lien Notes Claims at least as
favorable as the recovery set forth in the Amended Plan.

“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation.

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a Tax Return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest thereon and shall include any liability
for such amounts as a result of being a member of a combined, consolidated,
unitary or affiliated group.

 

11



--------------------------------------------------------------------------------

“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of.

“Unsubscribed Shares” means the 4(2) Rights Offering Shares (after giving effect
to the purchase of any Overallotment Shares) that have not been duly purchased
by the Rights Offerings Participants in accordance with the Rights Offerings
Procedures and the Amended Plan.

“Votable Claims” means Allowed Second Lien Notes Claims, Allowed General
Unsecured Claims or Allowed Retiree Settlement Unsecured Claims.

“Warrants” means the warrants to purchase shares of New Common Stock issued
pursuant to the Amended Plan, which shall be on the terms substantially as set
forth on Exhibit E and otherwise reasonably satisfactory to the Backstop
Parties.

Section 1.2 Additional Defined Terms. In addition to the terms defined in
Section 1.1, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.

 

Defined Term

  

Section

Agreement    Preamble Alternate Transaction Agreement    Section 9.1(d)(iii)
Alternate Transaction Proposal    Section 6.7(a) Backstop Commitment    Section
2.2 Backstop Commitment Fees    Section 3.1(b) Backstop Escrow Account   
Section 2.4(a) Backstop Escrow Funding Date    Section 2.4(b) Backstop Party   
Preamble Backstop Party Replacement    Section 2.3(a) Backstop Party Replacement
Period    Section 2.3(a) Bankruptcy Code    Recitals Bankruptcy Court   
Recitals BCA Approval Order    Recitals BCA Consummation Approval Order   
Recitals Beneficially Controlled Votable Claims    Section 5.10(a) Chapter 11
Proceedings    Recitals Closing    Section 2.5(a) Closing Date    Section 2.5(a)
Company    Preamble Company Plans    Section 4.21(a) Confidentiality Agreement
   Section 6.5 Confirmation Order    Recitals Consummation Fee    Section 3.1(b)
Cover Transaction Period    Section 2.3(d) Debtor    Recitals Definitions   
Section 1.1

 

12



--------------------------------------------------------------------------------

Defined Term

  

Section

Employee Representative    Section 4.14(a) Environmental Laws    Section 4.19(a)
Expense Reimbursement    Section 3.3 Feeless Termination Event    Section 3.2
Filing Party    Section 6.4(b) Financial Reports    Section 6.6(a) Financial
Statements    Section 4.9 Foreign Benefit Plan    Section 4.21(h) Funding Notice
   Section 2.4(a) GAAP    Section 4.9 Indemnified Claim    Section 8.2
Indemnified Person    Section 8.1 Indemnifying Party    Section 8.1 Infringed   
Section 4.15 Initial Commitment Fee    Section 3.1(a) Joinder Agreement   
Section 6.9(b) Joint Filing Party    Section 6.4(c) KPP Global Settlement Order
   Section 7.1(h Legal Proceedings    Section 4.13 Legend    Section 6.18 Long
Pole Jurisdiction    Section 6.4(f) Losses    Section 8.1 Material Contracts   
Section 4.24 Money Laundering Laws    Section 4.26 Multiemployer Plan    Section
4.21(c) Non-Waiving Backstop Parties    Section 7.2 Outside Date    Section
9.1(e) Party    Preamble Petition Date    Recitals Registration Rights Agreement
   Section 6.14 Related Purchaser    Section 2.6(a) Replacing Backstop Parties
   Section 2.3(a) Tax Return    Section 4.20(a) Transaction Agreements   
Section 4.2(a) Ultimate Purchaser    Section 2.6(b) U.S. Benefit Plans   
Section 4.21(b) Waiving Backstop Parties    Section 7.2 willful or intentional
breach    Section 9.2

 

13



--------------------------------------------------------------------------------

Section 1.3 Construction. In this Agreement, unless the context otherwise
requires:

(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b) the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement;

(c) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (.pdf), facsimile transmission or comparable means of
communication;

(d) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(e) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;

(f) the term this “Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

(g) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(h) references to “day” or “days” are to calendar days;

(i) references to “the date hereof” means as of the date of this Agreement;

(j) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder in effect on the date of this Agreement; and

(k) references to “dollars” or “$” are to United States of America dollars.

ARTICLE II

BACKSTOP COMMITMENT

Section 2.1 The Rights Offerings; Overallotment. On and subject to the terms and
conditions hereof, including entry of the Rights Offerings Procedures Order by
the Bankruptcy Court, the Company shall conduct the Rights Offerings pursuant to
and in accordance with the Rights Offerings Procedures (including the
Overallotment Procedures as set

 

14



--------------------------------------------------------------------------------

forth in the 4(2) Rights Offering Procedures), this Agreement, and the Amended
Plan. Pursuant to the 4(2) Rights Offering, the Backstop Parties shall be
entitled to purchase, in addition to their 4(2) Primary Shares (as defined in
the 4(2) Rights Offering Procedures) and their 1145 Available Shares (as defined
in the 1145 Rights Offering Procedures), and in accordance with the 4(2) Rights
Offering Procedures, 10,000,000 of the 4(2) Rights Offering Shares as allocated
among the Backstop Parties that subscribe for all of their respective 4(2)
Primary Shares (as defined in the 4(2) Rights Offering Procedures) based upon
such Backstop Parties’ relative Backstop Commitment Percentages or as otherwise
agreed upon by all such Backstop Parties. No later than the Rights Offerings
Expiration Time, the Backstop Parties shall provide the Subscription Agent for
the Rights Offerings with written notice of such allocation of the Backstop
Party Overallotment Shares.

Section 2.2 The Backstop Commitment. On and subject to the terms and conditions
hereof, including entry of the BCA Consummation Approval Order, each Backstop
Party agrees, severally and not jointly, to purchase, and the Company agrees to
sell to such Backstop Party, on the Closing Date for the Purchase Price, the
amount of Unsubscribed Shares equal to such Backstop Party’s Backstop Commitment
Percentage of the aggregate Unsubscribed Shares, rounded among the Backstop
Parties solely to avoid fractional shares as the Backstop Parties may determine
in their sole discretion (such obligation to purchase the Unsubscribed Shares,
the “Backstop Commitment”).

Section 2.3 Backstop Party Default.

(a) Upon the occurrence of a Backstop Party Default, the Backstop Parties (other
than any Defaulting Backstop Party) shall have the right, but shall not be
obligated to, within five (5) Business Days after receipt of written notice from
the Company to all Backstop Parties of such Backstop Party Default (which notice
shall be given promptly following the occurrence of such Backstop Party Default)
(such five Business Day period, the “Backstop Party Replacement Period”) to make
arrangements for one or more of the Backstop Parties (other than the Defaulting
Backstop Party) to purchase all or any portion of the Available Shares (such
purchase, a “Backstop Party Replacement”) on the terms and subject to the
conditions set forth in this Agreement and in such amounts based upon the
applicable Backstop Commitment Percentage of any such Backstop Parties or as may
otherwise be agreed upon by all of the Backstop Parties electing to purchase all
or any portion of the Available Shares (such Backstop Parties, the “Replacing
Backstop Parties”). Any such Available Shares purchased by a Replacing Backstop
Party shall be included in the determination of (x) the Backstop Shares of such
Replacing Backstop Party for all purposes hereunder and (y) the Backstop
Commitment Percentage of such Backstop Party for purposes of Section 3.1. If a
Backstop Party Default occurs, the Outside Date shall be delayed only to the
extent necessary to allow for (A) the Backstop Party Replacement to be completed
within the Backstop Party Replacement Period or (B) the consummation of a Cover
Transaction within the Cover Transaction Period. Notwithstanding anything to the
contrary contained herein, if the Backstop Party Replacement has not been
consummated upon expiration of the Backstop Party Replacement Period and a Cover
Transaction has not been consummated prior to the expiration of the Cover
Transaction Period, this Agreement may be terminated by either the Company by
written notice to each Backstop Party or by the Majority Backstop Parties by
written notice to the Company.

 

15



--------------------------------------------------------------------------------

(b) If a Backstop Party is or becomes a Defaulting Backstop Party, it shall not
be entitled to any of the Backstop Commitment Fees hereunder and shall repay its
portion of the Backstop Commitment Fees by wire transfer in immediately
available funds in U.S. dollars to the extent received from the Company (i) if a
Backstop Party Replacement has been consummated, to the Replacing Backstop
Parties pro rata based upon the amount of Available Shares purchased by each
such Replacing Backstop Party within one (1) Business Day of receiving written
notice by the Company or any other Backstop Party of the consummation of such
Backstop Party Replacement, or (ii) if this Agreement has been terminated
pursuant to Section 2.3(a) due to such Backstop Party’s Backstop Party Default,
to the Company promptly upon receipt of written notice by the Company or any
other Backstop Party of such termination.

(c) Nothing in this Agreement shall be deemed to require a Backstop Party to
purchase more than its Backstop Commitment Percentage of the Unsubscribed
Shares.

(d) Notwithstanding the foregoing, if the non-Defaulting Backstop Parties do not
elect to subscribe for all of the Available Shares pursuant to Section 2.3(a)
prior to the expiration of the Backstop Party Replacement Period, the Company
shall have an additional fifteen (15) Business Days following the expiration of
the Backstop Party Replacement Period (such period, the “Cover Transaction
Period”) to consummate a Cover Transaction.

(e) For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.2 but subject to Section 10.10, no provision of this
Agreement shall relieve any Defaulting Backstop Party from liability hereunder
in connection with such Defaulting Backstop Party’s Backstop Party Default.

Section 2.4 Backstop Escrow Account Funding.

(a) Funding Notice. (A) No later than the fifth (5th) Business Day following the
Rights Offerings Expiration Time, the Rights Offerings Subscription Agent shall
deliver to each Backstop Party a written notice (the “Initial Funding Notice”)
or (B) if an Escrow Release occurs, no later than the third (3rd) Business Day
prior to the Effective Date, the Rights Offerings Subscription Agent shall
deliver to each Backstop Party a written notice (the “Subsequent Funding Notice”
and, together with the Initial Funding Notice, a “Funding Notice”), in each case
of (i) the number of Rights Offering Shares elected to be purchased by the
Rights Offerings Participants and the aggregate Purchase Price therefor;
(ii) the aggregate number of Unsubscribed Shares, if any, and the aggregate
Purchase Price therefor; (iii) the aggregate number of Unsubscribed Shares
(based upon such Backstop Party’s Backstop Commitment Percentage) to be issued
and sold by the Company to such Backstop Party and the aggregate Purchase Price
therefor; and (iv) the escrow account to which such Backstop Party shall deliver
and pay the aggregate Purchase Price for such Backstop Party’s Backstop
Commitment Percentage of the Unsubscribed Shares (the “Backstop Escrow
Account”). The Rights Offerings Subscription Agent shall promptly provide any
written backup, information and documentation relating to the information
contained in the applicable Funding Notice as any Backstop Party may reasonably
request.

 

16



--------------------------------------------------------------------------------

(b) Backstop Escrow Account Funding. No later than the second (2nd) Business Day
following receipt of the Initial Funding Notice (such date, the “Backstop Escrow
Funding Date”), each Backstop Party shall deliver and pay the aggregate Purchase
Price for such Backstop Party’s Backstop Commitment Percentage of the
Unsubscribed Shares by wire transfer in immediately available funds in U.S.
dollars into the Backstop Escrow Account in satisfaction of such Backstop
Party’s Backstop Commitment. The Backstop Escrow Account shall be established
with an escrow agent satisfactory to the Backstop Parties and the Company
pursuant to an escrow agreement in form and substance reasonably satisfactory to
the Requisite Backstop Parties and the Company. The funds held in the Backstop
Escrow Account shall be released, and each Backstop Party shall receive from the
Backstop Escrow Account the cash amount actually funded to the Backstop Escrow
Account by such Backstop Party, plus any interest accrued thereon, promptly
following the earlier to occur of (i) the termination of this Agreement in
accordance with its terms and (ii) September 3, 2013, provided that if the funds
are released from the Escrow Account pursuant to the foregoing clause (ii) (an
“Escrow Release”), each Backstop Party shall be required to re-deliver such
released funds no later than two Business Days after receipt of a Subsequent
Funding Notice. At any time after delivery of such Subsequent Funding Notice,
the funds held in the Backstop Escrow Account shall be released, and each
Backstop Party shall receive from the Backstop Escrow Account the cash amount
actually funded to the Backstop Escrow Account by such Backstop Party, plus
accrued interest thereon, promptly following the earlier to occur of (i) the
termination of this Agreement in accordance with its terms and (ii) the Outside
Date if, by such date, the Closing Date has not occurred.

Section 2.5 Closing.

(a) Subject to Article VII, unless otherwise mutually agreed in writing between
the Company and the Requisite Backstop Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place at the offices of Sullivan &
Cromwell LLP, 125 Broad Street, New York, New York 10004, at 11:00 a.m., New
York City time, on the date on which all of the conditions set forth in Article
VII shall have been satisfied or waived in accordance with this Agreement (other
than conditions that by their terms are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions). The date on which the
Closing actually occurs shall be referred to herein as the “Closing Date”.

(b) At the Closing, the funds held in the Backstop Escrow Account shall be
released and utilized as set forth and in accordance with Section 6.17 and the
Amended Plan.

(c) At the Closing, issuance of the Backstop Shares will be made by the Company
to the account of each Backstop Party (or to such other accounts as any Backstop
Party may designate in accordance with this Agreement) against payment of the
aggregate Purchase Price for the Backstop Shares of such Backstop Party. Unless
a Backstop Party requests delivery of a physical stock certificate, the entry of
any Backstop Shares to be delivered pursuant to this Section 2.5(c) into the
account of a Backstop Party pursuant to the Company’s book entry procedures and
delivery to such Backstop Party of an account statement reflecting the book
entry of such Backstop Shares shall be deemed delivery of such Backstop Shares
for purposes of this Agreement. Notwithstanding anything to the contrary in this
Agreement, all Backstop Shares will be delivered with all issue, stamp,
transfer, sales and use, or similar Taxes or duties that are due and payable (if
any) in connection with such delivery duly paid by the Company.

 

17



--------------------------------------------------------------------------------

Section 2.6 Designation and Assignment Rights.

(a) Each Backstop Party shall have the right to designate by written notice to
the Company no later than two (2) Business Days prior to the Closing Date that
some or all of its Backstop Shares be issued in the name of, and delivered to,
one or more of its Affiliates (each a “Related Purchaser”) upon receipt by the
Company of payment therefor in accordance with the terms hereof, which notice of
designation shall (i) be addressed to the Company and signed by such Backstop
Party and each Related Purchaser, (ii) specify the number of Backstop Shares to
be delivered to or issued in the name of such Related Purchaser and
(iii) contain a confirmation by such Related Purchaser of the accuracy of the
representations set forth in Sections 5.6 through 5.9 as applied to such Related
Purchaser; provided that no such designation pursuant to this Section 2.6(a)
shall relieve such Backstop Party from its obligations under this Agreement.

(b) Each Backstop Party shall have the right to sell, transfer and assign all or
any portion of its Backstop Commitment to (i) a Related Purchaser or (ii) one or
more Persons (other than a Related Purchaser) that is reasonably acceptable to
the Company and the Requisite Backstop Parties (each such Related Purchaser or
other Person, an “Ultimate Purchaser”) and that, in each case agrees in a
writing addressed to the Company (a) to purchase such portion of such Backstop
Party’s Backstop Commitment and (b) to be fully bound by, and subject to, this
Agreement; provided that no such sale, transfer or assignment pursuant to this
Section 2.6(b) shall relieve such Backstop Party from its obligations under this
Agreement.

(c) Each Backstop Party, severally and not jointly, agrees that it will not,
directly or indirectly, assign or otherwise transfer, at any time prior to the
Closing Date or earlier termination of this Agreement in accordance with its
terms, any of its rights and obligations under this Agreement to any Person
other than in accordance with Sections 2.3, 2.6(a), 2.6(b), 6.9, 7.2, 10.7 or
any other provision of this Agreement which expressly permits such assignment or
transfer. After the Closing Date, nothing in this Agreement shall limit or
restrict in any way any Backstop Party’s ability to Transfer any of its shares
of New Common Stock or any interest therein; provided that any such Transfer
shall be made pursuant to an effective registration statement under the
Securities Act or an exemption from the registration requirements thereunder and
pursuant to applicable securities Laws.

ARTICLE III

BACKSTOP COMMITMENT FEES AND EXPENSE REIMBURSEMENT

Section 3.1 Fees Payable by the Company. Subject to Section 3.2, as
consideration for the Backstop Commitment and the other agreements of the
Backstop Parties in this Agreement, the Debtors shall pay or cause to be paid
the following fees:

(a) a nonrefundable aggregate fee in an amount equal to 4.0% of the Rights
Offerings Amount, calculated in accordance with Section 3.2, to the Backstop
Parties (including any Replacing Backstop Party, but excluding any Defaulting
Backstop Party) or their designees based upon their respective Backstop
Commitment Percentages (the “Initial Commitment Fee”); and

 

18



--------------------------------------------------------------------------------

(b) a nonrefundable aggregate fee in an amount equal to 1.0% of the Rights
Offerings Amount, in accordance with Section 3.2, to the Backstop Parties
(including any Replacing Backstop Party, but excluding any Defaulting Backstop
Party) or their designees based upon their respective Backstop Commitment
Percentages (the “Consummation Fee” and, together with the Initial Commitment
Fee, the “Backstop Commitment Fees”).

The provisions for the payment of the Backstop Commitment Fees and Expense
Reimbursement are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have
entered into this Agreement, and the Backstop Commitment Fees and Expense
Reimbursement shall constitute allowed administrative expenses of the Debtors’
estate under Sections 503(b) and 507 of the Bankruptcy Code. At the Company’s
election, it shall be entitled to satisfy its obligation to pay the Backstop
Commitment Fees on the Closing Date in cash or by issuing additional shares of
New Common Stock to the Backstop Parties in lieu of any cash payment (the number
of shares of New Common Stock to be issued in satisfaction of the Backstop
Commitment Fees will be equal to 1,700,168).

Section 3.2 Payment of Fees. The Backstop Commitment Fees shall be fully earned
upon entry of the BCA Approval Order and shall be paid by the Debtors on the
Closing Date as set forth above; provided that the Initial Commitment Fee (but
not the Consummation Fee) shall be paid solely in cash no later than two
(2) Business Days following termination of this Agreement pursuant to Article IX
(other than (A) a termination of this Agreement pursuant to Section 9.1(a),
Section 9.1(b) or Section 9.1(f)(i), (B) a termination of this Agreement
pursuant to Section 9.1(d)(iv) as a result of the inaccuracy of the
representation and warranty set forth in Section 4.11 or (C) a termination of
this Agreement pursuant to Section 9.1(e) if the condition set forth in
Section 7.1(z) has not been satisfied (clauses (A), (B) and (C), “Feeless
Termination Events”)). For the avoidance of doubt, (x) the Backstop Commitment
Fees will be payable regardless of the amount of Unsubscribed Shares (if any)
and no Backstop Commitment Fees will be payable (either in cash or in shares of
New Common Stock) if this Agreement is terminated as a result of a Feeless
Termination Event and (y) the Consummation Fee shall be payable only if the
Closing occurs. Cash payments of the Backstop Commitment Fees shall be made as
and when due and payable by wire transfer of immediately available funds in U.S.
dollars to the account(s) specified by each Backstop Party to the Company in
writing. Except as provided for in Section 2.3(b), the Backstop Commitment Fees
will be nonrefundable and non-avoidable when paid.

Section 3.3 Expense Reimbursement. Until the earlier to occur of (x) the Closing
and (y) the termination of this Agreement, the Debtors agree to pay the
documented reasonable fees and expenses (other than Taxes, if any) of Simpson
Thacher & Bartlett LLP, Kramer Levin Naftalis & Frankel LLP, Kasowitz Benson
Torres & Friedman LLP and one counsel for each jurisdiction that is reasonably
necessary to consummate the transactions contemplated by this Agreement, in each
case that have been and are incurred by the Backstop

 

19



--------------------------------------------------------------------------------

Parties in connection with the negotiation, preparation and implementation of
the Backstop Commitment and the Rights Offerings, including the Backstop
Parties’ negotiation, preparation and implementation of this Agreement
(including the Backstop Commitment and the other transactions contemplated
hereby), the Amended Plan, the Registration Rights Agreement and the other
agreements contemplated hereby and thereby, and in each case subject to any
limitations that may be separately agreed in writing between the Company and the
applicable Backstop Party (the “Expense Reimbursement”). The Expense
Reimbursement accrued through the date on which the BCA Approval Order is
entered shall be paid within ten (10) Business Days thereof. The Expense
Reimbursement shall thereafter be payable by the Debtors on a monthly basis.
Following the last Business Day of each calendar month following the month in
which the BCA Approval Order has been entered by the Bankruptcy Court, the
Backstop Parties shall deliver to the Debtors, the Creditors’ Committee and the
United States Trustee a written and reasonably documented (subject to redaction
to preserve attorney client and work product privileges) invoice for their
reimbursable fees and expenses; provided that the Expense Reimbursement shall
not be subject to compliance with local guidelines issued by the Bankruptcy
Court with respect to payment of professional fees. The Debtors shall pay such
invoices within ten (10) Business Days of receipt thereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in (i) the Company SEC Documents filed prior to the date
hereof (excluding any risk factor disclosure and disclosure included in any
“forward-looking statements” disclaimer or other statements included in such
Company SEC Documents that are predictive, forward-looking, non-specific or
primarily cautionary in nature), (ii) in the Amended Disclosure Statement
(excluding any risk factor disclosure and disclosure of risks included in any
“forward-looking statements” disclaimer or other statements included in the
Amended Disclosure Statement that are predictive, forward-looking, non-specific
or primarily cautionary in nature), or (iii) the Company Disclosure Schedule,
the Debtors, jointly and severally, hereby represent and warrant to the Backstop
Parties as set forth below. Any disclosure in the Company SEC Documents or the
Amended Disclosure Statement that is deemed to qualify a representation or
warranty shall only so qualify a representation or warranty to the extent that
it is made in such a way as to make the relevance of such disclosure to these
representations and warranties reasonably apparent on its face.

Section 4.1 Organization and Qualification. Each Material Entity is a legal
entity duly organized, validly existing and in good standing (or the equivalent
thereof) under the Laws of its respective jurisdiction of incorporation or
organization and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as currently conducted. Each
Material Entity is duly qualified or licensed to do business and is in good
standing (or the equivalent thereof) under the Laws of each other jurisdiction
in which it owns, leases or operates properties or conducts any business, in
each case except to the extent that the failure to be so qualified or licensed
or be in good standing does not constitute a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

Section 4.2 Corporate Power and Authority.

(a) The Company has the requisite corporate power and authority (i) (A) subject
to entry of the BCA Approval Order, to enter into, execute and deliver this
Agreement and to perform the BCA Approval Obligations and (B) subject to entry
of the BCA Consummation Approval Order and the Confirmation Order, to perform
each of its other obligations hereunder and (ii) subject to entry of the BCA
Consummation Approval Order and the Confirmation Order, to enter into, execute
and deliver the Registration Rights Agreement and all other agreements to which
it will be a party as contemplated by this Agreement and the Amended Plan (this
Agreement, the Registration Rights Agreement and such other agreements,
collectively, the “Transaction Agreements”) and to perform its obligations under
each of the Transaction Agreements (other than this Agreement). Subject to the
receipt of the foregoing Orders, as applicable, the execution and delivery of
this Agreement and each of the other Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of the Company, and no
other corporate proceedings on the part of the Company are or will be necessary
to authorize this Agreement or any of the other Transaction Agreements or to
consummate the transactions contemplated hereby or thereby.

(b) Subject to entry of the BCA Approval Order, the BCA Consummation Approval
Order and the Confirmation Order, each of the other Debtors has the requisite
power and authority (corporate or otherwise) to enter into, execute and deliver
each Transaction Agreement to which such other Debtor is a party and to perform
its obligations thereunder. Subject to the receipt of the foregoing Orders, as
applicable, the execution and delivery of this Agreement and each of the other
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby have been or will be duly authorized by all requisite
corporate action on behalf of each other Debtor party thereto, and no other
corporate proceedings on the part of any other Debtor party thereto are or will
be necessary to authorize this Agreement or any of the other Transaction
Agreements or to consummate the transactions contemplated hereby or thereby.

(c) Subject to entry of the BCA Consummation Approval Order and the Confirmation
Order, each of the Company and the other Debtors has the requisite corporate
power and authority to perform its obligations under the Amended Plan, and has
taken all necessary corporate actions required for the due consummation of the
Amended Plan in accordance with its terms.

Section 4.3 Execution and Delivery; Enforceability. Subject to entry of the BCA
Approval Order, this Agreement will have been, and subject to the entry of the
BCA Consummation Approval Order and the Confirmation Order, each other
Transaction Agreement will be, duly executed and delivered by the Company and
each of the other Debtors party thereto. Upon entry of the BCA Approval Order
and assuming this Agreement has been duly authorized, executed and delivered by
the Backstop Parties and the other parties thereto, the BCA Approval Obligations
will constitute the valid and legally binding obligations of the Company and, to
the extent applicable, the other Debtors, enforceable against the Company and,
to the extent applicable, the other Debtors in accordance with their respective
terms, subject to bankruptcy,

 

21



--------------------------------------------------------------------------------

insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.
Upon entry of the BCA Consummation Approval Order and assuming this Agreement
has been duly authorized, executed and delivered by the Backstop Parties and the
other parties thereto, each of the other obligations hereunder will constitute
the valid and binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent
applicable, the other Debtors, in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity whether applied in a court of law or a court
of equity.

Section 4.4 Authorized and Issued Capital Stock.

(a) On the Closing Date, (i) the authorized capital stock of the Company will
consist of five hundred million (500,000,000) shares of New Common Stock,
(ii) the outstanding capital stock of the Company will consist of forty million
(40,000,000) issued and outstanding shares of New Common Stock, plus any shares
of New Common Stock issued pursuant to the Retiree Committee Conversion Right
and the Backstop Commitment Fees, (iii) no shares of New Common Stock will be
held by the Company in its treasury, (iv) shares of New Common Stock will be
reserved for issuance upon exercise of stock options and other rights to
purchase or acquire shares of New Common Stock granted in connection with the
New Equity Plan or any other employment arrangement approved by the Requisite
Backstop Parties, (v) shares of New Common Stock will be reserved for issuance
upon the exercise of the Warrants and (vi) other than the Warrants, no warrants
to purchase shares of New Common Stock will be issued and outstanding.

(b) As of the Closing Date, all issued and outstanding shares of New Common
Stock will have been duly authorized and validly issued and will be fully paid
and non-assessable, and will not be subject to any preemptive rights (except as
set forth in the Registration Rights Agreement).

(c) Except as set forth in this Section 4.4, as of the Closing Date, no shares
of capital stock or other equity securities or voting interest in the Company
will have been issued, reserved for issuance or outstanding.

(d) Except as described in this Section 4.4 and except as set forth in the
Registration Rights Agreement, the Warrants, the Reorganized Kodak Corporate
Documents, the Emergence Credit Facilities or any employment agreement entered
into in accordance with Section 7.1(i), as of the Closing Date, neither the
Company nor any Material Entity will be party to or otherwise bound by or
subject to any outstanding option, warrant, call, right, security, commitment,
contract, arrangement or undertaking (including any preemptive right) that
(i) obligates the Company or any Material Entity to issue, deliver, sell or
transfer, or repurchase, redeem or otherwise acquire, or cause to be issued,
delivered, sold or transferred, or repurchased, redeemed or otherwise acquired,
any shares of the capital stock of, or other equity or voting interests in, the
Company or any of its Subsidiaries or any security convertible or exercisable
for

 

22



--------------------------------------------------------------------------------

or exchangeable into any capital stock of, or other equity or voting interest
in, the Company or any of its Subsidiaries, (ii) obligates the Company or any
Material Entity to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, contract, arrangement or undertaking,
(iii) restricts the transfer of any shares of capital stock of the Company or
any Material Entity or (iv) relates to the voting of any shares of capital stock
of the Company.

Section 4.5 Issuance. The shares of New Common Stock to be issued pursuant to
the Amended Plan, including the shares of New Common Stock to be issued in
connection with the consummation of the Rights Offerings and pursuant to the
terms hereof, will, when issued and delivered on the Closing Date, be duly and
validly authorized, issued and delivered and shall be fully paid and
non-assessable, and free and clear of all Taxes, Liens (other than transfer
restrictions imposed hereunder or by applicable Law), preemptive rights,
subscription and similar rights, other than any rights set forth in the
Reorganized Kodak Corporate Documents, the Warrants and the Registration Rights
Agreement.

Section 4.6 No Conflict. Assuming the consents described in clauses (i) through
(vii) of Section 4.7 are obtained, the execution and delivery by the Company
and, if applicable, its Subsidiaries of this Agreement, the Amended Plan and the
other Transaction Agreements, the compliance by the Company and, if applicable,
its Subsidiaries with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (i) will not
conflict with, or result in a breach, modification or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent specified in the
Amended Plan, in the acceleration of, or the creation of any Lien under, or
cause any payment or consent to be required under, the DIP Credit Agreements
(other than with respect to the application of the proceeds from the Rights
Offerings to the payment of the Second Lien Notes Claims) or any Contract to
which the Company or any of its Subsidiaries will be bound as of the Closing
Date after giving effect to the Amended Plan or to which any of the property or
assets of the Company or any of its Subsidiaries will be subject as of the
Closing Date after giving effect to the Amended Plan, (ii) will not result in
any violation of the provisions of the Reorganized Kodak Corporate Documents or
any of the organization documents of any Material Entity (other than the
Company) and (iii) will not result in any material violation of any Law or Order
applicable to the Company or any of its Subsidiaries or any of their properties,
except, in the cases described in clauses (i) and (iii), for such conflicts,
breaches, modifications, violations or Liens that do not constitute a Material
Adverse Effect.

Section 4.7 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties (each an “Applicable Consent”) is required for the execution and
delivery by the Company and, to the extent relevant, its Subsidiaries of this
Agreement, the Amended Plan and the other Transaction Agreements, the compliance
by the Company and, to the extent relevant, its Subsidiaries with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (including compliance by each Backstop Party
with its obligations hereunder and thereunder), except for (i) the entry of the
BCA Approval Order authorizing the Company to execute and deliver this Agreement
and perform the BCA Approval Obligations, (ii) the entry of the BCA

 

23



--------------------------------------------------------------------------------

Consummation Approval Order authorizing the Company to perform each of its other
obligations hereunder, (iii) the entry of the Confirmation Order, (iv) filings,
if any, pursuant to the HSR Act and the expiration or termination of all
applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection
with the transactions contemplated by this Agreement, (v) the filing with the
Department of Treasury of the State of New Jersey of the Certificate of
Incorporation, and the filing of any other corporate documents with applicable
state filing agencies applicable to the other Debtors, (vi) such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase of the
Backstop Shares by the Backstop Parties and the issuance of the Rights and the
Rights Offerings Shares pursuant to the exercise of the Rights and (vii) any
other Applicable Consent the failure of which to obtain does not constitute a
Material Adverse Effect.

Section 4.8 Arm’s Length. The Company acknowledges and agrees that (a) each of
the Backstop Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offerings) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of its Subsidiaries and (b) no Backstop Party is advising
the Company or any of its Subsidiaries as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.

Section 4.9 Financial Statements. The consolidated financial statements of the
Company included or incorporated by reference in Forms 10-Q and 10-K filed by
the Company with the SEC since the Petition Date (collectively, the “Financial
Statements”), comply or when submitted or filed will comply, as the case may be,
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act and present fairly or when submitted and filed will present
fairly in all material respects the financial position, results of operations
and cash flows of the Company and its consolidated subsidiaries, taken as a
whole, as of the dates indicated and for the periods specified therein. The
Financial Statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods and at the dates covered thereby (except, in the case of unaudited
interim financial statements, as permitted by Form 10-Q of the SEC).

Section 4.10 Company SEC Documents and Disclosure Statement. Since the Petition
Date, the Company has filed all required reports, schedules, forms and
statements with the SEC. As of their respective dates, and giving effect to any
amendments or supplements thereto filed prior to the date of this Agreement,
each of the Company SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act applicable to such
Company SEC Documents. The Company has filed with the SEC all “material
contracts” (as such term is defined in Item 601(b)(10) of Regulation S-K under
the Exchange Act) that are required to be filed as exhibits to the Company SEC
Documents. No Company SEC Document, after giving effect to any amendments or
supplements thereto and to any subsequently filed Company SEC Documents, in each
case filed prior to the date of this Agreement, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Amended Disclosure
Statement as approved by the Bankruptcy Court will conform in all material
respects with Section 1125 of the Bankruptcy Code.

 

24



--------------------------------------------------------------------------------

Section 4.11 Absence of Certain Changes. From April 30, 2013 to the date hereof,
no Event has occurred or exists that constitutes a Material Adverse Effect.

Section 4.12 No Violation; Compliance with Laws. (i) The Company is not in
violation of its charter or bylaws, and (ii) no other Material Entity is in
violation of its respective charter or bylaws or similar organizational document
in any material respect. Neither the Company nor any of its Subsidiaries is or
has been at any time since January 1, 2011 in violation of any Law or Order,
except for any such violation that does not constitute a Material Adverse
Effect. There is and since January 1, 2011 has been no failure on the part of
the Company to comply in all material respects with the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated by the SEC
thereunder.

Section 4.13 Legal Proceedings. Other than the Chapter 11 Proceedings and any
adversary proceedings or contested motions commenced in connection therewith,
there are no legal, governmental or regulatory investigations, audits, actions,
suits, arbitrations or proceedings (“Legal Proceedings”) pending or threatened
to which the Company or any of its Subsidiaries is a party or to which any
property of the Company or any of its Subsidiaries is the subject that
constitute a Material Adverse Effect.

Section 4.14 Labor Relations.

(a) There is no labor or employment-related Legal Proceeding pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries, by or on behalf of any of their respective employees or such
employees’ labor organization, works council, workers’ committee, union
representatives or any other type of employees’ representatives appointed for
collective bargaining purposes (collectively “Employee Representatives”), or by
any Governmental Entity, that constitutes a Material Adverse Effect.

(b) Section 4.14(b)(i) of the Company Disclosure Schedule lists all Collective
Bargaining Agreements applicable to persons employed by the Company or any of
its Subsidiaries in effect as of the date of this Agreement and the status of
any negotiations, in each case as of the date of this Agreement.
Section 4.14(b)(ii) of the Company Disclosure Schedule lists any jurisdiction in
which the employees of the Company or any of its Subsidiaries are represented by
a works council or similar entity and, to the Knowledge of the Company, no other
union organizing efforts or Employee Representatives’ elections are underway or
threatened with respect to any such employees. There is no strike, lockout,
material labor dispute or, to the Knowledge of the Company, threat thereof, by
or with respect to any employees of the Company or any of its Subsidiaries, and,
to the Knowledge of the Company, there has not been any such action within the
past two (2) years. Except as does not constitute a Material Adverse Effect,
neither the Company nor any of its Subsidiaries is subject to any obligation
(whether pursuant to Law or Contract) to notify, inform and/or consult with, or
obtain consent from, any Employee Representative regarding the transactions
contemplated by this Agreement prior to entering into the Agreement.

 

25



--------------------------------------------------------------------------------

(c) The Company and each of its Subsidiaries has complied in all respects with
its payment obligations to all employees of the Company and any of its
Subsidiaries in respect of all wages, salaries, fees, commissions, bonuses,
overtime pay, holiday pay, sick pay, benefits and all other compensation,
remuneration and emoluments due and payable to such employees under any Company
Plan or any applicable Collective Bargaining Agreement or Law, except to the
extent that any noncompliance does not constitute a Material Adverse Effect and,
for the avoidance of doubt, except for any payments that are not permitted by
the Bankruptcy Court or the Bankruptcy Code.

Section 4.15 Intellectual Property. Except as does not constitute a Material
Adverse Effect, (i) the Company and its Subsidiaries exclusively own, free and
clear of all Liens (except for (1) Liens that are described in the Company SEC
Documents filed prior to the date hereof, (2) Liens that are described in the
Amended Plan or the Amended Disclosure Statement, (3) Permitted Liens or
(4) Material Contracts), all of their (x) patents and registered Intellectual
Property (and all applications therefor) and (y) proprietary unregistered
Intellectual Property, in each case, that is material to the businesses of the
Company and its Subsidiaries, and all of the items in clause (x) are subsisting,
unexpired, valid and enforceable; (ii) no material Intellectual Property owned
by the Company or its Subsidiaries is being infringed, misappropriated or
violated (“Infringed”) by any other Person; (iii) the conduct of the businesses
of the Company and its Subsidiaries as presently conducted does not Infringe any
Intellectual Property of any other Person and no Person has alleged same in
writing, except for allegations that have since been resolved or in connection
with the Chapter 11 Proceedings and any adversary proceedings or contested
motions commenced in connection therewith; and (iv) the Company and its
Subsidiaries take commercially reasonable actions to maintain and protect
(a) the confidentiality of their trade secrets and confidential information and
(b) the integrity, security and continuous operation of their material software,
systems, websites and networks (and all data therein), and, in the one year
prior to the date of this Agreement (or earlier, if any of same have not since
been resolved in all material respects), there have been no material outages,
interruptions, or breaches of same.

Section 4.16 Title to Real and Personal Property. Except as does not constitute
a Material Adverse Effect:

(a) Real Property. The Company or one of its Subsidiaries, as the case may be,
has good and valid title in fee simple to each Owned Real Property, free and
clear of all Liens, except for (i) Liens that are described in (x) the Company
SEC Documents filed prior to the date hereof, (y) the Amended Plan or (z) the
Amended Disclosure Statement, or (ii) Permitted Liens.

(b) Leased Real Property. All Real Property Leases necessary for the operation
of the Post-Effective Date Business are valid, binding and enforceable by and
against the Company or its relevant Subsidiary, and, to the Knowledge of the
Company, the other parties thereto, and no written notice to terminate, in whole
or part, any of such leases has been delivered to the Company or any of its
Subsidiaries (nor, to the Knowledge of the Company, has there been any
indication that any such notice of termination will be served). Other than as a
result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its

 

26



--------------------------------------------------------------------------------

Subsidiaries nor, to the Knowledge of the Company, any other party to any
material Real Property Lease necessary for the operation of the Post-Effective
Date Business is in default or breach under the terms thereof except for such
instances of default or breach that do not constitute a Material Adverse Effect.

(c) Personal Property. The Company or one of its Subsidiaries has good title or,
in the case of leased assets, a valid leasehold interest, free and clear of all
Liens, to all of the tangible personal property and assets, except for (i) Liens
that are described in (x) the Company SEC Documents filed prior to the date
hereof, (y) the Amended Plan or (z) the Amended Disclosure Statement or
(ii) Permitted Liens.

Section 4.17 No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its Subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its Subsidiaries, on the other hand, that is required by the Exchange
Act to be described in the Company SEC Documents and that are not so described
in the Company SEC Documents, except for the transactions contemplated by this
Agreement.

Section 4.18 Licenses and Permits. The Company and its Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Entities
that are necessary for the ownership or lease of their respective properties and
the conduct of the Post-Effective Date Business, in each case, except as does
not constitute a Material Adverse Effect. Except as does not constitute Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or (ii) has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.

Section 4.19 Environmental.

(a) The Company and its Subsidiaries are, and within the past five (5) years
have been, in compliance with all applicable Laws relating to the protection of
the environment, natural resources (including wetlands, wildlife, aquatic and
terrestrial species and vegetation) or of human health and safety as it relates
to Materials of Environmental Concern, or to the management, use,
transportation, treatment, storage, disposal or arrangement for disposal of
Materials of Environmental Concern (collectively, “Environmental Laws”), except
for such noncompliance that does not constitute a Material Adverse Effect.

(b) The Company and its Subsidiaries (i) have received and are in compliance
with all permits, licenses, exemptions and other approvals required of them
under applicable Environmental Laws to conduct their respective businesses,
(ii) are not subject to any action to revoke, terminate, cancel, limit, amend or
appeal any such permits, licenses, exemptions or approvals, and (iii) have paid
all fees, assessments or expenses due under any such permits, licenses,
exemptions or approvals, except for such failures to receive and comply with
permits, licenses, exemptions and approvals, or any such actions, or failure to
pay any such fees, assessments or expenses that do not constitute a Material
Adverse Effect.

 

27



--------------------------------------------------------------------------------

(c) Except with respect to matters that have been fully and finally settled or
resolved, (i) there are no Legal Proceedings under any Environmental Laws
pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, and, to the Knowledge of the Company, there are no such
Legal Proceedings pending against any other Person that would reasonably be
expected to adversely affect the Company of any its Subsidiaries, and (ii) the
Company and its Subsidiaries have not received written or, to the Knowledge of
the Company, verbal notice of any actual or potential liability of the Company
for the investigation, remediation or monitoring of any Materials of
Environmental Concern at any location, or for any violation of Environmental
Laws, where such Legal Proceedings or liability constitute a Material Adverse
Effect.

(d) None of the Company or any of its Subsidiaries has entered into any consent
decree, settlement or other agreement with any Governmental Entity, and none of
the Company or its Subsidiaries is subject to any Order, in either case relating
to any Environmental Laws or to Materials of Environmental Concern, except for
such consent decrees, settlements, agreements or Orders that do not constitute a
Material Adverse Effect.

(e) There has been no release, disposal or arrangement for disposal of any
Materials of Environmental Concern relating to the Company, its Subsidiaries or
any of their predecessors, or to any real property currently or formerly owned,
leased or operated by the Company, its Subsidiaries or any of their
predecessors, that would reasonably be expected to (i) give rise to any claim or
Legal Proceeding, or to any liability, under any Environmental Law, or
(ii) prevent the Company or any of its Subsidiaries from complying with
applicable Environmental Laws, except for such claim, Legal Proceedings,
liability or burden or non-compliance that does not constitute a Material
Adverse Effect.

(f) Neither the Company nor any of its Subsidiaries has assumed or retained by
Contract or operation of Law any liabilities of any other Person under
Environmental Laws or concerning any Materials of Environmental Concern, where
such assumption or acceptance of responsibility constitutes a Material Adverse
Effect.

(g) To the Knowledge of the Company, none of the transactions contemplated under
this Agreement will give rise to any obligations to obtain the consent of or
provide notice to any Governmental Entity under any Environmental Laws.

Section 4.20 Tax Matters.

(a) The Company and each of its Subsidiaries have timely filed or caused to be
timely filed (taking into account any applicable extension of time within which
to file) with the appropriate taxing authorities all income and other material
tax returns, statements, forms and reports (including elections, declarations,
disclosures, schedules, estimates and information Tax Returns) for Taxes (“Tax
Returns”) that are required to be filed by, or with respect to, the Company and
its Subsidiaries. The Tax Returns accurately reflect all material liability for
Taxes of the Company and its Subsidiaries, taken as a whole, for the periods
covered thereby.

 

28



--------------------------------------------------------------------------------

(b) All material Taxes and Tax liabilities shown due under the Tax Returns with
respect to the income, assets or operations of the Company and its Subsidiaries
for all taxable years or other taxable period or portion thereof that end on or
before the Closing Date have been paid in full or will be paid in full pursuant
to the Amended Plan or, to the extent not yet due, have been accrued and fully
provided for in accordance with GAAP, or will be provided for when required
under GAAP on the financial statements of the Company included in the Company
SEC Documents.

(c) Neither the Company nor any of its Subsidiaries has received any written
notices from any taxing authority relating to any issue that could materially
affect the Company and its Subsidiaries, taken as a whole.

(d) All material Taxes that the Company and its Subsidiaries (taken as a whole)
were (or was) required by Law to withhold or collect in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party have been duly withheld or collected, and have been timely
paid to the proper authorities to the extent due and payable.

(e) Neither the Company nor any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under any Law
with respect to Taxes for any taxable period for which the statute of
limitations has not expired (other than a group of which the Company and/or its
current or past Subsidiaries are or were the only members).

(f) There are no tax sharing, indemnification or similar agreements in effect as
between the Company or any of its Subsidiaries or any predecessor or Affiliate
thereof and any other party (including any predecessors or Affiliates thereof)
under which the Company or any of its Subsidiaries is a party to or otherwise
bound by (other than such agreements (i) that are entered in the ordinary course
of business or (ii) that are not expected to result in a liability for Taxes
that is material to the Company and its Subsidiaries taken as a whole.

(g) The Company has not been a “United States real property holding corporation”
within the meaning of Section 897(c)(2) of the Code at any time during the five
(5)- year period ending on the date hereof.

(h) [Reserved]

(i) Neither the Company nor any of its Subsidiaries has (A) engaged in a “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2)
or (B) engaged in a “reportable transaction” (other than a loss transaction)
within the meaning of Treasury Regulation Section 1.6011-4(b) for tax years
since 2009.

(j) None of the Company or any of its Subsidiaries has been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.

 

29



--------------------------------------------------------------------------------

(k) [Reserved]

(l) Neither the Company nor any of its Subsidiaries has been requested in
writing, and, to the Knowledge of the Company, there are no claims against the
Company or any of its Subsidiaries, to pay any liability for Taxes of any Person
(other than the Company or its Subsidiaries) that are material to the Company
and its Subsidiaries taken as a whole, arising from the application of Treasury
Regulation Section 1.1502-6 or any analogous provision of state, local or
foreign law, or as a transferee or successor.

(m) There is no outstanding audit, assessment, dispute or claim concerning any
material Tax liability of the Company and its Subsidiaries (taken as a whole)
either to the Knowledge of the Company or claimed, pending or raised by an
authority in writing.

(n) [Reserved]

(o) There are no material Liens with respect to Taxes upon any of the assets or
properties of the Company and its Subsidiaries (taken as a whole), other than
Permitted Liens.

The representations and warranties made in this Section 4.20 and Section 4.21
are the only representations and warranties made by the Debtors with respect to
matters related to Taxes.

Section 4.21 Company Plans.

(a) [Reserved]

(b) Except as does not constitute a Material Adverse Effect: (i) each Company
Plan (other than a Foreign Benefit Plan)(such plans, “U.S. Benefit Plans”) is in
compliance with ERISA, the Code, other applicable Laws and its governing
documents; (ii) each U.S. Benefit Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the IRS, and, to the Knowledge of the Company, nothing has occurred that is
reasonably likely to result in the loss of the qualification of such U.S.
Benefit Plan under Section 401(a) of the Code or the imposition of any material
liability, penalty or tax under ERISA or the Code; (iii) no “reportable event,”
within the meaning of Section 4043 of ERISA has occurred or is expected to occur
for any U.S. Benefit Plan covered by Title IV of ERISA other than as a result of
the Chapter 11 Proceedings; (iv) all contributions required to be made under the
terms of any U.S. Benefit Plan have been timely made or have been (A) reflected
in the financial statements of the Company included in the Company SEC Reports
filed prior to the date hereof or (B) described in the Plan or Disclosure
Statement; and (v) no liability, claim, action, litigation, audit, examination,
investigation or administrative proceeding has been made, commenced or, to the
Knowledge of the Company, threatened in writing with respect to any U.S. Benefit
Plan (other than (A) routine claims for benefits payable in the ordinary course,
(B) otherwise in relation to the Chapter 11 Proceedings or (C) any that,
individually, could not reasonably be expected to result in a liability of the
Company or any of its Subsidiaries in excess of $50,000).

 

30



--------------------------------------------------------------------------------

(c) No U.S. Benefit Plan (other than any “multiemployer plan” within the meaning
of Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to Section 412 of
the Code or Section 302 of ERISA has failed to satisfy the minimum funding
standard, within the meaning of Section 412 of the Code or Section 302 of ERISA,
or obtained a waiver of any minimum funding standard and, within the past six
(6) years, no U.S. Benefit Plan covered by Title IV of ERISA has been terminated
and no proceedings have been instituted to terminate or appoint a trustee under
Title IV of ERISA to administer any such Company Plan. Within the past six
(6) years, neither the Company nor any of its Subsidiaries have incurred any
unsatisfied liability under Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA by reason of being treated as a single employer together
with any other Person under Section 4001 of ERISA or Section 414 of the Code.

(d) Within the past six (6) years, the Company and its Subsidiaries have not
incurred any withdrawal liability with respect to a Multiemployer Plan under
Subtitle E of Title IV of ERISA that has not been satisfied in full, and, to the
Knowledge of the Company, no condition or circumstance exists that presents a
reasonable risk of the occurrence of any other withdrawal from or the partition,
termination, reorganization or insolvency of any such Multiemployer Plan.

(e) No U.S. Benefit Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for (A) death benefits, (B) benefits
required by Section 4980B of the Code or similar Law, or (C) benefits for which
the covered individual pays the full premium cost.

(f) Neither the execution of this Agreement, the Amended Plan or the other
Transaction Agreements, nor the consummation of the transactions contemplated
hereby or thereby will (A) entitle any employees of the Company or any of its
Subsidiaries to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (B) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the U.S. Benefit
Plans, or (C) limit or restrict the right of the Company to merge, amend or
terminate any of the U.S. Benefit Plans.

(g) The execution, delivery of and performance by the Company and its
Subsidiaries of its obligations under this Agreement will not (either alone or
upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any
payments under any other applicable Laws that would be treated in such similar
nature to such section of the Code, with respect to any Company Plan that would
be in effect immediately after the Closing.

(h) Except as required to maintain the tax-qualified status of any U.S. Benefit
Plan intended to qualify under Section 401(a) of the Code, to the Knowledge of
the Company, no condition or circumstance exists that would prevent the
amendment or termination of any U.S. Benefit Plan other than a U.S. Benefit Plan
between the Company or any of its Subsidiaries, on the one hand, and an
individual employee or director thereof, on the other hand.

 

31



--------------------------------------------------------------------------------

(i) Each Company Plan that is maintained outside the jurisdiction of the United
States, or that covers any employee residing or working outside the United
States (any such Company Plan, “Foreign Benefit Plans”), which, under the Laws
of any jurisdiction outside of the United States, is required or approved by any
Governmental Entity, has been so registered and approved and, to the Knowledge
of the Company, has been maintained in good standing with applicable material
requirements of the Governmental Entities, and if intended to qualify for
special tax treatment, to the Knowledge of the Company, there are no existing
circumstances or events that have occurred that could reasonably be expected to
adversely affect the special tax treatment with respect to such Foreign Benefit
Plans.

Section 4.22 Internal Control Over Financial Reporting. The Company has
established and maintains a system of internal control over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act)
that complies in all material respects with the requirements of the Exchange Act
and has been designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.

Section 4.23 Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act) designed to ensure that
information required to be disclosed by the Company in the reports that it files
and submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure, and (ii) has disclosed, based upon the
most recent evaluation by the Chief Executive Officer and Chief Financial
Officer of the Company of the Company’s internal control over financial
reporting, to its auditors and the audit committee of the Board (A) all
significant deficiencies and material weaknesses in the design or operation of
the Company’s internal control over financial reporting which are reasonably
likely to adversely affect its ability to record, process, summarize and report
financial data and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

Section 4.24 Material Contracts. All Material Contracts are valid, binding and
enforceable by and against the Company or its relevant Subsidiary, except where
the failure to be valid, binding or enforceable does not constitute a Material
Adverse Effect, and no written notice to terminate, in whole or part, any
Material Contract has been delivered to the Company or any of its Subsidiaries
except where such termination does not constitute a Material Adverse Effect.
Other than as a result of the filing of the Chapter 11 Proceedings, neither the
Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to any Material Contract, is in default or breach under the terms
thereof except, in each case, for such instances of default or breach that do
not constitute a Material Adverse Effect. For purposes of this Agreement,
“Material Contract” means any Contract necessary for the operation of the
Post-Effective Date Business that is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K of the SEC or required to be
disclosed on a Current Report on Form 8-K).

 

32



--------------------------------------------------------------------------------

Section 4.25 No Unlawful Payments. Neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor,
to the Knowledge of the Company, any agent or other Person acting on behalf of
the Company or any of its Subsidiaries, has in any material respect: (a) used
any funds of the Company or any of its Subsidiaries for any unlawful
contribution, gift, entertainment or other unlawful expense, in each case
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (d) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment.

Section 4.26 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar Laws (collectively, the
“Money Laundering Laws”) and no material action, suit or proceeding by or before
any Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

Section 4.27 Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor,
to the Knowledge of the Company, any agent or other Person acting on behalf of
the Company or any of its Subsidiaries, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department. The Company will not directly or indirectly use the
proceeds of the Rights Offerings or the sale of the Investor Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, for the purpose of financing the activities of
any Person that, to the Knowledge of the Company, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

Section 4.28 No Broker’s Fees. Neither the Company nor any of its Subsidiaries
is a party to any Contract with any Person (other than this Agreement) that
would give rise to a valid claim against the Backstop Parties for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offerings
or the sale of the Backstop Shares.

Section 4.29 No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or
any of its Subsidiaries to register any securities for sale under the Securities
Act.

Section 4.30 Takeover Statutes. Other than the NJ Shareholder Protection Act, no
Takeover Statute is applicable to this Agreement, the Backstop Commitment and
the other transactions contemplated by this Agreement. As of the entry of the
BCA Approval Order, the Board shall have authorized and approved the issuance of
the New Common Stock pursuant to this Agreement, the Amended Plan and the Rights
Offerings Procedures for purposes of the NJ Shareholder Protection Act.

 

33



--------------------------------------------------------------------------------

Section 4.31 [Reserved]

Section 4.32 Insurance. All premiums due and payable in respect of material
insurance policies maintained by the Company and its Subsidiaries have been
paid. The Company reasonably believes that the insurance maintained by or on
behalf of the Company and its Subsidiaries is adequate in all material respects.
As of the date hereof, to the Knowledge of the Company, neither the Company nor
any of its Subsidiaries has received notice from any insurer or agent of such
insurer with respect to any material insurance policies of the Company and its
Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies
that have expired on their terms, and except to the extent that such
cancellation or termination does not constitute a Material Adverse Effect.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

Each Backstop Party represents and warrants as to itself only as set forth
below.

Section 5.1 Incorporation. To the extent applicable, such Backstop Party is a
legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the laws of its jurisdiction of
incorporation or organization.

Section 5.2 Corporate Power and Authority. To the extent applicable, such
Backstop Party has the requisite corporate, limited partnership or limited
liability company power and authority to enter into, execute and deliver this
Agreement and each other Transaction Agreements to which such Backstop Party is
a party and to perform its obligations hereunder and thereunder and has taken
all necessary corporate, limited partnership or limited liability company action
required for the due authorization, execution, delivery and performance by it of
this Agreement and the other Transaction Agreements.

Section 5.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Backstop Party is a party (a) has been, or prior to its
execution and delivery will be, duly and validly executed and delivered by such
Backstop Party and (b) when executed and delivered, will constitute the valid
and binding obligations of such Backstop Party, enforceable against such
Backstop Party in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.

 

34



--------------------------------------------------------------------------------

Section 5.4 No Conflict. Assuming that the consents referred to in clauses
(i) and (ii) of Section 5.5 are obtained, the execution and delivery by such
Backstop Party of this Agreement and, to the extent applicable, the other
Transaction Agreements, the compliance by such Backstop Party with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (i) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result in
the acceleration of, or the creation of any Lien under, any Contract to which
such Backstop Party is a party or by which such Backstop Party is bound or to
which any of the properties or assets of such Backstop Party are subject,
(ii) will not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Backstop
Party and (iii) will not result in any material violation of any Law or Order
applicable to such Backstop Party or any of its properties, except, in each of
the cases described in clauses (i), (ii) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact such Backstop Party’s performance of its obligations under
this Agreement.

Section 5.5 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Backstop Party or any of its properties is required for
the execution and delivery by such Backstop Party of this Agreement and, to the
extent applicable, the Transaction Agreements, the compliance by such Backstop
Party with all of the provisions hereof and thereof and the consummation of the
transactions (including the purchase by such Backstop Party of its Backstop
Commitment Percentage of the Backstop Shares) contemplated herein and therein,
except (i) filings, if any, pursuant to the HSR Act and the expiration or
termination of all applicable waiting periods thereunder or any applicable
notification, authorization, approval or consent under any other Antitrust Laws
in connection with the transactions contemplated by this Agreement, and (ii) any
consent, approval, authorization, order, registration or qualification which, if
not made or obtained, would not reasonably be expected, individually or in the
aggregate, to prohibit, materially delay or materially and adversely impact such
Backstop Party’s performance of its obligations under this Agreement.

Section 5.6 No Registration. Such Backstop Party understands that the Backstop
Shares have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of such Backstop Party’s representations
as expressed herein or otherwise made pursuant hereto.

Section 5.7 Purchasing Intent. Such Backstop Party is acquiring the Backstop
Shares for its own account, not as a nominee or agent, and not with the view to,
or for resale in connection with, any distribution thereof not in compliance
with applicable securities Laws, and such Backstop Party has no present
intention of selling, granting any participation in, or otherwise distributing
the same, except in compliance with applicable securities Laws.

Section 5.8 Sophistication; Investigation. Such Backstop Party acknowledges that
the Backstop Shares have not been registered pursuant to the Securities Act.
Such Backstop Party has such knowledge and experience in financial and business
matters such that it is capable of evaluating the merits and risks of its
investment in the Backstop Shares being acquired

 

35



--------------------------------------------------------------------------------

hereunder. Such Backstop Party is an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act and a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act. Such Backstop Party understands
and is able to bear any economic risks associated with such investment
(including the necessity of holding the Backstop Shares for an indefinite period
of time). Such Backstop Party has conducted and relied on its own independent
investigation of, and judgment with respect to, the Company and its Subsidiaries
and the advice of its own legal, tax, economic, and other advisors.

Section 5.9 No Broker’s Fees. Such Backstop Party is not a party to any Contract
with any Person (other than this Agreement) that would give rise to a valid
claim against the Company, for a brokerage commission, finder’s fee or like
payment in connection with the Rights Offerings or the sale of the Backstop
Shares.

Section 5.10 Votable Claims.

(a) Such Backstop Party or any of its Affiliates is the beneficial owner of, or
the investment advisor or manager for the beneficial owner of, the aggregate
principal amount of Votable Claims as set forth opposite such Backstop Party’s
name under the column titled “Beneficially Controlled Votable Claims” on
Schedule 3 attached hereto (such Votable Claims, the “Beneficially Controlled
Votable Claims”); and

(b) Such Backstop Party or the applicable Affiliate has the full power to vote,
dispose of and compromise the aggregate principal amount of the Beneficially
Controlled Votable Claims.

(c) Such Backstop Party has not entered into any other agreement to assign,
sell, participate, grant, or otherwise transfer, in whole or in part, any
portion of its right, title or interest in such Beneficially Controlled Votable
Claims where such assignment, sale, participation, grant, conveyance or transfer
would prohibit such Backstop Party from complying with the terms of this
Agreement.

Section 5.11 Sufficiency of Funds. Such Backstop Party has, and such Backstop
Party on the Effective Date will have, sufficient immediately available funds to
make and complete the payment of the aggregate Purchase Price for its Backstop
Commitment Percentage of the Unsubscribed Shares.

Section 5.12 Legal Proceedings. As of the date hereof, there are no Legal
Proceedings pending or threatened to which such Backstop Party is a party or to
which any property of such Backstop Party is the subject that would reasonably
be expected to prevent, materially delay or materially impair the ability of
such Backstop Party to consummate the transactions contemplated hereby.

Section 5.13 Arm’s Length. Such Backstop Party acknowledges and agrees that the
Company is acting solely in the capacity of an arm’s length contractual
counterparty to such Backstop Party with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offerings).

 

36



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 BCA Consummation Approval Order and Solicitation Order. The Company
shall use its commercially reasonable efforts to (i) obtain the entry of the BCA
Approval Order, Plan Solicitation Order, Rights Offerings Procedures Order and
the BCA Consummation Approval Order and (ii) cause the Plan Solicitation Order,
Rights Offerings Procedures Order and the BCA Consummation Approval Order to
become final orders (including by requesting that such orders be a final order
immediately upon entry by the Bankruptcy Court pursuant to a waiver of
Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon as
reasonably practicable following the filing of the motion seeking entry of such
orders (for the avoidance of doubt, entry of the BCA Consummation Approval Order
will be sought at the Confirmation Hearing). The Company shall provide to each
of the Backstop Parties and its counsel copies of the proposed Rights Offerings
Procedures Order, BCA Consummation Approval Order (which may be incorporated
into the Confirmation Order) and Plan Solicitation Order and a reasonable
opportunity to review and comment on such orders prior to such orders being
filed with the Bankruptcy Court, and such orders must be in form and substance
reasonably satisfactory to the Requisite Backstop Parties. Any amendments,
modifications, changes or supplements to any of the BCA Approval Order, the Plan
Solicitation Order, the Rights Offerings Procedures Order, the BCA Consummation
Approval Order and the Confirmation Order shall be in form and substance
reasonably satisfactory to the Requisite Backstop Parties.

Section 6.2 Confirmation Order; Amended Plan and Amended Disclosure Statement.
The Debtors shall use their respective commercially reasonable efforts to obtain
entry of the Confirmation Order. The Company shall provide to each of the
Backstop Parties and its counsel a copy of any proposed amendment, modification
or change to the Amended Plan or the Amended Disclosure Statement and a
reasonable opportunity to review and comment on such documents. The Company
shall provide to each of the Backstop Parties and its counsel a copy of the
proposed Confirmation Order and a reasonable opportunity to review and comment
on such order prior to such order being filed with the Bankruptcy Court, and
such order must be in form and substance reasonably satisfactory to the
Requisite Backstop Parties.

Section 6.3 Conduct of Business. Except (i) as explicitly set forth in this
Agreement or otherwise contemplated by the Amended Disclosure Statement and
Amended Plan or (ii) with the express consent of Requisite Backstop Parties
(such consent not to be unreasonably withheld, conditioned or delayed), during
the period from the date of this Agreement to the earlier of the Closing Date
and the date on which this Agreement is terminated in accordance with its terms
(the “Pre-Closing Period”), (A) the Company shall, and shall cause each of its
Subsidiaries to carry on its business in the ordinary course and use its
commercially reasonable efforts to (1) preserve intact its Post-Effective Date
Business, (2) keep available the services of its officers and employees and
(3) preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others having business dealings with the Company or
its Subsidiaries in connection with the Post-Effective Date Business and (B) the

 

37



--------------------------------------------------------------------------------

Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction that is material to the Post-Effective Date Business other than
(x) in the ordinary course of business to the extent necessary to conduct
Company operations in a manner consistent with the financial and business
projections provided to the Backstop Parties prior to the date hereof, (y) other
transactions after prior notice to the Backstop Parties to implement tax
planning which transactions are not reasonably expected to materially adversely
affect any Backstop Party and (z) such other transactions disclosed to the
Backstop Parties in writing prior to the date hereof. Notwithstanding any other
provision in this Agreement, nothing in this Agreement shall give the Backstop
Parties, directly or indirectly, any right to control or direct the operations
of the Company and its Subsidiaries prior to the Closing Date. Prior to the
Closing Date, the Company and its Subsidiaries shall exercise, consistent with
the terms and conditions of this Agreement, complete control and supervision of
the business of the Company and its Subsidiaries.

Section 6.4 Antitrust Approval.

(a) Each Party agrees to use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Agreement,
the other Transaction Agreements and the Amended Plan, including (i) if
applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement with the Antitrust Division of the United States Department of Justice
and the United States Federal Trade Commission and any filings under any other
Antitrust Laws that are necessary to consummate and make effective the
transactions contemplated by this Agreement as soon as reasonably practicable
following the date hereof and (ii) promptly furnishing documents or information
reasonably requested by any Antitrust Authority.

(b) The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the
Amended Plan or the other Transaction Agreements that has notified the Company
in writing of such obligation (each such Backstop Party, a “Filing Party”) agree
to reasonably cooperate with each other as to the appropriate time of filing
such notification and its content. The Company and each Filing Party shall, to
the extent permitted by applicable Law: (i) promptly notify each other of, and
if in writing, furnish each other with copies of (or, in the case of material
oral communications, advise each other orally of) any communications from or
with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat;
(iii) furnish each other Filing Party and the Company, as applicable, with
copies of all correspondence, filings and communications between such Filing
Party or the Company and the Antitrust Authority; (iv) furnish each other Filing
Party with such necessary information and reasonable assistance as may be
reasonably necessary in connection with the preparation of necessary filings or
submission of information to the Antitrust Authority; and (v) not withdraw its
filing, if any, under the HSR Act without the prior written consent of the
Requisite Backstop Parties and the Company.

 

38



--------------------------------------------------------------------------------

(c) Should a Filing Party be subject to an obligation under the Antitrust Laws
to jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) a transaction contemplated by this Agreement, the Amended Plan or the
other Transaction Agreements, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.

(d) Subject to the second sentence of Section 6.4(e), the Company and each
Filing Party shall use commercially reasonable efforts to cause the waiting
periods under the applicable Antitrust Laws to terminate or expire at the
earliest possible date after the date of filing. The communications contemplated
by this Section 6.4 may be made by the Company or a Filing Party on an outside
counsel-only basis or subject to other agreed upon confidentiality safeguards.
The obligations in this Section 6.4 shall not apply to filings, correspondence,
communications or meetings with Antitrust Authorities unrelated to the
transactions contemplated by this Agreement, the Amended Plan and the other
Transaction Agreements.

(e) Notwithstanding anything in this Agreement to the contrary, nothing shall
require any Backstop Party or any of its Affiliates to (i) dispose of, license
or hold separate any of its or its Subsidiaries’ or Affiliates’ assets,
(ii) limit its freedom of action or the conduct of its or its Subsidiaries’ or
Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its
Subsidiaries or its Affiliates, or (iv) commit or agree to any of the foregoing.
Without the prior written consent of the Requisite Backstop Parties, neither the
Company nor any of its Subsidiaries shall commit or agree to (i) dispose of,
license or hold separate any of its assets or (ii) limit its freedom of action
with respect to any of its businesses or commit or agree to any of the
foregoing, in each case, in order to secure any necessary consent or approvals
for the transactions contemplated hereby under the Antitrust Laws.
Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall
be required as a result of this Agreement, to initiate any legal action against,
or defend any litigation brought by, the United States Department of Justice,
the United States Federal Trade Commission, or any other Governmental Entity in
order to avoid the entry of, or to effect the dissolution of, any injunction,
temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions
contemplated hereby, or which may require any undertaking or condition set forth
in the preceding sentence.

(f) Given the uncertainty that the condition set forth in Section 7.1(o) may not
be satisfied by September 3, 2013 with respect to certain jurisdictions outside
of the United States (each, a “Long Pole Jurisdiction”), the Debtors and the
Backstop Parties will consult in good faith regarding alternative structures
with respect to the Company’s operations in such Long Pole Jurisdiction(s) so as
to facilitate the satisfaction of such condition by September 3, 2013, including
by changing the manner in which the Company or its Subsidiaries hold assets or
businesses in the Long Pole Jurisdiction(s), disposing or committing to dispose
of assets or businesses in the Long Pole Jurisdiction(s), agreeing to limit its
business or change its business practices relating to the Long Pole
Jurisdiction(s) in any manner, modifying supply, customer or other arrangements
relating to the Long Pole Jurisdiction(s), or taking any other action with

 

39



--------------------------------------------------------------------------------

respect to the Long Pole Jurisdiction(s), and, notwithstanding anything to the
contrary in this Agreement, following such consultation the Debtors may take
such actions in each case to the extent, but only to the extent, that (i) such
actions comply with applicable Law and do not expose any Backstop Party, in its
good faith judgment, to the risk of not being in compliance with applicable Law
in the event of a Closing in the absence of requisite approval from such Long
Pole Jurisdiction(s), (ii) there is a reasonable expectation that such actions
are necessary to permit a timely Closing in a manner that satisfies
Section 7.1(o) and (iii) such actions do not constitute a Material Adverse
Effect.

Section 6.5 Access to Information. Subject to applicable Law and appropriate
assurance of confidential treatment, upon reasonable notice during the
Pre-Closing Period, the Company shall (and shall cause its Subsidiaries to)
afford the Backstop Parties and their Representatives upon request reasonable
access, during normal business hours and without unreasonable disruption or
interference with the Company’s and its Subsidiaries’ business or operations, to
the Company’s and its Subsidiaries’ employees, properties, books, contracts and
records and, during the Pre-Closing Period, the Company shall (and shall cause
its Subsidiaries to) furnish promptly to such parties all reasonable information
concerning the Company’s and its Subsidiaries’ business, properties and
personnel as may reasonably be requested by any such party, provided that the
foregoing shall not require the Company (a) to permit access to any assets,
properties or personnel related to the business being transferred in connection
with the KPP Global Settlement, (b) to permit any inspection, or to disclose any
information, that in the reasonable judgment of the Company would cause the
Company or any of its Subsidiaries to violate any of their respective
obligations with respect to confidentiality to a third party if the Company
shall have used its commercially reasonable efforts to obtain, but failed to
obtain, the consent of such third party to such inspection or disclosure, (c) to
disclose any legally privileged information of the Company or any of its
Subsidiaries or (d) to violate any applicable Laws; provided further that the
Company shall deliver to the Backstop Parties a schedule setting forth a
description of any requested information not provided to the Backstop Parties
pursuant to clauses (b) through (d) above (in the case of clause (b), to the
extent not prohibited from doing so). All requests for information and access
made in accordance with this Section 6.5 shall be directed to an executive
officer of the Company or such person as may be designated by the Company’s
executive officers.

Section 6.6 Financial Information.

(a) At all times prior to the Closing Date, the Company shall deliver to counsel
to each Backstop Party and to each Backstop Party that so requests, subject to
appropriate assurance of confidential treatment, all statements and reports the
Company is required to deliver to the DIP Agent pursuant to Section 5.01(h) of
the DIP Term Loan Credit Agreement (as in effect on the date hereof) (the
“Financial Reports”). Neither any waiver by the DIP Term Loan Parties of their
right to receive the Financial Reports nor any amendment or termination of the
DIP Term Loan Credit Agreement shall affect the Company’s obligation to deliver
the Financial Reports to the Backstop Parties in accordance with the terms of
this Agreement.

 

40



--------------------------------------------------------------------------------

(b) Information required to be delivered pursuant to Section 5.01(h)(ii) and
Section 5.01(h)(iii) of the DIP Term Loan Credit Agreement (as in effect on the
date hereof) (i) shall be complete and correct in all material respects and
shall be prepared in accordance with GAAP applied (except as approved by such
accountants or officer, as the case may be, and disclosed in reasonable detail
therein) consistently throughout the periods reflected therein and with prior
periods and (ii) shall be deemed to have been delivered in accordance with
Section 6.6(a) on the date on which the Company provides written notice to the
Backstop Parties that such information has been posted on the Company’s website
on the internet at www.kodak.com or is available via the EDGAR system of the SEC
on the internet (to the extent such information has been posted or is available
as described in such notice).

Section 6.7 Alternate Transactions.

(a) From the date of this Agreement until the earlier of the termination of this
Agreement in accordance with its terms and the Closing Date, (i) the Company and
its Subsidiaries shall, and shall instruct and direct their respective
Representatives to, immediately cease and terminate any ongoing solicitation,
discussions and negotiations with respect to any Alternate Transaction, and
(ii) the Company and its Subsidiaries shall not, and the Company and its
Subsidiaries shall instruct and direct their respective Representatives not to,
initiate or solicit any inquiries or the making of any proposal or offer
relating to an Alternate Transaction, engage or participate in any discussions
or negotiations, or provide any non-public information to any Person, with
respect to an Alternate Transaction. Notwithstanding the foregoing sentence, if
following the date of this Agreement (A) the Company or any of its Subsidiaries
receives a bona fide, written unsolicited proposal or offer for an Alternate
Transaction (an “Alternate Transaction Proposal”) from any Person not solicited
by the Company or its Subsidiaries in violation of this Section 6.7 and (B) the
Board has determined in good faith, after consultation with its outside counsel
and independent financial advisor, that such Alternate Transaction Proposal
constitutes, or could reasonably be expected to result in, a Superior
Transaction, the Company may, in response to such Alternate Transaction
Proposal: (x) furnish non-public information in response to a request therefor
by such Person if such Person has executed and delivered to the Company a
confidentiality agreement on customary terms (provided that in the event the
Company enters into a confidentiality agreement with such Person on terms more
favorable to such Person than the Confidentiality Agreement with the Lead
Backstop Party is to the Lead Backstop Party, the Company shall offer to amend
the Confidentiality Agreement with the Lead Backstop Party and the other
Backstop Parties to extend such more favorable terms to the Lead Backstop Party
and the other Backstop Parties) and if the Company also promptly (and in any
event within 24 hours after the time such information is provided to such
Person) makes such information available to the Backstop Parties, to the extent
not previously provided to the Backstop Parties; and (y) engage or participate
in discussions and negotiations with such Person regarding such Alternate
Transaction Proposal. The Company shall notify the Backstop Parties promptly
(and, in any event, within 24 hours) if any Alternate Transaction Proposals are
received by, any non-public information is requested from, or any discussions or
negotiations are sought to be initiated or continued with, it or its
Subsidiaries or its or its Subsidiaries’ Representatives, indicating, in
connection with such notice, the identity of the parties and the material terms
and conditions of any Alternate Transaction Proposal (including, if applicable,
copies of any written

 

41



--------------------------------------------------------------------------------

inquiries, requests, proposals or offers, including any proposed agreements)
and, thereafter, the Company shall keep the Backstop Parties reasonably informed
of the status and terms of any such Alternate Transaction Proposals (including
any amendments thereto) and the status of any such discussions or negotiations,
including any change in the Company’s intentions as previously notified. None of
the Company or any of its Subsidiaries shall, after the date of this Agreement,
enter into any confidentiality or similar agreement that would prohibit it from
providing such information to the Backstop Parties.

(b) Subject to the Company’s compliance with this Section 6.7, prior to the
earlier of the occurrence of the Closing Date and the termination of this
Agreement in accordance with its terms, the Board may approve an Alternate
Transaction Proposal not solicited in violation of this Section 6.7 that the
Board has determined in good faith, after consultation with its outside legal
counsel and its independent financial advisor, constitutes a Superior
Transaction, if and only if, (1) prior to taking such action the Board
determines in good faith, after consultation with its outside legal counsel,
that failure to take such action would be inconsistent with the directors’ legal
duties under applicable Laws; (2) the Board notifies the Backstop Parties in
writing at least three (3) Business Days in advance that it intends to take such
action or that the Company intends to terminate this Agreement pursuant to
Section 9.1(f)(ii), which notice shall specify the identity of the Person making
such Alternate Transaction Proposal and all of the material terms and conditions
of such Alternate Transaction Proposal and attach the most current version of
any proposed transaction agreement (and any related agreements) providing for
such Alternate Transaction Proposal; (3) after providing such notice and prior
to taking any such action or terminating this Agreement pursuant to
Section 9.1(f)(ii), the Company shall, and shall cause its Representatives to,
negotiate in good faith with the Backstop Parties during the three (3) Business
Day period (to the extent the Backstop Parties desire to negotiate) to make such
adjustments to the terms and conditions of this Agreement and the other
Transaction Agreements as would permit the Board not to take such action or
terminate this Agreement pursuant to Section 9.1(f)(ii); and (4) following the
end of such three (3) Business Day period, the Board shall have determined in
good faith, after consultation with its outside legal counsel and independent
financial advisor and after taking into account any changes to this Agreement
and the other Transaction Agreements proposed by the Backstop Parties, that the
Superior Transaction continues to constitute a Superior Transaction even if such
changes proposed by the Backstop Parties were to be given effect.

Section 6.8 Commercially Reasonable Efforts.

(a) Without in any way limiting any other respective obligation of the Company
or any Backstop Party in this Agreement, the Company shall use (and shall cause
its Subsidiaries to use), and each Backstop Party shall use, commercially
reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, reasonably necessary, proper or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
and the Amended Plan, including using commercially reasonable efforts in:

 

42



--------------------------------------------------------------------------------

(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Party and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

(ii) defending any Legal Proceedings challenging this Agreement, the Amended
Plan or any other Transaction Agreement or the consummation of the transactions
contemplated hereby and thereby, including seeking to have any stay or temporary
restraining order entered by any Governmental Entity vacated or reversed; and

(iii) working together in good faith to finalize the Warrants, Registration
Rights Agreement and Reorganized Kodak Corporate Documents for timely inclusion
in the Plan Supplement and filing with the Bankruptcy Court.

(b) Subject to applicable Laws relating to the exchange of information, the
Backstop Parties and the Company shall have the right to review in advance, and
to the extent practicable each will consult with the other on all of the
information relating to Backstop Parties or the Company, as the case may be, and
any of their respective Subsidiaries, that appears in any filing made with, or
written materials submitted to, any third party and/or any Governmental Entity
in connection with the transactions contemplated by this Agreement or the
Amended Plan; provided, however, neither the Company nor the Backstop Parties
are required to provide for review in advance declarations or other evidence
submitted in connection with any filing with the Bankruptcy Court. In exercising
the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

(c) Nothing contained in this Section 6.8 shall limit the ability of any
Backstop Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Proceedings, so long
as such consultation, appearance or objection is not inconsistent with such
Backstop Party’s obligations under Section 6.9.

Section 6.9 Support of the Amended Plan.

(a) Support of Amended Plan. Each Backstop Party agrees, severally and not
jointly, that, prior to the earlier to occur of (x) the Closing Date and (y) the
termination of this Agreement in accordance with its terms each Backstop Party
will, and it will use its commercially reasonable efforts to cause its
controlled Affiliates to: (i) subject to entry of the Plan Solicitation Order,
timely vote or cause to be voted all of its Beneficially Controlled Votable
Claims to accept the Amended Plan by timely delivering a duly executed and
completed ballot or ballots, as applicable, accepting the Amended Plan; (ii) not
change or withdraw such vote or exercise (or cause or direct such vote or
exercise to be changed or withdrawn); (iii) consent to the treatment of its
Beneficially Controlled Votable Claims and the treatment of all other claims
against and equity interests in the Debtors as set forth in the Amended Plan;
and (iv) not object to or otherwise commence any proceeding or take any other
action opposing any of the terms of the Amended Disclosure Statement or the
Amended Plan, unless, in each case, the Amended Plan is modified in a manner
that violates the terms of this Agreement.

 

43



--------------------------------------------------------------------------------

(b) Transfers of Beneficially Controlled Votable Claims. Each Backstop Party
agrees that it will not Transfer, in whole or in part, any Beneficially
Controlled Votable Claim or any option thereon or any right or interest therein
or any other claims against or equity interests in the Debtors unless the
transferee thereof, prior to such Transfer, agrees in writing for the benefit of
the Company to be bound by Section 6.9 of this Agreement by executing a joinder
agreement substantially in the form attached hereto as Exhibit D (the “Joinder
Agreement”) and delivering an executed copy thereof to the Company (a transferee
party to a Joinder Agreement shall be referred to as a “Permitted Claim
Transferee”). Each Backstop Party or Permitted Claim Transferee agrees that any
Transfer of any Beneficially Controlled Votable Claims or any other claims
against or equity interests in the Debtors that does not comply with the terms
and procedures set forth in Section 6.9(b) hereof shall be deemed void ab
initio, and the Debtors shall have the right to avoid such Transfer. To the
extent any Backstop Party or Permitted Claim Transferee (i) beneficially
acquires additional Votable Claims, (ii) beneficially holds or acquires any
other claims against the Debtors or (iii) beneficially holds or acquires any
equity interests in the Debtors, each such Backstop Party and Permitted Claim
Transferee agrees that such claims or equity interests shall be subject to
Section 6.9 hereof.

Section 6.10 NJ Shareholder Protection Act. The Company shall take all actions
that are necessary to approve the issuance on the Effective Date of New Common
Stock to any Person with Beneficial Ownership of more than 10% of the
outstanding shares of New Common Stock for purposes of the NJ Shareholder
Protection Act.

Section 6.11 Eastman Business Park Settlement. The Company shall use its
commercially reasonable efforts to enter into (i) the Eastman Business Park
Settlement Agreement and (ii) an agreement with the United States pursuant to
which the United States covenants not to sue or take any other action against
the Company with respect to the environmental conditions that are the subject of
the Eastman Business Park Settlement Agreement.

Section 6.12 Emergence Credit Facilities. The Debtors agree to work in good
faith to obtain an Emergence Term Loan Credit Agreement on terms more favorable
taken as a whole than the Emergence Rollover Credit Agreement.

Section 6.13 New Board of Directors. On the Closing Date, the board of directors
for Reorganized Kodak shall be comprised of nine (9) directors consisting of:
(i) the chief executive officer of the Company; (ii) six (6) directors
designated by the Backstop Parties (one of which shall be James V. Continenza as
long as he is able and willing to serve, and one of which shall be designated in
consultation with the Creditors’ Committee); and (iii) two (2) directors to be
designated by the Creditors’ Committee in consultation with the Backstop
Parties; provided that (x) not less than five of the directors identified or
designated pursuant to clause (ii) of this Section 6.13 and (y) the directors
identified or designated pursuant to clause (iii) of this Section 6.13, in each
case shall be “independent” (as defined in the rules and regulations governing
the requirements of companies listing on the New York Stock Exchange) with
respect to the Company.

 

44



--------------------------------------------------------------------------------

Section 6.14 Registration Rights Agreement. The Amended Plan will provide that
(i) from and after the Closing Date the Backstop Parties shall be entitled to
certain registration rights pursuant to a registration rights agreement in form
and substance consistent with the terms set forth in Exhibit F attached hereto
and otherwise reasonably satisfactory to the Company and the Requisite Backstop
Parties (the “Registration Rights Agreement”). A form of the Registration Rights
Agreement shall be filed with the Bankruptcy Court as part of the Plan
Supplement.

Section 6.15 Form D and Blue Sky. The Company shall timely file a Form D with
the SEC with respect to the Backstop Shares issued hereunder to the extent
required under Regulation D of the Securities Act and shall provide, upon
request, a copy thereof to each Backstop Party. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Backstop Shares
issued hereunder for, sale to the Backstop Parties at the Closing Date pursuant
to this Agreement under applicable securities and “Blue Sky” Laws of the states
of the United States (or to obtain an exemption from such qualification) and any
applicable foreign jurisdictions, and shall provide evidence of any such action
so taken to the Backstop Parties on or prior to the Closing Date. The Company
shall timely make all filings and reports relating to the offer and sale of the
Backstop Shares issued hereunder required under applicable securities and “Blue
Sky” Laws of the states of the United States following the Closing Date. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 6.15.

Section 6.16 No Integration; No General Solicitation. Neither the Company nor
any of its affiliates (as defined in Rule 501(b) of Regulation D promulgated
under the Securities Act) will, directly or through any agent, sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act), that is or will be integrated with the sale
of the 4(2) Rights Offering Shares, the Rights Offerings and this Agreement in a
manner that would require registration of the New Common Stock to be issued by
the Company on the Effective Date under the Securities Act. None of the Company
or any of its affiliates or any other Person acting on its or their behalf will
solicit offers for, or offer or sell, any 4(2) Rights Offering Shares by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D promulgated under the Securities Act or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

Section 6.17 DTC Eligibility. The Company shall use commercially reasonable
efforts to promptly make, when applicable from time to time after the Closing,
all Unlegended Shares eligible for deposit with the Depository Trust Company.
“Unlegended Shares” means any shares of New Common Stock acquired by the
Backstop Parties (including any Related Purchaser or Ultimate Purchaser)
pursuant to this Agreement and the Amended Plan, including shares issued in
connection with the Rights Offerings, that are no longer subject to the Legend.

Section 6.18 Use of Proceeds. The Debtors will apply the proceeds from the
exercise of the Rights and the sale of the Backstop Shares to satisfy the claims
of the Holders of Allowed Class 3 Second Lien Notes Claims and to fund the Kodak
GUC Trust, in each case, pursuant to the Amended Plan.

 

45



--------------------------------------------------------------------------------

Section 6.19 Share Legend. Each certificate evidencing shares of New Common
Stock (other than any 1145 Shares held by Backstop Parties that are not
affiliates) acquired by the Backstop Parties (including any Related Purchaser or
Ultimate Purchaser) hereunder or in connection with the Rights Offerings, and
each certificate issued in exchange for or upon the transfer, sale or assignment
of any such securities, shall be stamped or otherwise imprinted with a legend
(the “Legend”) in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

In the event of any uncertificated shares, such shares shall be subject to a
restrictive notation substantially similar to the Legend in the stock ledger or
other appropriate records maintained by the Company or agent and the term
“Legend” shall include such restrictive notation. The legend (for restrictive
notation) set forth above shall be removed from the certificates evidencing any
such securities (or the records, in the case of uncertified shares) at any time
after the restrictions described in such legend cease to be applicable. The
Company may reasonably request such opinions, certificates or other evidence
that such restrictions no longer apply.

Section 6.20 Allowance. The Company, on behalf of itself and the other Debtors,
agrees as of the date hereof, that the General Unsecured Claims of each Backstop
Party are Allowed for all purposes (including with respect to the amount of each
Backstop Party’s “1145 Eligible Claim” (as defined in the 1145 Rights Offering
Procedures) and “4(2) Eligible Claim” (as defined in the 4(2) Rights Offering
Procedures)), without defense, offset or counterclaim, in the amount set forth
opposite such Backstop Party’s name on Schedule 3 provided to the Debtors as of
the date hereof.

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to the Obligation of the Backstop Parties. The
obligations of each Backstop Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions:

(a) BCA Approval Order. The Bankruptcy Court shall have entered the BCA Approval
Order, such order shall be in full force and effect, and not subject to a stay.

(b) Plan Solicitation Order; Rights Offerings Procedures Order. The Bankruptcy
Court shall have entered the Plan Solicitation Order and the Rights Offerings
Procedures Order, such orders shall be in full force and effect, and neither
order shall be subject to a stay.

 

46



--------------------------------------------------------------------------------

(c) BCA Consummation Approval Order. The Bankruptcy Court shall have entered the
BCA Consummation Approval Order (which may be the Confirmation Order), such
order shall be in full force and effect, and not subject to a stay.

(d) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, such order shall be in full force and effect, and not subject to a stay.

(e) Amended Plan. The Company and all of the other Debtors shall have complied,
in all material respects, with the terms of the Amended Plan that are to be
performed by the Company and the other Debtors on or prior to the Effective Date
and the conditions to the occurrence of the Effective Date set forth in the
Amended Plan shall have been satisfied or, with the prior consent of the
Requisite Backstop Parties, waived in accordance with the terms thereof and the
Amended Plan.

(f) Rights Offerings. The Rights Offerings shall have been conducted, in all
material respects, in accordance with the Rights Offerings Procedures Order and
this Agreement, and the Rights Offerings Expiration Time shall have occurred.

(g) Conditions to the Amended Plan. The conditions to the occurrence of the
Effective Date of the Amended Plan set forth in the Amended Plan and the
Confirmation Order shall have been satisfied or, with the prior written consent
of the Requisite Backstop Parties, waived in accordance with the terms thereof
and the Amended Plan.

(h) Approval of KPP Global Settlement. The Bankruptcy Court shall have entered
an order authorizing the Debtors’ entry into the KPP Global Settlement (the “KPP
Global Settlement Order”), such order shall be in full force and effect, and not
subject to a stay.

(i) Senior Management; Arrangements with Senior Management. (x) The identity and
employment agreement or other compensation agreement (in form and substance) of
each individual to be appointed and/or hired to serve as a member of the senior
management of the Company from and after the Closing Date shall be satisfactory
to the Requisite Backstop Parties, and (y) any employment agreement or other
compensation arrangement that would be in effect immediately after the Closing
with respect to each individual serving as a member of the senior management of
the Company on the date hereof (other than the individuals referred to in clause
(x)) shall be in form and substance reasonably satisfactory to the Requisite
Backstop Parties.

(j) D&O Policies. The terms and conditions of the director and officer liability
insurance policies of the Company in effect from and after the Effective Date
shall be reasonably satisfactory to the Requisite Backstop Parties.

 

47



--------------------------------------------------------------------------------

(k) Emergence Credit Facilities. The Debtors shall have obtained the Emergence
Credit Facilities and shall have executed and delivered the Emergence Credit
Facility Documents and all conditions to effectiveness of the Emergence Credit
Facilities shall have been satisfied or waived (or will be satisfied and waived
substantially concurrently with the occurrence of the Closing Date); provided
that no more than $695,000,000 or, at the Company’s election (but subject to the
Requisite Backstop Parties’ prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed), no more than $725,000,000 shall
be outstanding under the Emergence Term Loan Credit Agreement after giving
effect to the transactions to be consummated on the Effective Date.

(l) [Reserved]

(m) Registration Rights Agreement. The Registration Rights Agreement shall have
been executed and delivered by the Company and shall otherwise have become
effective with respect to the Backstop Parties and the other parties thereto.

(n) Expense Reimbursement. The Debtors shall have paid all Expense Reimbursement
accrued through the Closing Date pursuant to Section 3.3.

(o) Antitrust Approvals. All terminations or expirations of waiting periods
imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.

(p) Consents. All governmental and third party notifications, filings, consents,
waivers and approvals set forth on Schedule 5 and required for the consummation
of the transactions contemplated by this Agreement and the Amended Plan shall
have been made or received.

(q) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Amended Plan or the transactions contemplated by this Agreement.

(r) Disclosure Schedules. Any Company Disclosure Schedules delivered by the
Company after the date hereof shall be in form and substance reasonably
satisfactory to the Requisite Backstop Parties.

(s) Representations and Warranties.

(i) The representations and warranties of the Debtors contained in Section 4.30
shall be true and correct in all respects at and as of the Closing Date after
giving effect to the Amended Plan with the same effect as if made on and as of
the Closing Date after giving effect to the Amended Plan (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).

 

48



--------------------------------------------------------------------------------

(ii) The representations and warranties of the Debtors contained in Sections
4.2, 4.3, 4.4, 4.5 and 4.6(ii) shall be true and correct in all material
respects at and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct only as of the specified date).

(iii) The other representations and warranties of the Debtors contained in this
Agreement (other than the representations and warranties contained in
Section 4.11) shall be true and correct (disregarding all materiality or
Material Adverse Effect qualifiers) at and as of the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date), except where the failure to be so true and correct
does not constitute a Material Adverse Effect.

(t) Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in
this Agreement that contemplate, by their terms, performance or compliance prior
to the Closing Date.

(u) Officer’s Certificate. The Backstop Parties shall have received on and as of
the Closing Date a certificate of the chief executive officer or chief financial
officer of the Company confirming that the conditions set forth in Sections
7.1(s)(i) and (s)(ii), (t), (w) and (z) have been satisfied.

(v) [Reserved]

(w) Minimum Liquidity and Minimum Cash of the Reorganized Debtors. (A) The
amount, determined on a pro forma basis after giving effect to the occurrence of
the Effective Date and the transactions contemplated by the Amended Plan and
this Agreement, of (i) the Emergence Financing Availability, plus
(ii) unrestricted cash and cash equivalents of the Reorganized Debtors shall be
no less than $100,000,000; and (B) the amount, determined on a pro forma basis
after giving effect to the occurrence of the Effective Date and the transactions
contemplated by the Amended Plan and this Agreement, of unrestricted cash and
cash equivalents (unless “restricted cash” under GAAP) of the Reorganized
Debtors and their Subsidiaries shall be no less than $700,000,000.

(x) Creditors’ Committee Proceedings. (i) The adversary proceeding filed by the
Creditors’ Committee pending before the Bankruptcy Court and assigned case
number 12-01947 (ALG) shall have been dismissed with prejudice on or prior to
the Closing Date and (ii) the Creditors’ Committee shall not have initiated or
prosecuted any other claim, cause of action, adversary proceeding or other
litigation against (A) the Holders of Second Lien Note Claims or (B) seeking an
Order invalidating, setting aside, avoiding, re-characterizing or subordinating
the Second Lien Notes Claims or the Liens securing the obligations arising under
the Second Lien Note Indentures.

(y) [Reserved]

 

49



--------------------------------------------------------------------------------

(z) Material Adverse Change. (i) From April 30, 2013 to the Closing Date, there
shall not have occurred, and there shall not exist, any Event that constitutes a
Material Adverse Effect and (ii) the Backstop Parties shall have received on and
as of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming the same; provided that the
condition in this Section 7.1(z) shall be deemed satisfied unless the Requisite
Backstop Parties deliver a notice to the Company on or prior to the Closing Date
stating that such condition has not been satisfied.

Section 7.2 Waiver of Conditions to Obligation of Backstop Parties. All or any
of the conditions set forth in Section 7.1 may only be waived in whole or in
part with respect to all Backstop Parties by a written instrument executed by
the Requisite Backstop Parties in their sole discretion and if so waived, all
Backstop Parties shall be bound by such waiver; provided that notwithstanding
the foregoing, any one or more Majority Backstop Parties that desire to waive
all or any of the conditions set forth in Section 7.1 (such Backstop Party or
Backstop Parties, the “Waiving Backstop Parties”) may require any other Backstop
Parties that are not willing to waive the applicable conditions (the
“Non-Waiving Backstop Parties”), and such Non-Waiving Backstop Parties shall
upon written request by the Waiving Backstop Parties be so required, to transfer
and assign to the Waiving Backstop Parties all of the Non-Waiving Backstop
Parties’ Backstop Commitment in accordance with the Waiving Backstop Parties’
pro rata share (based on the aggregate Commitment of the Waiving Backstop
Parties) of the Non-Waiving Backstop Parties’ Commitment or as otherwise
reasonably agreed upon by such Waiving Backstop Parties.

Section 7.3 Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby
with any Backstop Party is subject to (unless waived by the Company) the
satisfaction of each of the following conditions:

(a) BCA Approval Order. The Bankruptcy Court shall have entered the BCA Approval
Order, such order shall be in full force and effect, and not subject to a stay.

(b) Plan Solicitation Order; Rights Offerings Procedures Order. The Bankruptcy
Court shall have entered the Plan Solicitation Order and the Rights Offerings
Procedures Order, such orders shall be in full force and effect, and neither
order shall be subject to a stay.

(c) BCA Consummation Approval Order. The Bankruptcy Court shall have entered the
BCA Consummation Approval Order (which may be the Confirmation Order), such
order shall be in full force and effect, and not subject to a stay.

(d) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, such order shall be in full force and effect, and not subject to a stay.

(e) Conditions to the Amended Plan. The conditions to the occurrence of the
Effective Date of the Amended Plan as set forth in the Amended Plan and in the
Confirmation Order shall have been satisfied or waived in accordance with the
terms thereof and the Amended Plan.

 

50



--------------------------------------------------------------------------------

(f) Antitrust Approvals. All terminations or expirations of waiting periods
imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.

(g) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Amended Plan or the transactions contemplated by this Agreement.

(h) Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Agreement shall be true and correct in all
material respects at and as of the Closing Date with the same effect as if made
on and as of the Closing Date (except for such representations and warranties
made as of a specified date, which shall be true and correct only as of the
specified date).

(i) Covenants. The applicable Backstop Party shall have performed and complied,
in all material respects, with all of its covenants and agreements contained in
this Agreement and in any other document delivered pursuant to this Agreement.

(j) Officer’s Certificate. The Company shall have received on and as of the
Closing Date a certificate of an officer of the applicable Backstop Party
confirming that the conditions set forth in Section 7.2(h) and Section 7.2(i)
have been satisfied with respect to such Backstop Party.

ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION

Section 8.1 Indemnification Obligations. Following the entry of the BCA Approval
Order, the Company and the other Debtors (the “Indemnifying Parties” and each an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless
each Backstop Party, its Affiliates, shareholders, members, partners and other
equity holders, general partners, managers and its and their respective
Representatives, agents and controlling persons (each, an “Indemnified Person”)
from and against any and all losses, claims, damages, liabilities and costs and
expenses (other than Taxes of the Backstop Parties but subject to the last
sentence of Section 2.5(c)) (collectively, “Losses”) that any such Indemnified
Person may incur or to which any such Indemnified Person may become subject
arising out of or in connection with this Agreement, the Amended Plan and the
transactions contemplated hereby and thereby, including the Backstop
Commitments, the Rights Offerings, the payment of the Backstop Commitment Fees
or the use of the proceeds of the Rights Offerings, or any breach by the Debtors
of this Agreement, or any claim, challenge, litigation, investigation or
proceeding relating to any of the

 

51



--------------------------------------------------------------------------------

foregoing, regardless of whether any Indemnified Person is a party thereto,
whether or not such proceedings are brought by the Company, the other Debtors,
their respective equity holders, Affiliates, creditors or any other Person, and
reimburse each Indemnified Person upon demand for reasonable and documented
(subject to redaction to preserve attorney client and work product privileges)
legal or other third-party expenses incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including in connection with
the enforcement of the indemnification obligations set forth herein),
irrespective of whether or not the transactions contemplated by this Agreement
or the Amended Plan are consummated or whether or not this Agreement is
terminated; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses (a) as to a Defaulting Backstop Party and
its Related Parties, caused by a Backstop Party Default by such Backstop Party,
or (b) to the extent they are found by a final, non-appealable judgment of a
court of competent jurisdiction to arise from the bad faith, willful misconduct
or gross negligence of such Indemnified Person.

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided that (i) the omission to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability that it may have hereunder
except to the extent it has been materially prejudiced by such failure and
(ii) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Article VIII. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, to the extent that it may elect by
written notice delivered to such Indemnified Person, to assume the defense
thereof, with counsel reasonably acceptable to such Indemnified Person; provided
that if the parties (including any impleaded parties) to any such Indemnified
Claims include both such Indemnified Person and the Indemnifying Party and based
on advice of such Indemnified Person’s counsel there are legal defenses
available to such Indemnified Person that are different from or additional to
those available to the Indemnifying Party, such Indemnified Person shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Indemnified Claims. Upon receipt of
notice from the Indemnifying Party to such Indemnified Person of its election to
so assume the defense of such Indemnified Claims with counsel reasonably
acceptable to the Indemnified Person, the Indemnifying Party shall not be liable
to such Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (A) such Indemnified Person shall have employed separate
counsel (in addition to any local counsel) in connection with the assertion of
legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel representing the
Indemnified Persons who are parties to such Indemnified Claims (in addition to
one local counsel in each jurisdiction in which local counsel

 

52



--------------------------------------------------------------------------------

is required) and that all such expenses shall be reimbursed as they occur),
(B) the Indemnifying Party shall not have employed counsel reasonably acceptable
to such Indemnified Person to represent such Indemnified Person within a
reasonable time after notice of commencement of the Indemnified Claims, (C) the
Indemnifying Party shall have failed or is failing to defend such claim, and is
provided written notice of such failure by the Indemnified Person and such
failure is not reasonably cured within ten (10) Business Days of receipt of such
notice, or (D) the Indemnifying Party shall have authorized in writing the
employment of counsel for such Indemnified Person. Notwithstanding anything
herein to the contrary, the Company and its Subsidiaries shall have sole control
over any Tax controversy or Tax audit and shall be permitted to settle any
liability for Taxes of the Company and its Subsidiaries.

Section 8.3 Settlement of Indemnified Claims. The Indemnifying Party shall not
be liable for any settlement of any Indemnified Claims effected without its
written consent (which consent shall not be unreasonably withheld). If any
settlement of any Indemnified Claims is consummated with the written consent of
the Indemnifying Party or if there is a final judgment for the plaintiff in any
such Indemnified Claims, the Indemnifying Party agrees to indemnify and hold
harmless each Indemnified Person from and against any and all Losses by reason
of such settlement or judgment to the extent such Losses are otherwise subject
to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, the provisions of this Article VIII.
Notwithstanding anything in this Article VIII to the contrary, if at any time an
Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating,
responding to or defending any Indemnified Claims as contemplated by this
Article VIII, the Indemnifying Party shall be liable for any settlement of any
Indemnified Claims effected without its written consent if (i) such settlement
is entered into more than forty-five (45) days after receipt by the Indemnifying
Party of such request for reimbursement and (ii) the Indemnifying Party shall
not have reimbursed such Indemnified Person in accordance with such request
prior to the date of such settlement. The Indemnifying Party shall not, without
the prior written consent of an Indemnified Person (which consent shall be
granted or withheld in the Indemnified Person’s sole discretion), effect any
settlement of any pending or threatened Indemnified Claims in respect of which
indemnity or contribution has been sought hereunder by such Indemnified Person
unless (A) such settlement includes an unconditional release of such Indemnified
Person in form and substance reasonably satisfactory to such Indemnified Person
from all liability on the claims that are the subject matter of such Indemnified
Claims and (B) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative

 

53



--------------------------------------------------------------------------------

benefits to the Indemnifying Party, on the one hand, and all Indemnified
Persons, on the other hand, shall be deemed to be in the same proportion as
(a) the total value received or proposed to be received by the Company pursuant
to the issuance and sale of the Backstop Shares and the Rights Offerings Shares
in the Rights Offerings contemplated by this Agreement and the Amended Plan
bears to (b) the Backstop Commitment Fees paid or proposed to be paid to the
Backstop Parties. The Indemnifying Parties also agree that no Indemnified Person
shall have any liability based on their comparative or contributory negligence
or otherwise to the Indemnifying Parties, any Person asserting claims on behalf
of or in right of any of the Indemnifying Parties, or any other Person in
connection with an Indemnified Claim.

Section 8.5 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price for all Tax purposes.

Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

ARTICLE IX

TERMINATION

Section 9.1 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date (including at any time prior to entry of the BCA Consummation
Approval Order):

(a) by mutual written consent of the Company and the Majority Backstop Parties;

(b) pursuant to Section 2.3(a), by (x) the Company by written notice to each
Backstop Party or (y) the Majority Backstop Parties by written notice to the
Company;

(c) by the Company by written notice to each Backstop Party or by the Requisite
Backstop Parties by written notice to the Company if any Law or Order shall have
been enacted, adopted or issued by any Governmental Entity, that prohibits the
implementation of the Amended Plan or the Rights Offerings or the transactions
contemplated by this Agreement or the other Transaction Agreements;

(d) by the Requisite Backstop Parties upon written notice to the Company if:

(i) the Bankruptcy Court has not entered the BCA Approval Order on or prior to
July 2, 2013 (it being understood that this Agreement (other than the BCA
Approval Obligations) will not be binding on the Company until the entry of the
BCA Consummation Approval Order);

 

54



--------------------------------------------------------------------------------

(ii) any of the BCA Approval Order, Plan Solicitation Order, Rights Offerings
Procedures Order, BCA Consummation Approval Order, KPP Global Settlement Order
or the Confirmation Order is reversed, dismissed or vacated or is modified or
amended after entry in a manner that is not reasonably satisfactory to the
Requisite Backstop Parties;

(iii) (A) the Debtors file any pleading or document with the Bankruptcy Court
with respect to an Alternate Transaction, (B) the Bankruptcy Court approves or
authorizes an Alternate Transaction at the request of any party in interest,
(C) there shall have been a Change of Recommendation or (D) the Company or any
of its Subsidiaries enters into any Contract or written agreement in principle
providing for the consummation of any Alternate Transaction (such Contract or
written agreement in principle, an “Alternate Transaction Agreement”);

(iv) the Company or the other Debtors shall have breached any representation,
warranty, covenant or other agreement made by the Company or the other Debtors
in this Agreement or any such representation and warranty shall have become
inaccurate after the date of this Agreement, and such breach or inaccuracy
would, individually or in the aggregate, result in a failure of a condition set
forth in Section 7.1(s)(i), Section 7.1(s)(ii) or Section 7.1(t), if continuing
on the Closing Date, being satisfied and such breach or inaccuracy is not cured
by the Company or the other Debtors by the earlier of (A) the tenth
(10th) Business Day after the giving of notice thereof to the Company by any
Backstop Party and (B) the third (3rd) Business Day prior to the Outside Date;
provided that the Backstop Parties shall not have the right to terminate this
Agreement pursuant to this Section 9.1(d)(iv) if they are then in breach of any
representation, warranty, covenant or other agreement hereunder that would
result in the failure of any condition set forth in Section 7.3 being satisfied;

(v) [Reserved]

(vi) a DIP ABL Event of Default or a DIP Term Loan Event of Default has occurred
and is continuing unwaived or not subject to a forbearance for more than three
(3) Business Days;

(vii) (A) the Creditors’ Committee files any pleading in furtherance of its Lien
challenge and cause of action in the adversary proceeding before the Bankruptcy
Court and assigned case number 12-01947 (ALG) or (B) the Creditors’ Committee
shall have initiated or prosecuted any claim, cause of action, adversary
proceeding or other litigation (x) against the Holders of Second Lien Note
Claims or (y) seeking an Order invalidating, setting aside, avoiding,
re-characterizing or subordinating the Second Lien Notes Claims or the Liens
securing the obligations arising under the Second Lien Note Indentures;

(viii) [Reserved]

 

55



--------------------------------------------------------------------------------

(ix) any of the Chapter 11 Proceedings shall have been dismissed or converted to
a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has
entered an Order in any of the Chapter 11 Proceedings appointing an examiner or
trustee with expanded powers to oversee or operate the Debtors in the Chapter 11
Proceedings;

(e) by any Backstop Party (other than a Defaulting Backstop Party) if the
Closing Date has not occurred by 11:59 p.m., New York City time on October 3,
2013 (the “Outside Date”); provided that upon the occurrence of a Backstop Party
Default, the Outside Date shall be extended in accordance with Section 2.3(a);
provided, further, that the Debtors may by written notice to the Backstop
Parties extend the Outside Date to November 4, 2013 upon written notice to the
Backstop Parties in the event of a delay in satisfying the condition set forth
in Section 7.1(o) or 7.3(f) with respect to any Long Pole Jurisdiction;

(f) by the Company upon written notice to each Backstop Party if:

(i) subject to the right of the Backstop Parties to arrange an Backstop Party
Replacement in accordance with Section 2.3(a), any Backstop Party shall have
breached any representation, warranty, covenant or other agreement made by such
Backstop Party in this Agreement or any such representation and warranty shall
have become inaccurate after the date of this Agreement, and such breach or
inaccuracy would, individually or in the aggregate, result in a failure of a
condition set forth in Section 7.3(h) or Section 7.3(i), if continuing on the
Closing Date, being satisfied and such breach or inaccuracy is not cured by such
Backstop Party by the earlier of (A) the tenth (10th) Business Day after the
giving of notice thereof to such Backstop Party by the Company and (B) the third
(3rd) Business Day prior to the Outside Date; provided that the Company shall
not have the right to terminate this Agreement pursuant to this
Section 9.1(f)(i) if it is then in breach of any representation, warranty,
covenant or other agreement hereunder that would result in the failure of any
condition set forth in Section 7.1 being satisfied; or

(ii) the Company enters into any Alternate Transaction Agreement; provided that
the Company may only terminate this Agreement pursuant to this
Section 9.1(f)(ii) if the Company has not breached any of its obligations under
Section 6.7.

Section 9.2 Effect of Termination. Upon termination pursuant to this Article IX,
this Agreement shall forthwith become void and there shall be no further
obligations or liabilities on the part of the Debtors or the Backstop Parties;
provided that (i) the obligations of the Debtors to pay the Initial Commitment
Fee and the Expense Reimbursement pursuant to Article III and to satisfy their
indemnification obligations pursuant to Article VIII shall survive the
termination of this Agreement indefinitely and shall remain in full force and
effect, (ii) the provisions set forth in Article X shall survive the termination
of this Agreement in accordance with their terms and (iii) subject to
Section 10.10 and Section 2.3(e), nothing in this Section 9.2 shall relieve any
Party from liability for any willful or intentional breach of this Agreement.
For purposes of this Agreement, “willful or intentional breach” shall mean a
breach of this Agreement that is a consequence of an act undertaken by the
breaching party with the knowledge (actual or constructive) that the taking of
such act would, or would reasonably be expected to, cause a breach of this
Agreement.

 

56



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as will be specified by like notice):

 

  (a) If to the Company:

Eastman Kodak Company

343 State Street

Rochester, New York 14650-0218

Facsimile: (585) 724-1089

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Facsimile: (212) 558-3588

Attention: Andrew G. Dietderich

                 Michael H. Torkin

 

  (b) If to GSO Capital Partners:

To the address set forth opposite such Backstop Party’s name on Schedule 6

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Peter V. Pantaleo

Facsimile: (212) 455-2502

 

57



--------------------------------------------------------------------------------

  (c) If to BlueMountain Capital Management, LLC:

To the address set forth opposite such Backstop Party’s name on Schedule 7

with a copy (which shall not constitute notice) to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Thomas Moers Mayer and John Bessonette

Facsimile: (212) 715-8000

 

  (d) If to George Karfunkel:

To the address set forth opposite such Backstop Party’s name on Schedule 8

with a copy (which shall not constitute notice) to:

Kasowitz Benson Torres & Friedman LLP

1633 Broadway

New York, New York 10019

Attention: Adam L. Shiff

Facsimile: (212) 506-1800

 

  (e) If to United Equities Commodities Company:

To the address set forth opposite such Backstop Party’s name on Schedule 9

with a copy (which shall not constitute notice) to:

Kasowitz Benson Torres & Friedman LLP

1633 Broadway

New York, New York 10019

Attention: Adam L. Shiff

Facsimile: (212) 506-1800

 

  (f) If to Contrarian Capital Management, LLC:

To the address set forth opposite such Backstop Party’s name on Schedule 10

with a copy (which shall not constitute notice) to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Thomas Moers Mayer and John Bessonette

Facsimile: (212) 715-8000

 

58



--------------------------------------------------------------------------------

Section 10.2 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Backstop Parties, other than an
assignment by a Backstop Party expressly permitted by Section 2.3, 2.6, 6.9, 7.2
or 10.7 or any other provision of this Agreement and any purported assignment in
violation of this Section 10.2 shall be void ab initio. Except as provided in
Article VIII with respect to the Indemnified Persons, this Agreement (including
the documents and instruments referred to in this Agreement) is not intended to
and does not confer upon any Person other than the Parties any rights or
remedies under this Agreement.

Section 10.3 Prior Negotiations; Entire Agreement.

(a) This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among the Parties will
continue in full force and effect.

(b) Notwithstanding anything to the contrary in the Amended Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Amended Plan submitted by any Backstop Party, nothing contained in
the Amended Plan (including any amendments, supplements or modifications
thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop
Parties under this Agreement unless such alteration, amendment or modification
has been made in accordance with Section 10.7.

Section 10.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND AGREE THAT ANY
ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN
LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS,
INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN
THE BANKRUPTCY COURT. THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY
WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY AND SUCH
PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY THE BANKRUPTCY COURT
OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS
BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN

 

59



--------------------------------------------------------------------------------

ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER
MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF
AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

Section 10.7 Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by
the Debtors and the Requisite Backstop Parties (other than a Defaulting Backstop
Party); provided that each Backstop Party’s prior written consent shall be
required for any amendment that would have the effect of: (i) modifying such
Backstop Party’s Backstop Commitment Percentage, (ii) increasing the Purchase
Price to be paid in respect of the Backstop Shares, (iii) extending the Outside
Date; (iv) changing the definition of Requisite Backstop Parties or
(v) otherwise disproportionately or materially adversely affecting such Backstop
Party. The terms and conditions of this Agreement (other than the conditions set
forth in Sections 7.1 and 7.3, the waiver of which shall be governed solely by
Article VII) may be waived (x) by the Debtors only by a written instrument
executed by the Company and (y) by the Requisite Backstop Parties only by a
written instrument executed by all of the Requisite Backstop Parties.
Notwithstanding anything to the contrary contained in this Agreement, the
Backstop Parties may agree, among themselves, to reallocate their Backstop
Commitment Percentages, without any consent or approval of any other Party;
provided, however, for the avoidance of doubt any such agreement among the
Backstop Parties shall require the consent or approval of all Backstop Parties
affected by such reallocation. No delay on the part of any Party in exercising
any right, power or privilege pursuant to this Agreement will operate as a
waiver thereof, nor will any waiver on the part of any Party of any right, power
or privilege pursuant to this Agreement, nor will any single or partial exercise
of any right, power or privilege pursuant to this Agreement, preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege pursuant to this Agreement. Except as otherwise provided in this
Agreement, the rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any Party
otherwise may have at law or in equity.

Section 10.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

 

60



--------------------------------------------------------------------------------

Section 10.9 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

Section 10.10 Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.

Section 10.11 No Reliance. No Backstop Party or any of its Related Parties shall
have any duties or obligations to the other Backstop Parties in respect of this
Agreement, the Amended Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Backstop Party or any of its Related Parties shall be subject
to any fiduciary or other implied duties to the other Backstop Parties, (b) no
Backstop Party or any of its Related Parties shall have any duty to take any
discretionary action or exercise any discretionary powers on behalf of any other
Backstop Party, (c) (i) no Backstop Party or any of its Related Parties shall
have any duty to the other Backstop Parties to obtain, through the exercise of
diligence or otherwise, to investigate, confirm, or disclose to the other
Backstop Parties any information relating to the Company or any of its
Subsidiaries that may have been communicated to or obtained by such Backstop
Party or any of its Affiliates in any capacity and (ii) no Backstop Party may
rely, and confirms that it has not relied, on any due diligence investigation
that any other Backstop Party or any Person acting on behalf of such other
Backstop Party may have conducted with respect to the Company or any of its
Affiliates or any of their respective securities and (d) each Backstop Party
acknowledges that no other Backstop Party is acting as a placement agent,
initial purchaser, underwriter, broker or finder with respect to its Backstop
Shares or Backstop Commitment Percentage of its Backstop Commitment.

Section 10.12 Publicity. At all times prior to the Closing Date or the earlier
termination of this Agreement in accordance with its terms, the Company and the
Backstop Parties shall consult with each other prior to issuing any press
releases (and provide each other a reasonable opportunity to review and comment
upon such release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement.

Section 10.13 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding, except to the extent filed with, or disclosed to,
the Bankruptcy Court in connection with the Chapter 11 Proceedings (other than a
proceeding to approve or enforce the terms of this Agreement).

 

61



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

EASTMAN KODAK COMPANY By:   /s/ Patrick M. Sheller   Name: Patrick M. Sheller  
Title: Senior Vice President



--------------------------------------------------------------------------------

GSO SPECIAL SITUATIONS FUND LP

By: GSO Capital Partners LP, its investment advisor

By:   /s/ Marisa J. Beeney   Name: Marisa J. Beeney   Title: Authorized
Signatory GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD. By:   GSO Capital
Partners LP, its investment advisor By:   /s/ Marisa J. Beeney   Name: Marisa J.
Beeney   Title: Authorized Signatory GSO SPECIAL SITUATIONS FUND LP By:   GSO
Capital Partners LP, its investment advisor By:   /s/ Marisa J. Beeney   Name:
Marisa J. Beeney   Title: Authorized Signatory GSO CREDIT-A PARTNERS LP By:  
GSO Capital Partners LP, its Investment Manager By:   /s/ Marisa J. Beeney  
Name: Marisa J. Beeney   Title: Authorized Signatory GSO PALMETTO OPPORTUNISTIC
INVESTMENT PARTNERS LP By:   GSO Capital Partners LP, its Investment Manager By:
  /s/ Marisa J. Beeney   Name: Marisa J. Beeney   Title: Authorized Signatory



--------------------------------------------------------------------------------

FS INVESTMENT CORPORATION

By:

 

GSO / Blackstone Debt Funds Management LLC,

as Sub-Adviser

By:   /s/ Marisa J. Beeney   Name: Marisa J. Beeney   Title: Authorized
Signatory LOCUST STREET FUNDING LLC By:   FS Investment Corporation, as Sole
Member By:   GSO / Blackstone Debt Funds Management LLC,
as Sub-Advisor By:   /s/ Marisa J. Beeney   Name: Marisa J. Beeney   Title:
Authorized Signatory ARCH STREET FUNDING LLC By:   FS Investment Corporation, as
Sole Member By:  

GSO / Blackstone Debt Funds Management LLC,

as Sub-Advisor

By:   /s/ Marisa J. Beeney  

Name: Marisa J. Beeney

Title: Authorized Signatory

FS INVESTMENT CORPORATION II By:  

GSO / Blackstone Debt Funds Management LLC,

as Sub-Advisor

By:   /s/ Marisa J. Beeney   Name: Marisa J. Beeney   Title: Authorized
Signatory



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND By:   BlueMountain Capital
Management, LLC, its investment manager By:   /s/ David M. O’Mara   Name: David
M. O’Mara   Title: Assistant General Counsel & Vice President BLUEMOUNTAIN
CREDIT OPPORTUNITIES MASTER FUND By:   BlueMountain Capital Management, LLC, its
investment manager By:   /s/ David M. O’Mara   Name: David M. O’Mara   Title:
Assistant General Counsel & Vice President BLUEMOUNTAIN TIMBERLINE LTD. By:  
BlueMountain Capital Management, LLC, its investment manager By:   /s/ David M.
O’Mara   Name: David M. O’Mara   Title: Assistant General Counsel & Vice
President BLUEMOUNTAIN STRATEGIC CREDIT MASTER FUND L.P. By:   BlueMountain
Capital Management, LLC, its investment manager By:   /s/ David M. O’Mara  
Name: David M. O’Mara   Title: Assistant General Counsel & Vice President



--------------------------------------------------------------------------------

BLUEMOUNTAIN KICKING HORSE FUND L.P. By:   BlueMountain Capital Management, LLC,
its investment manager By:   /s/ David M. O’Mara   Name: David M. O’Mara  
Title: Assistant General Counsel & Vice President BLUEMOUNTAIN LONG/SHORT CREDIT
MASTER FUND L.P. By:   BlueMountain Capital Management, LLC, its investment
manager By:   /s/ David M. O’Mara   Name: David M. O’Mara   Title: Assistant
General Counsel & Vice President BLUEMOUNTAIN DISTRESSED MASTER FUND L.P. By:  
BlueMountain Capital Management, LLC, its investment manager By:   /s/ David M.
O’Mara   Name: David M. O’Mara   Title: Assistant General Counsel & Vice
President BLUEMOUNTAIN LONG SHORT GRASMOOR FUND LTD. By:   BlueMountain Capital
Management, LLC, its investment manager By:   /s/ David M. O’Mara   Name: David
M. O’Mara   Title: Assistant General Counsel & Vice President



--------------------------------------------------------------------------------

BLUEMOUNTAIN LONG/SHORT CREDIT AND DISTRESSED REFLECTION FUND P.L.C., A SUB-FUND
OF AAI BLUEMOUNTAIN FUND P.L.C. By:   BlueMountain Capital Management, LLC, its
investment manager By:   /s/ David M. O’Mara   Name: David M. O’Mara   Title:
Assistant General Counsel & Vice President



--------------------------------------------------------------------------------

GEORGE KARFUNKEL

126 East 56th Street, 15th Floor

New York, New York 10022

By:   /s/ George Karfunkel Notarized By: /s/ Paul Nii-Amar Amamoo



--------------------------------------------------------------------------------

UNITED EQUITIES COMMODITIES COMPANY By:   /s/ Moses Marx   Name: Moses Marx  
Title: President

 

MOMAR CORPORATION By:   /s/ Moses Marx   Name: Moses Marx   Title: President



--------------------------------------------------------------------------------

CONTRARIAN FUND, LLC By:   Contrarian Capital Management, LLC as its manager By:
  /s/ Jon Bauer   Name: Jon Bauer   Title: Managing Member



--------------------------------------------------------------------------------

Schedule 1

Backstop Commitment Percentages

 

Backstop Party

   Backstop Percentage
Commitment  

GSO Capital (Total: 50.7389%)

  

GSO SPECIAL SITUATIONS FUND LP

     17.6776 % 

GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD.

     16.7076 % 

GSO CREDIT-A PARTNERS LP

     6.9237 % 

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP

     5.5899 % 

FS INVESTMENT CORPORATION

     2.8938 % 

LOCUST STREET FUNDING LLC

     0.8351 % 

FS INVESTMENT CORPORATION II

     0.1113 % 

BlueMountain Capital (Total: 12.3152%)

  

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

     4.8160 % 

BLUEMOUNTAIN CREDIT OPPORTUNITIES MASTER FUND I L.P.

     3.0710 % 

BLUEMOUNTAIN TIMBERLINE LTD.

     0.5236 % 

BLUEMOUNTAIN STRATEGIC CREDIT MASTER FUND L.P.

     0.4347 % 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

     0.4431 % 

BLUEMOUNTAIN LONG/SHORT CREDIT MASTER FUND L.P.

     1.8857 % 

BLUEMOUNTAIN DISTRESSED MASTER FUND L.P.

     0.5693 % 

BLUEMOUNTAIN LONG SHORT GRASMOOR FUND LTD.

     0.2957 % 

BLUEMOUNTAIN LONG/SHORT CREDIT AND DISTRESSED REFLECTION FUND P.L.C., A SUB-FUND
OF AAI BLUEMOUNTAIN FUND P.L.C.

     0.2760 % 

George Karfunkel (Total: 12.3152%)

  

GEORGE KARFUNKEL

     12.3152 % 

United Equities Commodities Company and Affiliates (Total: 12.3152%)

  

UNITED EQUITIES COMMODITIES COMPANY

     6.1576 % 

MOMAR CORPORATION

     6.1576 % 

Contrarian Capital (Total: 12.3152%)

  

CONTRARIAN FUNDS, LLC

     12.3152 % 



--------------------------------------------------------------------------------

Schedule 2

[Reserved]



--------------------------------------------------------------------------------

Schedule 3

Beneficially Controlled Votable Claims

 

     Allowed Second Lien
Notes Claims      Allowed General
Unsecured Claims      Allowed Retiree
Settlement Unsecured
Claims  

GSO Capital

  

GSO SPECIAL SITUATIONS FUND LP

   $ 32,446,000         —         $ 45,710,472   

GSO SPECIAL SITUATIONS OVERSEAS

MASTER FUND LTD.

   $ 31,303,000         —         $ 42,564,485   

GSO CREDIT-A PARTNERS LP

   $ 12,956,000         —         $ 17,654,992   

GSO PALMETTO OPPORTUNISTIC INVESTMENT

PARTNERS LP

   $ 10,644,000         —         $ 14,070,051   

FS INVESTMENT CORPORATION

   $ 12,794,000         —           —     

LOCUST STREET FUNDING LLC

   $ 3,692,000         —           —     

FS INVESTMENT CORPORATION II

   $ 492,000         —           —     

BlueMountain Capital

  

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

   $ 3,537,000         —         $ 112,481,917   

BLUEMOUNTAIN CREDIT OPPORTUNITIES MASTER FUND I L.P.

   $ 2,246,000         —         $ 71,736,000   

BLUEMOUNTAIN TIMBERLINE LTD.

   $ 387,000         —         $ 12,227,029   

BLUEMOUNTAIN STRATEGIC CREDIT MASTER FUND L.P.

   $ 512,120         —         $ 9,960,000   

BLUEMOUNTAIN KICKING HORSE FUND L.P.

   $ 1,199,892         —         $ 9,475,000   

BLUEMOUNTAIN LONG/SHORT CREDIT MASTER FUND L.P.

   $ 1,385,000         —         $ 44,041,361   

BLUEMOUNTAIN DISTRESSED MASTER FUND L.P.

   $ 419,000         —         $ 13,294,462   

BLUEMOUNTAIN LONG SHORT GRASMOOR FUND LTD.

   $ 216,000         —         $ 6,908,000   



--------------------------------------------------------------------------------

     Allowed Second Lien
Notes Claims     Allowed General
Unsecured Claims      Allowed Retiree
Settlement Unsecured
Claims  

BLUEMOUNTAIN LONG/SHORT CREDIT AND DISTRESSED REFLECTION FUND P.L.C., A SUB-FUND
OF AAI BLUEMOUNTAIN FUND P.L.C.

   $ 202,000        —         $ 6,448,000   

George Karfunkel

  

GEORGE KARFUNKEL

   $ 9,900,000      $ 105,000,000         —     

United Equities Commodities Company and Affiliates

  

UNITED EQUITIES COMMODITIES COMPANY

   $ 4,405,000      $ 65,264,500         —     

MOMAR CORPORATION

   $ 4,430,000      $ 0         —     

MOSES MARX

   $ 2,461,000      $ 92,000,000         —     

MARNEU HOLDING COMPANY

   $ 0      $ 3,000,000         —     

Contrarian Capital

  

CONTRARIAN FUNDS, LLC

   $ 9,982,000 1    $ 585,000       $ 152,000,000   

 

1  Held by affiliated accounts.



--------------------------------------------------------------------------------

Schedule 4

[Reserved]



--------------------------------------------------------------------------------

Schedule 5

Consents

None



--------------------------------------------------------------------------------

Schedule 6

Notice Address for GSO Capital Partners

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154



--------------------------------------------------------------------------------

Schedule 7

Notice Address for BlueMountain Capital Management, LLC

c/o BlueMountain Capital Management, LLC

280 Park Avenue, 5th Floor East

New York, NY 10017

Attn: General Counsel

with a copy to LegalNotices@bluemountaincapital.com



--------------------------------------------------------------------------------

Schedule 8

Notice Address for George Karfunkel

George Karfunkel

126 East 56th Street, 15th Floor

New York, New York 10022



--------------------------------------------------------------------------------

Schedule 9

Notice Addresses for United Equities Group

United Equities Commodities Company

160 Broadway

New York, New York 10038

Attn: Moses Marx

Momar Corporation

160 Broadway

New York, New York 10038

Attn: Moses Marx



--------------------------------------------------------------------------------

Schedule 10

Notice Address for Contrarian Capital Management, LLC

Contrarian Capital Management LLC

411 West Putnam Avenue, Suite 425

Greenwich, CT 06830



--------------------------------------------------------------------------------

Exhibit A

Form of 1145 Rights Offering Procedures



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

In re:

 

EASTMAN KODAK COMPANY, et al.,1

 

Debtors.

 

)

)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 12-10202 (ALG)

 

(Jointly Administered)

Whereas, on June [•], 2013, Eastman Kodak Company (“Kodak”) and its affiliated
debtors and debtors in possession (collectively, the “Debtors”) filed the First
Amended Joint Chapter 11 Plan of Reorganization of Eastman Kodak Company and its
Debtor Affiliates (as may be amended, modified or supplemented from time to
time, the “Amended Plan”) and the First Amended Disclosure Statement for
Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code (as may be amended, modified or supplemented from time to time,
the “Amended Disclosure Statement”);2

Whereas, on June [•], 2013, the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) entered an order (the “Rights
Offering Procedures Order”) approving, among other things, these procedures
(these “1145 Rights Offering Procedures”) for the conduct of, and participation
in, a rights offering contemplated by, and to be implemented by the Debtors
pursuant to the Amended Plan (the “1145 Rights Offering”, and together with the
4(2) Rights Offering to be conducted pursuant to the Amended Plan, the “Rights
Offerings”);3 and

Whereas, the Debtors and the Backstop Parties have entered into a backstop
commitment agreement (the “Backstop Commitment Agreement”), dated as of June
[•], 2013, pursuant to which the Backstop Parties have agreed, subject to the
terms and conditions therein, to purchase any 4(2) Rights Offering Unsubscribed
Shares (as defined in the Amended Plan).

The Debtors have designated Kurtzman Carson Consultants LLC as the subscription
agent for the 1145 Rights Offering (the “Subscription Agent”). All questions
relating to these procedures, other documents associated with the 1145 Rights
Offering or the requirements for participating in the 1145 Rights Offering
should be directed to the Subscription Agent at:

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are: Eastman Kodak Company (7150);
Creo Manufacturing America LLC (4412); Eastman Kodak International Capital
Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183); Kodak
(Near East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation Leasing
LLC (5224); Kodak Imaging Network, Inc. (4107); Kodak Philippines, Ltd. (7862);
Kodak Portuguesa Limited (9171); Kodak Realty, Inc. (2045); Laser-Pacific Media
Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462); and Qualex Inc.
(6019). The location of the Debtors’ corporate headquarters is: 343 State
Street, Rochester, NY 14650.

2 

Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Amended Plan.

3 

Parties eligible to participate in the 4(2) Rights Offering will receive
separate procedures for participation therein.



--------------------------------------------------------------------------------

Kurtzman Carson Consultants

599 Lexington Avenue, 39th Floor

New York, NY 10022

(877) 833-4150

These 1145 Rights Offering Procedures have been approved by the Bankruptcy Court
pursuant to the Rights Offering Procedures Order.

The 1145 Rights Offering, the distribution of each 1145 Right and the issuance
of each 1145 Rights Offering Share are being conducted under the Amended Plan.

Each 1145 Right and 1145 Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Rights distributed in connection with these 1145 Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 1145 Rights may be sold or transferred.

None of the 1145 Rights Offering Shares have been or will be registered under
the Securities Act, nor any State or local law requiring registration for offer
or sale of a security.

The 1145 Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for information regarding the issuance of New Common Stock
pursuant to the Amended Plan, including applicable transfer restrictions. For a
copy of the Amended Disclosure Statement or the Amended Plan, please contact the
Subscription Agent or see the Debtors’ restructuring website
(http://www.kccllc.net/kodak).

1. Overview of the 1145 Rights Offering

Rights (the “1145 Rights”) to purchase shares of New Common Stock in the 1145
Rights Offering (the “1145 Rights Offering Shares”) at a price per share equal
to $11.94 (the “Per Share Price”) are being distributed to the 1145 Eligible
Participants (as defined below) as pre-confirmation distributions under the
Amended Plan and in conjunction with the Debtors’ solicitation of votes to
accept or reject the Amended Plan.

 

-2-



--------------------------------------------------------------------------------

The aggregate number of 1145 Rights Offering Shares (the “Aggregate 1145 Share
Amount”) will be 6,000,000.

Each 1145 Eligible Participant has the right, but not the obligation, to
purchase all or a portion of its 1145 Available Shares (as defined below).

Eligible Participants

Only 1145 Eligible Participants may participate in the 1145 Rights Offering.

An “1145 Eligible Participant” means a Person that satisfies all of the
following criteria: (a) such Person was the beneficial owner of a General
Unsecured Claim or Retiree Settlement Claim as of June 13, 2013 (the “Holding
Record Date”); (b) such Claim is or became an 1145 Eligible Claim as of July 22,
2013 (or such later date as the Debtors may determine in consultation with the
Creditors’ Committee and the Requisite Backstop Parties, the “1145 Claim
Determination Date”) and (c) such Person is the beneficial owner of such 1145
Eligible Claim on the Effective Date.

The 1145 Rights Exercise Form

In order to exercise 1145 Rights, an 1145 Eligible Participant must duly
complete and timely deliver the enclosed rights exercise form (the “1145 Rights
Exercise Form”), along with its Subscription Purchase Price (as defined below)
in accordance with these 1145 Rights Offering Procedures.

The 1145 Rights Exercise Form indicates the Per Share Price payable in
connection with the exercise of the 1145 Rights.

Determination of an 1145 Eligible Participant’s 1145 Available Shares

Each 1145 Eligible Participant shall be entitled to subscribe for that number of
1145 Rights Offering Shares equal to the product (rounded down to the nearest
whole share) of: (a) the resulting quotient of (x) the aggregate amount of such
holder’s 1145 Eligible Claims to (y) $2.8 billion,4 multiplied by (b) the
Aggregate 1145 Share Amount (such number of shares, the “1145 Available Shares”;
and any remaining unsubscribed and unpaid for shares being the “1145 Rights
Offering Unsubscribed Shares”).

An “1145 Eligible Claim” means (a) a Retiree Settlement Unsecured Claim, (b) an
Unsecured Notes Claim equal to or greater than $10,000 in principal amount or
(c) any other General Unsecured Claim (x) equal to the amount, as of the 1145
Claim Determination Date, that

 

 

4 

This amount represents the Debtors’ good faith estimate of the valid amount of
Claims represented by General Unsecured Claims and the Retiree Settlement
Unsecured Claim, which amount has been determined in consultation with the
Requisite Backstop Parties and Creditors’ Committee in order to ensure
compliance with section 1145 of the Bankruptcy Code.

 

-3-



--------------------------------------------------------------------------------

such Claim has been (i) stipulated to by the Debtors in writing (including on
its Schedules, provided that if such 1145 Eligible Claim is stipulated to on the
Schedules in an amount greater than the amount given on the Proof of Claim
relating to such 1145 Eligible Claim, the amount of such 1145 Eligible Claim for
the purposes of these 1145 Rights Offering Procedures shall be the amount given
on such Proof of Claim) or (ii) allowed by the Bankruptcy Court by Final Order,
in each case, on or before the 1145 Claim Determination Date, or (y) in such
other amount as the Debtors, the Creditors’ Committee and the Requisite Backstop
Parties may collectively agree. For the avoidance of doubt, (1) contingent,
unliquidated and disputed Claims set forth on the Schedules shall not be deemed
“stipulated”, and (2) the Unsecured Notes Claims and the Non-Qualified Pension
Unsecured Claims (solely to the extent the Non-Qualified Pension Stipulation is
entered by the Bankruptcy Court prior to the 1145 Claim Determination Date) will
be deemed stipulated Claims, in each case, for purposes of (a)(i) above.

Restrictions on Transfer of 1145 Rights and 1145 Eligible Claims

THE 1145 RIGHTS ARE NOT TRANSFERABLE OR DETACHABLE FROM 1145 ELIGIBLE CLAIMS.

IF ANY PORTION OF AN 1145 ELIGIBLE CLAIM IS OR HAS BEEN (AFTER THE HOLDING
RECORD DATE) TRANSFERRED BY AN 1145 ELIGIBLE PARTICIPANT, THE CORRESPONDING 1145
RIGHTS WILL BE CANCELLED, AND NEITHER SUCH 1145 ELIGIBLE PARTICIPANT NOR THE
TRANSFEREE OF SUCH 1145 ELIGIBLE CLAIM WILL RECEIVE 1145 RIGHTS OFFERING SHARES
IN CONNECTION WITH SUCH 1145 ELIGIBLE CLAIM.

No Fractional Shares

No fractional shares of New Common Stock will be issued.

All 1145 Rights Offering Shares issued in the 1145 Rights Offering will be
rounded down to the nearest whole share.

No compensation shall be paid in respect of such adjustment.

2. Duration of the 1145 Rights Offering

The 1145 Rights Offering will commence on the day upon which the 1145 Rights
Exercise Form is first mailed or made available to 1145 Eligible Participants
(the “1145 Rights Offering Commencement Date”), which the Debtors estimate to be
no later than July 8, 2013.

The 1145 Rights Offering will expire at 5:00 p.m. (Eastern Time) on August 9,
2013, (the “1145 Rights Offering Expiration Date”).

Each 1145 Eligible Participant intending to participate in the 1145 Rights
Offering must affirmatively make a binding election to exercise its 1145 Rights
on or prior to the 1145 Rights Offering Expiration Date, and submit payment by
wire transfer of immediately available funds for all duly subscribed for 1145
Rights Offering Shares, so that such payment is actually received by the
Subscription Agent on or prior to the 1145 Rights Offering Expiration Date.

 

-4-



--------------------------------------------------------------------------------

To facilitate the exercise of the 1145 Rights, the Debtors will mail or cause to
be mailed the 1145 Rights Exercise Form (i) on the 1145 Rights Offering
Commencement Date, to each 1145 Eligible Participant that holds an 1145 Eligible
Claim as of the Holding Record Date, or its intermediary, or (ii) within three
Business Days of the 1145 Claim Determination Date, to each 1145 Eligible
Participant whose Claim is or became an 1145 Eligible Claim, or whose 1145
Eligible Claim increases, as of the 1145 Claim Determination Date, or its
intermediary, together with a copy of these 1145 Rights Offering Procedures and
a set of instructions for the proper completion, due execution and timely
delivery of the 1145 Rights Exercise Form and payment of the Subscription
Purchase Price to the Subscription Agent.

To the extent that an 1145 Eligible Participant holds an Unsecured Notes Claim
through the facilities of The Depository Trust Company (“DTC”), the Debtors will
furnish or cause to be furnished an 1145 Rights Exercise Form to such 1145
Eligible Participant’s broker, bank, dealer, or other agent or nominee (a
“Subscription Nominee”). Each Subscription Nominee will be entitled to receive
sufficient copies of the 1145 Rights Exercise Form for distribution to 1145
Eligible Participants that are beneficial owners of Unsecured Notes Claims for
whom such Subscription Nominee holds such Claims.

3. 1145 Rights Offering Unsubscribed Shares

All 1145 Rights Offering Unsubscribed Shares shall be available for purchase in
the 4(2) Rights Offering.

4. Exercise of 1145 Rights

In order to participate in the 1145 Rights Offering, each 1145 Eligible
Participant must affirmatively make a binding election to exercise all or a
portion of its 1145 Rights on or prior to the 1145 Rights Offering Expiration
Date. The exercise of the 1145 Rights shall be irrevocable unless the 1145
Rights Offering is not consummated by November 4, 2013.

Each 1145 Eligible Participant is entitled to participate in the 1145 Rights
Offering solely to the extent of its 1145 Eligible Claims.

In order to exercise 1145 Rights, each 1145 Eligible Participant (excluding 1145
Eligible Participants that hold Unsecured Notes Claims (but only with respect to
such Unsecured Notes Claims)) must submit an 1145 Rights Exercise Form
indicating the whole number of 1145 Available Shares that such 1145 Eligible
Participant elects to purchase, along with payment by wire transfer of
immediately available funds of a “Subscription Purchase Price” equal to the
product of (a) the number of 1145 Rights Offering Shares such 1145 Eligible
Participant elects to purchase multiplied by (b) the Per Share Price.

For an 1145 Eligible Participant that is the beneficial Holder of an Unsecured
Notes Claim to exercise its 1145 Rights, such 1145 Eligible Participant must
return a duly completed 1145 Rights Exercise Form to its Subscription Nominee or
otherwise instruct its Subscription Nominee as to its 1145 Rights in accordance
with the procedures established by its Subscription Nominee, which, in turn,
must (i) deliver a duly completed 1145 Master Exercise Form so that such
information is actually received by the Subscription Agent on or before the 1145
Rights Offering Expiration Date and (ii) pay to the Subscription Agent, by wire
transfer of immediately available funds, the Subscription Purchase Price, so
that the payment of the Subscription Purchase Price is actually received by the
Subscription Agent on or before the 1145 Rights Offering Expiration Date in
accordance with these 1145 Rights Offering Procedures.

 

-5-



--------------------------------------------------------------------------------

Any difference between the Subscription Purchase Price actually paid by any 1145
Eligible Participant and the maximum Subscription Purchase Price payable by such
1145 Eligible Participant to purchase 1145 Rights Offering Shares shall be
refunded to such 1145 Eligible Participant, without interest, as soon as
reasonably practicable, but no later than ten (10) Business Days after refund
amounts are determined by the Subscription Agent.

Deemed Representations and Acknowledgements

Any Person exercising any 1145 Rights is deemed to have made the following
representations and acknowledgements: such Person

(i) is an 1145 Eligible Participant.

(ii) recognizes and understands that 1145 Rights are not transferable or
detachable from 1145 Eligible Claims, and may only be exercised by an 1145
Eligible Participant.

(iii) will not accept a distribution of New Common Stock offered pursuant to the
1145 Rights Offering with respect to an 1145 Eligible Claim if, at the time of
such distribution, it does not own such 1145 Eligible Claim.

(iv) by its acceptance of a distribution of New Common Stock with respect to an
1145 Eligible Claim, will be deemed to be the owner of such 1145 Eligible Claim.

(v) agrees that if it transfers any portion of its 1145 Eligible Claim after the
Holding Record Date, the corresponding 1145 Rights will be cancelled, and
neither such 1145 Eligible Participant nor the transferee of such 1145 Eligible
Claim will receive 1145 Rights Offering Shares in connection with such 1145
Eligible Claim.

(vi) will not accept a distribution of New Common Stock offered on account of
any 1145 Eligible Claim pursuant to the 1145 Rights Offering with a value in
excess of the value such Person receives on account of such 1145 Eligible Claim
pursuant to the Amended Plan (without giving effect to the distribution of 1145
Rights).

Failure to Exercise 1145 Rights

Unexercised 1145 Rights will be cancelled on the 1145 Rights Offering Expiration
Date. An 1145 Eligible Participant shall be deemed to have relinquished and
waived all rights to participate in the 1145 Rights Offering to the extent the
Subscription Agent for any reason does not receive from an 1145 Eligible
Participant or its Subscription Nominee, on or before the 1145 Rights Offering
Expiration Date, (i) a duly completed 1145 Rights Exercise Form or equivalent
instructions from DTC (if applicable) and (ii) immediately available funds by
wire transfer for the Subscription Purchase Price with respect to such 1145
Eligible Participant’s 1145 Rights.

 

-6-



--------------------------------------------------------------------------------

Any attempt to exercise any 1145 Rights after the 1145 Rights Offering
Expiration Date shall be null and void and the Debtors shall not honor any 1145
Rights Exercise Form or other documentation received by the Subscription Agent
relating to such purported exercise after the 1145 Rights Offering Expiration
Date, regardless of when such 1145 Rights Exercise Form or other documentation
was sent.

The method of delivery of the 1145 Rights Exercise Form and any other required
documents by each 1145 Eligible Participant is at such 1145 Eligible
Participant’s option and sole risk, and delivery will be considered made only
when such 1145 Rights Exercise Form and other documentation are actually
received by the Subscription Agent. If delivery is by mail, the use of
registered mail with return receipt requested, properly insured, is encouraged
and strongly recommended. In all cases, you should allow sufficient time to
ensure timely delivery prior to the 1145 Rights Offering Expiration Date.

Disputes, Waivers, and Extensions

Any and all disputes concerning the timeliness, viability, form and eligibility
of any exercise of 1145 Rights shall be addressed in good faith by the Debtors
in consultation with the Creditors’ Committee. Any determination made by the
Debtors with respect to such disputes shall be final and binding. The Debtors,
in consultation with the Creditors’ Committee, may (i) waive any defect or
irregularity, or permit such a defect or irregularity to be corrected, within
such times as the Debtors may determine in consultation with the Creditors’
Committee to be appropriate, or (ii) reject the purported exercise of any 1145
Rights for which the 1145 Rights Exercise Form, the exercise thereof and/or
payment of the Subscription Purchase Price includes defects or irregularities.

1145 Rights Exercise Forms shall be deemed not to have been properly completed
until all defects and irregularities have been waived or cured within such time
as the Debtors determine in their reasonable discretion and in good faith, in
consultation with the Creditors’ Committee. The Debtors reserve the right, but
are under no obligation, to give notice to any 1145 Eligible Participant
regarding any defect or irregularity in connection with any purported exercise
of 1145 Rights by such 1145 Eligible Participant. The Debtors may, but are under
no obligation to, permit such defect or irregularity in any 1145 Rights Exercise
Form to be cured; provided, however, that none of the Debtors (including any of
their respective officers, directors, employees, agents or advisors) or the
Subscription Agent shall incur any liability for any failure to give such
notification.

The Debtors may extend the 1145 Rights Offering Expiration Date, from time to
time, with the consent of the Creditors’ Committee and the Requisite Backstop
Parties (such consent not to be unreasonably withheld, conditioned or delayed).
The Debtors shall promptly notify the 1145 Eligible Participants in writing of
such extension and of the date of the new 1145 Rights Offering Expiration Date.

 

-7-



--------------------------------------------------------------------------------

Funds

All funds (the “1145 Rights Offering Funds”) in connection with an 1145 Eligible
Participant’s exercise of 1145 Rights pursuant to these 1145 Rights Offering
Procedures shall be deposited when made and held in escrow by the Subscription
Agent pending the Effective Date of the Amended Plan in an account or accounts
(a) which shall be separate and apart from the Subscription Agent’s general
operating funds and from any other funds subject to any lien or any cash
collateral arrangements and (b) which segregated account or accounts will be
maintained for the sole purpose of holding the 1145 Rights Offering Funds for
administration of the 1145 Rights Offering.

The Subscription Agent shall not use the 1145 Rights Offering Funds for any
purpose other than to release such funds as directed by the Debtors pursuant to
the Amended Plan on the Effective Date and shall not encumber or permit the 1145
Rights Offering Funds to be encumbered by any lien or similar encumbrance. No
interest will be paid to 1145 Eligible Participants on account of any 1145
Rights Offering Funds or other amounts paid in connection with their exercise of
1145 Rights under any circumstances. The 1145 Rights Offering Funds shall not be
property of the Debtors’ estates until the occurrence of the Effective Date.

All exercises of 1145 Rights are subject to and conditioned upon confirmation of
the Amended Plan and the occurrence of the Effective Date. In the event that the
Amended Plan is not confirmed and consummated on or prior to November 4, 2013,
all 1145 Rights Offering Funds held by the Subscription Agent will be refunded,
without interest, to each respective 1145 Eligible Participant as soon as
reasonably practicable.

1145 Eligible Participant Release

Upon the Effective Date of the Amended Plan, each 1145 Eligible Participant that
elects to exercise 1145 Rights shall be deemed, by virtue of such election, to
have waived and released, to the fullest extent permitted under applicable law,
all rights, claims or causes of action against the Debtors, Reorganized Debtors,
the Creditors’ Committee, the Backstop Parties and the Subscription Agent, and
each of their respective affiliates, officers, directors, counsel and advisors,
arising out of or related to the 1145 Rights Offering and the receipt, delivery,
disbursements, calculations, transmission or segregation of cash, 1145 Rights
and 1145 Rights Offering Shares, except to the extent such rights, claims or
causes of action arise from any act of gross negligence or willful or
intentional misconduct or fraud.

5. Exemption From Securities Act Registration

Except with respect to any person that is an underwriter as defined in section
1145(b) of the Bankruptcy Code, no registration under Section 5 of the
Securities Act of 1933, as amended from time to time (or any State or local law
requiring registration for offer or sale of a security) shall be required in
connection with the issuance and distribution of the 1145 Rights or the 1145
Rights Offering Shares issued upon the exercise thereof.

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan a more detailed discussion regarding the issuance of the New
Common Stock pursuant to the Amended Plan, including applicable transfer
restrictions.

 

-8-



--------------------------------------------------------------------------------

6. Subsequent Adjustments

If, prior to the 1145 Claim Determination Date, the amount of an 1145 Eligible
Participant’s 1145 Eligible Claim increases, such holder will receive additional
1145 Rights which may be exercised prior to the 1145 Rights Offering Expiration
Date, entitling such 1145 Eligible Participant to purchase additional 1145
Rights Offering Shares.

Any difference between the Subscription Purchase Price actually paid by any 1145
Eligible Participant and the amount duly payable by such 1145 Eligible
Participant to purchase 1145 Rights Offering Shares shall be refunded to such
1145 Eligible Participant, without interest, as soon as reasonably practicable
after refund amounts are determined by the Subscription Agent, provided that the
Subscription Agent shall use commercially reasonable efforts to refund such
amounts no later than ten (10) Business Days after the 1145 Rights Offering
Expiration Date.

7. 1145 Rights Offering Conditioned Upon Plan Confirmation; Reservation of
Rights

All exercises of 1145 Rights are subject to and conditioned upon the
confirmation of the Amended Plan and the occurrence of the Effective Date.

Notwithstanding anything contained herein, the Amended Disclosure Statement or
the Amended Plan to the contrary, the Debtors, with the consent of the
Creditors’ Committee and the Requisite Backstop Parties (such consent not to be
unreasonably withheld, conditioned or delayed), reserve the right to adopt
additional procedures to more efficiently administer the 1145 Rights Offering or
make such other changes to the 1145 Rights Offering, including the criteria for
eligibility to participate in the 1145 Rights Offering, as necessary in the
Debtors’ or Reorganized Debtors’ business judgment to more efficiently
administer the distribution and exercise of the 1145 Rights or to comply with
applicable law.

8. Inquiries and Transmittal of Documents; Subscription Agent

Questions relating to these 1145 Rights Offering Procedures, the proper
completion of the 1145 Rights Exercise Form or any of the requirements for
exercising 1145 Rights or otherwise participating in the 1145 Rights Offering,
should be directed to the Subscription Agent at:

Kurtzman Carson Consultants

599 Lexington Avenue, 39th Floor

New York, NY 10022

(877) 833-4150

All documents relating to the 1145 Rights Offering are available from the
Subscription Agent as set forth herein. In addition, such documents, together
with all filings made with the Bankruptcy Court in these chapter 11 cases, are
available free of charge from the Debtors’ restructuring website
(http://www.kccllc.net/kodak).

 

-9-



--------------------------------------------------------------------------------

Before electing to participate in the 1145 Rights Offering, all 1145 Eligible
Participants should review the Amended Disclosure Statement (including the risk
factors described in the section entitled “Additional Factors to be Considered
Prior to Voting” and the section entitled “1145 Securities – Subsequent
Transfers”) and the Amended Plan in addition to these 1145 Rights Offering
Procedures and the instructions contained in the 1145 Rights Exercise Form.

1145 Eligible Participants may wish to seek legal advice concerning the 1145
Rights Offering.

These 1145 Rights Offering Procedures and the accompanying 1145 Rights Exercise
Form should be read carefully and the instructions therein must be strictly
followed. The risk of non-delivery of any documents sent or payments remitted to
the Subscription Agent in connection with the exercise of 1145 Rights lies
solely with 1145 Eligible Participants, and shall not fall on the Debtors,
Reorganized Debtors or any of their respective officers, directors, employees,
agents or advisors, including the Subscription Agent, under any circumstance
whatsoever.

 

-10-



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

In re:

 

EASTMAN KODAK COMPANY, et al.,1

 

Debtors.

 

)

)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 12-10202 (ALG)

 

(Jointly Administered)

INSTRUCTIONS TO 1145 RIGHTS EXERCISE FORM IN CONNECTION WITH

THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

OF EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

1145 RIGHTS OFFERING

EXPIRATION DATE

All 1145 Rights Exercise Forms

and payments of the Subscription Purchase Price

must be received by the Subscription Agent

no later than

5:00 p.m. (Eastern Time) on August 9, 2013

(the “1145 Rights Offering Expiration Date”).

These 1145 Rights Offering Procedures have been approved by the Bankruptcy Court
pursuant to the Rights Offering Procedures Order.

The 1145 Rights Offering, the distribution of each 1145 Right and the issuance
of each 1145 Rights Offering Share are being conducted under the Amended Plan.

Each 1145 Right and 1145 Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Rights distributed in connection with these 1145 Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 1145 Rights may be sold or transferred.

None of the 1145 Rights Offering Shares have been or will be registered under
the Securities Act, nor any State or local law requiring registration for offer
or sale of a security.

 

 

1  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, are: Eastman Kodak Company
(7150); Creo Manufacturing America LLC (4412); Eastman Kodak International
Capital Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183);
Kodak (Near East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation
Leasing LLC (5224); Kodak Imaging Network, Inc. (4107); Kodak Philippines, Ltd.
(7862); Kodak Portuguesa Limited (9171); Kodak Realty, Inc. (2045);
Laser-Pacific Media Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462);
and Qualex Inc. (6019). The location of the Debtors’ corporate headquarters is:
343 State Street, Rochester, NY 14650.



--------------------------------------------------------------------------------

The 1145 Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.

On June [•], 2013, Eastman Kodak Company (“Kodak”), together with its affiliated
debtors and debtors in possession (collectively, the “Debtors”), filed the First
Amended Joint Chapter 11 Plan of Reorganization of Eastman Kodak Company and its
Debtor Affiliates (as may be amended, modified or supplemented from time to
time, the “Amended Plan”) and the accompanying First Amended Disclosure
Statement for Debtors’ First Amended Joint Plan of Reorganization Under Chapter
11 of the Bankruptcy Code (as may be amended, modified or supplemented from time
to time, the “Amended Disclosure Statement”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Amended Plan.

Pursuant to the Amended Plan, each 1145 Eligible Participant (as defined below)
has the right, but not the obligation, to purchase all or a portion of its 1145
Available Shares (as defined in the accompanying 1145 Rights Offering
Procedures).

An “1145 Eligible Participant” means a Person that satisfies all of the
following criteria: (a) such Person was the beneficial owner of a General
Unsecured Claim or Retiree Settlement Claim as of June 13, 2013 (the “Holding
Record Date”); (b) such Claim is or became an 1145 Eligible Claim as of July 22,
2013 (or such later date as the Debtors may determine in consultation with the
Creditors’ Committee and the Requisite Backstop Parties, the “1145 Claim
Determination Date”) and (c) such Person is the beneficial owner of such 1145
Eligible Claim on the Effective Date.

You have received the attached 1145 Rights Exercise Form because you are an 1145
Eligible Participant.

Please use this 1145 Rights Exercise Form to execute your election. In order to
participate in the 1145 Rights Offering, you must duly complete, execute and
return the attached 1145 Rights Exercise Form, together with your full payment
for the exercise of your 1145 Rights, to Kurtzman Carson Consultants (the
“Subscription Agent”) on or before the 1145 Rights Offering Expiration Date set
forth above.

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for information regarding the issuance of New Common Stock
pursuant to the Amended Plan, including applicable transfer restrictions.

For further information on how to participate in the 1145 Rights Offering,
please see the accompanying 1145 Rights Offering Procedures. If you have any
questions about the 1145 Rights Exercise Form or the Rights Offering Procedures,
please contact the Subscription Agent at (877) 833-4150.

If your 1145 Rights Exercise Form is not properly completed, executed and
received by the Subscription Agent by the 1145 Rights Offering Expiration Date,
your 1145 Rights will terminate and be cancelled.

To purchase New Common Stock pursuant to the 1145 Rights Offering:

1. Review the total amount of your 1145 Eligible Claims as indicated in Item 1.
(Note that this may vary from your asserted General Unsecured Claim amount.)

 

-2-



--------------------------------------------------------------------------------

2. Review the number of 1145 Available Shares you are eligible to purchase, as
calculated in Item 2a.

3. Complete Item 2b by entering the whole number of 1145 Available Shares you
wish to purchase.

4. Complete Item 3.

5. Carefully review and complete the certification, representations and
acknowledgements in Item 4.

6. Return the 1145 Rights Exercise Form in the enclosed pre-addressed envelope
so that it is received by the Subscription Agent on or before the 1145 Rights
Offering Expiration Date. You may also deliver your completed 1145 Rights
Exercise Form to the Subscription Agent via email at kodakinfo@kccllc.com or via
facsimile at (212)702-0864.

7. Pay the Subscription Purchase Price to the Subscription Agent by wire
transfer of immediately available funds so that it is received by the
Subscription Agent on or before the 1145 Rights Offering Expiration Date. Call
the Subscription Agent, Kurtzman Carson Consultants, at (877) 833-4150, to
confirm receipt of payment.

Before electing to participate in the 1145 Rights Offering, all 1145 Eligible
Participants should review the Amended Disclosure Statement (including the risk
factors described in the section entitled “Additional Factors to be Considered
Prior to Voting” and the section entitled “1145 Securities – Subsequent
Transfers”), the Amended Plan, in addition to the accompanying 1145 Rights
Offering Procedures and the instructions contained herein. You may wish to seek
legal advice concerning the 1145 Rights Offering.

 

-3-



--------------------------------------------------------------------------------

1145 RIGHTS EXERCISE FORM IN CONNECTION WITH THE

FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

OF EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

1145 RIGHTS OFFERING EXPIRATION DATE

All 1145 Rights Exercise Forms

and payments of the Subscription Purchase Price

must be received by the Subscription Agent

no later than

5:00 p.m. (Eastern Time) on August 9, 2013

(the “1145 Rights Offering Expiration Date”).

Please refer to Section [•] of the Amended Disclosure Statement and

Article 5.8 of the Debtors’ First Amended Joint Chapter 11 Plan of

Reorganization (the “Amended Plan”) for information regarding the

issuance of New Common Stock pursuant to the Amended Plan,

including applicable transfer restrictions.

Please consult the accompanying 1145 Rights Offering Procedures and

Instructions for additional information with respect to

this 1145 Rights Exercise Form.

These 1145 Rights Offering Procedures have been approved by the Bankruptcy Court
pursuant to the Rights Offering Procedures Order.

The 1145 Rights Offering, the distribution of each 1145 Right and the issuance
of each 1145 Rights Offering Share are being conducted under the Amended Plan.

Each 1145 Right and 1145 Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Rights distributed in connection with these 1145 Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 1145 Rights may be sold or transferred.

None of the 1145 Rights Offering Shares have been or will be registered under
the Securities Act, nor any State or local law requiring registration for offer
or sale of a security.

The 1145 Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.



--------------------------------------------------------------------------------

Item 1. Amount of 1145 Eligible Claims. Pursuant to the Amended Plan, each 1145
Eligible Participant (as defined below) is entitled to participate in the 1145
Rights Offering to the extent of such 1145 Eligible Participant’s “1145 Eligible
Claims”.

An “1145 Eligible Participant” means a Person that satisfies all of the
following criteria: (a) such Person was the beneficial owner of a General
Unsecured Claim or Retiree Settlement Claim as of June 13, 2013; (b) such Claim
is or became an 1145 Eligible Claim as of July 22, 2013 (or such later date as
the Debtors may determine in consultation with the Creditors’ Committee and the
Requisite Backstop Parties, the “1145 Claim Determination Date”) and (c) such
Person is the beneficial owner of such 1145 Eligible Claim on the Effective
Date.

For purposes of this 1145 Rights Exercise Form, the total amount of your 1145
Eligible Claims is:

$[                    ]1

Item 2. 1145 Rights. Each 1145 Eligible Participant is entitled to purchase a
number of 1145 Available Shares corresponding to the total amount of its 1145
Eligible Claims.

To participate in the 1145 Rights Offering, please review Item 2a below, and
read and complete Items 2b and 3 below.

2a. Calculation of Number of 1145 Available Shares. The number of 1145 Available
Shares for which you may subscribe pursuant to the 1145 Rights Offering is
calculated as follows:2

 

 

  X   [•]3   =  

 

(Amount of 1145 Eligible Claims

from Item 1 above)

       

(Number of 1145 Available Shares, rounded

down to nearest whole share)

2b. Exercise Amount. By filling in the following blanks, you are indicating your
intention to purchase the number of 1145 Available Shares specified below
(please specify a whole number of 1145 Available Shares not greater than the
figure in Item 2a), at a Per Share Price of $11.94, on the terms of and subject
to the conditions set forth in the Amended Plan and 1145 Rights Offering
Procedures.

 

 

   X   

$11.94

   =   

$                                                                          

(Indicate the number of 1145

Available Shares you elect to purchase)

     

(Per Share

Price)

      Subscription Purchase Price

 

1  [Subscription Agent to Enter.] (Note that this may vary from your asserted
General Unsecured Claim amount.)

2  [Subscription Agent to Enter.]

3  [Subscription Agent to Enter.] Amount calculated by dividing six million
shares of New Common Stock by the estimated total valid amount of Claims
represented by General Unsecured Claims and the Retiree Settlement Unsecured
Claim, which amount has been determined in consultation with the Requisite
Backstop Parties and Creditors’ Committee in order to ensure compliance with
section 1145 of the Bankruptcy Code.

 

-2-



--------------------------------------------------------------------------------

Payment of the Subscription Purchase Price indicated above will be due by wire
transfer prior to the 1145 Rights Offering Expiration Date, to be made in
accordance with the instructions below. An 1145 Eligible Participant shall be
deemed to have relinquished and waived all rights to participate in the 1145
Rights Offering if the Subscription Agent for any reason does not receive from
an 1145 Eligible Participant, on or before the 1145 Rights Offering Expiration
Date, (i) a duly completed and executed 1145 Rights Exercise Form and
(ii) payment of the Subscription Purchase Price by or on behalf of such 1145
Eligible Participant.

Wire Delivery Instructions:

 

Account Name:    Computershare Inc AAF for KCC Client Funding Eastman Kodak
Account No.:    4426855327

ABA/Routing No.:

   026009593

Bank Name:

   Bank of America

Bank Address:

   New York, New York

Ref:

   Funding for Eastman Kodak Rights Offering

Item 3. In the event that monies funded by you are to be returned pursuant to
the accompanying 1145 Rights Offering Procedures, please provide your wire
instructions and address. In the event you do not provide wire instructions, any
refund to which you are entitled will be sent to your address:

 

Street Address:                                       
                                  

 

City, State, Zip Code:                                        
                     

 

Wire Transfer Information:                                                   

Item 4. Certification. I certify that (i) I am the holder, or the authorized
signatory of the holder, of the amount of 1145 Eligible Claims listed under
Item 1 above, (ii) I am, or such holder is, entitled to participate in the 1145
Rights Offering to the extent of my, or such holder’s, 1145 Eligible Claims as
indicated under Item 2a above, (iii) I have received and reviewed a copy of the
Amended Plan, the Amended Disclosure Statement (including the risk factors
described in the section entitled “Additional Factors to be Considered Prior to
Voting” and the section entitled “1145 Securities – Subsequent Transfers”) and
the 1145 Rights Offering Procedures and (iv) I understand that my participation
in the 1145 Rights Offering is subject to all of the terms and conditions set
forth in the Amended Plan and 1145 Rights Offering Procedures. This
certification is not an admission as to the ultimate allowed amount of such 1145
Eligible Claims.

I represent and warrant that:

 

  (a) I am a 1145 Eligible Participant.

 

  (b) I recognize and understand that the 1145 Rights are not transferable or
detachable from 1145 Eligible Claims, and may only be exercised by a 1145
Eligible Participant.

 

  (c) I will not accept a distribution of New Common Stock offered pursuant to
the 1145 Rights Offering Procedures with respect to a 1145 Eligible Claim if, at
the time of distribution, I do not own such 1145 Eligible Claim.

 

  (d) By accepting such a distribution of New Common Stock, I will be deemed to
be the owner of such 1145 Eligible Claim.

 

-3-



--------------------------------------------------------------------------------

  (e) If I transfer any portion of my 1145 Eligible Claim, the corresponding
1145 Rights will be cancelled, and neither I nor the transferee of such 1145
Eligible Claim will receive 1145 Rights Offering Shares in connection with such
1145 Eligible Claim.

 

  (f) I will not accept a distribution of New Common Stock offered on account of
any 1145 Eligible Claim pursuant to the 1145 Rights Offering with a value in
excess of the value I receive on account of such 1145 Eligible Claim pursuant to
the Amended Plan (without giving effect to the distribution of 1145 Rights).

As of the Effective Date of the Amended Plan, by virtue of my election to
exercise 1145 Rights, I hereby waive and release, to the fullest extent
permitted under applicable law, all rights, claims or causes of action against
the Debtors, the Reorganized Debtors, the Creditors’ Committee, the Backstop
Parties and the Subscription Agent, and each of their respective affiliates,
officers, directors, counsel and advisors, arising out of or related to the 1145
Rights Offering and the receipt, delivery, disbursements, calculations,
transmission or segregation of cash, 1145 Rights and 1145 Rights Offering
Shares, except to the extent such rights, claims or causes of action arise from
any act of gross negligence or willful or intentional misconduct or fraud.

BEFORE ELECTING TO PARTICIPATE IN THE 1145 RIGHTS OFFERING, ALL 1145 ELIGIBLE
PARTICIPANTS SHOULD REVIEW THE AMENDED DISCLOSURE STATEMENT (INCLUDING THE RISK
FACTORS DESCRIBED IN THE SECTION ENTITLED “ADDITIONAL FACTORS TO BE CONSIDERED
PRIOR TO VOTING” AND THE SECTION ENTITLED “1145 SECURITIES – SUBSEQUENT
TRANSFERS”) AND THE AMENDED PLAN, THE ACCOMPANYING 1145 RIGHTS OFFERING
PROCEDURES AND THE INSTRUCTIONS CONTAINED HEREIN. YOU MAY WISH TO SEEK LEGAL
ADVICE CONCERNING THE 1145 RIGHTS OFFERING.

I acknowledge that by executing this 1145 Rights Exercise Form the undersigned
holder will be bound to pay for the 1145 Rights Offering Shares that it has
subscribed for pursuant to the instructions that will be set forth in a separate
notice and that the undersigned holder may be liable to the Debtors to the
extent of any nonpayment.

Date:                             , 2013

 

Name of 1145 Eligible

Participant:                                                                
                                                  

(Print or Type) Social Security or Federal Tax I.D.
No.:                                                            
                                                 (Optional)
Signature:                                                                     
                                                 Name of Person
Signing:                                      
                                                                              
 (If other than as given above) Title (if corporation, partnership or
LLC):                                                          Street
Address:                                       
                                                                    City, State,
Zip Code:                                        
                                                       Telephone
Number:                                        
                                                         
Email:                                                                     
                                                      

PLEASE NOTE: NO EXERCISE OF 1145 RIGHTS WILL BE VALID UNLESS A PROPERLY
COMPLETED AND SIGNED 1145 RIGHTS EXERCISE FORM, TOGETHER WITH YOUR FULL PAYMENT
FOR THE EXERCISE OF SUCH RIGHTS, IS RECEIVED BY THE SUBSCRIPTION AGENT ON OR
BEFORE THE 1145 RIGHTS OFFERING EXPIRATION DATE.

 

-4-



--------------------------------------------------------------------------------

The 1145 Rights Offering Shares will be registered only in the name of the 1145
Eligible Particpant. Please indicate on the lines provided below the 1145
Eligible Participant’s name and address as you would like it to be reflected in
the transfer agent’s records for registration of the 1145 Rights Offering
Shares.

 

Registration Line 1:                                        
                        

Registration Line 2:                                        
                        

(if needed)

Address 1:                                        
                                            Address
2:                                        
                                            Address
3:                                        
                                            Address
4:                                        
                                           

 

-5-



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

    

 

In re:

 

EASTMAN KODAK COMPANY, et al.,1

 

Debtors.

  )


)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 12-10202 (ALG)

 

(Jointly Administered)

INSTRUCTIONS TO 1145 RIGHTS EXERCISE FORM FOR HOLDERS OF UNSECURED

NOTES IN CONNECTION WITH THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF

REORGANIZATION OF EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

1145 RIGHTS OFFERING

EXPIRATION DATE

All 1145 Rights Exercise Forms

must be received by your nominee in sufficient

time to allow your nominee to deliver your

instructions to the Subscription Agent

no later than

5:00 p.m. (Eastern Time) on August 9, 2013

(the “1145 Rights Offering Expiration Date”).

These 1145 Rights Offering Procedures have been approved by the Bankruptcy Court
pursuant to the Rights Offering Procedures Order.

The 1145 Rights Offering, the distribution of each 1145 Right and the issuance
of each 1145 Rights Offering Share are being conducted under the Amended Plan.

Each 1145 Right and 1145 Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Rights distributed in connection with these 1145 Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 1145 Rights may be sold or transferred.

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are: Eastman Kodak Company (7150);
Creo Manufacturing America LLC (4412); Eastman Kodak International Capital
Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183); Kodak
(Near East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation Leasing
LLC (5224); Kodak Imaging Network, Inc. (4107); Kodak Philippines, Ltd. (7862);
Kodak Portuguesa Limited (9171); Kodak Realty, Inc. (2045); Laser-Pacific Media
Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462); and Qualex Inc.
(6019). The location of the Debtors’ corporate headquarters is: 343 State
Street, Rochester, NY 14650.





--------------------------------------------------------------------------------

None of the 1145 Rights Offering Shares have been or will be registered under
the Securities Act, nor any State or local law requiring registration for offer
or sale of a security.

The 1145 Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.

On June [•], 2013, Eastman Kodak Company (“Kodak”), together with its affiliated
debtors and debtors in possession (collectively, the “Debtors”), filed the First
Amended Joint Chapter 11 Plan of Reorganization of Eastman Kodak Company and its
Debtor Affiliates (as may be amended, modified or supplemented from time to
time, the “Amended Plan”) and the accompanying First Amended Disclosure
Statement for Debtors’ First Amended Joint Plan of Reorganization Under Chapter
11 of the Bankruptcy Code (as may be amended, modified or supplemented from time
to time, the “Amended Disclosure Statement”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Amended Plan.

Pursuant to the Amended Plan, each 1145 Eligible Participant (as defined below)
has the right, but not the obligation, to purchase all or a portion of its 1145
Available Shares (as defined in the accompanying 1145 Rights Offering
Procedures).

An “1145 Eligible Participant” means a Person that satisfies all of the
following criteria: (a) such Person was the beneficial owner of a General
Unsecured Claim or Retiree Settlement Claim as of June 13, 2013; (b) such Claim
is or became an 1145 Eligible Claim as of July 22, 2013 (or such later date as
the Debtors may determine in consultation with the Creditors’ Committee and the
Requisite Backstop Parties, the “1145 Claim Determination Date”) and (c) such
Person is the beneficial owner of such 1145 Eligible Claim on the Effective
Date.

You have received the attached 1145 Rights Exercise Form because you are an 1145
Eligible Participant.

Please use this 1145 Rights Exercise Form to execute your election. In order to
participate in the 1145 Rights Offering, you must duly complete, execute and
return the attached 1145 Rights Exercise Form to your nominee in sufficient time
to allow your nominee to process your instructions and deliver to Kurtzman
Carson Consultants (the “Subscription Agent”) on or before the 1145 Rights
Offering Expiration Date set forth above.

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for information regarding the issuance of New Common Stock
pursuant to the Amended Plan, including applicable transfer restrictions.

For further information on how to participate in the 1145 Rights Offering,
please see the accompanying 1145 Rights Offering Procedures. If you have any
questions about the 1145 Rights Exercise Form or the Rights Offering Procedures,
please contact the Subscription Agent at (877) 833-4150.

If your 1145 Rights Exercise Form is not properly completed, executed and
received by the Subscription Agent by the 1145 Rights Offering Expiration Date,
your 1145 Rights will terminate and be cancelled.

 

-2-



--------------------------------------------------------------------------------

To purchase New Common Stock pursuant to the 1145 Rights Offering:

1. Review the total amount of your 1145 Eligible Claims as indicated in Item 1.
(Note that this may vary from your asserted General Unsecured Claim amount.)

2. Review the number of 1145 Available Shares you are eligible to purchase, as
calculated in Item 2a.

3. Complete Item 2b by entering the whole number of 1145 Available Shares you
wish to purchase.

4. Carefully review, complete and execute the certification, representations and
acknowledgements in Item 3.

5. Return the 1145 Rights Exercise Form to your nominee in sufficient time to
allow your nominee to process your instructions and deliver to the Subscription
Agent on or before the 1145 Rights Offering Expiration Date. You may also
deliver your completed 1145 Rights Exercise Form to the Subscription Agent via
email at kodakinfo@kccllc.com or via facsimile at 212-702-0864.

6. Instruct Your Nominee to Pay the Subscription Purchase Price to the
Subscription Agent by wire transfer of immediately available funds so that it is
received by the Subscription Agent on or before the 1145 Rights Offering
Expiration Date.

Before electing to participate in the 1145 Rights Offering, all 1145 Eligible
Participants should review the Amended Disclosure Statement (including the risk
factors described in the section entitled “Additional Factors to be Considered
Prior to Voting” and the section entitled “1145 Securities – Subsequent
Transfers”), the Amended Plan, in addition to the accompanying 1145 Rights
Offering Procedures and the instructions contained herein. You may wish to seek
legal advice concerning the 1145 Rights Offering.

 

-3-



--------------------------------------------------------------------------------

1145 RIGHTS EXERCISE FORM FOR HOLDERS OF UNSECURED NOTES

IN CONNECTION WITH THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF

REORGANIZATION OF EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

1145 RIGHTS OFFERING

EXPIRATION DATE

All 1145 Rights Exercise Forms

and payments of the Subscription Purchase Price

must be received by your nominee in sufficient time to allow your

nominee to deliver your instructions to the Subscription Agent

no later than

5:00 p.m. (Eastern Time) on August 9, 2013

(the “1145 Rights Offering Expiration Date”).

Please refer to Section [•] of the Amended Disclosure Statement and

Article 5.8 of the Debtors’ First Amended Joint Chapter 11 Plan of

Reorganization (the “Amended Plan”) for information regarding the

issuance of New Common Stock pursuant to the Amended Plan.

Please consult the accompanying 1145 Rights Offering Procedures and

Instructions for additional information with respect to

this 1145 Rights Exercise Form.

Each 1145 Right and 1145 Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Rights distributed in connection with these 1145 Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 1145 Rights may be sold or transferred.

None of the 1145 Rights Offering Shares have been or will be registered under
the Securities Act, nor any State or local law requiring registration for offer
or sale of a security.

The 1145 Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.

Item 1. Amount of 1145 Eligible Claims. Pursuant to the Amended Plan, each 1145
Eligible Participant (as defined below) is entitled to participate in the 1145
Rights Offering to the extent of such 1145 Eligible Participant’s “1145 Eligible
Claims”.



--------------------------------------------------------------------------------

An “1145 Eligible Participant” means a Person that satisfies all of the
following criteria: (a) such Person was the beneficial owner of a General
Unsecured Claim or Retiree Settlement Claim as of June 13, 2013; (b) such Claim
is or became an 1145 Eligible Claim as of July 22, 2013 (or such later date as
the Debtors may determine in consultation with the Creditors’ Committee and the
Requisite Backstop Parties, the “1145 Claim Determination Date”) and (c) such
Person is the beneficial owner of such 1145 Eligible Claim on the Effective
Date.

For purposes of this 1145 Rights Exercise Form, the total principal amount of
your 1145 Eligible Claims is: (If you do not know your principal amount, please
contact your nominee immediately.)

$[                     ]1

Item 2. 1145 Rights. Each 1145 Eligible Participant is entitled to purchase a
number of 1145 Available Shares corresponding to the total amount of its 1145
Eligible Claims.

To participate in the 1145 Rights Offering, please review Item 2a below, and
read and complete Items 2b and 3 below.

2a. Calculation of Number of 1145 Available Shares. The number of 1145 Available
Shares for which you may subscribe pursuant to the 1145 Rights Offering is
calculated as follows:2

 

    X    [•]3   =    

 

(Amount of 1145 Eligible Claims

from Item 1 above)

         

(Maximum Number of 1145 Available

Shares, rounded down to nearest whole

share)

2b. Exercise Amount. By filling in the following blanks, you are indicating your
intention to purchase the number of 1145 Available Shares specified below
(please specify a whole number of 1145 Available Shares not greater than the
figure in Item 2a), at a Per Share Price of $11.94, on the terms of and subject
to the conditions set forth in the Amended Plan and 1145 Rights Offering
Procedures.

 

       X            =        $                             
                                             

(Indicate the number of 1145

Available Shares you elect to

purchase)

     

$11.94

(Per Share

Price)


      Subscription Purchase Price

 

1  [1145 Eligible Participant to enter.] (Note that this may vary from your
asserted General Unsecured Claim amount.)

2  [Subscription Agent to enter.]

3 

Amount calculated by dividing six million shares of New Common Stock by the
estimated total valid amount of Claims represented by General Unsecured Claims
and the Retiree Settlement Unsecured Claim, which amount has been determined in
consultation with the Requisite Backstop Parties and Creditors’ Committee in
order to ensure compliance with section 1145 of the Bankruptcy Code.

 

-2-



--------------------------------------------------------------------------------

Item 3. Certification. I certify that (i) I am the holder, or the authorized
signatory of the holder, of the amount of 1145 Eligible Claims listed under
Item 1 above, (ii) I am, or such holder is, entitled to participate in the 1145
Rights Offering to the extent of my, or such holder’s, 1145 Eligible Claims as
indicated under Item 2a above, (iii) I have received and reviewed a copy of the
Amended Plan, the Amended Disclosure Statement (including the risk factors
described in the section entitled “Additional Factors to be Considered Prior to
Voting” and the section entitled “1145 Securities – Subsequent Transfers”) and
the 1145 Rights Offering Procedures and (iv) I understand that my participation
in the 1145 Rights Offering is subject to all of the terms and conditions set
forth in the Amended Plan and 1145 Rights Offering Procedures. This
certification is not an admission as to the ultimate allowed amount of such 1145
Eligible Claims.

I represent and warrant that:

 

  (a) I am a 1145 Eligible Participant.

 

  (b) I recognize and understand that the 1145 Rights are not transferable or
detachable from 1145 Eligible Claims, and may only be exercised by a 1145
Eligible Participant.

 

  (c) I will not accept a distribution of New Common Stock offered pursuant to
the 1145 Rights Offering Procedures with respect to a 1145 Eligible Claim if, at
the time of distribution, I do not own such 1145 Eligible Claim.

 

  (d) By accepting such a distribution of New Common Stock, I will be deemed to
be the owner of such 1145 Eligible Claim.

 

  (e) If I transfer any portion of my 1145 Eligible Claim, the corresponding
1145 Rights will be cancelled, and neither I nor the transferee of such 1145
Eligible Claim will receive 1145 Rights Offering Shares in connection with such
1145 Eligible Claim.

As of the Effective Date of the Amended Plan, by virtue of my election to
exercise 1145 Rights, I hereby waive and release, to the fullest extent
permitted under applicable law, all rights, claims or causes of action against
the Debtors, the Reorganized Debtors, the Creditors’ Committee, the Backstop
Parties and the Subscription Agent, and each of their respective affiliates,
officers, directors, counsel and advisors, arising out of or related to the 1145
Rights Offering and the receipt, delivery, disbursements, calculations,
transmission or segregation of cash, 1145 Rights and 1145 Rights Offering
Shares, except to the extent such rights, claims or causes of action arise from
any act of gross negligence or willful or intentional misconduct or fraud.

BEFORE ELECTING TO PARTICIPATE IN THE 1145 RIGHTS OFFERING, YOU SHOULD REVIEW
THE AMENDED DISCLOSURE STATEMENT (INCLUDING THE RISK FACTORS DESCRIBED IN THE
SECTION ENTITLED “ADDITIONAL FACTORS TO BE CONSIDERED PRIOR TO VOTING”), THE
AMENDED PLAN, THE ACCOMPANYING 1145 RIGHTS OFFERING PROCEDURES AND THE
INSTRUCTIONS CONTAINED HEREIN. YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE
1145 RIGHTS OFFERING.

I acknowledge that by executing this 1145 Rights Exercise Form the undersigned
holder will be bound to pay for the 1145 Rights Offering Shares that it has
subscribed for pursuant to the instructions that will be set forth in a separate
notice and that the undersigned holder may be liable to the Debtors to the
extent of any nonpayment.

Date:                         , 2013

 

Name of 1145 Eligible

Participant:                                                                
                     

(Print or Type)

Social Security or Federal Tax I.D. No.:                                      

                                                     (Optional)

Signature:                                                                
                         

 

-3-



--------------------------------------------------------------------------------

Name of Person Signing:                                                        

                                     (If other than as given above)

Title (if corporation, partnership or LLC):                       

Street Address:                                       
                                  

City, State, Zip Code:                                        
                     

Telephone Number:                                          
                      

Email:                                          
                                                

PLEASE NOTE: NO EXERCISE OF 1145 RIGHTS WILL BE VALID UNLESS A PROPERLY
COMPLETED AND SIGNED 1145 RIGHTS EXERCISE FORM, TOGETHER WITH YOUR FULL PAYMENT
FOR THE EXERCISE OF SUCH RIGHTS, IS RECEIVED BY THE SUBSCRIPTION AGENT ON OR
BEFORE 5:00 P.M. EASTERN TIME, ON THE 1145 RIGHTS OFFERING EXPIRATION DATE.

The 1145 Rights Offering Shares will be registered only in the name of the 1145
Eligible Participant. Please indicate on the lines provided below the 1145
Eligible Participant’s name and address as you would like it to be reflected in
the transfer agent’s records for registration of the 1145 Rights Offering
Shares.

 

Registration Line 1:                   
                                              

Registration Line 2:                                        
                        

(if needed)

Address 1:                                        
                                         

Address 2:                                        
                                         

Address 3:                                        
                                         

Address 4:                                        
                                         

 

-4-



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

    

 

In re:

 

EASTMAN KODAK COMPANY, et al.,1

 

                             Debtors.

  )


)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 12-10202 (ALG)

 

(Jointly Administered)

MASTER 1145 RIGHTS EXERCISE FORM IN CONNECTION WITH

THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

OF EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

UNSECURED NOTES CLAIMS

YOUR MASTER 1145 RIGHTS EXERCISE FORM AND PAYMENTS OF THE SUBSCRIPTION PURCHASE
PRICE MUST BE RECEIVED BY THE SUBSCRIPTION AGENT, BY 5:00 P.M., EASTERN TIME, ON
AUGUST 9, 2013, THE EXPIRATION DATE FOR EXERCISE OF 1145 RIGHTS (THE “1145
RIGHTS OFFERING EXPIRATION DATE”), OR THE ELECTIONS REPRESENTED BY YOUR MASTER
1145 RIGHTS EXERCISE FORM WILL NOT BE COUNTED.

Each 1145 Right and 1145 Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 1145 of the Bankruptcy Code.

None of the 1145 Rights distributed in connection with these 1145 Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 1145 Rights may be sold or transferred.

None of the 1145 Rights Offering Shares have been or will be registered under
the Securities Act, nor any State or local law requiring registration for offer
or sale of a security.

The 1145 Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security,

 

1  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, are: Eastman Kodak Company
(7150); Creo Manufacturing America LLC (4412); Eastman Kodak International
Capital Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183);
Kodak (Near East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation
Leasing LLC (5224); Kodak Imaging Network, Inc. (4107); Kodak Philippines, Ltd.
(7862); Kodak Portuguesa Limited (9171); Kodak Realty, Inc. (2045);
Laser-Pacific Media Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462);
and Qualex Inc. (6019). The location of the Debtors’ corporate headquarters is:
343 State Street, Rochester, NY 14650.



--------------------------------------------------------------------------------

offered or sold under the plan, of the debtor, of an affiliate participating in
a joint plan with the debtor, or of a newly organized successor to the debtor
under the plan, is not liable, on account of such participation, for violation
of any applicable law, rule, or regulation governing the offer, issuance, sale,
or purchase of securities.

To Nominees, Banks or Brokers:

On June [•], 2013, Eastman Kodak Company (“Kodak”), together with its affiliated
debtors and debtors in possession (collectively, the “Debtors”), filed the First
Amended Joint Chapter 11 Plan of Reorganization of Eastman Kodak Company and its
Debtor Affiliates (as may be amended from time to time, the “Amended Plan”) and
the accompanying First Amended Disclosure Statement for Debtors’ First Amended
Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (as may be
amended from time to time, the “Amended Disclosure Statement”).

Pursuant to the Amended Plan, certain 1145 Eligible Participants are entitled to
participate in the 1145 Rights Offering to the extent of such 1145 Eligible
Participants’ 1145 Eligible Claims (as defined in the accompanying 1145 Rights
Offering Procedures).

The Unsecured Notes consist of the unsecured notes and debentures issued by any
Debtor, including (a) the 7.00% Convertible Senior Notes due 2017, (b) the 7.25%
Senior Notes due 2013, (c) the 9.20% Debentures due 2021 and (d) the 9.95%
Debentures due 2018, as applicable, issued by Kodak pursuant to the Unsecured
Notes Indentures.

You have received this Master 1145 Rights Exercise Form because you are a bank,
broker or other nominee (each of the foregoing, a “Nominee”) for an 1145
Eligible Participant holding an Unsecured Notes Claim. Please utilize this
Master 1145 Rights Exercise Form to execute the 1145 Eligible Participant’s 1145
Rights. You are required to deliver an 1145 Rights Exercise Form to the 1145
Eligible Participant holding an Unsecured Notes Claim, and to take any action
required to enable the 1145 Eligible Participant to timely elect to participate
in the 1145 Rights Offering. To elect to participate in the 1145 Rights
Offering, you must complete and deliver this Master 1145 Rights Exercise Form
and a copy of the 1145 Rights Exercise Form executed by each 1145 Eligible
Participant listed under Item 2 below, together with remittance of full payment
for the 1145 Rights exercised by the 1145 Eligible Participants, to the
Subscription Agent on or before the 1145 Rights Offering Expiration Date.

Before you transmit such elections, please carefully review the Amended
Disclosure Statement, the Amended Plan and the 1145 Rights Offering Procedures.
You may obtain copies of the Amended Disclosure Statement, the Amended Plan and
the 1145 Rights Offering Procedures by contacting the Debtors’ subscription
agent (the “Subscription Agent”), Kurtzman Carson Consultants, at
(877) 833-4150.

THIS MASTER 1145 RIGHTS EXERCISE FORM RELATES ONLY TO YOUR CUSTOMERS’ RIGHT TO
ELECTIONS FOR THE 1145 RIGHTS OFFERING ON ACCOUNT OF THE UNSECURED NOTES YOU
HOLD FOR THEIR ACCOUNTS.

NOTHING CONTAINED HEREIN OR IN THE ENCLOSED DOCUMENTS SHALL RENDER YOU OR ANY
OTHER PERSON AN AGENT OF ANY OF THE DEBTORS OR THE SUBSCRIPTION AGENT, OR
AUTHORIZE YOU OR ANY OTHER PERSON TO USE ANY DOCUMENT OR MAKE ANY STATEMENTS ON
BEHALF OF ANY OF THEM WITH RESPECT TO THE AMENDED PLAN.

 

-2-



--------------------------------------------------------------------------------

IMPORTANT

PLEASE READ AND FOLLOW THE ATTACHED INSTRUCTIONS CAREFULLY. COMPLETE, SIGN, DATE
AND DELIVER THIS MASTER 1145 RIGHTS EXERCISE FORM, ALONG WITH PHOTOCOPIES OF ALL
COMPLETED BENEFICIAL HOLDER 1145 RIGHTS EXERCISE FORMS, TO THE SUBSCRIPTION
AGENT ON OR BEFORE THE 1145 RIGHTS OFFERING EXPIRATION DATE. PLEASE DO NOT FAX
THIS MASTER 1145 RIGHTS EXERCISE FORM.

DELIVERY OF THIS MASTER 1145 RIGHTS EXERCISE FORM OTHER THAN AS SET FORTH ABOVE
WILL NOT CONSTITUTE A VALID DELIVERY. IF THIS MASTER 1145 RIGHTS EXERCISE FORM
IS NOT COMPLETED, SIGNED, AND RECEIVED ON OR BEFORE THE 1145 RIGHTS OFFERING
EXPIRATION DATE, THE ELECTIONS TRANSMITTED BY THIS MASTER 1145 RIGHTS EXERCISE
FORM WILL NOT BE COUNTED.

Before electing to participate in the 1145 Rights Offering, you should instruct
the beneficial owners of Unsecured Notes for whom you act as nominee to review
the Amended Disclosure Statement (including the risk factors described in the
section entitled “Additional Factors to be Considered Prior to Voting”), the
Amended Plan, the accompanying 1145 Rights Offering Procedures and the
instructions contained herein.

You or the beneficial owners of the Unsecured Notes for whom you are the nominee
may wish to seek legal advice concerning the 1145 Rights Offering.

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for information regarding the issuance of New Common Stock
pursuant to the Amended Plan, including applicable transfer restrictions. For
further information on how to participate in the 1145 Rights Offering, please
see the accompanying 1145 Rights Offering Procedures.

Unless otherwise defined herein, capitalized terms used by not defined herein
shall have the meanings ascribed to them in the Amended Plan.

Item 1. Certification Of Authority To Elect. The undersigned certifies that as
of June 13, 2013 (the “Holding Record Date”), the undersigned (please check
applicable box):

¨  Is a bank, broker, or other Nominee for the 1145 Eligible Participants of the
aggregate amount of the Unsecured Notes listed in Item 2 below, and is the
registered or record holder of the Unsecured Notes, or

¨  Is acting under a power of attorney and agency (a copy of which will be
provided upon request) granted by a bank, broker, or other Nominee that is the
registered or record holder of the aggregate amount of the Unsecured Notes
listed in Item 2 below, or

¨  Has been granted a proxy (an original of which is annexed hereto) from a
bank, broker, or other Nominee, or an 1145 Eligible Participant, that is the
registered or record holder of the aggregate amount of the Unsecured Notes
listed in Item 2 below, and accordingly, has full power and to participate in
the 1145 Rights Offering on behalf of the 1145 Eligible Participants of the
Unsecured Notes Claims described in Item 2.

Item 2. Participation in 1145 Rights Offering:

1145 Eligible Participants are eligible to elect to participate in the 1145
Rights Offering if:

(i) the undersigned as Nominee for the 1145 Eligible Participants, as indicated
in the table below, has received a 1145 Rights Exercise Form from the 1145
Eligible Participant (a copy of each form should accompany this Master 1145
Rights Exercise Form), and

 

-3-



--------------------------------------------------------------------------------

(ii) the undersigned as Nominee for the 1145 Eligible Participants, as indicated
in the table below, agrees to send a wire transfer so that it is received by the
Subscription Agent prior to the 1145 Rights Offering Expiration Date (or such
later date as may be specified pursuant to the 1145 Rights Offering Procedures)
pursuant to the instructions set forth in the 1145 Rights Offering Procedures,
and that the undersigned will be liable to the Debtors to the extent of any
nonpayment.

The undersigned certifies that as of the Holding Record Date, the following
beneficial owners of the Unsecured Notes, as identified by their respective
customer account numbers, were beneficial owners of the Unsecured Notes in the
following principal amount (upon stated maturity) (insert amount in the boxes
below) that wish to make the following elections with regard to the 1145 Rights
Offering. For purposes of this Master 1145 Rights Exercise Form, do not adjust
the principal amount for any accrued or unmatured interest or any accretion
factor.

 

-4-



--------------------------------------------------------------------------------

Customer Name

or Account

Number for

Beneficial Owner

   Principal
Amount
Held as of
the
Holding
Record
Date    X [Factor]2
=    Number of
1145 Available
Shares (Round
down to nearest
whole number)    Number of
1145 Available
Shares
Beneficial
Owner Elects
to Purchase    Total
Subscription
Purchase
Price

1.

           

2.

           

3.

           

4.

           

5.

           

6.

           

7.

           

8.

           

9.

           

10.

           

TOTALS

           

IF YOU ARE ACTING AS A NOMINEE FOR MORE THAN TEN BENEFICIAL OWNERS OF UNSECURED
NOTES, PLEASE ATTACH ADDITIONAL SHEETS, AS NECESSARY.

 

 

2  Amount calculated by dividing six million shares of New Common Stock by the
estimated total valid amount of Claims represented by General Unsecured Claims
and the Retiree Settlement Unsecured Claim, which amount has been determined in
consultation with the Requisite Backstop Parties and Creditors’ Committee in
order to ensure compliance with section 1145 of the Bankruptcy Code.

 

-5-



--------------------------------------------------------------------------------

Item 3. Certification. By signing this Master 1145 Rights Exercise Form, the
undersigned certifies that (i) each beneficial owner of Unsecured Notes listed
in Item 2, above, has been provided with a copy of the 1145 Rights Offering
Procedures, the Amended Disclosure Statement and the Amended Plan, (ii) each
account listed in Item 2 owns at least $10,000 principal amount on Unsecured
Notes and no aggregation of accounts has occurred to meet the minimum threshold
and (iii) it understands that the right to elections for the 1145 Rights
Offering is subject to all the terms and conditions set forth in the 1145 Rights
Offering Procedures, the Amended Disclosure Statement and the Amended Plan.

 

 

Name of Broker, Bank or other Nominee:

 

                                                                  
                                         
                                                       

 

(Print or Type)

 

Participant Number:                    
                                         
                                                            

 

Name of Proxy Holder or Agent for Broker,

Bank or Other Nominee (if applicable):

 

(Print or Type)’

 

Social Security or Federal Tax I.D. No.:            
                                                                        

 

(If Applicable)

 

Signature:                                                                
                                                                              

 

Print Name:                                                               
                                                                           

 

Title:                                                                 
                                         
                                             

 

(If Appropriate)

 

Facsimile Number:

 

Email Address:

 

Street Address:                                                              
                                                                      

 

City, State, Zip Code:                  
                                         
                                                            

 

Telephone Number: (            )                                                
                                                        

 

Date Completed:                                                              
                                                                   

 

-6-



--------------------------------------------------------------------------------

THIS MASTER 1145 RIGHTS EXERCISE FORM AND PAYMENTS OF THE SUBSCRIPTION PURCHASE
PRICE MUST BE RECEIVED BY THE SUBSCRIPTION AGENT AT THE ADDRESS LISTED BELOW ON
OR BEFORE THE 1145 RIGHTS OFFERING EXPIRATION DATE, OR THE 1145 RIGHTS WILL NOT
BE EXERCISED HEREBY.

Kurtzman Carson Consultants

599 Lexington Avenue, 39th Floor

New York, NY 10022

(877) 833-4150

NOTE REGARDING PAYMENT

Payment for the New Common Stock is due by wire transfer prior to the 1145
Rights Offering Expiration Date. An 1145 Eligible Participant shall be deemed to
have relinquished and waived all rights to participate in the 1145 Rights
Offering if the Subscription Agent for any reason does not receive from an 1145
Eligible Participant or its Subscription Nominee, on or before the 1145 Rights
Offering Expiration Date, (i) a duly completed 1145 Rights Exercise Form and
(ii) payment of the Subscription Purchase Price by or on behalf of such 1145
Eligible Participant.

 

Account Name:    Computershare Inc AAF for KCC Client Funding Eastman Kodak
Account No.:    4426855327 ABA/Routing No.:    026009593 Bank Name:    Bank of
America Bank Address:    New York, New York Ref:    Funding for Eastman Kodak
Rights Offering

 

-7-



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLETING THE

MASTER 1145 RIGHTS EXERCISE FORM

1145 RIGHTS OFFERING EXPIRATION DATE & SUBSCRIPTION AGENT:

The expiration date for the exercise of 1145 Rights is 5:00 p.m. (Eastern Time)
on August 9, 2013 (the “1145 Rights Offering Expiration Date”). To elect to
participate in the 1145 Rights Offering, you must complete, sign, and return
this Master 1145 Rights Exercise Form so that it is received by the Subscription
Agent at the following address no later than the 1145 Rights Offering Expiration
Date:

Kurtzman Carson Consultants

599 Lexington Avenue, 39th Floor

New York, NY 10022

(877) 833-4150

In order to effect a subscription on behalf of any beneficial owner of Unsecured
Notes, you must take the following steps:

 

  a. Review and complete the certification in Item 1;

 

  b. In Item 2 of the accompanying Master 1145 Rights Exercise Form, indicate
the principal amount of Unsecured Notes held by beneficial owners of the
Unsecured Notes held by you as a nominee or in a fiduciary capacity and the
number of 1145 Rights Offering Shares to be purchased by such beneficial owners
pursuant to the 1145 Rights Offering, as transmitted to you by such beneficial
owners. To identify such beneficial owners without disclosing their names,
please use the customer account number assigned by you to each such beneficial
owner, or if no such customer account number exists, please assign a number to
each account (making sure to retain a separate list of each beneficial owner and
the assigned number). Please include information on the principal amount held,
the number of 1145 Available Shares for which the account is eligible to
subscribe and the number of 1145 Available Shares the account elects to
purchase;

 

  c. If additional space is required to respond to Item 2 on the Master 1145
Rights Exercise Form, please provide the requested information on additional
pages;

 

  d. Review the certification in Item 3 of the Master 1145 Rights Exercise Form;

 

  e. In Item 3, sign and date the Master 1145 Rights Exercise Form, and provide
the information requested;

 

  f. Contact the Subscription Agent to arrange for delivery of the completed
Master 1145 Rights Exercise Form to its offices;

 

  g. Deliver the completed, executed Master 1145 Rights Exercise Form, along
with photocopies of all completed beneficial holder 1145 Rights Exercise Forms,
so as to be received by the Subscription Agent before the 1145 Rights Offering
Expiration Date; and



--------------------------------------------------------------------------------

  h. Deliver the Subscription Purchase Price paid by each beneficial owner of
the Unsecured Notes, as indicated on Item 2 of the Master 1145 Rights Exercise
Form, so as to be received by the Subscription Agent on or before the 1145
Rights Offering Expiration Date. If, for any reason, the Subscription Agent does
not receive both a duly-completed 1145 Rights Exercise Form and payment of the
Subscription Purchase Price on or before the 1145 Rights Offering Expiration
Date from or on behalf of an 1145 Eligible Participant, such 1145 Eligible
Participant shall be deemed to have relinquished and waived its right to
participate in the 1145 Rights Offering.

PLEASE NOTE:

No 1145 Rights Exercise Form or Master 1145 Rights Exercise Form shall
constitute or be deemed to be a proof of Claim or equity interest or an
assertion of a Claim or equity interest.

No fees, commissions, or other remuneration will be payable to any broker, bank,
dealer, nominee, or other person for soliciting elections to participate in the
1145 Rights Offering. The Debtors will, however, upon request, reimburse you for
customary mailing and handling expenses incurred by you in forwarding the 1145
Rights Exercise Form and other enclosed materials to the beneficial owners of
the Unsecured Notes held by you as a nominee or in a fiduciary capacity.

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for information regarding the issuance of New Common Stock
pursuant to the Amended Plan, including applicable transfer restrictions. For
further information on how to participate in the 1145 Rights Offering, please
see the accompanying 1145 Rights Offering Procedures.

IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER 1145 RIGHTS EXERCISE FORM OR THE
1145 RIGHTS OFFERING PROCEDURES, OR IF YOU NEED ADDITIONAL COPIES OF THE MASTER
1145 RIGHTS EXERCISE FORM, 1145 RIGHTS EXERCISE FORM, THE AMENDED PLAN, AMENDED
DISCLOSURE STATEMENT, 1145 RIGHTS OFFERING PROCEDURES, OR OTHER RELATED
MATERIALS, PLEASE CALL THE SUBSCRIPTION AGENT, KURTZMAN CARSON CONSULTANTS, AT
(877) 833-4150.

 

-2-



--------------------------------------------------------------------------------

Exhibit B

Form of 4(2) Rights Offering Procedures



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

In re:

 

EASTMAN KODAK COMPANY, et al.,1

 

Debtors.

 

)

)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 12-10202 (ALG)

 

(Jointly Administered)

Whereas, on June [•], 2013, Eastman Kodak Company (“Kodak”) and its affiliated
debtors and debtors in possession (collectively, the “Debtors”) filed the First
Amended Joint Chapter 11 Plan of Reorganization of Eastman Kodak Company and its
Debtor Affiliates (as may be amended, modified or supplemented from time to
time, the “Amended Plan”) and the First Amended Disclosure Statement for
Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code (as may be amended, modified or supplemented from time to time,
the “Amended Disclosure Statement”);2

Whereas, on June [•], 2013, the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) entered an order (the “Rights
Offerings Procedures Order”) approving, among other things, these procedures
(these “4(2) Rights Offering Procedures”) for the conduct of, and participation
in, a rights offering contemplated by, and to be implemented by the Debtors
pursuant to, the Amended Plan (the “4(2) Rights Offering”, and together with the
1145 Rights Offering to be conducted pursuant to the Amended Plan, the “Rights
Offerings”);3 and

Whereas, the Debtors and the Backstop Parties have entered into a backstop
commitment agreement (the “Backstop Commitment Agreement”), dated as of June
[•], 2013, pursuant to which the Backstop Parties have agreed, subject to the
terms and conditions therein, to purchase any 4(2) Rights Offering Unsubscribed
Shares (as defined below).

The Debtors have designated Kurtzman Carson Consultants LLC as the subscription
agent for the 4(2) Rights Offering (the “Subscription Agent”). All questions
relating to these procedures, other documents associated with the 4(2) Rights
Offering or the requirements for participating in the 4(2) Rights Offering
should be directed to the Subscription Agent at:

 

1  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, are: Eastman Kodak Company
(7150); Creo Manufacturing America LLC (4412); Eastman Kodak International
Capital Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183);
Kodak (Near East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation
Leasing LLC (5224); Kodak Imaging Network, Inc. (4107); Kodak Philippines, Ltd.
(7862); Kodak Portuguesa Limited (9171); Kodak Realty, Inc. (2045);
Laser-Pacific Media Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462);
and Qualex Inc. (6019). The location of the Debtors’ corporate headquarters is:
343 State Street, Rochester, NY 14650.

2  Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Amended Plan.

3  Parties eligible to participate in the 1145 Rights Offering will receive
separate procedures for participation therein.



--------------------------------------------------------------------------------

Kurtzman Carson Consultants

599 Lexington Avenue, 39th Floor

New York, NY 10022

(877) 833-4150

These 4(2) Rights Offering Procedures have been approved by the Bankruptcy Court
pursuant to the Rights Offerings Procedures Order.

The 4(2) Rights Offering, the distribution of each 4(2) Right and the issuance
of each 4(2) Rights Offering Share are being conducted under the Amended Plan.

Each 4(2) Right and 4(2) Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 4(2) thereof.

None of the 4(2) Rights distributed in connection with these 4(2) Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 4(2) Rights may be sold or transferred.

None of the 4(2) Rights Offering Shares have been registered or (except with
respect to the Backstop Parties) will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and (except with respect to the Backstop Parties) no 4(2) Rights
Offering Shares may be sold or transferred except pursuant to the exemption from
registration under the Securities Act provided by Rule 144 thereunder, when
available.

Except with respect to the Backstop Parties, each 4(2) Rights Offering Share
issued upon exercise of a 4(2) Right, and each certificate issued in exchange
for or upon the transfer, sale or assignment of any such 4(2) Rights Offering
Share, shall be stamped or otherwise imprinted with a legend in substantially
the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
[ISSUANCE DATE], AND HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO THE
EXEMPTION FROM REGISTRATION UNDER THE ACT PROVIDED BY RULE 144 THEREUNDER, WHEN
AVAILABLE.”

The 4(2) Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.

 

-2-



--------------------------------------------------------------------------------

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for information regarding the issuance of New Common Stock
pursuant to the Amended Plan, including applicable transfer restrictions. For a
copy of the Amended Disclosure Statement or the Amended Plan, please contact the
Subscription Agent or see the Debtors’ restructuring website at
(http://www.kccllc.net/kodak).

1. Overview of the 4(2) Rights Offering

Rights (the “4(2) Rights”) to purchase shares of New Common Stock in the 4(2)
Rights Offering (the “4(2) Rights Offering Shares”) at a price per share equal
to $11.94 (the “Per Share Price”) are being distributed to the 4(2) Eligible
Participants (as defined below) as pre-confirmation distributions under the
Amended Plan and in conjunction with the Debtors’ solicitation of votes to
accept or reject the Amended Plan.

The aggregate number of 4(2) Rights Offering Shares (the “Aggregate 4(2) Share
Amount”) will be determined based on the results of the 1145 Rights Offering,
and shall be equal to the difference between (i) 34,000,000, minus (ii) the
number of shares of New Common Stock duly purchased in the 1145 Rights Offering.

Each 4(2) Eligible Participant has the right, but not the obligation, to
purchase all or a portion of its 4(2) Primary Shares (as defined below), subject
to the 4(2) Reallocation (as defined below).

In addition, in accordance with the Overallotment Procedures (as defined below),
(x) each Backstop Party that duly subscribes and pays for all of its 4(2)
Primary Shares has the right, but not the obligation, to duly subscribe for
Backstop Party Overallotment Shares (as defined below) and (y) each 4(2)
Eligible Participant that duly subscribes and pays for all of its 4(2) Primary
Shares also has the right, but not the obligation, to subscribe for 4(2)
Overallotment Shares (as defined below).

Eligible Participants

Only 4(2) Eligible Participants may participate in the 4(2) Rights Offering.

A Holder of General Unsecured Claims and/or Retiree Settlement Unsecured Claims
(other than the Backstop Parties) that does not duly complete, execute and
timely deliver a 4(2) Certification Form to the Subscription Agent on or before
the 4(2) Certification Date cannot participate in the 4(2) Rights Offering.

A “4(2) Eligible Participant” means a Person that (a)(x) is a Backstop Party or
(y) duly completes, executes and timely delivers the 4(2) Certification Form to
the Subscription Agent on or before the 4(2) Certification Date and (b) is the
beneficial owner of a 4(2) Eligible Claim on the Effective Date.

 

-3-



--------------------------------------------------------------------------------

The “4(2) Certification Date” means July 19, 2013 at 5:00 p.m. (Eastern Time),
or such later date as the Debtors may determine in consultation with the
Creditors’ Committee and the Requisite Backstop Parties.

The “4(2) Certification Form” means a certification form executed by a Person
confirming that such Person (a) is either a “qualified institutional buyer” or
an “accredited investor” within the meaning of Rule 144A or Rule 501(a) of the
Securities Act of 1933 (as amended from time to time, the “Securities Act”),
respectively, and (b) as of April 30, 2013 and on the 4(2) Certification Date,
beneficially owned General Unsecured Claims and/or Retiree Settlement Unsecured
Claims in an aggregate face amount not less than (x) in the case of a “qualified
institutional buyer”, $100,000 or (y) in the case of an “accredited investor”,
$500,000.

The 4(2) Rights Exercise Form

In order to exercise 4(2) Rights, a 4(2) Eligible Participant must duly complete
and timely deliver the enclosed rights exercise form (the “4(2) Rights Exercise
Form”), along with its Subscription Purchase Price (as defined below) in
accordance with these 4(2) Rights Offering Procedures.

The 4(2) Rights Exercise Form indicates the Per Share Price payable in
connection with the exercise of the 4(2) Rights.

Determination of a 4(2) Eligible Participant’s 4(2) Primary Shares

Prior to the implementation of the Overallotment Procedures, if applicable, each
4(2) Eligible Participant shall be entitled to subscribe for that number of 4(2)
Rights Offering Shares equal to the product (rounded down to the nearest whole
share) of (a) the resulting quotient of (x) the aggregate amount of 4(2)
Eligible Claims beneficially owned by such 4(2) Eligible Participant divided by
(y) $1.82 billion,4 multiplied by (b) the Aggregate 4(2) Share Amount (such
number of shares, the “4(2) Primary Shares”).

A “4(2) Eligible Claim” means (a) a Retiree Settlement Unsecured Claim, (b) an
Unsecured Notes Claim equal to or greater tha $10,000 in principal amount or
(c) any other General Unsecured Claim in an amount, determined as of July 26,
2013 (or such later date as the Debtors may determine in consultation with the
Creditors’ Committee and the Requisite Backstop Parties, the “4(2) Claim
Determination Date”), (x) equal to the amount on account of which such Claim is
eligible to vote to accept or reject the Amended Plan (as determined in
accordance with the Solicitation Procedures Order) or (y) in such other amount
as the Debtors, the Creditors’ Committee and the Requisite Backstop Parties may
collectively agree.

Overallotment Procedures

If any 4(2) Rights Offering Shares remain available for subscription after
giving effect to duly subscribed for and purchased 4(2) Primary Shares (such
number of remaining shares, the “Initial Overallotment Shares”), the
Subscription Agent shall employ the overallotment procedures described below
(the “Overallotment Procedures”).

 

 

4  This amount represents the Debtors’ good faith estimate, as reasonably
consented to by the Creditors’ Committee and the Requisite Backstop Parties, of
the amount of 4(2) Eligible Claims held by 4(2) Eligible Holders (as determined
without regard to whether a Person has duly completed and submitted a 4(2)
Certification Form).

 

-4-



--------------------------------------------------------------------------------

First, the Backstop Parties that have duly subscribed for and purchased 100
percent of their respective 4(2) Primary Shares shall have the right to
purchase, in addition to such Backstop Parties’ 4(2) Primary Shares, 10,000,000
Initial Overallotment Shares, which shall be allocated among such Backstop
Parties based upon their (and, without duplication, their affiliates’)
respective Backstop Commitment Percentages (as defined in the Backstop
Commitment Agreement) or in any other manner as such Backstop Parties shall
reasonably agree (such Shares, the “Backstop Party Overallotment Shares”);
provided, however, that if the number of Initial Overallotment Shares is less
than 10,000,000, the number of 4(2) Primary Shares duly subscribed for and
purchased by each 4(2) Eligible Participant shall be reduced on a pro rata basis
such that the number of Initial Overallotment Shares equals 10,000,000 (the
“4(2) Reallocation”).

Second, if any 4(2) Rights Offering Shares remain available for subscription
after giving effect to the aggregate number of duly subscribed for and purchased
4(2) Primary Shares and Backstop Party Overallotment Shares (such number of
remaining shares, the “4(2) Remaining Overallotment Shares”), each 4(2) Eligible
Participant that has duly subscribed for and purchased 100 percent of its 4(2)
Primary Shares (each, a “4(2) Eligible Overallotment Participant”) also may
elect to subscribe for and purchase that number of 4(2) Remaining Overallotment
Shares equal to the product (rounded down to the nearest whole share) of (a) the
resulting quotient of (x) the aggregate amount of 4(2) Eligible Claims
beneficially owned by such 4(2) Eligible Overallotment Participant divided by
(y) $1.82 billion,5 multiplied by (b) the aggregate number of 4(2) Remaining
Overallotment Shares (such number of shares being the “4(2) Overallotment
Shares”; and any remaining unsubscribed and unpaid for shares being the “4(2)
Rights Offering Unsubscribed Shares”).

Notwithstanding any contrary provision in the Amended Plan, these 4(2) Rights
Offering Procedures or the Backstop Commitment Agreement, the Debtors shall not
be required to accept the exercise of 4(2) Rights to purchase any Backstop Party
Overallotment Shares or 4(2) Overallotment Shares if the Debtors have requested,
but not received, reasonable assurances that such exercise will not result in
any Person becoming the “beneficial owner”, for purposes of Rule 13d-3 under the
Securities Exchange Act (as amended from time to time) of 50 percent or more of
the issued and outstanding New Common Stock on the Effective Date after giving
effect to the Amended Plan.

Restrictions on Transfer of 4(2) Rights and 4(2) Eligible Claims

THE 4(2) RIGHTS ARE NOT TRANSFERABLE OR DETACHABLE FROM 4(2) ELIGIBLE CLAIMS.

 

 

5  This amount represents the Debtors’ good faith estimate, as reasonably
consented to by the Creditors’ Committee and the Requisite Backstop Parties, of
the amount of 4(2) Eligible Claims held by 4(2) Eligible Holders (as determined
without regard to whether a Person has duly completed and submitted a 4(2)
Certification Form).

 

-5-



--------------------------------------------------------------------------------

IF ANY PORTION OF A 4(2) ELIGIBLE CLAIM IS OR HAS BEEN TRANSFERRED AFTER THE
4(2) CERTIFICATION DATE, THE CORRESPONDING 4(2) RIGHTS WILL BE CANCELLED, AND
NEITHER THE TRANSFEROR NOR THE TRANSFEREE OF SUCH 4(2) ELIGIBLE CLAIM WILL
RECEIVE 4(2) RIGHTS OFFERING SHARES IN CONNECTION WITH SUCH TRANSFERRED 4(2)
ELIGIBLE CLAIM.

No Fractional Shares

No fractional shares of New Common Stock will be issued.

All 4(2) Rights Offering Shares issued in the 4(2) Rights Offering will be
rounded down to the nearest whole share.

No compensation shall be paid in respect of such adjustment.

2. Duration of the 4(2) Rights Offering

The 4(2) Rights Offering will commence on the day upon which the 4(2) Rights
Exercise Form is first mailed or made available to 4(2) Eligible Participants
(the “4(2) Rights Offering Commencement Date”), which the Debtors estimate to be
no later than July 23, 2013.

The 4(2) Rights Offering will expire at 5:00 p.m. (Eastern Time) on August 9,
2013, (the “4(2) Rights Offering Expiration Date”).

Each 4(2) Eligible Participant intending to participate in the 4(2) Rights
Offering must affirmatively make a binding election to exercise its 4(2) Rights
on or prior to the 4(2) Rights Offering Expiration Date, and submit payment by
wire transfer of immediately available funds for all duly subscribed for 4(2)
Rights Offering Shares, including any Backstop Party Overallotment Shares and
4(2) Overallotment Shares, so that such payment is actually received by the
Subscription Agent on or prior to the 4(2) Rights Offering Expiration Date.

To facilitate the exercise of the 4(2) Rights, the Debtors will mail or cause to
be mailed the 4(2) Rights Exercise Form (i) on the 4(2) Rights Offering
Commencement Date, to each 4(2) Eligible Participant or (ii) within three
Business Days of the 4(2) Claim Determination Date, to each 4(2) Eligible
Participant whose 4(2) Eligible Claim increases prior to the 4(2) Claim
Determination Date, together with a copy of these 4(2) Rights Offering
Procedures and a set of instructions for the proper completion, due execution
and timely delivery of the 4(2) Rights Exercise Form and payment of the
Subscription Purchase Price to the Subscription Agent.

3. 4(2) Rights Offering Unsubscribed Shares

The Backstop Parties have agreed to purchase all 4(2) Rights Offering
Unsubscribed Shares pursuant to and in accordance with the Backstop Commitment
Agreement.

 

-6-



--------------------------------------------------------------------------------

4. Exercise of 4(2) Rights

In order to participate in the 4(2) Rights Offering, each 4(2) Eligible
Participant must affirmatively make a binding election to exercise all or a
portion of its 4(2) Rights on or prior to the 4(2) Rights Offering Expiration
Date. The exercise of the 4(2) Rights shall be irrevocable unless the 4(2)
Rights Offering is not consummated by November 4, 2013.

Each 4(2) Eligible Participant (other than the Backstop Parties) is entitled to
participate in the 4(2) Rights Offering solely to the extent of its 4(2)
Eligible Claims.

In order to exercise 4(2) Rights, each 4(2) Eligible Participant must submit a
4(2) Rights Exercise Form indicating the whole number of 4(2) Primary Shares
and, if applicable, Backstop Party Overallotment Shares and 4(2) Overallotment
Shares, that such 4(2) Eligible Participant elects to purchase, along with
payment by wire transfer of immediately available funds of a “Subscription
Purchase Price” equal to the product of (a) the number of 4(2) Rights Offering
Shares such 4(2) Eligible Participant elects to purchase multiplied by (b) the
Per Share Price, so that the 4(2) Rights Exercise Form and the payment of the
Subscription Purchase Price are actually received by the Subscription Agent on
or before the 4(2) Rights Offering Expiration Date in accordance with these 4(2)
Rights Offering Procedures.

To the extent a 4(2) Eligible Participant duly elects to purchase more than its
number of 4(2) Primary Shares, such 4(2) Eligible Participant will be deemed to
have elected to purchase all of its 4(2) Primary Shares and an additional number
of Backstop Party Overallotment Shares and/or 4(2) Overallotment Shares, as
applicable, equal to the difference between (a) the number of 4(2) Rights
Offering Shares duly subscribed by such 4(2) Eligible Participant minus (b) such
4(2) Eligible Participant’s number of 4(2) Primary Shares.

Any difference between the Subscription Purchase Price actually paid by any 4(2)
Eligible Participant and the amount duly payable by such 4(2) Eligible
Participant to purchase 4(2) Rights Offering Shares shall be refunded to such
4(2) Eligible Participant, without interest, as soon as reasonably practicable
after refund amounts are determined by the Subscription Agent, provided that the
Subscription Agent shall use commercially reasonable efforts to refund such
amounts no later than ten (10) Business Days after the 4(2) Rights Offering
Expiration Date.

Deemed Representations and Acknowledgements

Any Person exercising any 4(2) Rights is deemed to have made the following
representations and acknowledgements: such Person

(i) is a 4(2) Eligible Participant;

(ii) recognizes and understands that the 4(2) Rights are not transferable or
detachable from 4(2) Eligible Claims, and may only be exercised by a 4(2)
Eligible Participant;

(iii)` will not accept a distribution of New Common Stock offered pursuant to
the 4(2) Rights Offering with respect to a 4(2) Eligible Claim if, at the time
of such distribution, it does not own such 4(2) Eligible Claim;

 

-7-



--------------------------------------------------------------------------------

(iv) by its acceptance of a distribution of New Common Stock with respect to a
4(2) Eligible Claim, will be deemed to be the owner of such 4(2) Eligible Claim;

(v) agrees that if it transfers any portion of its 4(2) Eligible Claim, the
corresponding 4(2) Rights will be cancelled, and neither such 4(2) Eligible
Participant nor the transferee of such 4(2) Eligible Claim will receive 4(2)
Rights Offering Shares in connection with such transferred 4(2) Eligible Claim;

(vi) acknowledges and agrees that, except with respect to the Backstop Parties,
the 4(2) Rights Offering Shares may not be offered or sold except pursuant to
the exemption from registration under the Securities Act provided by Rule 144
thereunder, when available, and that the Debtors expect the Rule 144 exemption
will not be available for at least six months after the Effective Date;

(vii) acknowledges that Rule 144 provides for certain restrictions on the sale
of securities of an issuer by “affiliates” of the issuer, as defined therein,
including restrictions on the volume of securities sold and the manner of such
sale, and the requirement to file notice of certain sales with the Securities
and Exchange Commission;

(viii) acknowledges and agrees that the 4(2) Rights Offering Shares will be in
certificated form and shall bear a restrictive legend, and that the Reorganized
Debtors reserve the right to require certification or other evidence of
compliance with Rule 144 as a condition to the removal of such legend or any
transfer of any such 4(2) Rights Offering Shares; and

(ix) acknowledges and agrees that the Reorganized Debtors reserve the right to
stop any transfer of 4(2) Rights Offering Shares if such transfer is not in
compliance with Rule 144.

Failure to Exercise 4(2) Rights

Unexercised 4(2) Rights will be cancelled on the 4(2) Rights Offering Expiration
Date. A 4(2) Eligible Participant shall be deemed to have relinquished and
waived all rights to participate in the 4(2) Rights Offering to the extent the
Subscription Agent for any reason does not receive from a 4(2) Eligible
Participant, on or before the 4(2) Rights Offering Expiration Date, (i) a duly
completed 4(2) Rights Exercise Form and (ii) immediately available funds by wire
transfer for the Subscription Purchase Price with respect to such 4(2) Eligible
Participant’s 4(2) Rights.

Any attempt to exercise any 4(2) Rights after the 4(2) Rights Offering
Expiration Date shall be null and void and the Debtors shall not honor any 4(2)
Rights Exercise Form or other documentation received by the Subscription Agent
relating to such purported exercise after the 4(2) Rights Offering Expiration
Date, regardless of when such 4(2) Rights Exercise Form or other documentation
was sent.

The method of delivery of the 4(2) Rights Exercise Form and any other required
documents by each 4(2) Eligible Participant is at such 4(2) Eligible
Participant’s option and sole risk, and delivery will be considered made only
when such 4(2) Rights Exercise Form and other documentation are actually
received by the Subscription Agent. If delivery is by mail, the use of
registered mail with return receipt requested, properly insured, is encouraged
and strongly recommended. In all cases, you should allow sufficient time to
ensure timely delivery prior to the 4(2) Rights Offering Expiration Date.

 

-8-



--------------------------------------------------------------------------------

Disputes, Waivers, and Extensions

Any and all disputes concerning the timeliness, viability, form and eligibility
of any exercise of 4(2) Rights shall be addressed in good faith by the Debtors,
in consultation with the Creditors’ Committee. Any determination made by the
Debtors with respect to such disputes shall be final and binding. The Debtors,
in consultation with the Creditors’ Committee, may (i) waive any defect or
irregularity, or permit such a defect or irregularity to be corrected, within
such times as the Debtors may determine in consultation with the Creditors’
Committee to be appropriate, or (ii) reject the purported exercise of any 4(2)
Rights for which the 4(2) Rights Exercise Form, the exercise thereof and/or
payment of the Subscription Purchase Price includes defects or irregularities.

4(2) Rights Exercise Forms shall be deemed not to have been properly completed
until all defects and irregularities have been waived or cured within such time
as the Debtors determine in their reasonable discretion and in good faith in
consultation with the Creditors’ Committee. The Debtors reserve the right, but
are under no obligation, to give notice to any 4(2) Eligible Participant
regarding any defect or irregularity in connection with any purported exercise
of 4(2) Rights by such 4(2) Eligible Participant. The Debtors may, but are under
no obligation to, permit such defect or irregularity in any 4(2) Rights Exercise
Form to be cured; provided, however, that none of the Debtors (including any of
their respective officers, directors, employees, agents or advisors) or the
Subscription Agent shall incur any liability for any failure to give such
notification.

The Debtors may extend the 4(2) Rights Offering Expiration Date, from time to
time, with the consent of the Creditors’ Committee and the Requisite Backstop
Parties (such consent not to be unreasonably withheld, conditioned or delayed).
The Debtors shall promptly notify the 4(2) Eligible Participants in writing of
such extension and of the date of the new 4(2) Rights Offering Expiration Date.

Funds

All funds (the “4(2) Rights Offering Funds”) in connection with a 4(2) Eligible
Participant’s exercise of 4(2) Rights pursuant to these 4(2) Rights Offering
Procedures shall be deposited when made and held in escrow by the Subscription
Agent pending the Effective Date of the Amended Plan in an account or accounts
(a) which shall be separate and apart from the Subscription Agent’s general
operating funds and from any other funds subject to any lien or any cash
collateral arrangements and (b) which segregated account or accounts will be
maintained for the sole purpose of holding the 4(2) Rights Offering Funds for
administration of the 4(2) Rights Offering.

The Subscription Agent shall not use the 4(2) Rights Offering Funds for any
purpose other than to release such funds as directed by the Debtors pursuant to
the Amended Plan on the Effective Date and shall not encumber or permit the 4(2)
Rights Offering Funds to be encumbered by any lien or similar encumbrance. No
interest will be paid to 4(2) Eligible Participants on account of any 4(2)
Rights Offering Funds or other amounts paid in connection with their exercise of
4(2) Rights under any circumstances. The 4(2) Rights Offering Funds shall not be
property of the Debtors’ estates until the occurrence of the Effective Date.

 

-9-



--------------------------------------------------------------------------------

All exercises of 4(2) Rights are subject to and conditioned upon confirmation of
the Amended Plan and the occurrence of the Effective Date. In the event that the
Amended Plan is not confirmed and consummated on or prior to November 4, 2013,
all 4(2) Rights Offering Funds held by the Subscription Agent will be refunded,
without interest, to each respective 4(2) Eligible Participant as soon as
reasonably practicable.

4(2) Eligible Participant Release

Upon the Effective Date of the Amended Plan, each 4(2) Eligible Participant that
elects to exercise 4(2) Rights shall be deemed, by virtue of such election, to
have waived and released, to the fullest extent permitted under applicable law,
all rights, claims or causes of action against the Debtors, Reorganized Debtors,
the Creditors’ Committee, the Backstop Parties and the Subscription Agent, and
each of their respective affiliates, officers, directors, counsel and advisors,
arising out of or related to the 4(2) Rights Offering and the receipt, delivery,
disbursements, calculations, transmission or segregation of cash, 4(2) Rights
and 4(2) Rights Offering Shares, except to the extent such rights, claims or
causes of action arise from any act of gross negligence or willful or
intentional misconduct or fraud.

5. Exemption From Securities Act Registration

Each 4(2) Right and 4(2) Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 4(2) thereof or Regulation D promulgated
thereunder.

None of the 4(2) Rights distributed in connection with these 4(2) Rights
Offering Procedures have been or, except with respect to the Backstop Parties,
will be registered under the Securities Act, nor any State or local law
requiring registration for offer or sale of a security, and no 4(2) Rights may
be sold or transferred.

None of the 4(2) Rights Offering Shares have been registered or (except with
respect to the Backstop Parties) will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and, except with respect to the Backstop Parties, no 4(2) Rights
Offering Shares may be sold or transferred except pursuant to the exemption from
registration under the Securities Act provided by Rule 144 thereunder, when
available.

All 4(2) Rights Offering Shares will be issued in certificated form. Except with
respect to the Backstop Parties, each certificate representing or issued in
exchange for or upon the transfer, sale or assignment of any 4(2) Rights
Offering Share, shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

-10-



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
[ISSUANCE DATE], AND HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO THE
EXEMPTION FROM REGISTRATION UNDER THE ACT PROVIDED BY RULE 144 THEREUNDER, WHEN
AVAILABLE.”

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for a more detailed discussion regarding the issuance of New
Common Stock pursuant to the Amended Plan, including applicable transfer
restrictions.

6. Subsequent Adjustments

If, prior to the 4(2) Claim Determination Date, the amount of a 4(2) Eligible
Participant’s 4(2) Eligible Claim increases, such holder will receive additional
4(2) Rights which may be exercised prior to the 4(2) Rights Offering Expiration
Date, entitling such 4(2) Eligible Participant to purchase additional 4(2)
Rights Offering Shares.

If more than the total number of 4(2) Rights Offering Shares is duly subscribed
for pursuant to these 4(2) Rights Offering Procedures, the number of 4(2)
Primary Shares each 4(2) Eligible Participant may duly subscribe to purchase
shall be reduced pro rata such that the total number of shares duly subscribed
for equals the Aggregate 4(2) Share Amount.

Any difference between the Subscription Purchase Price actually paid by any 4(2)
Eligible Participant and the amount duly payable by such 4(2) Eligible
Participant to purchase 4(2) Rights Offering Shares pursuant to the exercise of
4(2) Rights shall be refunded to such 4(2) Eligible Participant, without
interest, as soon as reasonably practicable after refund amounts are determined
by the Subscription Agent, provided that the Subscription Agent shall use
commercially reasonable efforts to refund such amounts no later than ten
(10) Business Days after the 4(2) Rights Offering Expiration Date.

7. 4(2) Rights Offering Conditioned Upon Plan Confirmation; Reservation of
Rights

All exercises of 4(2) Rights are subject to and conditioned upon the
confirmation of the Amended Plan and the occurrence of the Effective Date.

Notwithstanding anything contained herein, the Amended Disclosure Statement or
the Amended Plan to the contrary, the Debtors, with the consent of the
Creditors’ Committee and the Requisite Backstop Parties (such consent not to be
unreasonably withheld, conditioned or delayed), reserve the right to adopt
additional procedures to more efficiently administer the 4(2) Rights Offering or
make such other changes to the 4(2) Rights Offering, including the criteria for
eligibility to participate in the 4(2) Rights Offering, as necessary in the
Debtors’ or Reorganized Debtors’ business judgment to more efficiently
administer the distribution and exercise of the 4(2) Rights, or to comply with
applicable law.

 

-11-



--------------------------------------------------------------------------------

8. Inquiries and Transmittal of Documents; Subscription Agent

Questions relating to these 4(2) Rights Offering Procedures, the proper
completion of the 4(2) Rights Exercise Form or any of the requirements for
exercising 4(2) Rights or otherwise participating in the 4(2) Rights Offering,
should be directed to the Subscription Agent at:

Kurtzman Carson Consultants

599 Lexington Avenue, 39th Floor

New York, NY 10022

(877) 833-4150

All documents relating to the 4(2) Rights Offering are available from the
Subscription Agent as set forth herein. In addition, such documents, together
with all filings made with the Bankruptcy Court in these chapter 11 cases, are
available free of charge from the Debtors’ restructuring website
(http://www.kccllc.net/kodak).

Before electing to participate in the 4(2) Rights Offering, all 4(2) Eligible
Participants should review the Amended Disclosure Statement (including the risk
factors described in the section entitled “Additional Factors to be Considered
Prior to Voting” and the section entitled “4(2) Securities – Subsequent
Transfers”) and the Amended Plan in addition to these 4(2) Rights Offering
Procedures and the instructions contained in the 4(2) Rights Exercise Form.

4(2) Eligible Participants may wish to seek legal advice concerning the 4(2)
Rights Offering.

These 4(2) Rights Offering Procedures and the accompanying 4(2) Rights Exercise
Form should be read carefully and the instructions therein must be strictly
followed. The risk of non-delivery of any documents sent or payments remitted to
the Subscription Agent in connection with the exercise of 4(2) Rights lies
solely with 4(2) Eligible Participants, and shall not fall on the Debtors,
Reorganized Debtors or any of their respective officers, directors, employees,
agents or advisors, including the Subscription Agent, under any circumstance
whatsoever.

 

-12-



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT


SOUTHERN DISTRICT OF NEW YORK

 

    

 

In re:

 

EASTMAN KODAK COMPANY, et al.,1

 

Debtors.

 

)

)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 12-10202 (ALG)

 

(Jointly Administered)

INSTRUCTIONS TO 4(2) RIGHTS EXERCISE FORM

IN CONNECTION WITH THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF

REORGANIZATION OF EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

4(2) RIGHTS OFFERING EXPIRATION DATE

All 4(2) Rights Exercise Forms and payments of

the Subscription Purchase Price must be received

by the Subscription Agent no later than

5:00 p.m. (Eastern Time) on August 9, 2013

(the “4(2) Rights Offering Expiration Date”).

These 4(2) Rights Offering Procedures have been approved by the Bankruptcy Court
pursuant to the Rights Offerings Procedures Order.

The 4(2) Rights Offering, the distribution of each 4(2) Right and the issuance
of each 4(2) Rights Offering Share are being conducted under the Amended Plan.

Each 4(2) Right and 4(2) Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 4(2) thereof.

None of the 4(2) Rights distributed in connection with these 4(2) Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 4(2) Rights may be sold or transferred.

None of the 4(2) Rights Offering Shares have been registered or (except with
respect to the Backstop Parties) will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and (except with respect to the Backstop Parties) no 4(2) Rights
Offering Shares may be sold or transferred except pursuant to the exemption from
registration under the Securities Act provided by Rule 144 thereunder, when
available.

 

 

1  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, are: Eastman Kodak Company
(7150); Creo Manufacturing America LLC (4412); Eastman Kodak International
Capital Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183);
Kodak (Near East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation
Leasing LLC (5224); Kodak Imaging Network, Inc. (4107); Kodak Philippines, Ltd.
(7862); Kodak Portuguesa Limited (9171); Kodak Realty, Inc. (2045);
Laser-Pacific Media Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462);
and Qualex Inc. (6019). The location of the Debtors’ corporate headquarters is:
343 State Street, Rochester, NY 14650.



--------------------------------------------------------------------------------

Except with respect to the Backstop Parties, each 4(2) Rights Offering Share
issued upon exercise of a 4(2) Right, and each certificate issued in exchange
for or upon the transfer, sale or assignment of any such 4(2) Rights Offering
Share, shall be stamped or otherwise imprinted with a legend in substantially
the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
[ISSUANCE DATE], AND HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO THE
EXEMPTION FROM REGISTRATION UNDER THE ACT PROVIDED BY RULE 144 THEREUNDER, WHEN
AVAILABLE.”

The 4(2) Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.

On June [•], 2013, Eastman Kodak Company (“Kodak”), together with its affiliated
debtors and debtors in possession (collectively, the “Debtors”), filed the First
Amended Joint Chapter 11 Plan of Reorganization of Eastman Kodak Company and its
Debtor Affiliates (as may be amended, modified or supplemented from time to
time, the “Amended Plan”) and the accompanying First Amended Disclosure
Statement for Debtors’ First Amended Joint Plan of Reorganization Under Chapter
11 of the Bankruptcy Code (as may be amended, modified or supplemented from time
to time, the “Amended Disclosure Statement”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Amended Plan.

Pursuant to the Amended Plan, each 4(2) Eligible Participant (as defined below)
has the right, but not the obligation, to purchase all or a portion of its 4(2)
Primary Shares (as defined in the accompanying 4(2) Rights Offering Procedures),
subject to the 4(2) Reallocation (as defined in the accompanying 4(2) Rights
Offering Procedures).

In addition, in accordance with the Overallotment Procedures (as defined in the
4(2) Rights Offering Procedures), (x) each Backstop Party that has duly
subscribed for and purchased 100 percent of its 4(2) Primary Shares has the
right, but not the obligation, to duly subscribe for Backstop Party
Overallotment Shares (as defined in the 4(2) Rights Offering Procedures) and
(y) each 4(2) Eligible Participant that duly subscribes for all of its 4(2)
Primary Shares also has the right, but not the obligation, to duly subscribe for
4(2) Overallotment Shares (as defined in the 4(2) Rights Offering Procedures).

A “4(2) Eligible Participant” means a Person that (a)(x) is a Backstop Party or
(y) duly completes and timely delivers the 4(2) Certification Form (as defined
in the 4(2) Rights Offering Procedures) to the Subscription Agent on or before
the 4(2) Certification Date (as defined in the 4(2) Rights Offering Procedures)
and (b) is the beneficial owner of a 4(2) Eligible Claim on the Effective Date.

 

-2-



--------------------------------------------------------------------------------

You have received the attached 4(2) Rights Exercise Form because you are a 4(2)
Eligible Participant.

Please use this 4(2) Rights Exercise Form to execute your election. In order to
participate in the 4(2) Rights Offering, you must duly complete, execute and
return the attached 4(2) Rights Exercise Form, together with your full payment
for the exercise of your 4(2) Rights, to Kurtzman Carson Consultants (the
“Subscription Agent”) on or before the 4(2) Rights Offering Expiration Date set
forth above.

Please refer to Section [•] of the Amended Disclosure Statement and Article 5.8
of the Amended Plan for information regarding the issuance of New Common Stock
pursuant to the Amended Plan, including applicable transfer restrictions.

For further information on how to participate in the 4(2) Rights Offering,
please see the accompanying 4(2) Rights Offering Procedures. If you have any
questions about the 4(2) Rights Exercise Form or the 4(2) Rights Offering
Procedures, please contact the Subscription Agent at (877) 833-4150.

If your 4(2) Rights Exercise Form is not properly completed, executed and
received by the Subscription Agent by the 4(2) Rights Offering Expiration Date,
your 4(2) Rights will terminate and be cancelled.

To purchase New Common Stock pursuant to the 4(2) Rights Offering:

1. Review the total amount of your 4(2) Eligible Claims as indicated in Item 1.
(Note that this may vary from your asserted General Unsecured Claim amount.)

2. Complete the calculations in Items 2a through 2e, indicating the whole number
of 4(2) Rights Offering Shares you wish to purchase.

3. Complete Item 3.

4. Carefully review, complete and execute the certification, representations and
acknowledgements in Item 4.

5. Return the 4(2) Rights Exercise Form in the enclosed pre-addressed envelope
so that it is received by the Subscription Agent on or before the 4(2) Rights
Offering Expiration Date. You may also deliver your completed 4(2) Rights
Exercise Form to the Subscription Agent via email at kodakinfo@kccllc.com or via
facsimile at (212)702-0864.

6. Pay the Subscription Purchase Price to the Subscription Agent by wire
transfer of immediately available funds so that it is received by the
Subscription Agent on or before the 4(2) Rights Offering Expiration Date. Call
the Subscription Agent, Kurtzman Carson Consultants, at (877) 833-4150, to
confirm receipt of payment.

Before electing to participate in the 4(2) Rights Offering, all 4(2) Eligible
Participants should review the Amended Disclosure Statement (including the risk
factors described in the section entitled “Additional Factors to be Considered
Prior to Voting” and the section entitled “4(2) Securities – Subsequent
Transfers”) and the Amended Plan in addition to the accompanying 4(2) Rights
Offering Procedures and the instructions contained herein. You may wish to seek
legal advice concerning the 4(2) Rights Offering.

 

-3-



--------------------------------------------------------------------------------

4(2) RIGHTS EXERCISE FORM

IN CONNECTION WITH THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF

REORGANIZATION OF EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

4(2) RIGHTS OFFERING EXPIRATION DATE

All 4(2) Rights Exercise Forms and payments of the Subscription

Purchase Price must be received by the

Subscription Agent no later than

5:00 p.m. (Eastern Time) on August 9, 2013

(the “4(2) Rights Offering Expiration Date”).

Please refer to Section [•] of the Amended Disclosure Statement and

Article 5.8 of the Debtors’ First Amended Joint Chapter 11 Plan of

Reorganization (the “Amended Plan”) for information regarding the

issuance of New Common Stock pursuant to the Amended Plan,

including applicable transfer restrictions.

Please consult the accompanying 4(2) Rights Offering Procedures and

Instructions for additional information with respect to this 4(2) Rights

Exercise Form.

These 4(2) Rights Offering Procedures have been approved by the Bankruptcy Court
pursuant to the Rights Offerings Procedures Order.

The 4(2) Rights Offering, the distribution of each 4(2) Right and the issuance
of each 4(2) Rights Offering Share are being conducted under the Amended Plan.

Each 4(2) Right and 4(2) Rights Offering Share is being distributed and issued
by the Debtors without registration under the Securities Act, in reliance upon
the exemption provided in section 4(2) thereof.

None of the 4(2) Rights distributed in connection with these 4(2) Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and no 4(2) Rights may be sold or transferred.

None of the 4(2) Rights Offering Shares have been registered or (except with
respect to the Backstop Parties) will be registered under the Securities Act,
nor any State or local law requiring registration for offer or sale of a
security, and (except with respect to the Backstop Parties) no 4(2) Rights
Offering Shares may be sold or transferred except pursuant to the exemption from
registration under the Securities Act provided by Rule 144 thereunder, when
available.

Except with respect to the Backstop Parties, each 4(2) Rights Offering Share
issued upon exercise of a 4(2) Right, and each certificate issued in exchange
for or upon the transfer, sale or assignment of any such 4(2) Rights Offering
Share, shall be stamped or otherwise imprinted with a legend in substantially
the following form:



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
[ISSUANCE DATE], AND HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO THE
EXEMPTION FROM REGISTRATION UNDER THE ACT PROVIDED BY RULE 144 THEREUNDER, WHEN
AVAILABLE.”

The 4(2) Rights Offering is being conducted in good faith and in compliance with
the Bankruptcy Code. In accordance with section 1125(e) of the Bankruptcy Code,
a debtor or any of its agents that participates, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, in the offer, issuance,
sale, or purchase of a security, offered or sold under the plan, of the debtor,
of an affiliate participating in a joint plan with the debtor, or of a newly
organized successor to the debtor under the plan, is not liable, on account of
such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale, or purchase of securities.

Item 1. Amount of 4(2) Eligible Claims. Pursuant to the Amended Plan, each 4(2)
Eligible Participant (as defined below) is entitled to participate in the 4(2)
Rights Offering to the extent of such Holder’s “4(2) Primary Shares”.

For the purposes of the attached 4(2) Rights Exercise Form and the accompanying
4(2) Rights Offering Procedures, a “4(2) Eligible Participant” means a Person
that (a)(x) is a Backstop Party or (y) duly completes and timely delivers the
4(2) Certification Form (as defined in the 4(2) Rights Offering Procedures) to
the Subscription Agent on or before the 4(2) Certification Date (as defined in
the 4(2) Rights Offering Procedures) and (b) is the beneficial owner of a 4(2)
Eligible Claim on the Effective Date.

For purposes of this 4(2) Rights Exercise Form, the total amount of your 4(2)
Eligible Claims is:

$[                     ]1

Item 2. 4(2) Rights. Each 4(2) Eligible Participant is entitled to purchase a
number of 4(2) Primary Shares corresponding to the total amount of its 4(2)
Eligible Claims.

To participate in the 4(2) Rights Offering, please complete Items 2a, 2b, 2c, 2d
and 2e below, review Item 3 below and read and complete Item 4 below.

2a. Calculation of Number of 4(2) Primary Shares. (Required). The number of 4(2)
Primary Shares for which you may subscribe pursuant to the 4(2) Rights Offering
is calculated as follows. Please note that your number of 4(2) Primary Shares is
subject to adjustment.

 

 

(Amount of 4(2) Eligible

Claims from Item 1 above)

  X   [•]2   =    

 

(Maximum number of

4(2) Primary Shares,

rounded down to nearest

whole share)

 

1 

[Subscription Agent to enter.] (Note that this may vary from your asserted
General Unsecured Claim amount.)

2  [Subscription Agent to enter.] Amount equal to the resulting quotient of
(a) 34 million shares divided by (b) $1.82 billion, the Debtors’ good faith
estimate, as reasonably consented to by the Creditors’ Committee and the
Requisite Backstop Parties, of the amount of 4(2) Eligible Claims held by 4(2)
Eligible Holders (as determined without regard to whether a Person has duly
completed and submitted a 4(2) Certification Form).

 

-2-



--------------------------------------------------------------------------------

2b. 4(2) Primary Shares Exercise Amount. (Required). By filling in the following
blanks, you are indicating your intention to purchase the number of 4(2) Primary
Shares specified below (please specify a whole number of 4(2) Primary Shares not
greater than the figure in Item 2a), at a Per Share Price of $11.94, on the
terms of and subject to the conditions set forth in the Amended Plan and 4(2)
Rights Offering Procedures.

 

 

(Indicate the number of 4(2) Primary Shares you elect to purchase)

  X  

$11.94

(Per Share Price)

  =  

$                             

Purchase Price of 4(2) Primary Shares

2c. Backstop Party Overallotment Shares Exercise Amount. (To be completed only
by Backstop Parties that have duly subscribed for and purchased 100 percent of
their respective 4(2) Primary Shares). If you are a Backstop Party and have duly
subscribed for and purchased 100 percent of your 4(2) Primary Shares as
indicated in 2b above, you are eligible to subscribe for Backstop Party
Overallotment Shares (as defined in the 4(2) Rights Offering Procedures).

By filling in the following blanks, you are indicating your intention to
purchase the number of Backstop Party Overallotment Shares specified below, at a
Per Share Price of $11.94, on the terms of and subject to the conditions set
forth in the Amended Plan and 4(2) Rights Offering Procedures.

 

 

(Indicate the number of 4(2) Backstop Party Overallotment Shares you elect to
purchase)

  X  

$11.94

(Per Share Price)

  =  

$                             

Purchase Price of

Backstop Party Overallotment Shares

2d. 4(2) Remaining Overallotment Shares Exercise Amount. (Optional). If any 4(2)
Rights Offering Shares remain available for subscription after giving effect to
the aggregate number of duly subscribed for and purchased 4(2) Primary Shares
and Backstop Party Overallotment Shares (as defined in the 4(2) Rights Offering
Procedures), each 4(2) Eligible Participant that has duly subscribed for and
purchased 100 percent of its 4(2) Primary Shares may also elect to subscribe for
and purchase 4(2) Overallotment Shares (as defined in the 4(2) Rights Offering
Procedures).

 

-3-



--------------------------------------------------------------------------------

By filling in the following blanks, you are indicating your intention to
purchase the number of 4(2) Overallotment Shares specified below, at a Per Share
Price of $11.94, on the terms of and subject to the conditions set forth in the
Amended Plan and 4(2) Rights Offering Procedures.

 

 

(Indicate the number of 4(2) Overallotment Shares you elect to purchase)

  X  

$11.94

(Per Share Price)

  =  

$                    

Purchase Price of 4(2) Overallotment Shares

2e. Subscription Purchase Price. (Required). Calculate the Subscription Purchase
Price by adding the Purchase Price from 2b, 2c and 2d.

 

$                     

(Purchase Price of 4(2) Primary Shares)

   +    $                    


(Purchase Price of
Backstop Party
Overallotment Shares)

   +    $                    


(Purchase Price of 4(2)
Overallotment Shares)

   =    $                    


(Subscription Purchase
Price)

Payment of the Subscription Purchase Price indicated above will be due by wire
transfer prior to the 4(2) Rights Offering Expiration Date, to be made in
accordance with the instructions below. A 4(2) Eligible Participant shall be
deemed to have relinquished and waived all rights to participate in the 4(2)
Rights Offering if the Subscription Agent for any reason does not receive from a
4(2) Eligible Participant, on or before the 4(2) Rights Offering Expiration
Date, (i) a duly completed and executed 4(2) Rights Exercise Form and
(ii) payment of the Subscription Purchase Price by or on behalf of such 4(2)
Eligible Participant.

Wire Delivery Instructions:

 

Account Name:    Computershare Inc AAF for KCC Client Funding Eastman Kodak
Account No.:    4426855327 ABA/Routing No.:    026009593 Bank Name:    Bank of
America Bank Address:    New York, New York Ref:    Funding for Eastman Kodak
Rights Offering

Item 3. In the event that monies funded by you are to be returned pursuant to
the accompanying 4(2) Rights Offering Procedures, please provide your wire
instructions and address. In the event you do not provide wire instructions, any
refund to which you are entitled will be sent to your address:

 

Street Address:                                                              
             

City, State, Zip Code:                  
                                            

Wire Transfer Information:                                                    

 

-4-



--------------------------------------------------------------------------------

Item 4. Certification. I certify that (i) I am the holder, or the authorized
signatory of the holder, of the amount of 4(2) Eligible Claims listed under
Item 1 above, (ii) I am, or such holder is, entitled to participate in the 4(2)
Rights Offering to the extent of my, or such holder’s, 4(2) Eligible Claims as
indicated under Item 1 above, (iii) I have received and reviewed a copy of the
Amended Plan, the Amended Disclosure Statement (including the risk factors
described in the section entitled “Additional Factors to be Considered Prior to
Voting” and the section entitled “4(2) Securities – Subsequent Transfers”)and
the 4(2) Rights Offering Procedures and (iii) I understand that my participation
in the 4(2) Rights Offering is subject to all of the terms and conditions set
forth in the Amended Plan and 4(2) Rights Offering Procedures. This
certification is not an admission as to the ultimate allowed amount of such 4(2)
Eligible Claims.

I represent and warrant that:

 

  (a) I am a 4(2) Eligible Participant;

 

  (b) I recognize and understand that the 4(2) Rights are not transferable or
detachable from 4(2) Eligible Claims, and may only be exercised by a 4(2)
Eligible Participant;

 

  (c) I will not accept a distribution of New Common Stock offered pursuant to
the 4(2) Rights Offering Procedures with respect to a 4(2) Eligible Claim if, at
the time of distribution, I do not own such 4(2) Eligible Claim;

 

  (d) By accepting such a distribution of New Common Stock, I will be deemed to
be the owner of such 4(2) Eligible Claim;

 

  (e) If I transfer any portion of my 4(2) Eligible Claim, the corresponding
4(2) Rights will be cancelled, and neither I nor the transferee of such 4(2)
Eligible Claim will receive 4(2) Rights Offering Shares in connection with such
4(2) Eligible Claim;

 

  (f) I acknowledge and agree that, except with respect to the Backstop Parties,
the 4(2) Rights Offering Shares may not be offered or sold except pursuant to
the exemption from registration under the Securities Act provided by Rule 144
thereunder, when available, and I understand that the Debtors expect the Rule
144 exemption will not be available for at least six months after the Effective
Date;

 

  (g) I acknowledge that Rule 144 provides for certain restrictions on the sale
of securities of an issuer by “affiliates” of the issuer, as defined therein,
including restrictions on the volume of securities sold and the manner of such
sale, and the requirement to file notice of certain sales to the Securities and
Exchange Commission;

 

  (h) I acknowledge and agree that the 4(2) Rights Offering Shares will be
issued in certificated form and shall bear a restrictive legend, and that the
Reorganized Debtors reserve the right to require certification or other evidence
of compliance with Rule 144 as a condition to the removal of such restrictive
legend or any transfer of any such 4(2) Rights Offering Shares; and

 

  (i) I acknowledge and agree that the Reorganized Debtors reserve the right to
stop any transfer of 4(2) Rights Offering Shares if such transfer is not in
compliance with Rule 144.

As of the Effective Date of the Amended Plan, by virtue of my election to
exercise 4(2) Rights, I hereby waive and release, to the fullest extent
permitted under applicable law, all rights, claims or causes of action against
the Debtors, the Reorganized Debtors, the Creditors’ Committee, the Backstop
Parties and the Subscription Agent, and each of their respective affiliates,
officers, directors, counsel and advisors, arising out of or related to the 4(2)
Rights Offering and the receipt, delivery, disbursements, calculations,
transmission or segregation of cash, 4(2) Rights and 4(2) Rights Offering
Shares, except to the extent such rights, claims or causes of action arise from
any act of gross negligence or willful or intentional misconduct or fraud.

 

-5-



--------------------------------------------------------------------------------

BEFORE ELECTING TO PARTICIPATE IN THE 4(2) RIGHTS OFFERING, ALL 4(2) ELIGIBLE
PARTICIPANTS SHOULD REVIEW THE AMENDED DISCLOSURE STATEMENT (INCLUDING THE RISK
FACTORS DESCRIBED IN THE SECTION ENTITLED “ADDITIONAL FACTORS TO BE CONSIDERED
PRIOR TO VOTING” AND THE SECTION ENTITLED “4(2) SECURITIES – SUBSEQUENT
TRANSFERS”) AND THE AMENDED PLAN IN ADDITION TO THE ACCOMPANYING 4(2) RIGHTS
OFFERING PROCEDURES AND THE INSTRUCTIONS CONTAINED HEREIN. YOU MAY WISH TO SEEK
LEGAL ADVICE CONCERNING THE 4(2) RIGHTS OFFERING.

I acknowledge that by executing this 4(2) Rights Exercise Form the undersigned
holder will be bound to pay for the 4(2) Rights Offering Shares that it has
subscribed for pursuant to the instructions that will be set forth in a separate
notice and that the undersigned holder may be liable to the Debtors to the
extent of any nonpayment.

Date:                     , 2013

 

Name of 4(2) Eligible Participant:

  

 

   (Print or Type)

 

Social Security or Federal Tax I.D. No.:

  

 

   (Optional)

 

Signature:

  

 

 

Name of Person Signing:

  

 

   (If other than as given above)

 

Title (if corporation, partnership or LLC):

  

 

 

Street Addres:

  

 

 

City, State, Zip Code:

  

 

 

Telephone Number:

  

 

 

Email:

  

 

 

-6-



--------------------------------------------------------------------------------

PLEASE NOTE: NO EXERCISE OF 4(2) RIGHTS WILL BE VALID UNLESS A PROPERLY
COMPLETED AND SIGNED 4(2) RIGHTS EXERCISE FORM, TOGETHER WITH YOUR FULL PAYMENT
FOR THE EXERCISE OF SUCH 4(2) RIGHTS, IS RECEIVED BY THE SUBSCRIPTION AGENT ON
OR BEFORE THE 4(2) RIGHTS OFFERING EXPIRATION DATE.

The 4(2) Rights Offering Shares will be registered only in the name of the 4(2)
Eligible Participant. Please indicate on the lines provided below the 4(2)
Eligible Participant’s name and address as you would like it to be reflected in
the transfer agent’s records for registration of the 4(2) Rights Offering
Shares:

 

Registration Line 1:                   
                                               

Registration Line 2:                                                       
           

(if needed)

Address 1:                                                               
                    

Address 2:                                                               
                    

Address 3:                                                               
                    

Address 4:                                                               
                    

IMPORTANT – IF YOU ARE AN UNSECURED NOTEHOLDER THAT HOLDS NOTES THROUGH A BANK
OR BROKERAGE FIRM, YOU WILL RECEIVE UNDER SEPARATE COVER FROM YOUR NOMINEE OR
YOUR NOMINEES AGENT, THE AMENDED PLAN VOTING MATERIAL, INCLUDING AN APPROPRIATE
BALLOT. PLEASE CLOSELY FOLLOW THE VOTING INSTRUCTIONS CONTAINED IN THE BALLOT
AND RETURN YOUR BALLOT TO YOUR NOMINEE OR YOUR NOMINEES AGENT TO ENSURE YOUR
VOTING INSTRUCTIONS ARE PROPERLY PROCESSED.

 

-7-



--------------------------------------------------------------------------------

Exhibit C

Form of Amended Plan



--------------------------------------------------------------------------------

THIS FIRST AMENDED PLAN OF REORGANIZATION HAS NOT BEEN APPROVED BY THE
BANKRUPTCY

COURT. A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN WILL COMMENCE ONLY
IF A

DISCLOSURE STATEMENT AND SOLICITATION PROCEDURES HAVE BEEN APPROVED BY THE

BANKRUPTCY COURT.

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

In re:

 

EASTMAN KODAK COMPANY, et al.,1

 

Debtors.

 

)

)

)

)

)

)

)

  

 

Chapter 11

 

Case No. 12-10202 (ALG)

 

(Jointly Administered)

FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF

EASTMAN KODAK COMPANY AND ITS DEBTOR AFFILIATES

 

Andrew G. Dietderich

Brian D. Glueckstein

Michael H. Torkin

John J. Jerome

SULLIVAN & CROMWELL LLP

125 Broad Street

New York, New York 10004

Telephone: (212) 558-4000

 

Pauline K. Morgan

YOUNG CONAWAY STARGATT & TAYLOR, LLP

1270 Avenue of the Americas

New York, New York 10020

Telephone: (212) 332-8840

Counsel to the Debtors and

Debtors in Possession

Dated: June 18, 2013

 

 

1  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, are: Eastman Kodak Company
(7150); Creo Manufacturing America LLC (4412); Eastman Kodak International
Capital Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183);
Kodak (Near East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation
Leasing LLC (5224); Kodak Imaging Network, Inc. (4107); Kodak Philippines, Ltd.
(7862); Kodak Portuguesa Limited (9171); Kodak Realty, Inc. (2045);
Laser-Pacific Media Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462);
and Qualex Inc. (6019). The location of the Debtors’ corporate headquarters is
343 State Street, Rochester, NY 14650.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. INTRODUCTION

     1   

2. DEFINITIONS AND RULES OF INTERPRETATION

     2   

2.1. Scope of Defined Terms

     2   

2.2. Defined Terms

     2   

2.3. Rules of Interpretation

     25   

2.4. Governing Law

     26   

2.5. Computation of Time

     26   

3. GENERAL ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS, DIP FACILITY CLAIMS,
PROFESSIONAL CLAIMS, UNITED STATES TRUSTEE STATUTORY FEES AND RETIREE COMMITTEE
ADMINISTRATIVE CLAIMS

     27   

3.1. Administrative Claim Bar Date

     27   

3.2. General Administrative Claims

     28   

3.3. DIP Claims

     28   

3.4. Professional Claims

     29   

3.5. Priority Tax Claims

     30   

3.6. Statutory Fees Payable Pursuant to 28 U.S.C. § 1930

     30   

3.7. Retiree Committee Administrative Claim

     30   

3.8. Backstop Fees; Backstop Expense Reimbursement

     30   

4. CLASSIFICATION, TREATMENT AND VOTING OF CLAIMS AND EQUITY INTERESTS

     31   

4.1. Classification of Claims and Equity Interests

     31   

4.2. Treatment of Claims and Equity Interests

     32   

4.3. Intercompany Claims and Interests

     36   

4.4. Special Provision Governing Unimpaired Claims

     37   

4.5. Confirmation Pursuant to Sections 1129(a) and 1129(b) of the Bankruptcy
Code

     37   

4.6. Subordinated Claims

     37   

5. IMPLEMENTATION OF THE PLAN

     38   

5.1. Operations Between the Confirmation Date and Effective Date

     38   

5.2. KPP Global Settlement

     38   

5.3. Settlement of Committee’s Lien Challenge

     38   

5.4. Other Restructuring Transactions

     38   

5.5. Vesting of Assets in the Reorganized Debtors

     39   

5.6. Cancellation of Existing Agreements, Notes and Equity Interests

     39   

5.7. New Common Stock

     39   

5.8. Rights Offerings

     40   



--------------------------------------------------------------------------------

     Page  

5.9. Exemption from Registration

     40   

5.10. Emergence Financing

     41   

5.11. Section 1146 Exemption from Certain Transfer Taxes and Recording Fees

     43   

5.12. Preservation of Causes of Action

     43   

5.13. Effectuating Documents and Further Transactions

     44   

5.14. Reinstatement of Interests in Debtor Subsidiaries

     44   

5.15. Intercompany Account Settlement

     44   

5.16. Fees and Expenses of the Unsecured Notes Trustee

     44   

6. CORPORATE GOVERNANCE AND MANAGEMENT

     45   

6.1. Corporate Existence

     45   

6.2. Organizational Documents

     45   

6.3. Indemnification Provisions in Organizational Documents

     45   

6.4. Directors and Officers of the Reorganized Debtors

     45   

7. COMPENSATION AND BENEFITS PROGRAMS

     47   

7.1. New Compensation and Benefits Programs

     47   

7.2. Compensation and Benefits Programs

     47   

7.3. Workers’ Compensation Program

     47   

7.4. Compensation Arrangements with APS

     48   

8. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     49   

8.1. Rejection of Executory Contracts and Unexpired Leases

     49   

8.2. Claims Against the Debtors Upon Rejection

     49   

8.3. Cure and Assumption of Specified Contracts

     49   

8.4. Effect of Assumption

     50   

8.5. Assumption or Rejection of Disputed Contracts

     50   

8.6. Modification, Amendments, Supplements, Restatements or Other Agreements

     50   

8.7. Reservation of Rights

     51   

8.8. Contracts and Leases Entered Into After the Petition Date

     51   

8.9. Directors and Officers Insurance Policies and Agreements

     51   

8.10. Indemnification and Reimbursement Obligations

     52   

9. PROVISIONS GOVERNING DISTRIBUTIONS

     53   

9.1. Initial Distributions

     53   

9.2. Subsequent Distributions

     53   

9.3. Record Date and Delivery of Distributions

     53   

9.4. Distribution Agents

     54   

9.5. Delivery of Distributions to DIP Facility Claims

     55   

9.6. Delivery of Distributions to Second Lien Notes Claims

     55   

9.7. Delivery of Distributions to the Unsecured Notes Claims

     55   

9.8. Fractional and De Minimis Distributions

     56   

9.9. Undeliverable Distributions

     56   

9.10. Reversion

     56   

 

- ii -



--------------------------------------------------------------------------------

     Page  

9.11. Surrender of Cancelled Instruments or Securities

     57   

9.12. Compliance with Tax Requirements and Allocations to Principal and Interest

     57   

9.13. Setoffs

     57   

9.14. No Postpetition Interest on Claims

     58   

9.15. No Payment Over the Full Amount

     58   

9.16. Claims Paid or Payable by Third Parties

     58   

10. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED CLAIMS

     59   

10.1. Objections to Claims

     59   

10.2. Estimation of Claims

     59   

10.3. Expungement and Disallowance of Claims

     59   

10.4. Amendments to Proofs of Claim

     60   

10.5. No Distributions Pending Allowance

     60   

10.6. Distributions After Allowance

     61   

10.7. Administration Responsibilities

     61   

10.8. Disputed Claims Reserve

     61   

11. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE PLAN

     63   

11.1. Conditions Precedent to the Effective Date

     63   

11.2. Waiver of Conditions

     64   

11.3. Simultaneous Transactions

     64   

11.4. Effect of Non-Occurrence of the Effective Date

     64   

12. SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS

     65   

12.1. Compromise and Settlement

     65   

12.2. Subordinated Claims

     65   

12.3. Discharge of Claims and Termination of Equity Interests

     65   

12.4. Release of Liens

     65   

12.5. Debtor Release

     66   

12.6. Release by Holders of Claims

     66   

12.7. Exculpation

     68   

12.8. Injunction

     69   

12.9. Limitations on Exculpations and Releases

     69   

13. MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN

     70   

13.1. Modification of Plan

     70   

13.2. Effect of Confirmation on Modification

     70   

13.3. Revocation of Plan

     70   

14. RETENTION OF JURISDICTION

     71   

14.1. Retention of Jurisdiction

     71   

 

- iii -



--------------------------------------------------------------------------------

     Page  

15. MISCELLANEOUS PROVISIONS

     74   

15.1. Immediate Binding Effect

     74   

15.2. Additional Documents

     74   

15.3. Reservation of Rights

     74   

15.4. Successors and Assigns

     74   

15.5. Term of Injunction or Stays

     74   

15.6. Entire Agreement

     75   

15.7. Exhibits

     75   

15.8. Nonseverability of Plan Provisions Upon Confirmation

     75   

15.9. Dissolution of Committees

     75   

15.10. Termination of Fee Examiner’s Appointment

     76   

15.11. Closing of Chapter 11 Cases

     76   

15.12. Conflicts

     76   

15.13. Further Assurances

     76   

15.14. No Stay of Confirmation Order

     76   

15.15. Waiver or Estoppel

     76   

15.16. Insurance Neutrality

     76   

15.17. Post-Effective Date Service

     77   

15.18. Notices

     77   

16. KODAK GUC TRUST

     80   

16.1. Execution of Kodak GUC Trust Agreement

     80   

16.2. Purpose of the Kodak GUC Trust

     80   

16.3. Kodak GUC Trust Assets

     80   

16.4. Governance of the Kodak GUC Trust

     80   

16.5. The Kodak GUC Trustee

     80   

16.6. Role of the Kodak GUC Trustee

     80   

16.7. Non-transferability of Kodak GUC Trust Interests

     81   

16.8. Cash

     81   

16.9. Kodak GUC Trust Distributions

     81   

16.10. Costs and Expenses of the Kodak GUC Trust

     81   

16.11. Compensation of the Kodak GUC Trustee

     81   

16.12. Retention of Professionals by the Kodak GUC Trustee

     81   

16.13. Federal Income Tax Treatment of the Kodak GUC Trust

     82   

16.14. Dissolution

     84   

16.15. Indemnification and Exculpation

     84   

16.16. Authority to Prosecute and Settle Actions

     85   

16.17. Reorganized Debtors’ Cooperation and Supply of Information and
Documentation

     85   

16.18. Preservation of Privilege and Defenses

     85   

 

- iv -



--------------------------------------------------------------------------------

1. INTRODUCTION

Eastman Kodak Company (“Kodak”) and its debtor affiliates, as
debtors-in-possession in the above-captioned chapter 11 cases (collectively, the
“Debtors”), propose the following first amended joint plan of reorganization
(including the Plan Supplement and all other exhibits and schedules thereto, the
“Plan”) pursuant to section 1121(a) of the Bankruptcy Code. The Chapter 11 Cases
are being jointly administered pursuant to an order of the Bankruptcy Court
dated January 19, 2012. Each Debtor is a proponent of the Plan for purposes of
section 1129 of the Bankruptcy Code.



--------------------------------------------------------------------------------

2. DEFINITIONS AND RULES OF INTERPRETATION

2.1. Scope of Defined Terms

Except as expressly provided herein or unless the context otherwise requires,
each capitalized term used in this Plan shall either have (a) the meaning set
forth in Article 2.2 or (b) if such term is not defined in Article 2.2, but such
term is defined in the Bankruptcy Code, the meaning ascribed to such term in the
Bankruptcy Code.

2.2. Defined Terms

2.2.1 “1145 Eligible Claim” means any Claim that is in whole or in part an “1145
Eligible Claim” as such term is defined in the 1145 Rights Offering Procedures.

2.2.2 “1145-Only Claim” means any 1145 Eligible Claim held by an 1145-Only
Participant.

2.2.3 “1145-Only Participant” means a Person that certifies on its Ballot that
such Person (a) is neither a “qualified institutional buyer” or an “accredited
investor” within the meaning of Rule 144A or Rule 501(a) of the Securities Act,
respectively, or (b) did not, as of April 30, 2013 and the 4(2) Certification
Date, beneficially own General Unsecured Claims and/or Retiree Settlement
Unsecured Claims in an aggregate face amount not less than (x) in the case of a
“qualified institutional buyer”, $100,000 or (y) in the case of an “accredited
investor”, $500,000.

2.2.4 “1145 Rights” means the rights to subscribe for and acquire 1145 Rights
Offering Shares in accordance with the 1145 Rights Offering Procedures.

2.2.5 “1145 Rights Offering” means the offering of 1145 Rights in accordance
with the 1145 Rights Offering Procedures.

2.2.6 “1145 Rights Offering Procedures” means the procedures with respect to the
1145 Rights Offering authorized pursuant to the Rights Offerings Procedures
Order.

2.2.7 “1145 Rights Offering Shares” means 6 million shares of New Common Stock
available for subscription and purchase in the 1145 Rights Offering.

2.2.8 “1145 Rights Offering Unsubscribed Shares” means any 1145 Rights Offering
Shares that have not been duly subscribed for and fully paid in accordance with
the 1145 Rights Offering Procedures.

2.2.9 “125% Exercise Price” means the cashless exercise price equal to the
product of (a) the Per Share Price multiplied by (b) 1.25.

2.2.10 “125% Warrant Agreement” means the warrant agreement governing the 125%
Warrants, which agreement shall be in form and substance reasonably satisfactory
to the Requisite Backstop Parties and the Creditors’ Committee, based on the
term sheet attached to the Backstop Commitment Agreement and otherwise in form
and substance substantially similar to the form included in the Plan Supplement.

 

-2-



--------------------------------------------------------------------------------

2.2.11 “125% Warrants” means net-share settled warrants to acquire, at the 125%
Exercise Price, a number of shares of New Common Stock equal to the product of
(a) 5% multiplied by (b) the Effective Date Share Issuance (subject to any
applicable anti-dilution adjustments and any other applicable terms of the 125%
Warrant Agreement).

2.2.12 “135% Exercise Price” means the cashless exercise price equal to the
product of (a) the Per Share Price multiplied by (b) 1.35.

2.2.13 “135% Warrant Agreement” means the warrant agreement governing the 135%
Warrants, which agreement shall be in form and substance reasonably satisfactory
to the Requisite Backstop Parties and the Creditors’ Committee, based on the
term sheet attached to the Backstop Commitment Agreement and otherwise in form
and substance substantially similar to the form included in the Plan Supplement.

2.2.14 “135% Warrants” means net-share settled warrants to acquire, at the 135%
Exercise Price, a number of shares of New Common Stock equal to the product of
(a) 5% multiplied by (b) the Effective Date Share Issuance (subject to any
applicable anti-dilution adjustments and any other applicable terms of the 135%
Warrant Agreement).

2.2.15 “2018 Notes” means the 9.75% Senior Secured Notes due 2018 issued by
Kodak under the indenture, dated as of March 5, 2010, between Kodak and The Bank
of New York Mellon.

2.2.16 “2019 Notes” means the 10.625% Senior Secured Notes due 2019 issued by
Kodak under the indenture, dated as of March 15, 2011, between Kodak and The
Bank of New York Mellon.

2.2.17 “4(2) Certification Date” has the meaning set forth in the 4(2) Rights
Offering Procedures.

2.2.18 “4(2) Eligible Claim” means a “4(2) Eligible Claim” (as such term is
defined in the 4(2) Rights Offering Procedures) held by a 4(2) Eligible
Participant.

2.2.19 “4(2) Eligible Participant” has the meaning set forth in the 4(2) Rights
Offering Procedures.

2.2.20 “4(2) Rights” means the rights to subscribe for and acquire 4(2) Rights
Offering Shares in accordance with the 4(2) Rights Offering Procedures.

2.2.21 “4(2) Rights Offering” means the offering of 4(2) Rights in accordance
with the 4(2) Rights Offering Procedures.

2.2.22 “4(2) Rights Offering Procedures” means the procedures with respect to
the 4(2) Rights Offering authorized pursuant to the Rights Offerings Procedures
Order.

 

-3-



--------------------------------------------------------------------------------

2.2.23 “4(2) Rights Offering Shares” means a number of shares of New Common
Stock equal to the sum of (x) 28 million and (y) the number of 1145 Rights
Offering Unsubscribed Shares.

2.2.24 “4(2) Rights Offering Unsubscribed Shares” means any 4(2) Rights Offering
Shares that have not been duly subscribed for and fully paid in accordance with
the 4(2) Rights Offering Procedures.

2.2.25 “503(b)(9) Claim” means a Claim asserted pursuant to section 503(b)(9) of
the Bankruptcy Code.

2.2.26 “503(b)(9) Procedures Order” means the Final Order [Docket No. 374]
entered by the Bankruptcy Court on February 16, 2012, establishing exclusive
procedures for the assertion, resolution, allowance and satisfaction of
503(b)(9) Claims.

2.2.27 “Active Employee” means any active employee of the Reorganized Debtors
immediately following the Effective Date.

2.2.28 “Adequate Protection Claim” shall have the meaning ascribed to “507(b)
Claims” as defined in paragraph 15 of the DIP Order.

2.2.29 “Administrative Claim” means a Claim arising under sections 503(b),
507(b) or, to the extent applicable, 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses incurred after the
Petition Date and through the Effective Date of preserving the Estates and
operating the businesses of the Debtors; (b) Professional Claims; and (c) all
fees and charges assessed against the Estates under chapter 123 of title 28 of
the United States Code, 28 U.S.C. 1911 and 1930.

2.2.30 “Administrative Claim Bar Date” means the date that is the 30th day after
the Effective Date.

2.2.31 “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code.

2.2.32 “Allowed” means, with respect to any Claim, that (a) such Claim has been
allowed by the Plan or an order of the Bankruptcy Court, (b) such Claim has been
allowed, compromised or settled in writing (i) prior to the Effective Date, by
the Debtors in accordance with authority granted by an order of the Bankruptcy
Court, or (ii) on or after the Effective Date, by the Reorganized Debtors,
(c) such Claim is listed in the Schedules as not disputed, not contingent and
not unliquidated and (i) no Proof of Claim has been filed, (ii) no objection to
allowance, request for estimation, motion to deem the Schedules amended or other
challenge has been filed prior to the Claims Objection Bar Date and (iii) such
Claim is not otherwise subject to disallowance under section 502(d) of the
Bankruptcy Code, or (d) such Claim is evidenced by a valid and timely filed
Proof of Claim or request for payment of an Administrative Claim, as applicable,
and (i) as to which no objection to allowance, request for estimation, or other
challenge has been filed prior to the Claims Objection Bar Date and (ii) that is
not otherwise subject to disallowance under section 502(d).

 

-4-



--------------------------------------------------------------------------------

2.2.33 “Amended Disclosure Statement” means the First Amended Disclosure
Statement for the Debtors’ First Amended Joint Plan of Reorganization, as
approved by the Bankruptcy Court pursuant to the Solicitation Procedures Order,
including all exhibits and schedules thereto and references therein that relate
to the Plan, in each case in form and substance reasonably satisfactory to the
Requisite Backstop Parties.

2.2.34 “APS” means AP Services, LLC.

2.2.35 “APS Retention Order” means the Order Granting the Debtors’ Motion to
Employ and Retain AP Services, LLC and Designate James A. Mesterharm as Chief
Restructuring Officer to the Debtors Nunc Pro Tunc to the Petition Date [Docket
No. 448].

2.2.36 “Avoidance Actions” means any and all actual or potential claims and
causes of action to avoid a transfer of property or an obligation incurred by
any of the Debtors pursuant to any applicable section of the Bankruptcy Code,
including sections 544, 545, 547, 548, 549, 550, 551, 553(b) and 724(a) of the
Bankruptcy Code, or under similar or related state or federal statutes and
common law. For the avoidance of doubt, Avoidance Actions do not include, and
the Debtors shall retain all rights to commence, pursue, proceed with, and/or
settle, breach of contract and/or intellectual property litigation Causes of
Action.

2.2.37 “Backstop Approval Order” means the Order Authorizing the Debtors to
(A) Execute a Backstop Commitment Agreement and (B) Incur, Perform and Abide by
the Initial Commitment Provisions [Docket No. [•]].

2.2.38 “Backstop Commitment” has the meaning set forth in the Backstop
Commitment Agreement.

2.2.39 “Backstop Commitment Agreement” means the Backstop Commitment Agreement
by and among Kodak and the Backstop Parties party thereto, dated as of June [•],
2013.

2.2.40 “Backstop Fees” means the backstop fees approved by the Bankruptcy Court
under the Backstop Approval Order and required to be paid to the Backstop
Parties in accordance with the Backstop Commitment Agreement.

2.2.41 “Backstop Expense Reimbursement” means the Debtors’ obligation (approved
by the Bankruptcy Court under the Backstop Approval Order) to reimburse the
Backstop Parties’ third-party fees and expenses in accordance with the terms of
the Backstop Commitment Agreement.

2.2.42 “Backstop Parties” has the meaning set forth in the Backstop Commitment
Agreement, and includes any Related Purchaser and Ultimate Purchaser (as such
terms are defined in the Backstop Commitment Agreement).

2.2.43 “Backstop Trust Waiver” means the waiver by the Backstop Parties of
distributions from the Kodak GUC Trust; provided that notwithstanding the
foregoing, each Backstop Party shall participate Pro Rata in any distribution
from the Kodak GUC Trust that, when added to all prior distributions, exceeds
the lesser of (x) $25 million and (y) an amount equal to 20% of the amount of
Allowed General Unsecured Claims and the Retiree Settlement Unsecured Claim
(other than those held by the Backstop Parties).

 

-5-



--------------------------------------------------------------------------------

2.2.44 “Ballots” means the ballots accompanying the Amended Disclosure Statement
upon which certain Holders of Impaired Claims entitled to vote shall, among
other things, indicate their acceptance or rejection of the Plan in accordance
with the Plan and the procedures governing the solicitation process, and which
must be actually received on or before the Voting Deadline.

2.2.45 “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101 – 1532.

2.2.46 “Bankruptcy Court” or “Court” means the United States Bankruptcy Court
for the Southern District of New York.

2.2.47 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases,
and the general, local and chambers rules of the Bankruptcy Court.

2.2.48 “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

2.2.49 “Cash” means the legal tender of the United States of America or the
equivalent thereof.

2.2.50 “Cause of Action” means any action, claim, cause of action, controversy,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, license and
franchise of any kind or character whatsoever, known, unknown, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, whether arising before, on, or after the Petition Date, in
contract or in tort, in law or in equity or pursuant to any other theory of law.
Causes of Action also include: (a) any right of setoff, counterclaim or
recoupment and any claim on contracts or for breaches of duties imposed by law
or in equity; (b) the right to object to Claims or interests; (c) any claim
pursuant to section 362 of the Bankruptcy Code; (d) any Avoidance Action;
(e) any claim or defense, including fraud, mistake, duress and usury and any
other defenses set forth in section 558 of the Bankruptcy Code; and (f) any
state law fraudulent transfer claim.

2.2.51 “Certificate” means any instrument evidencing a Claim or an Equity
Interest.

2.2.52 “Certified Ineligible Claim” means a (a) General Unsecured Claim or
(b) Retiree Settlement Unsecured Claim, in either case, that is held by an
1145-Only Participant and is not an 1145 Eligible Claim or a 4(2) Eligible
Claim.

 

-6-



--------------------------------------------------------------------------------

2.2.53 “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the chapter 11 case pending for that Debtor under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court and (b) when used with reference to all
Debtors, the jointly administered chapter 11 cases pending for the Debtors in
the Bankruptcy Court.

2.2.54 “Claim” means any claim against a Debtor as defined in section 101(5) of
the Bankruptcy Code.

2.2.55 “Claims Bar Date” means (a) 5:00 p.m. (Eastern Time) on July 17, 2012 or
(b) such other date established by order of the Bankruptcy Court by which Proofs
of Claim must have been filed, including the Administrative Claim Bar Date.

2.2.56 “Claims Objection Bar Date” means (a) the date that is the later of
(i) 180 days after the Effective Date, or (ii) as to Proofs of Claim filed after
the applicable Claims Bar Date, the 60th day after a Final Order is entered by
the Bankruptcy Court deeming the late-filed Proof of Claim to be treated as
timely filed; or (b) such later date as may be established by order of the
Bankruptcy Court upon a motion by the Reorganized Debtors, with notice only to
those parties entitled to receive notice pursuant to Bankruptcy Rule 2002.

2.2.57 “Claims Register” means the official register of Claims maintained by the
Notice and Claims Agent.

2.2.58 “Class” means a class of Claims or Equity Interests as set forth in
Article 4 pursuant to section 1122(a) of the Bankruptcy Code.

2.2.59 “Committee’s Lien Challenge” means the adversary proceeding pending in
the Bankruptcy Court and assigned case number 12-01947 (ALG), as well as all
claims, objections, and causes of action asserted therein.

2.2.60 “Compensation and Benefits Programs” means all contracts, plans,
policies, agreements, programs and other arrangements (and all amendments and
modifications thereto) for compensation or benefits, in each case in place as of
the Effective Date, applicable to the Debtors’ directors, officers or employees
who served in such capacity at any time, including all savings plans, retirement
plans, health care plans, travel benefits, vacation benefits, welfare benefits,
disability plans, severance benefit plans, incentive or retention plans and
life, accidental death and dismemberment insurance plans, that are not
(a) rejected or terminated prior to the Effective Date; (b) for the avoidance of
doubt, Retiree Benefits terminated pursuant to the Retiree Settlement;
(c) listed in the Plan Supplement to be rejected or terminated as of the
Effective Date; (d) as of the Effective Date, the subject of a pending motion to
reject; or (e) Non-Qualified Plans.

2.2.61 “Confirmation” means the entry of the Confirmation Order on the docket of
the Chapter 11 Cases.

2.2.62 “Confirmation Date” means the date upon which the Bankruptcy Court enters
the Confirmation Order on the docket of the Chapter 11 Cases.

 

-7-



--------------------------------------------------------------------------------

2.2.63 “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code.

2.2.64 “Confirmation Order” means the order entered by the Bankruptcy Court
confirming the Plan pursuant to section 1129 of the Bankruptcy Code.

2.2.65 “Consummation” means the occurrence of the Effective Date.

2.2.66 “Convenience Claim” means (a) any Unsecured Claim Allowed in an amount
equal to or less than $10,000, or (b) any Unsecured Claim Allowed in an amount
greater than $10,000 but which is reduced to $10,000 by an irrevocable written
election of the Holder of such Claim made on a properly executed and delivered
Ballot; provided that any Unsecured Claim that was originally Allowed in excess
of $10,000 may not be subdivided into multiple Unsecured Claims of $10,000 or
less for purposes of receiving treatment as a Convenience Claim; provided
further that, notwithstanding the foregoing, Subsidiary Convenience Claims shall
not be Convenience Claims.

2.2.67 “Convertible DIP Term Loans” means the aggregate principal amount of DIP
Term Loans that are convertible into Emergence Rollover Term Loans pursuant to
and in accordance with the Emergence Term Loan Credit Agreement.

2.2.68 “Creditors’ Committee” means the official committee of unsecured
creditors of the Debtors appointed by the U.S. Trustee in the Chapter 11 Cases
on January 25, 2012, pursuant to section 1102 of the Bankruptcy Code, as may be
reconstituted from time to time.

2.2.69 “D&O Liability Insurance Policies” means all insurance policies for
directors’ and officers’ liability maintained by the Debtors issued prior to the
Effective Date, including any such “tail” policies, in each case with any
amendments, supplements or modifications after the date of the Backstop
Commitment Agreement reasonably satisfactory to the Backstop Parties.

2.2.70 “Debtors” has the meaning set forth in the Introduction hereto.

2.2.71 “DIP ABL Agent” means Citicorp North America, Inc., as agent and
collateral agent to the lenders pursuant to the DIP ABL Credit Agreement.

2.2.72 “DIP ABL Claim” means a Claim held by the DIP ABL Parties arising out of
a loan or loans to the Debtors pursuant to the terms of the DIP ABL Credit
Agreement.

2.2.73 “DIP ABL Credit Agreement” means the debtor-in-possession credit
agreement, dated as of January 20, 2012, among Kodak, certain of Kodak’s
subsidiaries and the DIP ABL Parties, as such agreement may be replaced from
time to time.

2.2.74 “DIP ABL Parties” means the DIP ABL Agent and the banks, financial
institutions and other lenders party to the DIP ABL Credit Agreement from time
to time.

 

-8-



--------------------------------------------------------------------------------

2.2.75 “DIP Credit Agreements” mean the DIP ABL Credit Agreement and the DIP
Term Loan Credit Agreement.

2.2.76 “DIP Facility Agents” mean the DIP ABL Agent and the DIP Term Loan Agent.

2.2.77 “DIP Facility Claims” means the DIP ABL Claims and the DIP Term Loan
Claims.

2.2.78 “DIP Order” means that certain Order (I) Authorizing Debtors (A) to
Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) to Continue to
Utilize Cash Collateral Pursuant to 11 U.S.C. § 363 and (II) Granting Adequate
Protection to Pre-Petition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362,
363 and 364 [Docket No. 2926] entered by the Bankruptcy Court on January 24,
2013, as amended by the Order Amending Order (I) Authorizing Debtors (A) to
Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) to Continue to
Utilize Cash Collateral Pursuant to 11 U.S.C. § 363 and (II) Granting Adequate
Protection to Pre-Petition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362,
363 and 364 [Docket No. 3279] entered by the Bankruptcy Court on March 8, 2013.

2.2.79 “DIP Parties” means the DIP ABL Parties and the DIP Term Loan Parties.

2.2.80 “DIP Term Loan Credit Agreement” means the debtor-in-possession credit
agreement, dated as of March 22, 2013, among Kodak, each of the other Debtors,
and the DIP Term Loan Parties, as such agreement may be replaced from time to
time.

2.2.81 “DIP Term Loan Agent” means Wilmington Trust, National Association, as
agent to the lenders pursuant to the DIP Term Loan Credit Agreement.

2.2.82 “DIP Term Loan Claim” means a Claim arising under the DIP Term Loan
Credit Agreement.

2.2.83 “DIP Term Loan Documents” means the DIP Term Loan Credit Agreement and
all other loan and security documents relating to the DIP Term Loan Credit
Agreement, in each case, as the same may be replaced from time to time.

2.2.84 “DIP Term Loan Parties” means the DIP Term Loan Agent and the banks,
financial institutions and other lenders party to the DIP Term Loan Credit
Agreement from time to time.

2.2.85 “DIP Term Loans” means the Junior Loans and the New Money Loans
outstanding from time to time.

2.2.86 “Disputed Claim” means any Claim that has not been Allowed.

 

-9-



--------------------------------------------------------------------------------

2.2.87 “Disputed Claims Reserve” means the reserve to be created and maintained
under this Plan: (a) with respect to New Common Stock, on the Reorganized
Debtors’ and the Reorganized Debtors’ stock transfer agent’s books and records,
and (b) with respect to Cash, in a segregated account of the Reorganized
Debtors. For the avoidance of doubt, all shares of New Common Stock in the
Disputed Claims Reserve shall be reserved from the Unsecured Creditor New Common
Stock Pool.

2.2.88 “Distribution” means a distribution of property pursuant to the Plan, to
take place as provided for herein.

2.2.89 “Distribution Agent” means the Reorganized Debtors or any Entity or
Entities chosen by the Reorganized Debtors, and may include the Notice and
Claims Agent.

2.2.90 “Distribution Date” means the Initial Distribution Date and each
Subsequent Distribution Date.

2.2.91 “Distributions Record Date” means, for the purpose of making
Distributions hereunder, the Confirmation Date.

2.2.92 “Effective Date” means, following the Confirmation Date, 12:01 a.m.
prevailing Eastern time on a Business Day selected by the Debtors, in
consultation with the Requisite Backstop Parties, on which all conditions to the
occurrence of the Effective Date set forth in Article 11.1 and Article 11.2
hereof are satisfied or waived.

2.2.93 “Effective Date Share Issuance” means a number of shares of New Common
Stock equal to the sum of (a) 40 million plus (b) to the extent applicable, the
number of shares of New Common Stock issued to satisfy (x) payment of the
Backstop Fees and (y) the Retiree Committee Conversion Right.

2.2.94 “Emergence ABL Credit Agreement” means a revolving credit facility the
material terms of which are set forth in the Plan Supplement, in form and
substance reasonably acceptable to the Requisite Backstop Parties and the
Creditors’ Committee.

2.2.95 “Emergence Credit Facilities” means the Emergence ABL Credit Agreement,
the Emergence Term Loan Credit Agreement and any alternative exit financing, the
material terms of which are set forth in the Plan Supplement; it being
understood that the following shall be deemed reasonably acceptable to the
Requisite Backstop Parties and the Creditors’ Committee: (x) the Emergence
Rollover Credit Agreement with an outstanding principal balance of not more than
$654 million (after giving effect to the Effective Date) or (y) any alternative
exit financing that contains more favorable terms (taken as a whole) than the
Emergence Rollover Credit Agreement; provided that the aggregate principal
balance of the term loan component of such alternative exit financing does not
exceed $695 million (after giving effect to the Effective Date), but subject to
the Debtors’ right to increase such aggregate principal balance to $725 million
with the Requisite Backstop Parties’ and Creditors’ Committee’s consent (which
consent shall not be unreasonably withheld, conditioned or delayed). An increase
of the aggregate principal amount of any alternative exit financing in excess of
$725 million shall require the consent of the Requisite Backstop Parties and the
Creditors’ Committee.

 

-10-



--------------------------------------------------------------------------------

2.2.96 “Emergence Credit Facility Documents” means all loan and security
documents, intercreditor agreements and other documents and filings related to
the facility, in each case (x) related to the Emergence Credit Facilities and as
the same may be replaced from time to time and (y) with respect to the Alternate
Emergence Term Loan Credit Agreement and the Emergence ABL Credit Agreement, in
form and substance reasonably satisfactory to the Debtors, the administrative
and collateral agents under such Emergence Credit Facilities and the lenders
thereunder.

2.2.97 “Emergence Credit Facility Parties” means the banks, financial
institutions and other lenders party to the Emergence Credit Facilities from
time to time, including the administrative agents, arrangers and bookrunners
under the Emergence Credit Facility Documents and the lenders thereunder.

2.2.98 “Emergence Rollover Credit Agreement” means the term loan agreement in
the form attached as Exhibit G to the DIP Term Loan Credit Agreement or such
other agreement the material terms of which are set forth in the Plan
Supplement.

2.2.99 “Emergence Rollover Term Loans” means the term loans to be issued under
the Emergence Rollover Credit Agreement.

2.2.100 “Emergence Term Loan Credit Agreement” means (a) if the Emergence
Rollover Term Loans are issued on the Effective Date, the Emergence Rollover
Credit Agreement, together with any other credit agreement(s) evidencing term
loans executed by the Reorganized Debtors on the Effective Date to the extent
permitted under the Emergence Rollover Credit Agreement or (b) if the Emergence
Rollover Term Loans are not issued on the Effective Date, an alternative credit
agreement or agreements (the “Alternate Emergence Term Loan Credit Agreement”)
(i) in substantially the form to be attached to the Plan Supplement or (ii) the
material terms of which are set forth in the Plan Supplement, in either case,
which shall (x) provide for sufficient financing to repay in full the DIP Term
Loan Claims and (y) be in form and substance reasonably satisfactory to the
Debtors, the administrative agents under such Emergence Term Loan Credit
Agreement and the lenders thereto.

2.2.101 “Entity” has the meaning set forth in section 101(15) of the Bankruptcy
Code.

2.2.102 “Environmental Law” means, whenever in effect, all federal, tribal,
state and local statutes, regulations, ordinances and similar provisions having
the force or effect of law; all judicial and administrative orders, agreements
and determinations and all common law concerning public health and safety, work
health and safety, pollution or protection of the environment, including the
Atomic Energy Act; CERCLA; the Clean Water Act; the Clean Air Act; the Emergency
Planning and Community Right-to-Know Act; the Federal Insecticide, Fungicide,
and Rodenticide Act; RCRA; the Safe Drinking Water Act; the Toxic Substances
Control Act; and any tribal, state or local equivalents.

 

-11-



--------------------------------------------------------------------------------

2.2.103 “Equity Interest” means any equity security (as defined in section
101(16) of the Bankruptcy Code), including any issued or unissued share of
common stock, preferred stock, or other instrument evidencing an ownership
interest in a Debtor, whether or not transferable, and any option, warrant or
right, contractual or otherwise, to acquire any such interest in a Debtor that
existed immediately prior to the Effective Date and any phantom stock or similar
stock unit provided pursuant to the Debtors’ Prepetition employee compensation
program; provided that Equity Interest does not include any Intercompany
Interest.

2.2.104 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.2.105 “Estate” means, as to each Debtor, the estate created for the Debtor in
its Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

2.2.106 “Excess Property” means property in the Disputed Claims Reserve that
Reorganized Kodak determines in its discretion should be made available for
Distribution to the Holders of General Unsecured Claims, including because a
Disputed General Unsecured Claim for which Distributions have been held in the
Disputed Claims Reserve has been finally disallowed or resolved for a lesser
amount than had been reserved with respect to such claim.

2.2.107 “Exchange Rate” means the closing exchange rate on January 18, 2012, as
published by The Wall Street Journal.

2.2.108 “Exculpated Parties” means the Reorganized Debtors and the Released
Parties.

2.2.109 “Executory Contract” means a contract that a Debtor may assume or reject
under section 365 or 1123 of the Bankruptcy Code.

2.2.110 “Federal Judgment Rate” means the federal judgment rate in effect as of
the Petition Date.

2.2.111 “Fee Examiner” means Richard Stern, as Fee Examiner appointed under the
Stipulation and Order with Respect to Appointment of a Fee Examiner, dated
August 15, 2012 [Docket No. 1872].

2.2.112 “Final Order” means, as applicable, an order or judgment of the
Bankruptcy Court or other court of competent jurisdiction with respect to the
relevant subject matter, which has not been reversed, stayed, modified or
amended, and as to which the time to appeal, seek certiorari or move for a new
trial, re-argument or rehearing has expired and no appeal, petition for
certiorari or motion for a new trial, re-argument or rehearing has been timely
filed, or as to which any appeal that has been taken, any petition for
certiorari, or motion for a new trial, review, re-argument, or rehearing that
has been or may be filed has been resolved by the highest court to which the
order or judgment was appealed or from which certiorari was sought; provided
that the possibility that a motion under Rule 60 of the Federal Rules of Civil
Procedure, as made applicable by Rule 9024 of the Federal Rules of Bankruptcy
Procedure, may be filed relating to such order shall not cause such order to not
be a Final Order.

2.2.113 “Final Wages Order” means the Final Order Authorizing, but not
Directing, Debtors to (A) Pay Certain Prepetition Wages and Reimbursable
Employee Expenses, (B) Pay and Honor Employee Medical and Other Benefits and
(C) Continue Employee Benefit Programs, dated February 28, 2012 [Docket No.
444].

 

-12-



--------------------------------------------------------------------------------

2.2.114 “Fully Diluted Effective Date Share Issuance” means a number of shares
of New Common Stock equal to the quotient of (rounded down to the nearest full
share) (a) the Effective Date Share Issuance, divided by (b) 90% (or such lower
percentage (but not less than 88%) as may be determined by the Requisite
Backstop Parties prior to the Effective Date).

2.2.115 “General Administrative Claim” means an Administrative Claim other than
a DIP Facility Claim or a Professional Claim.

2.2.116 “General Unsecured Claim” means an Unsecured Claim that is not a Retiree
Settlement Unsecured Claim, Convenience Claim or Subsidiary Convenience Claim.

2.2.117 “GOT Adversary Proceeding” means the adversary proceeding captioned
Global OLED Technology, LLC v. Eastman Kodak Co., Adv. Pro. No. 12-02070 (ALG),
commenced by Global OLED Technology LLC (“GOT”) asserting claims and an
ownership interest in eighteen Kodak patents (the “GOT Adversary Patents”) and
claims to certain royalty payments relating to a patent license agreement with
Pioneer Electronic Corporation (the “GOT Royalties”).

2.2.118 “Governmental Unit” means a governmental unit as defined in section
101(27) of the Bankruptcy Code.

2.2.119 “Holdback Amount” means the aggregate amount of the Professionals’ fees
billed to the Estates prior to the Confirmation Date and allowed by the
Bankruptcy Court pursuant to sections 330(a)(1) or 331 of the Bankruptcy Code,
that are held back pursuant to the Professional Fee Order or any other order of
the Bankruptcy Court.

2.2.120 “Holder” means an Entity holding a Claim against or an Equity Interest
in any of the Debtors.

2.2.121 “Impaired” means, with respect to any Claim or Equity Interest, a Claim
or Equity Interest that is in a Class that is “impaired” within the meaning of
section 1124 of the Bankruptcy Code.

2.2.122 “Indemnified Parties” means any current and former directors, officers
(including the chief restructuring officer and interim management), managers,
employees, attorneys, restructuring advisors, other professionals,
representatives and agents of the Debtors in such capacity on or after the
Petition Date and with respect to each of the foregoing current and former
directors’, officers’, managers’, and employees’ respective Affiliates who are
the beneficiaries of an indemnification provision as set forth in Article 8.8.

2.2.123 “Indenture Trustees” means the Second Lien Indenture Trustee and
Unsecured Notes Trustee.

2.2.124 “Initial Distribution Date” means the Business Day that is as soon as
practicable after the Effective Date when Distributions under the Plan shall
commence, which date shall be no later than 20 Business Days after the Effective
Date unless extended by the Bankruptcy Court for cause shown.

 

-13-



--------------------------------------------------------------------------------

2.2.125 “Intercompany Claim” means any Claim held by a Debtor against another
Debtor or a subsidiary of a Debtor or any Claim held by a subsidiary of a Debtor
against a Debtor.

2.2.126 “Intercompany Interest” means any equity security (as defined in section
101(16) of the Bankruptcy Code), including any issued or unissued share of
common stock, preferred stock, or other instrument, evidencing an ownership
interest in a Debtor (other than Kodak) or a subsidiary held by another Debtor.

2.2.127 “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended from time to time, and the U.S. Department of Treasury
regulations promulgated thereunder.

2.2.128 “Junior Loans” has the meaning set forth in the DIP Term Loan Credit
Agreement.

2.2.129 “Kodak” has the meaning set forth in the Introduction hereto.

2.2.130 “Kodak GUC Trust” means the liquidating trust established under Article
16 hereof.

2.2.131 “Kodak GUC Trust Agreement” means the agreement among the Kodak GUC
Trustee, the Debtors, and the Creditors’ Committee governing the Kodak GUC Trust
in form and substance reasonably satisfactory to the Creditors’ Committee and
the Requisite Backstop Parties and substantially the form included in the Plan
Supplement.

2.2.132 “Kodak GUC Trust Avoidance Actions” means all Avoidance Actions other
than the Retained Avoidance Actions.

2.2.133 “Kodak GUC Trust Disputed Claims Reserve” means any assets of the Kodak
GUC Trust allocable to, or retained on account of, Disputed Claims.

2.2.134 “Kodak GUC Trust Initial Amount” means Cash in the amount of $3 million
to be deposited by the Debtors into the Kodak GUC Trust on the Effective Date.

2.2.135 “Kodak GUC Trustee” means a trustee or co-trustee of the Kodak GUC Trust
in accordance with the terms of the Kodak GUC Trust Agreement.

2.2.136 “KPP” means the Kodak Pension Plan (UK) established by Kodak Limited for
the benefit of retirees and other employees of Kodak Limited.

2.2.137 “KPP Claims” means (a) the Unsecured Claim of the KPP against Kodak
arising from the Guaranty Agreement, effective October 9, 2007 (as amended)
among Kodak, the KPP Trustees Limited and Kodak Limited and (b) the unliquidated
claims of KPP filed against each of the Debtors arising out of the power of the
Pensions Regulator of the United Kingdom, under the Pensions Act of 2004, to
issue a financial support direction under certain circumstances to any company
connected with, or an associate of, a company which is an employer in relation
to an occupational pension plan in the U.K.

 

-14-



--------------------------------------------------------------------------------

2.2.138 “KPP Global Settlement” means, pursuant to an order of the Bankruptcy
Court: (a) the extinguishment, on or prior to the Effective Date, of the KPP
Claims and all other material claims by KPP against the Debtors and the
non-Debtor Affiliates arising out of the underfunding of the KPP; (b) the
disposition to the KPP or a third party approved by the KPP of all or
substantially all of the assets of the Document Imaging and Personalized Imaging
businesses as currently conducted; and (c) the receipt by the Debtors of Cash
consideration from the foregoing transactions in an amount sufficient to enable
the Debtors to meet the conditions precedent to the effectiveness of the Plan.
The KPP Global Settlement may be effected in one transaction or a series of
transactions, under the Bankruptcy Code or applicable non-bankruptcy law.

2.2.139 “KRIP” means the Kodak Retirement Income Plan.

2.2.140 “Lien” means a lien as defined in section 101(37) of the Bankruptcy
Code.

2.2.141 “Management Employee” means the Debtors’ officers for purposes of
section 16 of the Securities Exchange Act of 1934 (as in effect during calendar
year 2011 and these Chapter 11 Cases) and any relative of such officers.

2.2.142 “New Board of Directors” means the initial board of directors of
Reorganized Kodak, which will be appointed in accordance with Article 6.4
herein.

2.2.143 “New Common Stock” means common stock of Reorganized Kodak, par value
$0.01, authorized pursuant to the Reorganized Kodak Certificate of
Incorporation.

2.2.144 “New Equity Plan” means an equity based incentive plan or award, in form
and substance reasonably satisfactory to the Requisite Backstop Parties and the
form or material terms of which have been disclosed to the Creditors’ Committee
prior to filing in the Plan Supplement, that will authorize full value equity
awards (or the equivalent financial value in options or stock-appreciation
rights) with respect to a number of shares of New Common Stock for distribution
by the New Board of Directors equal to the difference between (a) the Fully
Diluted Effective Date Share Issuance minus (b) the Effective Date Share
Issuance which shares shall be subject to customary anti-dilution protection.

2.2.145 “New Management Agreements” means employment agreements, in form and
substance reasonably satisfactory to the Requisite Backstop Parties and the
Creditors’ Committee, between certain individuals in senior management (the
identity of which shall be satisfactory to the Requisite Backstop Parties and
the Creditors’ Committee) and Reorganized Kodak.

2.2.146 “New Money Loans” has the meaning set forth in the DIP Term Loan Credit
Agreement.

 

-15-



--------------------------------------------------------------------------------

2.2.147 “New Non-Qualified Employee Compensation Plan” means a plan for eligible
Active Employees, which plan shall include initial balances equal to such
employees’ balances as of the Effective Date under the Non-Qualified Deferred
Compensation Plan; provided that any such Active Employee waives any and all
Claims with respect to such employee’s rights or interest in the Non-Qualified
Deferred Compensation Plan.

2.2.148 “Non-Qualified Deferred Compensation Plan” means the 1982 Eastman Kodak
Company Executive Deferred Compensation Plan.

2.2.149 “Non-Qualified Plan Accrual Claim” means an Administrative Claim earned
by an Active Employee as a postpetition accrual under a Non-Qualified Plan in
accordance with the Final Wages Order.

2.2.150 “Non-Qualified Plans” mean: (a) the Kodak Excess Retirement Income Plan;
(b) the Kodak Unfunded Retirement Income Plan; (c) the Kodak Company Global
Pension Plan for International Employees; (d) the Non-Qualified Deferred
Compensation Plan; (e) the Eastman Kodak Deferred Compensation Plan for
Directors; and (f) any letter agreement between a Debtor and any current or
former employee of the Debtors or any of their Affiliates providing for
supplemental non-qualified pension benefits.

2.2.151 “Non-Qualified Pension Stipulation” means the Stipulation, dated as of
June [•], 2013, between Kodak and EKRA Ltd., Sandra Feil, Robert LaRossa, Gary
Van Graeefeiland, James E. Moxley, Paul Kosieracki, Robert LaPerle, John
Chiazza, James Stoffel, Kenneth Hoffman, and Mark Morris, resolving the Motion
Pursuant to 11 U.S.C. § U.S.C. 1102(a)(2) for Appointment of a Committee to
Represent Holders of KERIP and KURIP Claims [Docket No. •], as approved by order
of the Bankruptcy Court on [•], 2013 [Docket No. [•].

2.2.152 “Non-Qualified Pension Unsecured Claims” means the Unsecured Claims
Allowed pursuant to the Non-Qualified Pension Stipulation.

2.2.153 “Notice and Claims Agent” means Kurtzman Carson Consultants LLC, located
at 2335 Alaska Avenue, El Segundo, California 90245, retained and approved by
the Bankruptcy Court as the Debtors’ notice and claims agent.

2.2.154 “Old Republic Insurance Policies and Agreements” means the insurance
policies issued to, or insurance agreements or claims servicing agreements
entered into by, any one or more of the Debtors prior to the Petition Date with
Old Republic Insurance Company.

2.2.155 “Ordinary Course General Administrative Claim” means a General
Administrative Claim that is a monetary obligation for (a) goods or services
incurred by the Debtors in the ordinary course of the Debtors’ business or
(b) Compensation and Benefits Programs.

2.2.156 “Other Priority Claim” means any Claim accorded priority in right of
payment under section 507(a) of the Bankruptcy Code, other than an
Administrative Claim, DIP Facility Claim or Priority Tax Claim.

 

-16-



--------------------------------------------------------------------------------

2.2.157 “Other Secured Claim” means any Secured Claim other than the DIP
Facility Claims or the Second Lien Notes Claims.

2.2.158 “Outstanding Principal Amount” means $375,000,000, which is the
outstanding principal amount of the Second Lien Notes as of the Effective Date.

2.2.159 “Per Share Price” means $11.94.

2.2.160 “Person” has the meaning set forth in section 101(41) of the Bankruptcy
Code.

2.2.161 “Petition Date” means January 19, 2012.

2.2.162 “Plan” has the meaning set forth in the Introduction hereto.

2.2.163 “Plan Supplement” means the compilation of documents and forms of
documents, schedules and exhibits to the Plan, to be filed by Kodak and
available on the Notice and Claims Agent’s website, www.kccllc.net/Kodak, no
later than 7 days prior to the Voting Deadline or such later date as may be
approved by the Bankruptcy Court, and additional documents filed with the
Bankruptcy Court prior to the Effective Date as amendments to the Plan
Supplement, in each case in form and substance reasonably satisfactory to the
Requisite Backstop Parties and, with respect to the form or material terms of
any Alternate Emergence Term Loan Credit Agreement or Emergence ABL Credit
Agreement (or the form or material terms of any other Emergence Credit Facility
Documents with respect thereto), in form and substance reasonably satisfactory
to the Requisite Backstop Parties and the applicable Emergence Credit Facility
Parties.2

2.2.164 “Post-Effective Date Business” means the business, assets and properties
of the Reorganized Debtors and their Affiliates as described in the Amended
Disclosure Statement.

2.2.165 “Prepetition” means prior to the Petition Date of January 19, 2012.

2.2.166 “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

2.2.167 “Pro Rata” means, with respect to an Allowed Claim, the percentage
represented by a fraction (a) the numerator of which shall be an amount equal to
such Claim, and

 

2 

The Plan Supplement may include, among other documents, the following: (a) the
form of Reorganized Kodak Certificate of Incorporation and other organizational
documents of the Debtors; (b) the form or material terms of the Emergence Credit
Facility Documents; (c) the identity and affiliations of each director and
officer of the Reorganized Debtors, as well as the nature and amount of
compensation of any director or officer who is an insider under section 101(31)
of the Bankruptcy Code; (d) the form or material terms of the New Equity Plan,
New Non-Qualified Employee Compensation Plan and New Management Agreements, as
applicable; (e) a list of Specified Contracts; (f) a list of certain contractual
indemnification obligations assumed by the Debtors pursuant to section 8.10 of
the Plan; (g) the form of Warrants and related Warrant Agreement; (h) the form
of Registration Rights Agreement; (i) the Kodak GUC Trust Agreement; and (j) the
members of the Trust Advisory Board.

 

-17-



--------------------------------------------------------------------------------

(b) the denominator of which shall be an amount equal to the aggregate amount of
Allowed, Disputed and estimated Claims in the same Class as such Claim, except
in cases where Pro Rata is used in reference to multiple Classes, in which case
Pro Rata means the proportion that such Holder’s Claim in a particular Class
bears to the aggregate amount of all Allowed, Disputed and estimated Claims in
such multiple Classes.

2.2.168 “Professional” means an Entity: (a) employed pursuant to a Bankruptcy
Court order in accordance with sections 327, 363 or 1103 of the Bankruptcy Code
and to be compensated for services rendered prior to or on the Confirmation
Date, pursuant to sections 327, 328, 329, 330, 331 and 363 of the Bankruptcy
Code or (b) awarded compensation and reimbursement by the Bankruptcy Court
pursuant to section 503(b)(4) of the Bankruptcy Code.

2.2.169 “Professional Claim” means an Administrative Claim for the compensation
of a Professional and the reimbursement of expenses incurred by such
Professional through the Confirmation Date.

2.2.170 “Professional Fee Escrow Account” means an account to be funded by the
Reorganized Debtors upon the Effective Date in an amount equal to the
Professional Fee Reserve Amount.

2.2.171 “Professional Fee Order” means that certain order of the Bankruptcy
Court entered on February 15, 2012, as amended by the order of the Bankruptcy
Court entered on October 19, 2012, establishing procedures for interim
compensation and reimbursement of expenses of Professionals.

2.2.172 “Professional Fee Reserve Amount” means the aggregate amount of unpaid
Professional Claims for all Professionals through the Confirmation Date as
estimated, in the Debtors’ reasonable discretion after consultation with the
Requisite Backstop Parties of the preliminary estimate, in accordance with
Article 3.4.3 herein.

2.2.173 “Proof of Claim” means a proof of Claim filed against any of the Debtors
in the Chapter 11 Cases.

2.2.174 “Qualex Base Plan” means the Qualex Inc. Base Pension Plan.

2.2.175 “Qualified Defined Benefit Plans” mean the (a) KRIP, (b) Qualex Base
Plan, (c) Local 966 Pension Plan and (d) Kodak Philippines Ltd. Retirement Plan.

2.2.176 “Qualified Defined Contribution Plans” mean: (a) the Eastman Kodak
Employees’ Savings and Investment Plan; (b) the Kodak Subsidiaries’ Savings
Plan; (c) the Kodak Imaging Network, Inc. 401(k) Salary Savings Plan; (d) the
Qualex Inc. 401(k) Plan; and (e) the Laser-Pacific Media Corporation Employees’
401(k)-Retirement Plan.

2.2.177 “Qualified Plans” mean the Qualified Defined Benefit Plans and the
Qualified Defined Contribution Plans.

 

-18-



--------------------------------------------------------------------------------

2.2.178 “Reinstated” has the meaning pursuant to section 1124 and all other
applicable sections of the Bankruptcy Code.

2.2.179 “Released Parties” means (a) the Debtors and the Reorganized Debtors,
(b) the current and former directors, officers (including the chief
restructuring officer and interim management), employees, agents, attorneys,
financial advisors, restructuring advisors, investment bankers, accountants, and
other professionals or representatives of the Debtors and the Reorganized
Debtors, in their capacities as such, (c) the DIP Facility Agent and the DIP
Parties, in their capacity as such, (d) the Second Lien Indenture Trustee, the
Second Lien Committee and its current and former members, in their capacity as
members thereof, (e) Emergence Credit Facility Parties, in their capacity as
such, (f) the Creditors’ Committee and its current and former members, in their
capacities as such, (g) the Unsecured Notes Trustee, in its capacity as such,
(h) the Retiree Committee and its current and former members, in their
capacities as such, (i) the Backstop Parties and (j) with respect to each Entity
named in (a) through (i) above, such Entity’s directors, officers, employees,
agents, Affiliates, parents, subsidiaries, predecessors, successors, heirs,
executors and assigns, attorneys, financial advisors, restructuring advisors,
investment bankers, accountants and other Professionals or representatives when
acting in any such capacities.

2.2.180 “Releases by Holders of Claims” means the release by Holders of Claims
set forth in Article 12.6 herein.

2.2.181 “Releasing Parties” means (a) the DIP Parties, (b) the Creditors’
Committee and its members, (c) the members of the Second Lien Committee, (d) the
Retiree Committee and its members, (e) the Second Lien Indenture Trustee,
(f) the Unsecured Notes Trustee, (g) the Backstop Parties and (h) each Holder of
a Claim that (i) affirmatively votes to accept the Plan or (ii) either
(A) abstains from voting or (B) votes to reject the Plan, and, in case of either
(A) or (B), does not opt out of the Releases by Holders of Claims in compliance
with the instructions set forth in the Solicitation Materials.

2.2.182 “Reorganized” means, with respect to the Debtors, any Debtor or any
successor thereto, by merger, consolidation, reorganization or otherwise, on or
after the Effective Date.

2.2.183 “Reorganized Debtors” means the Debtors, as reorganized pursuant to and
under the Plan, or any successor thereto, by merger, consolidation or otherwise,
on or after the Effective Date.

2.2.184 “Reorganized Kodak” means Kodak, as reorganized pursuant to and under
the Plan, or any successor thereto, by merger, consolidation or otherwise, on or
after the Effective Date.

2.2.185 “Reorganized Kodak Certificate of Incorporation” means the amended and
restated Certificate of Incorporation of Reorganized Kodak in the form set forth
in the Plan Supplement, which shall be reasonably acceptable to the Requisite
Backstop Parties and the Creditors’ Committee.

 

-19-



--------------------------------------------------------------------------------

2.2.186 “Requisite Backstop Parties” has the meaning set forth in the Backstop
Commitment Agreement; provided that to the extent the consent or approval of the
Required Backstop Parties is required or contemplated hereunder after the
Effective Date, it shall mean the approval of the New Board of Directors.

2.2.187 “Retained Avoidance Actions” means all Avoidance Actions against any
(a) Released Party, (b) Holder of Allowed Second Lien Notes Claims, solely in
their capacity as a holder of Second Lien Notes, and (c) employee, landlord,
vendor, customer, joint venture partner, or non-debtor party to any Specified
Contract or open purchase order, in each case, related or useful to the
Post-Effective Date Business as reasonably determined by the Reorganized Debtors
in consultation with the Creditors’ Committee.

2.2.188 “Retiree Benefits” has the meaning set forth in section 1114(a) of the
Bankruptcy Code.

2.2.189 “Retiree Committee” means the Official Committee of Retired Employees
appointed by the U.S. Trustee on May 3, 2012 and May 17, 2012 under section
1114(d) of the Bankruptcy Code.

2.2.190 “Retiree Committee Administrative Claim” means the Administrative Claim
Allowed pursuant to the Retiree Settlement.

2.2.191 “Retiree Committee Conversion Right” means the Retiree Committee’s right
set forth in the Retiree Settlement to elect to receive shares of New Common
Stock (in lieu of Cash), on account of all or a portion of the Retiree Committee
Administrative Claim. If the Retiree Committee Conversion Right is exercised for
all or a portion of the Retiree Committee Administrative Claim, the number of
shares of New Common Stock to be issued in connection therewith is equal to the
quotient of (a) the applicable amount of the Retiree Committee Administrative
Claim subject to the conversion, divided by (b) the Per Share Price (rounded
down to the nearest full share).

2.2.192 “Retiree Settlement” means the Settlement Agreement, dated as of
November 6, 2012, between Kodak and the Retiree Committee, relating to the
modification of certain Retiree Benefits, as approved by order of the Bankruptcy
Court on November 7, 2012 [Docket No. 2302].

2.2.193 “Retiree Settlement Unsecured Claim” means the $635 million Unsecured
Claim Allowed pursuant to the Retiree Settlement.

2.2.194 “Retirees” means former employees of the Debtors or Debtors’ affiliates
and their eligible dependents and any other individuals receiving benefits under
a plan or program maintained or established by the Debtors as defined in the
Retiree Settlement.

2.2.195 “Rights” means the 1145 Rights and the 4(2) Rights.

2.2.196 “Rights Offerings Expiration Date” means the 1145 Rights Offering
Expiration Date and the 4(2) Rights Offering Expiration Date, as such terms are
defined in the applicable Rights Offering Procedures.

 

-20-



--------------------------------------------------------------------------------

2.2.197 “Rights Offerings” means the 1145 Rights Offering and the 4(2) Rights
Offering.

2.2.198 “Rights Offerings Consideration” shall mean the aggregate of the
following with respect to each Holder’s General Unsecured Claims and Retiree
Settlement Unsecured Claim:

 

  (a) On account of a Certified Ineligible Claim:

 

  a. Cash equal to:

 

$8,000,000

   x     Claim Amount       ((0.6478 x 1145-only Amount) + Ineligible Amount)

where:

“Claim Amount” means the amount of such Certified Ineligible Claim;

“Ineligible Amount” equals the aggregate amount of Ineligible Claims; and

“1145-only Amount” equals the aggregate amount of 1145-Only Claims.

 

  (b) On account of an 1145-Only Claim:

 

  a. Cash equal to:

 

$8,000,000

   x     (0.6478) x Claim Amount       ((0.6478 x 1145-only Amount) + Ineligible
Amount)

where:

“Claim Amount” means the amount of such 1145-Only Claim;

“Ineligible Amount” equals the aggregate amount of Certified Ineligible Claims;
and

“1145-only Amount” equals the aggregate amount of 1145 Eligible Claims that are
not 4(2) Eligible Claims; and

 

  b. 1145 Rights.

 

-21-



--------------------------------------------------------------------------------

  (c) On account of an 1145 Eligible Claim that is not an 1145-Only Claim or a
4(2) Eligible Claim:

 

  a. 1145 Rights.

 

  (d) On account of a 4(2) Eligible Claim that is not an 1145 Eligible Claim,

 

  a. 4(2) Rights.

 

  (e) On account of a 4(2) Eligible Claim that is an 1145 Eligible Claim:

 

  a. 4(2) Rights; and

 

  b. 1145 Rights.

A Holder shall receive no Rights Offerings Consideration on account of an
Uncertified Ineligible Claim.

2.2.199 “Rights Offerings Procedures” means the 1145 Rights Offering Procedures
and the 4(2) Rights Offering Procedures.

2.2.200 “Rights Offerings Procedures Order” means [•] [Docket No. [•].

2.2.201 “Schedules” means the schedules of assets and liabilities, schedules of
Executory Contracts and Unexpired Leases, and statements of financial affairs
filed by the Debtors in the Chapter 11 Cases as amended from time to time.

2.2.202 “Second Lien Acceptance” means that a sufficient quantum of Holders of
Second Lien Notes Claims necessary to satisfy the requirements of section
1126(c) of the Bankruptcy Code have voted to accept the Plan.

2.2.203 “Second Lien Agreed Amount” means the sum of (a) the Outstanding
Principal Amount plus (b) accrued and unpaid interest thereon as of the
Effective Date at the non-default contract rate applicable as of the Petition
Date.

2.2.204 “Second Lien Committee” means that certain ad hoc committee consisting
of certain holders of the Second Lien Notes and represented by Akin Gump Strauss
Hauer & Feld LLP.

2.2.205 “Second Lien Indenture Trustee” means Wilmington Trust, N.A., as
successor trustee, registrar, paying agent and collateral agent pursuant to the
Second Lien Notes Indentures and related collateral security documents.

2.2.206 “Second Lien Make-Whole” means the purported premium payable upon an
early redemption of the Second Lien Notes under Section 3.03 of each of the
Second Lien Notes Indentures.

2.2.207 “Second Lien Notes” means the 2018 Notes and the 2019 Notes.

 

-22-



--------------------------------------------------------------------------------

2.2.208 “Second Lien Notes Claims” means all Claims arising under or in
connection with the Second Lien Notes Indentures, including Adequate Protection
Claims.

2.2.209 “Second Lien Notes Indentures” means, collectively, (a) the indenture,
dated as of March 5, 2010, between Kodak and The Bank of New York Mellon, under
which the 2018 Notes were issued and (b) the indenture, dated as of March 15,
2011, between Kodak and The Bank of New York Mellon, under which the 2019 Notes
were issued.

2.2.210 “Second Lien Settlement Amount” means a Cash payment equal to $20
million, as a full and final settlement in respect of the Second Lien Make-Whole
and all other Claims arising under or in connection with the Second Lien Notes
Indentures the payment of which is not provided for in the Plan.

2.2.211 “Section 510(b) Claim” means any Claim arising from the rescission of a
purchase or sale of a security of the Debtors or an Affiliate of the Debtors,
for damages arising from the purchase or sale of such security, or for
reimbursement or contribution allowed under section 502 of the Bankruptcy Code
on account of such Claim.

2.2.212 “Secured Claim” means a Claim (a) secured by a Lien on property in which
an Estate has an interest, to the extent such Lien is valid, perfected and
enforceable pursuant to applicable law or by reason of a Bankruptcy Court order,
or that is subject to setoff pursuant to section 553 of the Bankruptcy Code and
to the extent of the value of its Holder’s interest in the Estate’s interest in
such property or to the extent of the amount subject to setoff, as applicable,
as determined pursuant to section 506(a) of the Bankruptcy Code or (b) Allowed
as such pursuant to the Plan.

2.2.213 “Securities Act” means the United States Securities Act of 1933, as
amended.

2.2.214 “Security” means a security as defined in section 2(a)(1) of the
Securities Act.

2.2.215 “Servicer” means an indenture trustee, agent, servicer or other
authorized representative of Holders of Claims or Equity Interests recognized by
the Debtors or the Reorganized Debtors, as applicable.

2.2.216 “Solicitation Materials” means the solicitation package, including
Ballots, authorized pursuant to the Solicitation Procedures Order.

2.2.217 “Solicitation Procedures Order” means the Order (I) Approving the
Disclosure Statement; (II) Establishing a Voting Record Date for the Plan; (III)
Approving Solicitation Packages and Procedures for the Distribution Thereof;
(IV) Approving the Forms of Ballots; (V) Establishing Procedures for Voting on
the Plan; (VI) Establishing Notice and Objection Procedures for Confirmation of
the Plan; and (VIII) Establishing Procedures for the Assumption and/or
Assignment of Executory Contracts and Unexpired Leases under the Plan, entered
by the Bankruptcy Court on June [•], 2013, together with any supplemental
order(s) that may be entered by the Bankruptcy Court in connection therewith.

 

-23-



--------------------------------------------------------------------------------

2.2.218 “Specified Contract” means any Executory Contract or Unexpired Lease
identified on the schedule of Executory Contracts and Unexpired Leases that are
proposed to be assumed or assumed and assigned pursuant to the Plan.

2.2.219 “Stipulating Second Lien Noteholder” means a Holder of Second Lien Notes
Claims that (a) duly voted to accept the Amended Plan in accordance with the
Solicitation Procedures Order, (b) enters into a stipulation with the Debtors in
form and substance reasonably satisfactory to the Debtors pursuant to which the
Debtors are irrevocably and unconditionally released from all obligations to pay
any amounts under the Second Lien Notes Indentures with respect to such
Stipulating Second Lien Noteholder other than the Second Lien Agreed Amount and
the Second Lien Settlement Amount, which stipulation shall be subject to receipt
by such Holder of its Pro Rata portion of the Second Lien Agreement Amount and
Second Lien Settlement Amount and (c) enters into an instruction to the Second
Lien Indenture Trustee in form and substance reasonably satisfactory to the
Debtors instructing the Second Lien Indenture Trustee not to take any action to
enforce or collect any amounts due under the Second Lien Notes Indenture in
excess of the Second Lien Agreed Amount, the Second Lien Settlement Amount and
fees and expenses reimbursable under the Plan, which instruction shall be
subject to receipt by such Holder of its Pro Rata portion of the Second Lien
Agreement Amount and Second Lien Settlement Amount.

2.2.220 “Subsequent Distribution Date” means a date after the Initial
Distribution Date selected by Reorganized Kodak for Distributions in accordance
with Article 9.2.1.

2.2.221 “Subsidiary Convenience Claim” means an Unsecured Claim against Eastman
Kodak International Capital Company, Inc., FPC Inc., Kodak (Near East), Inc. or
Kodak Philippines, Ltd.

2.2.222 “Trust Advisory Board” means the members identified in the Plan
Supplement as well as any successor members chosen in accordance with the
provisions of the Kodak GUC Trust Agreement.

2.2.223 “Uncertified Ineligible Claim” means a (a) General Unsecured Claim or
(b) Retiree Settlement Unsecured Claim, in either case, that is not a Certified
Ineligible Claim, an 1145 Eligible Claim or a 4(2) Eligible Claim.

2.2.224 “Unclaimed Distribution” means any Distribution under the Plan on
account of an Allowed Claim to a Holder that has not: (a) accepted a particular
Distribution or, in the case of a Distribution made by check, negotiated such
check; (b) given written notice to the Distribution Agent of an intent to accept
a particular Distribution; (c) responded in writing to the request of the
Distribution Agent for information necessary to facilitate a particular
Distribution; or (d) taken any other action necessary to facilitate such
Distribution.

2.2.225 “Unexpired Lease” means a lease to which one or more of the Debtors is a
party that is subject to assumption or rejection under sections 365 or 1123 of
the Bankruptcy Code.

2.2.226 “Unimpaired” means any Claim or Equity Interest that is not Impaired.

 

-24-



--------------------------------------------------------------------------------

2.2.227 “Unsecured Claim” means any Claim that is not an (a) Administrative
Claim, (b) Priority Tax Claim, (c) Other Priority Claim, (d) Other Secured
Claim, (e) Second Lien Notes Claim, (f) Section 510(b) Claim or (g) Intercompany
Claim.

2.2.228 “Unsecured Creditor New Common Stock Pool” means 6 million shares of New
Common Stock to be distributed to Holders of Allowed (a) General Unsecured
Claims or (b) the Retiree Settlement Unsecured Claims.

2.2.229 “Unsecured Notes Claims” means Claims arising under or in connection
with the Unsecured Notes.

2.2.230 “Unsecured Notes” means the unsecured notes and debentures issued by any
Debtor, including (a) the 7.00% Convertible Senior Notes due 2017, (b) the 7.25%
Senior Notes due 2013 (c) the 9.20% Debentures due 2021 and (d) the 9.95%
Debentures due 2018, as applicable, issued by Kodak pursuant to the Unsecured
Notes Indentures.

2.2.231 “Unsecured Notes Indentures” mean the Indentures, dated as of
September 23, 2009 and October 7, 2003, issued in connection with the Unsecured
Notes of Kodak.

2.2.232 “Unsecured Notes Trustee” means U.S. Bank National Association, as
successor Trustee under the Unsecured Notes Indentures.

2.2.233 “U.S. Trustee” means the United States Trustee for Region 2.

2.2.234 “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and,
to the extent applicable, accrued interest thereon arising under 31 U.S.C. §
3717.

2.2.235 “VEBA Trust” means the voluntary employees’ beneficiary association
trust established pursuant to the Retiree Settlement.

2.2.236 “Voting” means the process by which a Holder of a Claim may vote to
accept or reject the Plan, pursuant to the conditions in Article 4 hereof.

2.2.237 “Voting Deadline” means 8:00 p.m. (Eastern Time) on August 9, 2013, by
which time all Ballots must be actually received by the Notice and Claims Agent.

2.2.238 “Warrants” means the 125% Warrants and the 135% Warrants.

2.3. Rules of Interpretation

For the purposes of this Plan: (a) in the appropriate context, each term,
whether stated in the singular or the plural, shall include both the masculine,
feminine and the neuter gender; (b) any reference herein to a contract,
agreement, lease, plan, policy, document or instrument being in a particular
form or on particular terms and conditions means that the same shall be
substantially in that form or substantially on those terms and conditions;
(c) any reference herein to a contract, agreement, lease, plan, policy, document
or instrument or schedule or exhibit thereto, whether or not filed, shall mean
the same as amended, restated, modified or

 

-25-



--------------------------------------------------------------------------------

supplemented from time to time in accordance with the terms hereof or thereof;
provided that notice of such amendment, restatement, modification or supplement
shall be filed with the Bankruptcy Court; (d) unless otherwise specified, all
references herein to “Articles” are references to Articles hereof or hereto;
(e) unless otherwise specified, the words “herein,” “hereof” and “hereto” refer
to the Plan in its entirety rather than a particular portion of the Plan;
(f) captions and headings to Articles are inserted for the convenience of
reference only and are not intended to be a part of or to affect the
interpretation of the Plan; (g) unless otherwise specified herein, the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply;
(h) all references to docket numbers of documents filed in the Chapter 11 Cases
are references to the docket numbers under the Bankruptcy Court’s CM/ECF system;
(i) all references to statutes, regulations, orders, rules of courts and the
like shall mean as amended from time to time, and as applicable to the Chapter
11 Cases, unless otherwise stated; (j) any immaterial effectuating provisions
may be interpreted by the Debtors and the Reorganized Debtors in such a manner
that is consistent with the overall purpose and intent of the Plan, all without
further Bankruptcy Court order; (k) unless otherwise specified, all references
herein to exhibits are references to exhibits in the Plan Supplement; (l) any
reference to an Entity as a Holder of a Claim or Equity Interest includes that
Entity’s successors and permitted assigns; (m) except as otherwise expressly
provided in this Plan, where this Plan contemplates that any Debtor or
Reorganized Debtor shall take any action, incur any obligation, issue any
security or adopt, assume, execute or deliver any contract, agreement, lease,
plan, policy, document or instrument on or prior to the Effective Date, the same
shall be duly and validly authorized by the Plan and effective against and
binding upon such Debtor and/or Reorganized Debtor, as applicable, on and after
the Effective Date without further notice to, order of or other approval by the
Bankruptcy Court, action under applicable law, regulation, order or rule, or the
vote, consent, authorization or approval of the board of directors of any Debtor
or Reorganized Debtor or any other Entity; (n) except as otherwise provided in
the Plan, anything required to be done by the Debtors or the Reorganized
Debtors, as applicable, on the Effective Date may be done on the Effective Date
or as soon as reasonably practicable thereafter; and (o) any reference herein to
the word “including” or word of similar import shall be read to mean “including
without limitation.”

2.4. Governing Law

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated,
the laws of the State of New York, without giving effect to the principles of
conflicts of laws, shall govern the rights, obligations, construction and
implementation of the Plan and any agreements, documents, instruments or
contracts executed or entered into in connection with the Plan.

2.5. Computation of Time

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein.

 

-26-



--------------------------------------------------------------------------------

3. GENERAL ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS, DIP FACILITY CLAIMS,
PROFESSIONAL CLAIMS, UNITED STATES TRUSTEE STATUTORY FEES AND RETIREE COMMITTEE
ADMINISTRATIVE CLAIMS

In accordance with section 1123(a)(1) of the Bankruptcy Code, the Plan does not
classify General Administrative Claims, Priority Tax Claims, DIP Facility Claims
and Professional Claims, payment of which is provided for below.

3.1. Administrative Claim Bar Date

Any request for payment of a General Administrative Claim must be filed and
served on the Reorganized Debtors pursuant to the procedures specified in the
notice of entry of the Confirmation Order and the Confirmation Order on or prior
to the Administrative Claim Bar Date; provided that no request for payment is
required to be filed and served with respect to any:

 

  (a) Allowed Administrative Claim;

 

  (b) 503(b)(9) Claim, which requests for payment of a 503(b)(9) Claim shall be
governed by the 503(b)(9) Procedures Order;

 

  (c) Ordinary Course General Administrative Claim;

 

  (d) Claim of a Governmental Unit not required to be filed pursuant to
section 503(b)(1)(D) of the Bankruptcy Code;

 

  (e) General Administrative Claim held by a current officer, director or
employee of any Debtor for indemnification, contribution, or advancement of
expenses pursuant to such Debtor’s certificate of incorporation, by-laws, or
similar organizational document;

 

  (f) Non-Qualified Plan Accrual Claim;

 

  (g) Professional Claim; or

 

  (h) Claim for U.S. Trustee Fees.

Any Holder of a General Administrative Claim who is required to, but does not,
file and serve a request for payment of such General Administrative Claim
pursuant to the procedures specified in the Confirmation Order on or prior to
the Administrative Claim Bar Date shall be forever barred, estopped and enjoined
from asserting such General Administrative Claim against the Debtors or the
Reorganized Debtors or their respective property, and such General
Administrative Claim shall be deemed discharged as of the Effective Date.

Any objection to a request for payment of a General Administrative Claim that is
required to be filed and served pursuant to this Article 3.1 must be filed and
served on the Reorganized Debtors and the requesting party creditor (a) no later
than 60 days after the Administrative Claim Bar Date or (b) by such later date
as may be established by order of the Bankruptcy Court upon a motion by a
Reorganized Debtor, with notice only to those parties entitled to receive notice
pursuant to Bankruptcy Rule 2002.

 

-27-



--------------------------------------------------------------------------------

3.2. General Administrative Claims

Except to the extent that a Holder of an Allowed General Administrative Claim
agrees to less favorable treatment, the Holder of each Allowed General
Administrative Claim shall receive Cash in an amount equal to the full unpaid
amount of such Allowed General Administrative Claim on the later of (a) the
Effective Date or as soon as reasonably practicable thereafter, (b) the date on
which such Claim is Allowed or as soon as reasonably practicable thereafter,
(c) with respect to Ordinary Course General Administrative Claims, the date such
amount is due in accordance with applicable non-bankruptcy law and the terms and
conditions of any applicable agreement or instrument or (d) with respect to a
Non-Qualified Plan Accrual Claim, as and when such Claim would have otherwise
been due and payable under the terms of the applicable terminated Non-Qualified
Plan (assuming such plan had not been terminated).

3.3. DIP Claims

3.3.1 DIP ABL Claims. DIP ABL Claims shall be Allowed in the full amount due and
owing under the DIP ABL Credit Agreement. Except to the extent that a Holder of
an Allowed DIP ABL Claim agrees to a less favorable treatment, each Holder of
Allowed DIP ABL Claims shall receive Cash equal to the full amount of its
Allowed DIP ABL Claims in full and final satisfaction of such Claims; provided
that:

 

  (a) Any indemnification and expense reimbursement obligations of the Debtors
that are contingent as of the Effective Date shall survive the Effective Date
and be paid by the Reorganized Debtors as and when due under the DIP ABL Credit
Agreement; and

 

  (b) Outstanding letters of credit and other cash management products will be
addressed consistent with the terms of the Emergence Credit Facility Documents.

3.3.2 DIP Term Loan Claims. All DIP Term Loan Claims shall be Allowed and deemed
to be Allowed Claims in the full amount due and owing under the DIP Term Loan
Credit Agreement. Except to the extent that a Holder of Allowed DIP Term Loan
Claims agrees to a less favorable treatment, each Holder of each Allowed DIP
Term Loan Claims shall receive Cash equal to the full amount of its Allowed DIP
Term Loan Claims in full and final satisfaction of such Claims; provided that:

 

  (a) If any Convertible DIP Term Loans are converted into Emergence Rollover
Term Loans on the Effective Date, the Holder of such Convertible DIP Term Loans
shall receive Emergence Rollover Term Loans as provided in the DIP Term Loan
Credit Agreement in lieu of any other Distribution on account of its Convertible
DIP Term Loans; and

 

  (b) Any indemnification and expense reimbursement obligations of the Debtors
that are contingent as of the Effective Date shall survive the Effective Date
and be paid by the Reorganized Debtors as and when due under the DIP Term Loan
Credit Agreements.

 

-28-



--------------------------------------------------------------------------------

3.4. Professional Claims

3.4.1 Final Fee Applications. All final requests for payment of Professional
Claims, including the Holdback Amount, shall be filed and served no later than
60 days after the Confirmation Date, in the manner set forth in the Professional
Fee Order, or, as it relates to APS, in the APS Retention Order. The Bankruptcy
Court shall determine the Allowed amounts of such Professional Claims.

3.4.2 Professional Fee Escrow Amount. The Debtors shall establish and fund on or
prior to the Effective Date the Professional Fee Escrow Account with Cash equal
to the Professional Fee Reserve Amount. The Professional Fee Escrow Account
shall be maintained in trust for the Professionals. Except as provided in the
last sentence of this paragraph, such funds shall not be considered property of
the Estates of the Debtors or the Reorganized Debtors, as applicable. The
Reorganized Debtors shall pay Professional Claims in Cash as soon as reasonably
practicable after such Claims are Allowed by order of the Bankruptcy Court. When
all Allowed Professional Claims have been paid in full, amounts remaining in the
Professional Fee Escrow Account, if any, shall revert to the Reorganized
Debtors.

3.4.3 Professional Fee Reserve Amount. Professionals shall provide good faith
estimates of their Professional Claims for purposes of the Professional Fee
Escrow Account and shall deliver such estimates to the Debtors no later than 10
days prior to the Confirmation Hearing; provided that such estimates shall not
be considered an admission or limitation with respect to the fees and expenses
of such Professionals. If a Professional does not provide such an estimate, the
Reorganized Debtors may estimate, in their reasonable discretion, the
Professional Claims of such Professional.

3.4.4 Post-Confirmation Date Fees and Expenses. Except as otherwise specifically
provided in the Plan, from and after the Confirmation Date, the Debtors or the
Reorganized Debtors, as the case may be, shall, in the ordinary course of
business and without any further notice to or action, order, or approval of the
Bankruptcy Court, pay in Cash the reasonable legal, professional or other fees
and expenses related to implementation and Consummation of the Plan incurred by
the Debtors, the Reorganized Debtors, or the Creditors’ Committee, as the case
may be. Except as otherwise specifically provided in the Plan, upon the
Confirmation Date, any requirement that Professionals comply with sections 327,
328, 329, 330, 331 or 1103 of the Bankruptcy Code or the Professional Fee Order
(or, as it relates to APS, the APS Retention Order) in seeking retention or
compensation for services rendered after such date shall terminate, and the
Debtors, the Reorganized Debtors or, solely with respect to the matters set
forth in Article 15.9 hereof, the Creditors’ Committee, may (a) employ and pay
any Professional in the ordinary course of business and (b) pay the Unsecured
Notes Trustee Claim without any further notice to or action, order or approval
of the Bankruptcy Court.

 

-29-



--------------------------------------------------------------------------------

3.5. Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to
less favorable treatment, the Holder of each Allowed Priority Tax Claim due and
payable on or prior to the Effective Date shall receive, at the election of the
applicable Debtor or Reorganized Debtor, (a) Cash on the Effective Date or as
soon as reasonably practicable thereafter in an amount equal to the full unpaid
amount of such Allowed Priority Tax Claim or (b) deferred Cash payments in
accordance with section 1129(a)(9)(C) of the Bankruptcy Code. Any Allowed
Priority Tax Claim that is not due and payable on or prior to the Effective Date
shall be paid in the ordinary course of business after the Effective Date as and
when due under applicable non-bankruptcy law.

3.6. Statutory Fees Payable Pursuant to 28 U.S.C. § 1930

The Debtors or the Reorganized Debtors, as applicable, shall pay all U.S.
Trustee Fees for each quarter (including any fraction thereof) until the Chapter
11 Cases are converted, dismissed, or closed, whichever occurs first.

3.7. Retiree Committee Administrative Claim

The VEBA Trust or its assignee(s), on account of the Retiree Committee
Administrative Claim, shall receive Cash in an amount equal to the full unpaid
amount of the Retiree Committee Administrative Claim on the Effective Date. In
lieu of a Cash payment, the VEBA Trust or its assignee(s) may, in its discretion
and in final and full satisfaction, settlement, release and discharge of the
Retiree Committee Administrative Claim, elect by written notice to the Debtors
on or prior to the Confirmation Date to exercise the Retiree Committee
Conversion Right.

3.8. Backstop Fees; Backstop Expense Reimbursement

The Backstop Fees and Backstop Expense Reimbursement shall be Allowed
Administrative Claims, without reduction or offset, in the full amount due and
owing under the Backstop Commitment Agreement. On the Effective Date, if not
previously paid in full in accordance with the terms of the Backstop Commitment
Agreement, any outstanding Backstop Expense Reimbursement shall be paid in Cash
and any outstanding Backstop Fees shall be paid in Cash or New Common Stock, at
the election of Kodak.

 

-30-



--------------------------------------------------------------------------------

4. CLASSIFICATION, TREATMENT AND VOTING OF CLAIMS AND EQUITY INTERESTS

4.1. Classification of Claims and Equity Interests

All Claims and Equity Interests, except for Administrative Claims, Priority Tax
Claims, DIP Facility Claims and Professional Claims, are classified in the
Classes set forth in this Article 4. A Claim or Equity Interest is classified in
a particular Class only to the extent that the Claim or Equity Interest
qualifies within the description of that Class and is classified in other
Classes to the extent that any portion of the Claim or Equity Interest qualifies
within the description of such other Classes. A Claim or Equity Interest also is
classified in a particular Class for the purpose of receiving Distributions
pursuant to the Plan only to the extent that such Claim or Equity Interest is an
Allowed Claim or Equity Interest in that Class and has not been paid, released
or otherwise satisfied prior to the Effective Date.

4.1.1 Deemed Substantive Consolidation. The Plan shall serve as a motion by the
Debtors seeking entry of a Bankruptcy Court order deeming the substantive
consolidation of the Debtors’ Estates into a single Estate for certain limited
purposes related to the Plan, including Voting, Confirmation and Distribution.
As a result of the deemed substantive consolidation of the Estates, each Class
of Claims and Equity Interests will be treated as against a single consolidated
Estate without regard to the separate legal existence of the Debtors. The Plan
will not result in the merger or otherwise affect the separate legal existence
of each Debtor, other than with respect to voting and distribution rights under
the Plan.

4.1.2 Summary of Classification and Treatment. The classification of Claims and
Equity Interests pursuant to the Plan is as follows:

 

Class

  

Claims and Equity Interests

  

Status

  

Voting Rights

1    Other Priority Claims    Unimpaired    Deemed to Accept 2    Other Secured
Claims    Unimpaired    Deemed to Accept 3    Second Lien Notes Claims   
Impaired3    Entitled to Vote 4    General Unsecured Claims    Impaired   
Entitled to Vote 5    KPP Claims    Impaired    Entitled to Vote 6    Retiree
Settlement Unsecured Claim    Impaired    Entitled to Vote 7    Convenience
Claims    Impaired    Entitled to Vote 8    Subsidiary Convenience Claims   
Impaired    Entitled to Vote 9    Equity Interests    Impaired    Deemed to
Reject 10    Section 510(b) Claims    Impaired    Deemed to Reject

 

3  As set forth in Article 4.2.3, if the Second Lien Acceptance is not obtained
Second Lien Notes Claims may be unimpaired.

 

-31-



--------------------------------------------------------------------------------

4.2. Treatment of Claims and Equity Interests

4.2.1 Class 1 – Other Priority Claims.

 

  (a) Classification: Class 1 consists of all Other Priority Claims.

 

  (b) Treatment: Except to the extent that a Holder of an Allowed Other Priority
Claim agrees to a less favorable treatment, in full and final satisfaction,
settlement, release and discharge of and in exchange for its Allowed Other
Priority Claims, each Holder of such Allowed Other Priority Claim shall be paid
in full in Cash on or as soon as reasonably practicable after the latest of
(i) the Effective Date, (ii) the date on which such Other Priority Claim becomes
Allowed, and (iii) such other date as may be ordered by the Bankruptcy Court.

 

  (c) Voting: Class 1 is Unimpaired. Each Holder of an Other Priority Claim is
conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. No Holder of Other Priority Claims is entitled to vote to
accept or reject the Plan.

4.2.2 Class 2 – Other Secured Claims.

 

  (a) Classification: Class 2 consists of Other Secured Claims.

 

  (b) Treatment: Except to the extent that a Holder of an Allowed Other Secured
Claim agrees to less favorable treatment, in full and final satisfaction,
settlement, release and discharge of and in exchange for its Allowed Other
Secured Claims, each Holder of an Allowed Other Secured Claim shall receive one
of the following treatments, in the sole discretion of the applicable Debtor:
(i) payment in full in Cash including the payment of any interest payable under
section 506(b) of the Bankruptcy Code; (ii) delivery of the collateral securing
such Allowed Other Secured Claim; or (iii) treatment of such Allowed Other
Secured Claim in any other manner that renders the Claim Unimpaired.

 

  (c) Voting: Class 2 is Unimpaired. Each Holder of an Other Secured Claim is
conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. No Holder of an Other Secured Claim is entitled to vote to
accept or reject the Plan.

4.2.3 Class 3 – Second Lien Notes Claims.

 

  (a) Classification: Class 3 consists of all Second Lien Notes Claims.

 

-32-



--------------------------------------------------------------------------------

  (b) Allowance: If the Second Lien Acceptance is obtained, the Second Lien
Notes Claims shall be Allowed in an aggregate amount equal to the Second Lien
Agreed Amount plus the Second Lien Settlement Amount. If the Second Lien
Acceptance is not obtained, the Second Lien Notes Claims shall be Allowed:

 

  (i) with respect to each Stipulating Second Lien Noteholder, its Pro Rata
share in Cash of the Second Lien Agreed Amount plus the Second Lien Settlement
Amount; and

 

  (ii) with respect to any other Second Lien Noteholder, in the amount
determined by the Court.

 

  (c) Treatment: Except to the extent that a Holder of an Allowed Second Lien
Notes Claim agrees to a less favorable treatment, and in full and final
satisfaction, settlement, release and discharge of and in exchange for its
Allowed Second Lien Notes Claims, each Holder of an Allowed Second Lien Notes
Claim shall receive:

 

  (i) if the Second Lien Acceptance is obtained, payment in Cash of its Pro Rata
share of the Allowed amount; and

 

  (ii) otherwise, at the Debtors’ election, with (A) payment in full in Cash,
including the payment of any amounts due under section 506(b) of the Bankruptcy
Code or (B) such other treatment that renders the Second Lien Notes Claims
Unimpaired; provided that, in either instance, and notwithstanding any judicial
determination or subsequent settlement regarding the allowance of the Second
Lien Make-Whole, each Stipulating Second Lien Noteholder shall receive payment
in Cash of its Pro Rata share of the Second Lien Agreed Amount plus the
Settlement Amount in full and final satisfaction, settlement, release and
discharge of the Second Lien Make-Whole and all other Claims arising under or in
connection with the Second Lien Notes Indentures with respect to such
Stipulating Second Lien Noteholder.

In addition to the foregoing, but without duplication in the event the Second
Lien Notes Claims are Unimpaired, the Debtors shall pay, in Cash, an amount
equal to the incurred and unpaid reasonable and documented fees and expenses
(including the reasonable and documented fees and expenses of counsel) due to
the Second Lien Indenture Trustee under the Second Lien Notes Indentures as of
the Effective Date.

 

  (d)

Voting: Class 3 is Impaired and each Holder of a Second Lien Notes Claim is
entitled to vote to accept or reject the Plan; provided that, if the Second Lien
Acceptance is not obtained, the

 

-33-



--------------------------------------------------------------------------------

  Debtors may elect to treat the Second Lien Notes Claims as Unimpaired and, in
that case, each Holder of a Second Lien Notes Claim is conclusively deemed to
have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

4.2.4 Class 4 – General Unsecured Claims.

 

  (a) Classification: Class 4 consists of all General Unsecured Claims.

 

  (b) Treatment: Except to the extent that a Holder of an Allowed General
Unsecured Claim agrees to a less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of and in exchange for its
Allowed General Unsecured Claims, each Holder of Allowed General Unsecured
Claims shall receive its:

 

  (i) Pro Rata share of the Unsecured Creditor New Common Stock Pool;

 

  (ii) Pro Rata share of (x) the 125% Warrants and (y) the 135% Warrants;

 

  (iii) Pro Rata distributions from the Kodak GUC Trust, subject to the Backstop
Trust Waiver; and

 

  (iv) applicable Rights Offerings Consideration.

 

  (c) Voting: Class 4 is Impaired. Each Holder of General Unsecured Claims is
entitled to vote to accept or reject the Plan.

4.2.5 Class 5 – KPP Claims.

 

  (a) Classification: Class 5 consists of all KPP Claims.

 

  (b) Treatment: The Holder of the KPP Claims shall receive such consideration
as is provided in the KPP Global Settlement.

 

  (c) Voting: Class 5 is Impaired. The Holder of the KPP Claims is entitled to
vote to accept or reject the Plan.

4.2.6 Class 6 – Retiree Settlement Unsecured Claim.

 

  (a) Classification: Class 6 consists of the Retiree Settlement Unsecured
Claim.

 

  (b) Treatment: Except to the extent that a Holder of the Retiree Settlement
Unsecured Claim agrees to a less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of and in exchange for its
portion of the Retiree Settlement Unsecured Claim, each Holder of the Retiree
Settlement Unsecured Claim shall receive its:

 

-34-



--------------------------------------------------------------------------------

  (i) Pro Rata share of the Unsecured Creditor New Common Stock Pool;

 

  (ii) Pro Rata share of (x) the 125% Warrants and (y) the 135% Warrants;

 

  (iii) Pro Rata distributions from the Kodak GUC Trust, subject to the Backstop
Trust Waiver; and

 

  (iv) applicable Rights Offerings Consideration.

 

  (c) Voting: Class 6 is Impaired. Each Holder of the Retiree Settlement
Unsecured Claim is entitled to vote to accept or reject the Plan.

4.2.7 Class 7 – Convenience Claims.

 

  (a) Classification: Class 7 consists of all Convenience Claims.

 

  (b) Treatment: On the later of the Effective Date or as soon as practicable
after a Convenience Claim becomes Allowed, in full and final satisfaction,
settlement, release, and discharge of and in exchange for its Allowed
Convenience Claim, each Holder of an Allowed Convenience Claim shall receive
payment in Cash in an amount equal to 4.5 percent of such Allowed Convenience
Claim; provided that the aggregate amount of Cash received by Holders of
Convenience Claims on account of their Convenience Claims shall not exceed
$600,000.

 

  (c) Voting: Class 7 is Impaired. Each Holder of a Convenience Claim is
entitled to vote to accept or reject the Plan.

4.2.8 Class 8 – Subsidiary Convenience Claims.

 

  (a) Classification: Class 8 consists of all Subsidiary Convenience Claims.

 

  (b)

Treatment: Except to the extent that a Holder of a Subsidiary Convenience Claim
agrees to a less favorable treatment, in full and final satisfaction,
settlement, release and discharge of and in exchange for its Subsidiary
Convenience Claims, each Holder of such Subsidiary Convenience Claim shall be
paid in full in Cash on or as soon as reasonably practicable after the latest of
(i) the Effective Date, (ii) the date on which such Subsidiary Convenience Claim
becomes Allowed, and (iii) such other date as may be

 

-35-



--------------------------------------------------------------------------------

  ordered by the Bankruptcy Court; provided that the aggregate amount of Cash
received by Holders of Subsidiary Convenience Claims on account of their
Subsidiary Convenience Claims shall not exceed $300,000.

 

  (c) Voting: Class 8 is Impaired. Each Holder of a Subsidiary Convenience Claim
is entitled to vote to accept or reject the Plan.

4.2.9 Class 9 – Equity Interests.

 

  (a) Classification: Class 9 consists of all Equity Interests in Kodak.

 

  (b) Treatment: No Holder of an Equity Interest in Kodak shall receive any
Distributions on account of its Equity Interest. On and after the Effective
Date, all Equity Interests in Kodak shall be cancelled and shall be of no
further force and effect, whether surrendered for cancellation or otherwise.

 

  (c) Voting: Class 9 is Impaired. Each Holder of an Equity Interest in Kodak is
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the
Bankruptcy Code. No Holder of an Equity Interest in Kodak is entitled to vote to
accept or reject the Plan.

4.2.10 Class 10 – Section 510(b) Claims.

 

  (a) Classification: Class 10 consists of Section 510(b) Claims.

 

  (b) Treatment: No Holder of a Section 510(b) Claim shall receive any
Distribution on account of its Section 510(b) Claim. On the Effective Date, all
Section 510(b) Claims shall be discharged.

 

  (c) Voting: Class 10 is Impaired. Holders of Section 510(b) Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the
Bankruptcy Code. No Holder of a Section 510(b) Claim is entitled to vote to
accept or reject the Plan.

4.3. Intercompany Claims and Interests

Notwithstanding anything herein to the contrary, on the Effective Date or as
soon thereafter as is reasonably practicable, at the option of the Reorganized
Debtors and in consultation with the Requisite Backstop Parties, all
Intercompany Claims and Intercompany Interests will be: (a) preserved and
reinstated, in full or in part; (b) cancelled and discharged, in full or in
part, in which case such discharged and satisfied portion shall be eliminated
and the Holders thereof shall not be entitled to, and shall not receive or
retain, any property or interest in property on account of such portion under
the Plan; (c) eliminated or waived based on accounting entries in the Debtors’
or the Reorganized Debtors’ books and records and other corporate activities by
the Debtors or the Reorganized Debtors; (d) contributed to the capital of the
obligor entity or (e) otherwise compromised. In no event shall Intercompany
Claims be allowed as Unsecured Claims or entitled to any Distribution under the
Plan.

 

-36-



--------------------------------------------------------------------------------

4.4. Special Provision Governing Unimpaired Claims

Except as otherwise provided herein, the Plan shall not affect the Debtors’ or
the Reorganized Debtors’ rights in respect of any Unimpaired Claims, including
legal and equitable defenses or setoff or recoupment rights with respect
thereto.

4.5. Confirmation Pursuant to Sections 1129(a) and 1129(b) of the Bankruptcy
Code

For purposes of Confirmation, section 1129(a)(10) of the Bankruptcy Code shall
be satisfied if any one of Classes 3 – 8 accepts the Plan. The Debtors shall
seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code
with respect to any rejecting Class or Classes of Claims.

4.6. Subordinated Claims

The allowance, classification and treatment of all Allowed Claims and the
respective Distributions and treatments under the Plan take into account and
conform to the relative priority and rights of the Claims in each Class in
connection with any contractual, legal and equitable subordination rights
relating thereto, whether arising under general principles of equitable
subordination, section 510(b) of the Bankruptcy Code, or otherwise; provided,
the Debtors reserve the right to re-classify any Allowed Claim in accordance
with any contractual, legal or equitable subordination rights relating thereto.

 

-37-



--------------------------------------------------------------------------------

5. IMPLEMENTATION OF THE PLAN

5.1. Operations Between the Confirmation Date and Effective Date

During the period from the Confirmation Date through and until the Effective
Date, the Debtors may continue to operate their businesses as debtors in
possession, subject to all applicable orders of the Bankruptcy Court and any
limitations set forth in the Backstop Commitment Agreement.

5.2. KPP Global Settlement

A motion to approve the KPP Global Settlement [Docket No. 3709] has been
submitted to the Bankruptcy Court for its approval under Bankruptcy Rule 9019
and sections 363 and 365 of the Bankruptcy Code.

5.3. Settlement of Committee’s Lien Challenge

On the Effective Date, the transactions contemplated by the Plan, including the
distributions to Holders of Claims in Class 3, Class 4 and Class 6, shall be in
full and final settlement of the Committee’s Lien Challenge, and the Committee’s
Lien Challenge shall be deemed dismissed with prejudice, and the Creditors’
Committee and the Second Lien Notes Trustee shall file a joint notice of
dismissal with the Bankruptcy Court.

5.4. Other Restructuring Transactions

Following the Confirmation Date, the Debtors, in consultation with the Requisite
Backstop Parties, may reorganize their corporate structure by eliminating
certain entities (including non-Debtor entities) that are deemed no longer
helpful, and may take all actions as may be necessary or appropriate to effect
such transactions, including any transaction described in, approved by,
contemplated by or necessary to effectuate the Plan, including: (a) the
execution and delivery of appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution,
liquidation, domestication, continuation or reorganization containing terms that
are consistent with the terms of the Plan and that satisfy the requirements of
applicable law; (b) the execution and delivery of appropriate instruments of
transfer, assignment, assumption or delegation of any property, right,
liability, debt or obligation on terms consistent with the terms of the Plan;
(c) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion or dissolution with the
appropriate governmental authorities pursuant to applicable law; and (d) all
other actions that the Debtors, in consultation with the Requisite Backstop
Parties, determine are necessary or appropriate, including making filings or
recordings that may be required by applicable law. To the extent deemed helpful
or appropriate to the Debtors or the Reorganized Debtors, the restructuring may
be effected pursuant to sections 368 and 381 of the Internal Revenue Code, to
preserve for the Debtors or the Reorganized Debtors the tax attributes of such
entities. Notwithstanding anything else to the contrary herein, the Debtors may
engage in any restructuring, reorganizations, liquidation, intercompany sales
and similar transactions after prior notice to the Backstop Parties in order to
implement tax planning, which transactions are not reasonably expected to
materially adversely affect any Backstop Party.

 

-38-



--------------------------------------------------------------------------------

5.5. Vesting of Assets in the Reorganized Debtors

Except as otherwise provided herein or in the Confirmation Order, as of the
Effective Date, all property of each Estate (including Causes of Action) and any
property acquired by any Debtor under the Plan shall vest in the applicable
Reorganized Debtor, free and clear of all Liens, Claims, charges or other
encumbrances or interests; provided that the Kodak GUC Trust Avoidance Actions
shall be transferred to the Kodak GUC Trust in accordance with Article 16.3;
provided, further, that nothing in this Article 5.5 shall limit the ability
under the Bankruptcy Code of any party-in-interest to object to any Claim prior
to the Claim Objection Bar Date unless otherwise ordered by the Bankruptcy
Court. On and after the Effective Date, except as otherwise provided in the
Plan, the Reorganized Debtors may operate their businesses and may use, acquire
or dispose of property and compromise or settle any Claims or Causes of Action
(other than the Kodak GUC Trust Avoidance Actions) without supervision or
approval of the Bankruptcy Court and free of any restrictions of the Bankruptcy
Code or Bankruptcy Rules; provided that the claims asserted by GOT in the GOT
Adversary Proceeding, as well as any property interest of GOT in the GOT
Adversary Patents or the GOT Royalties, are preserved during the pendency of the
GOT Adversary Proceeding.

5.6. Cancellation of Existing Agreements, Notes and Equity Interests

On the Effective Date, except as otherwise specifically provided for in the
Plan, the obligations of the Debtors under the Second Lien Notes Indentures,
Unsecured Notes Indentures, and any other Certificate, Equity Interest, share,
note, bond, indenture, purchase right, option, warrant or other instrument or
document directly or indirectly evidencing or creating any indebtedness or
obligation of or ownership interest in the Debtors or giving rise to any Claim
or Equity Interest (except such Certificates, notes or other instruments or
documents evidencing indebtedness or obligation of or ownership interest in the
Debtors that are Reinstated pursuant to the Plan), shall be cancelled solely as
to the Debtors and their Affiliates, and the Reorganized Debtors and their
Affiliates shall not have any obligations thereunder and shall be released and
discharged therefrom; provided that (x) the Second Lien Notes Indentures and
Unsecured Notes Indentures shall remain in effect and govern the rights and
obligations of the Indenture Trustees and the beneficial holders of notes issued
under such indentures, including to effectuate any charging liens permitted
under the Second Lien Notes Indentures and Unsecured Notes Indentures,
respectively and (y) any obligations of the Debtors in the Backstop Commitment
Agreement that by their terms are to be satisfied after, or are otherwise stated
to survive, the closing of the Backstop Commitment Agreement shall be the
obligations of the Reorganized Debtors. Notwithstanding any provision in the
Second Lien Notes Indentures or the Second Lien Notes to the contrary, the
Second Lien Indenture Trustee shall be permitted to pay the Stipulating Second
Lien Noteholders, and the Stipulating Second Lien Noteholders shall be entitled
to receive, payment with respect to the Second Lien Settlement Amount and Second
Lien Agreed Amount without any pro rata reallocation to non-Stipulating Second
Lien Noteholders.

 

5.7. New Common Stock

On the Effective Date, the Reorganized Kodak Certificate of Incorporation shall
have provided for 500 million shares of authorized New Common Stock, and
Reorganized

 

-39-



--------------------------------------------------------------------------------

Kodak shall issue or reserve for issuance a sufficient number of shares of New
Common Stock equal to the Fully Diluted Effective Date Share Issuance, plus any
additional shares of New Common Stock to satisfy any share issuances authorized
under the Warrants. The shares of New Common Stock issued in connection with the
Plan, including in connection with the consummation of the Rights Offering, the
Backstop Commitment Agreement, or upon exercise of the Warrants, and options or
other equity awards issued pursuant to the New Equity Plan, shall be authorized
without the need for further corporate action or without any further action by
any Person, and once issued, shall be duly authorized, validly issued, fully
paid and non-assessable.

Any share of New Common Stock issued to a creditor of any Debtor that is not
Kodak shall be treated as (a) a contribution of cash by Reorganized Kodak to the
applicable Debtor in the amount equal to the fair market value of such New
Common Stock, followed by (b) the issuance of New Common Stock by Reorganized
Kodak to the applicable Debtor in return for such cash, followed by (c) the
transfer of the New Common Stock by the applicable Debtor to the applicable
creditor.

5.8. Rights Offerings

The Debtors will implement the Rights Offerings in accordance with the Backstop
Commitment Agreement and the Rights Offerings Procedures.

5.8.1 1145 Rights Offering. The 1145 Rights Offering shall be open to all
Holders of 1145 Eligible Claims. The 1145 Rights Offering shall consist of a
distribution of the 1145 Rights in respect of the 1145 Rights Offering Shares in
accordance with the Rights Offerings Procedures Order.

5.8.2 4(2) Rights Offering. The 4(2) Rights Offering shall be open to 4(2)
Eligible Participants. The 4(2) Rights Offering shall consist of a distribution
of the 4(2) Rights in respect of the 4(2) Rights Offering Shares in accordance
with the 4(2) Rights Offering Procedures. Kodak and Reorganized Kodak shall
conduct the 4(2) Rights Offering in accordance with the Rights Offerings
Procedures Order.

The Backstop Parties have agreed to purchase (on a several and not joint basis)
all of the 4(2) Rights Offering Unsubscribed Shares, subject to and in
accordance with the terms of the Backstop Commitment Agreement.

5.9. Exemption from Registration

Except with respect to any Person that is an underwriter as defined in section
1145(b) of the Bankruptcy Code, the offer, issuance, sale or distribution under
the Plan of the (a) shares of New Common Stock comprising the Unsecured Creditor
New Common Stock Pool, (b) shares of New Common Stock issued in connection with
the Retiree Committee Conversion Rights, if applicable, (c) 1145 Rights,
(d) 1145 Rights Offering Shares, (e) Warrants, and (f) shares of New Common
Stock issuable upon the exercise of the Warrants shall all be exempt from
registration under Section 5 of the Securities Act (or any State or local law
requiring registration for offer or sale of a security) under section 1145 of
the Bankruptcy Code.

 

-40-



--------------------------------------------------------------------------------

The (a) 4(2) Rights, (b) 4(2) Rights Offering Shares, (c) any shares of New
Common Stock issued in connection with the payment of the Backstop Commitment
Fee and (d) any shares of New Common Stock issued pursuant to the Backstop
Commitment Agreement shall all be issued without registration in reliance upon
the exemption set forth in section 4(2) of the Securities Act and will be
“restricted securities.”

The Rights and 1145 Rights Offering Shares and 4(2) Rights Offering Shares were
offered, distributed and sold pursuant to the Plan.

5.10. Emergence Financing

If all or any portion of the Convertible DIP Term Loans are converted into
Emergence Rollover Term Loans in accordance with the terms of the DIP Term Loan
Credit Agreement, then on the Effective Date: (a) Obligations (as defined in the
DIP Term Loan Credit Agreement) under the DIP Term Loan Credit Agreement and the
other DIP Term Loan Documents shall be converted into and continue as
obligations under the Emergence Rollover Credit Agreement and the other
Emergence Credit Facility Documents; and (b) all liens, rights, interests,
duties and obligations under the DIP Term Loan Documents shall convert into and
continue as liens, rights, interests, duties and obligations under the Emergence
Term Loan Credit Agreement and any such liens shall continue to secure
obligations of Reorganized Kodak under the Emergence Term Loan Credit Agreement.
Without limiting the foregoing, all liens and security interests granted under
the DIP Term Loan Documents to the DIP Term Loan Parties and converted into and
continued as liens and security interest under the Emergence Term Loan Credit
Agreement shall be (x) valid, binding, perfected and enforceable liens and
security interest in the personal and real property described in such documents,
with the priorities established in respect thereof under applicable
non-bankruptcy law and (y) not subject to avoidance, recharacterization or
subordination under any applicable law; and Reorganized Kodak shall, and is
authorized to, enter into and perform and to execute and deliver the Emergence
Term Loan Credit Agreement and such other agreements, instruments or documents
reasonably requested by the DIP Term Loan Agent (in form and substance
acceptable to the DIP Term Loan Agent) to evidence or effectuate the conversion
of all or any portion of the Convertible DIP Term Loans to Emergence Rollover
Term Loans in accordance with the terms of the DIP Term Loan Documents. Without
limiting the foregoing, Reorganized Kodak shall pay, as and when due, all fees
and expenses and other amounts provided under the Emergence Credit Facility
Documents.

To the extent the Reorganized Debtors obtain one or more Emergence Credit
Facilities in lieu of, or in addition to, the conversion of all or any portion
of the Convertible DIP Term Loans into Emergence Rollover Term Loans, then, on
the Effective Date, the Reorganized Debtors shall, and are hereby authorized to,
enter into and perform and execute and deliver the Emergence Credit Facility
Documents to which such Reorganized Debtor is contemplated to be a party on the
Effective Date. The Reorganized Debtors are hereby authorized to borrow under
such Emergence Credit Facilities and use the proceeds of such borrowings for any
purpose permitted thereunder, including to fund (a) the repayment of all DIP
Term Loan Claims that are not converted into Emergence Rollover Term Loans in
accordance with the terms of the DIP Term Loan Credit Agreement,
(b) distributions under and in accordance with the Plan, and (c) ongoing
business operations, general corporate purposes and working capital needs.
Without

 

-41-



--------------------------------------------------------------------------------

limiting the foregoing, the Reorganized Debtors shall pay, as and when due, all
fees, expenses, losses, damages, indemnities and other amounts, including any
applicable refinancing premiums and applicable exit fees, provided under the
Emergence Credit Facility Documents relating to such Emergence Credit
Facilities.

Confirmation of the Plan shall be deemed (a) approval of the Emergence Credit
Facilities and all transactions contemplated hereby and thereof (including
additional syndication of the Emergence Credit Facilities (if any)), and all
actions to be taken, undertakings to be made, and obligations to be incurred by
the Reorganized Debtors in connection therewith, including the payment of all
fees, expenses, losses, damages, indemnities and other amounts provided for by
the Emergence Credit Facility Documents, and (b) authorization for the
Reorganized Debtors to enter into and perform under the Emergence Credit
Facility Documents. The Emergence Credit Facility Documents shall constitute
legal, valid, binding and authorized obligations of the Reorganized Debtors,
enforceable in accordance with their terms. The financial accommodations to be
extended pursuant to the Emergence Credit Facility Documents are being extended,
and shall be deemed to have been extended, in good faith, for legitimate
business purposes, are reasonable, shall not be subject to avoidance,
recharacterization or subordination (including equitable subordination) for any
purposes whatsoever, and shall not constitute preferential transfers, fraudulent
conveyances or other voidable transfers under the Bankruptcy Code or any other
applicable non-bankruptcy law.

On the Effective Date, all of the liens and security interests to be granted in
accordance with the Emergence Credit Facility Documents (a) shall be deemed to
be approved; (b) shall be legal, binding and enforceable liens on, and security
interests in, the collateral granted under respective Emergence Credit Facility
Documents in accordance with the terms of the Emergence Credit Facility
Documents; (c) shall be deemed perfected on the Effective Date, subject only to
such liens and security interests as may be permitted under the Emergence Credit
Facility Documents, and the priorities of such liens and security interests
shall be as set forth in the respective Emergence Credit Facility Documents; and
(d) shall not be subject to avoidance, recharacterization, or subordination
(including equitable subordination) for any purposes whatsoever and shall not
constitute preferential transfers, fraudulent conveyances or other voidable
transfers under the Bankruptcy Code or any applicable non-bankruptcy law. The
Reorganized Debtors and the secured parties (and their designees and agents)
under such Emergence Credit Facility Documents are hereby authorized to make all
filings and recordings, and to obtain all governmental approvals and consents to
establish and perfect such liens and security interests under the provisions of
the applicable state, provincial, federal or other law (whether domestic or
foreign) that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection of the liens and
security interests granted under the Emergence Credit Facility Documents shall
occur automatically by virtue of the entry of the Confirmation Order and funding
on or after the Effective Date, and any such filings, recordings, approvals and
consents shall not be necessary or required), and will thereafter cooperate to
make all other filings and recordings that otherwise would be necessary under
applicable law to give notice of such liens and security interests to third
parties. To the extent that any Holder of a Secured Claim that has been
satisfied or discharged pursuant to the Plan, or any agent for such Holder, has
filed or recorded any liens and/or security interests to secure such Holder’s
Secured Claim, then as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, Reorganized

 

-42-



--------------------------------------------------------------------------------

Kodak or any administrative agent under the Emergence Credit Facility Documents
that are necessary to cancel and/or extinguish such liens and/or security
interests (it being understood that such liens and security interests shall be
automatically canceled/or extinguished automatically by virtue of the entry of
the Confirmation Order).

On the Effective Date, all issued and outstanding letters of credit shall be
cash collateralized, replaced or reinstated in accordance with their terms and
the terms of the DIP Credit Agreements and any applicable Emergence Credit
Facility Documents.

5.11. Section 1146 Exemption from Certain Transfer Taxes and Recording Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any transfers from the Debtors to the Reorganized Debtors or to
any other Person, pursuant to, in contemplation of, or in connection with the
Plan (including any transfer pursuant to: (a) the issuance, distribution,
transfer, or exchange of any debt, equity security, or other interest in the
Debtors or the Reorganized Debtors; (b) the creation, modification,
consolidation, assumption, termination, refinancing and/or recording of any
mortgage, deed of trust or other security interest, or the securing of
additional indebtedness by such or other means; (c) the making, assignment or
recording of any lease or sublease; (d) the grant of collateral as security for
any or all of the Emergence Credit Facilities; (e) the KPP Global Settlement;
(f) the Backstop Commitment Agreement; or (g) the making, delivery or recording
of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including any deeds, bills of sale, assignments or
other instrument of transfer executed in connection with any transaction arising
out of, contemplated by, or in any way related to the Plan) shall not be subject
to any document recording tax, stamp tax, conveyance fee, intangibles or similar
tax, mortgage tax, real estate transfer tax, sales and use tax, mortgage
recording tax, Uniform Commercial Code filing or recording fee, regulatory
filing or recording fee, or other similar tax or governmental assessment, and
the appropriate state or local government officials or agents shall, and shall
be directed to, forgo the collection of any such tax, recordation fee or
government assessment and to accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax,
recordation fee or government assessment. The Bankruptcy Court shall retain
specific jurisdiction with respect to these matters.

5.12. Preservation of Causes of Action

Except as otherwise provided in Article 12 or 16 or the other provisions of the
Plan, each Cause of Action of a Debtor shall be preserved and, along with the
exclusive right to enforce such Cause of Action, shall vest exclusively in the
applicable Reorganized Debtor as of the Effective Date; provided that nothing in
this Article 5.12 shall limit the ability under the Bankruptcy Code of any
party-in-interest to object to any Claim prior to the Claim Objection Bar Date
unless otherwise ordered by the Bankruptcy Court. Unless a Cause of Action is
expressly waived, relinquished, released or compromised in the Plan or an order
of the Bankruptcy Court, the Reorganized Debtors expressly reserve such Cause of
Action for later adjudication and, accordingly, no doctrine of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable or otherwise), laches or other preclusion doctrine shall apply to such
Cause of Action as a consequence of the Confirmation, the Plan, the vesting of
such Cause of Action in the Reorganized Debtors, any order of the Bankruptcy
Court or these Chapter 11

 

-43-



--------------------------------------------------------------------------------

Cases. No Person may rely on the absence of a specific reference in the Plan or
the Amended Disclosure Statement to any Cause of Action against them as an
indication that the Debtors or the Reorganized Debtors, as applicable, will not
pursue such Cause of Action.

5.13. Effectuating Documents and Further Transactions

The Debtors or the Reorganized Debtors, as applicable, may take all actions to
execute, deliver, file or record such contracts, instruments, releases and other
agreements or documents, and take such actions as may be necessary or
appropriate to effectuate and implement the provisions of the Plan, including
the distribution of the securities to be issued pursuant hereto in the name of,
and on behalf of the Reorganized Debtors, without the need for any approvals,
authorizations, actions or consents except for those expressly required pursuant
hereto; provided that after the Confirmation Date (but prior to the Effective
Date) the Debtors shall consult with and, to the extent required by the terms of
the Backstop Commitment Agreement, seek the consent of the Requisite Backstop
Parties on such actions. The secretary and any assistant secretary of each
Debtor shall be authorized to certify or attest to any of the foregoing actions.

Prior to, on or after the Effective Date (as appropriate), all matters provided
for pursuant to the Plan that would otherwise require approval of the
shareholders, directors or members of the Debtors shall be deemed to have been
so approved and shall be in effect prior to, on or after the Effective Date (as
appropriate), pursuant to applicable law, and without any requirement of further
action by the shareholders, directors, managers or partners of the Debtors, or
the need for any approvals, authorizations, actions or consents.

5.14. Reinstatement of Interests in Debtor Subsidiaries

In the event that the Debtors elect to reinstate Intercompany Interests pursuant
to Article 4.3 herein, each Reorganized Debtor shall issue authorized new equity
securities to the Reorganized Debtor that was that Debtor’s corporate parent
prior to the Effective Date so that each Reorganized Debtor will retain its 100%
ownership of its pre-Petition Date Debtor subsidiaries. The Debtors may modify
the foregoing at any time in consultation with the Requisite Backstop Parties.

5.15. Intercompany Account Settlement

The Debtors and Reorganized Debtors, and their respective subsidiaries, will be
entitled to transfer funds between and among themselves as they determine to be
necessary or appropriate to enable the Debtors or Reorganized Debtors (as
applicable) to satisfy their obligations under the Plan.

5.16. Fees and Expenses of the Unsecured Notes Trustee

Reasonable and documented fees and expenses incurred by the Unsecured Notes
Trustee during the pendency of the Chapter 11 Cases, solely in its capacity as
such, shall, without duplication and to the extent unpaid by the Debtors prior
to the Effective Date, be Allowed Administrative Claims and paid by the
Reorganized Debtors without further Bankruptcy Court approval upon the
submission of invoices to the Reorganized Debtors.

 

-44-



--------------------------------------------------------------------------------

6. CORPORATE GOVERNANCE AND MANAGEMENT

6.1. Corporate Existence

Subject to any restructuring transactions as permitted under Article 5 or as
otherwise expressly provided herein, each of the Debtors shall continue to exist
after the Effective Date as a separate corporate entity, limited liability
company, partnership or other form, as the case may be, with all the powers of a
corporation, limited liability company, partnership or other form, as the case
may be, pursuant to applicable law in the jurisdiction in which each applicable
Debtor is incorporated or formed, and pursuant to the respective certificate of
incorporation and bylaws (or other formation documents in the case of a limited
liability company, partnership or other form) in effect prior to the Effective
Date, except to the extent such certificate of incorporation or bylaws (or other
formation documents in the case of a limited liability company, partnership or
other form) are amended by, or in connection with, the Plan or otherwise, and to
the extent such documents are amended, such documents are deemed to be
authorized pursuant hereto and without the need for any other approvals,
authorizations, actions or consents.

6.2. Organizational Documents

The Reorganized Kodak Certificate of Incorporation shall be filed with the
Secretary of State of New Jersey on the Effective Date. The amended and restated
bylaws of Reorganized Kodak and certificate of incorporation and bylaws of the
other Reorganized Debtors (or other formation documents relating to limited
liability companies, partnerships or other forms) shall be in the form set forth
in the Plan Supplement and filed with the applicable state officers or entities
on or as soon as reasonably practicable after the Effective Date.

6.3. Indemnification Provisions in Organizational Documents

As of the Effective Date, each Reorganized Debtor’s bylaws shall provide for the
indemnification, defense, reimbursement, exculpation and/or limitation of
liability of, and advancement of fees and expenses to, directors or officers of
such Debtor who served in such capacity after the Petition Date, at least to the
same extent as the bylaws of each of the respective Debtors did on the Petition
Date, against any claims or Causes of Action whether direct or derivative,
liquidated or unliquidated, fixed or contingent, disputed or undisputed, matured
or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
and none of the Reorganized Debtors shall amend and/or restate their certificate
of incorporation or bylaws before or after the Effective Date to terminate or
materially adversely affect any of these obligations of the Reorganized Debtors’
or such directors’, officers’, employees’ or agents’ rights.

6.4. Directors and Officers of the Reorganized Debtors

The identity and affiliations of each individual proposed to serve as a
director, officer or voting trustee of any Reorganized Debtor after the
Effective Date, as well as the nature of any compensation of such individual who
is an insider of a Debtor, will be disclosed in the Plan Supplement no later
than the Confirmation Hearing. No director, officer, manager or

 

-45-



--------------------------------------------------------------------------------

trustee of a Debtor who continues to serve a Reorganized Debtor in any capacity
after the Effective Date shall be liable to any Person for any Claim that arose
prior to the Effective Date in connection with service as a director, officer,
manager or trustee of a Debtor.

The New Board of Directors shall be composed of nine (9) directors consisting
of: (i) the chief executive officer of Reorganized Kodak; (ii) six (6) directors
designated by the Backstop Parties (one of which shall be James Continenza, as
long as he is able and willing to serve and one of which shall be selected in
consultation with the Creditors’ Committee); and (iii) two (2) directors to be
designated by the Creditors’ Committee in consultation with the Requisite
Backstop Parties; provided, that (x) not less than five of the directors
identified or designated pursuant to clause (ii) and (y) the directors
identified or designated pursuant to clause (iii) shall, in each case, be
“independent” (as defined in the rules and regulations governing the
requirements of companies listing on the New York Stock Exchange) with respect
to Reorganized Kodak.).

 

-46-



--------------------------------------------------------------------------------

7. COMPENSATION AND BENEFITS PROGRAMS

7.1. New Compensation and Benefits Programs

Management Arrangements. On the Effective Date, Reorganized Kodak shall enter
into the New Management Agreements.

On the Effective Date, Reorganized Kodak shall adopt the New Equity Plan
authorizing the grant, from time to time, of stock- and cash-based awards to
eligible officers, directors and employees of Reorganized Kodak. The New Board
of Directors will establish a management incentive program that is in form and
substance reasonably satisfactory to the Requisite Backstop Parties providing
for the grant of stock-based awards under the New Equity Plan.

Other Arrangements. On the Effective Date, and as more fully set forth in the
Plan Supplement, the Reorganized Debtors shall enter into the New Non-Qualified
Employee Compensation Plan.

7.2. Compensation and Benefits Programs

On the Effective Date, with respect to all Compensation and Benefits Programs
(including, for the avoidance of doubt, the Qualified Plans), each Reorganized
Debtor shall assume and continue to honor in accordance with their terms and
applicable laws (including, as applicable, ERISA and the Internal Revenue Code)
and perform all Compensation and Benefits Programs to which the applicable
Debtor is party, subject to any rights to terminate or modify such plans. As of
the Effective Date, all Non-Qualified Plans will be deemed terminated.

The Debtors’ or Reorganized Debtors’ performance under any employment agreement
will not entitle any person to any benefit or alleged entitlement under any
contract, agreement, policy, program or plan that has expired or been terminated
before the Effective Date, or restore, reinstate or revive any such benefit or
alleged entitlement under any such contract, agreement, policy program or plan,
and any assumed Compensation and Benefits Programs shall be subject to
modification in accordance with their terms. Nothing herein shall limit,
diminish or otherwise alter the Debtors’ or the Reorganized Debtors’ defenses,
claims, Causes of Action or other rights with respect to any such contracts,
agreements, policies, programs and plans, including the Reorganized Debtors’
rights to modify unvested benefits pursuant to their terms, nor shall
confirmation of the Plan and/or consummation of any restructuring transactions
constitute a change in control or change in ownership under any such contracts,
agreements, policies, programs and plans.

7.3. Workers’ Compensation Program

On the Effective Date, except as set forth in the Plan or Amended Disclosure
Statement, the Reorganized Debtors shall assume and continue to honor the
Debtors’ obligations under (a) all applicable workers’ compensation laws in
states in which the Reorganized Debtors operate and (b) the Debtors’ written
contracts, agreements, agreements of indemnity, self-insurer workers’
compensation bonds, policies, programs, and plans for workers’ compensation and

 

-47-



--------------------------------------------------------------------------------

workers’ compensation insurance. As of the Effective Date, all Proofs of Claim
on account of workers’ compensation shall be deemed withdrawn automatically and
without any further notice to or action, order, or approval of the Bankruptcy
Court; provided that nothing in the Plan shall limit, diminish, or otherwise
alter the Debtors’ or Reorganized Debtors’ defenses, Causes of Action, or other
rights under applicable non-bankruptcy law with respect to any such contracts,
agreements, policies, programs and plans; provided, further, that nothing herein
shall be deemed to impose any obligations on the Debtors or the Reorganized
Debtors in addition to what is provided for under applicable state law.

7.4. Compensation Arrangements with APS

On the Effective Date, Reorganized Kodak shall assume, and continue to honor and
perform, any compensation agreements with APS in connection with its role as
crisis managers and specifically in connection with its provision of a chief
restructuring officer and interim chief financial officer.

 

-48-



--------------------------------------------------------------------------------

8. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

8.1. Rejection of Executory Contracts and Unexpired Leases

Except as otherwise provided herein, all Executory Contracts and Unexpired
Leases will be rejected by the Plan on the Effective Date pursuant to sections
365 and 1123 of the Bankruptcy Code, other than (a) Executory Contracts or
Unexpired Leases previously assumed or rejected pursuant to an order of the
Bankruptcy Court, (b) Executory Contracts or Unexpired Leases that are the
subject of a motion to assume that is pending on the Effective Date and
(c) Specified Contracts that Kodak elects to assume pursuant to the Plan. Entry
of the Confirmation Order by the Bankruptcy Court shall constitute approval of
the rejection of such Executory Contracts and Unexpired Leases pursuant to
sections 365 and 1123 of the Bankruptcy Code. Nothing herein shall compromise
the rights of any non-Debtor counterparty who is a licensor of a right to
intellectual property to exercise its rights under section 365(n) of the
Bankruptcy Code or any other similar rights.

8.2. Claims Against the Debtors Upon Rejection

No Executory Contract or Unexpired Lease rejected by the Debtors on or prior to
the Effective Date shall create any obligation or liability of the Debtors or
the Reorganized Debtors that is not a Claim. Any Proof of Claim arising from or
relating to the rejection of an Executory Contract or Unexpired Lease pursuant
to the Plan must be filed with the Bankruptcy Court within 30 days after the
Effective Date, unless rejected at a later date as a result of a disputed
assumption, assignment or cure amount as set forth in Article 8.5 herein. Any
Claim arising from or relating to the rejection of an Executory Contract or
Unexpired Lease that is not filed with the Bankruptcy Court within such time
will be automatically disallowed, forever barred from assertion, and shall not
be enforceable against the Debtors, the Reorganized Debtors or any of their
property. Any Allowed Claim arising from the rejection of an Executory Contract
or Unexpired Lease shall be classified as an Unsecured Claim, and shall be
treated in accordance with Article 4.2. Nothing herein shall compromise the
rights of any non-Debtor counterparty who is a licensee of a right to
intellectual property to exercise its rights under section 365(n) of the
Bankruptcy Code or any other similar rights.

8.3. Cure and Assumption of Specified Contracts

Any counterparty to a Specified Contract that fails to object timely to the
proposed assumption of such Specified Contract or the related cure amount will
be deemed to have consented to the assumption and cure on the terms provided in
the notice, and entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of assumption and amount required to cure a default (if any)
under such Specified Contract and/or a determination of the cure amount, as
applicable, pursuant to sections 365 and 1123 of the Bankruptcy Code. Any
payment required to cure a default under a Specified Contract shall be paid in
Cash promptly after the Effective Date or, if there is a dispute regarding the
assumption or cure of such Specified Contract, the entry of a Final Order or
orders resolving such dispute.

 

-49-



--------------------------------------------------------------------------------

8.4. Effect of Assumption

Assumption of any Executory Contract or Unexpired Lease, pursuant to the Plan or
otherwise, shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, and the deemed waiver of any
termination right or remedial provision arising under any such Executory
Contract or Unexpired Lease at any time prior to the effective date of its
assumption, or as a result of such assumption, the transactions contemplated by
the Plan or any changes in control or ownership of any Debtors during the
Chapter 11 Cases as a result of the implementation of the Plan. Notwithstanding
the foregoing, with respect to Executory Contracts with customers of the Debtors
that are assumed pursuant to the Plan, the Reorganized Debtors shall remain
obligated to honor any obligations set forth in such contracts to provide
rebates or discounts, to the extent such rebates or discounts accrued but are
not yet due under the terms of such contracts, in the ordinary course of
business. Any Proofs of Claim filed with respect to an Executory Contract or
Unexpired Lease that has been assumed shall be deemed disallowed and expunged
without further notice to, or action, order or approval of, the Bankruptcy
Court, except in the event that the applicable Debtor and the counterparty to an
Executory Contract or Unexpired Lease have separately agreed to a waiver or
reduction of obligations that would otherwise constitute cure obligations,
subject to the counterparties’ explicit retention of their rights to assert any
such amounts as Unsecured Claims.

Each Executory Contract and Unexpired Lease assumed pursuant to this Article 8
or any order of the Bankruptcy Court, which has not been assigned to a third
party on or prior to the Effective Date, shall vest in, and be fully enforceable
by, the applicable Reorganized Debtor in accordance with its terms, except as
such terms are modified by the provisions of the Plan or any order of the
Bankruptcy Court.

8.5. Assumption or Rejection of Disputed Contracts

Except as otherwise provided by order of the Bankruptcy Court, if there is a
dispute as of the Effective Date regarding any of the terms or conditions for
the assumption, assignment or cure of an Executory Contract or Unexpired Lease
(whether or not a Specified Contract) proposed by the Debtors to be assumed by
the Reorganized Debtors or assumed and assigned to any other Person, the
Reorganized Debtors shall have until 30 days after entry of a Final Order
resolving such dispute to determine whether to (a) proceed with assumption (or
assumption and assignment, as applicable) in a manner consistent with such Final
Order or (b) reject the Executory Contract or Unexpired Lease. If the
Reorganized Debtors elect to reject the applicable Executory Contract or
Unexpired Lease, the Reorganized Debtors shall send written notice of rejection
to the applicable counterparty within such 30-day period and the counterparty
may file a Proof of Claim arising out of rejection within 30 days after receipt
of notice of rejection.

8.6. Modification, Amendments, Supplements, Restatements or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or rejected shall include all modifications, amendments,
supplements, restatements or other agreements that in any manner affect such
Executory Contract or Unexpired Lease, and all Executory Contracts and Unexpired
Leases related thereto, if any,

 

-50-



--------------------------------------------------------------------------------

including all easements, licenses, permits, rights, privileges, immunities,
options, rights of first refusal and any other interests, unless any of the
foregoing agreements have been previously rejected or repudiated or are rejected
or repudiated under the Plan.

Modifications, amendments, supplements and restatements to Prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the Prepetition nature of such
Executory Contract or Unexpired Leases or the validity, priority or amount of
any Claims that may arise in connection therewith.

8.7. Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
as a Specified Contract, nor anything contained in the Plan, shall constitute an
admission by the Debtors that any such contract or lease is in fact an Executory
Contract or Unexpired Lease, or that any Reorganized Debtor has any liability
thereunder.

8.8. Contracts and Leases Entered Into After the Petition Date

Each Reorganized Debtor will perform its obligations under each contract and
lease entered into by such Reorganized Debtor after the Petition Date, including
any Executory Contract and Unexpired Lease assumed by such Reorganized Debtor,
in each case, in accordance with and subject to the then applicable terms.
Accordingly, such contracts and leases (including any assumed Executory
Contracts or Unexpired Leases) will survive and remain unaffected by entry of
the Confirmation Order.

8.9. Directors and Officers Insurance Policies and Agreements

To the extent that the D&O Liability Insurance Policies issued to, or entered
into by, the Debtors prior to the Petition Date constitute executory contracts,
notwithstanding anything in the Plan to the contrary, the Reorganized Debtors
shall be deemed to have assumed all of the Debtors’ unexpired D&O Liability
Insurance Policies pursuant to section 365(a) of the Bankruptcy Code effective
as of the Effective Date. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval of the Reorganized Debtors’ foregoing assumption of
each of the D&O Liability Insurance Policies. Notwithstanding anything to the
contrary contained in the Plan, confirmation of the Plan shall not discharge,
impair or otherwise modify any advancement, indemnity or other obligations of
the D&O Liability Insurance Policies.

In addition, after the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any of the D&O Liability
Insurance Policies with respect to conduct occurring prior thereto, and all
directors and officers of the Debtors who served in such capacity at any time
prior to the Effective Date shall be entitled from the insurers to the full
benefits of any such policy for the full term of such policy regardless of
whether such directors and officers remain in such positions after the Effective
Date.

 

-51-



--------------------------------------------------------------------------------

8.10. Indemnification and Reimbursement Obligations

On and from the Effective Date, except as prohibited by applicable law and
subject to the limitations set forth herein, the Reorganized Debtors shall
assume all (i) contractual indemnification obligations set forth in the Plan
Supplement and the Backstop Commitment Agreement and (ii) indemnification
obligations currently in place in the Debtors’ bylaws, certificates of
incorporation (or other formation documents), board resolutions, and in
Compensation and Benefits Programs or other agreements with the Indemnified
Parties, including any agreements with APS. Without limiting the foregoing and
except as prohibited by applicable law, the Debtors shall indemnify and hold
harmless each of the Indemnified Parties for all costs, expenses, loss, damage
or liability incurred by any such Indemnified Party arising from or related in
any way to any and all Causes of Action whether known or unknown, whether for
tort, contract, violations of federal or state securities laws or otherwise,
including any claims or causes of action, whether direct or derivative,
liquidated or unliquidated, fixed or contingent, disputed or undisputed, matured
or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
based in whole or in part upon any act or omission, transaction or other
occurrence or circumstances existing or taking place prior to or on the
Effective Date arising from or related in any way to the Debtors, including
those arising from or related in any way to: (a) any action or omission of any
such Indemnified Party with respect to any indebtedness of or any Equity
Interest in the Debtors (including any action or omission of any such
Indemnified Party with respect to the acquisition, holding, voting or
disposition of any such investment); (b) any action or omission of any such
Indemnified Party in such Indemnified Party’s capacity as an officer, director,
member, employee, partner or agent of, or advisor to any Debtor; (c) any
disclosure made or not made by any Indemnified Party to any current or former
Holder of any such indebtedness of or any such Equity Interest in the Debtors;
(d) any consideration paid to any such Indemnified Party by any of the Debtors
in respect of any services provided by any such Indemnified Party to any Debtor;
and (e) any action taken or not taken in connection with the Chapter 11 Cases or
the Plan, other than costs, expenses, loss, damage or liability arising out of
or relating to any act or omission that is determined by a Final Order to have
constituted willful misconduct, gross negligence, fraud or a criminal act. In
the event that any such Indemnified Party becomes involved in any action,
proceeding or investigation brought by or against any Indemnified Party, as a
result of matters to which the foregoing “Indemnification” may be related, the
Reorganized Debtors shall promptly reimburse any such Indemnified Party for its
reasonable and documented legal and other expenses (including advancing the
costs of any investigation and preparation prior to final adjudication) incurred
in connection therewith as such expenses are incurred and after a request for
indemnification is made in writing, with reasonable documentation in support
thereof; provided that, with respect to those individuals who were directors or
officers of any of the Debtors at any time prior to the Effective Date (other
than the chief restructuring officer, the interim chief financial officer, and
other temporary staff provided by APS), but who, as of the Effective Date, no
longer are directors or officers of such Debtor, the Debtors’ obligation to make
advancements to and indemnify such individuals shall be limited to the extent of
available coverage under their D&O Liability Insurance Policies (and payable
from the proceeds of such D&O Liability Insurance Policies).

 

-52-



--------------------------------------------------------------------------------

9. PROVISIONS GOVERNING DISTRIBUTIONS

9.1. Initial Distributions

On the Initial Distribution Date, the Distribution Agent shall make
Distributions under the Plan on account of each Claim that is Allowed on or
prior to the Effective Date.

9.2. Subsequent Distributions

9.2.1 Subsequent Distribution Dates. Reorganized Kodak shall (in consultation
with the Kodak GUC Trustee) identify periodic dates after the Initial
Distribution Date to be Subsequent Distribution Dates for purposes of making
additional Distributions under the Plan. Each Subsequent Distribution Date shall
be a Business Day and the period between any Subsequent Distribution Date and
the prior Distribution Date shall not exceed 180 days.

9.2.2 Distributions on Disputed Claims. The Distribution Agent shall make
Distributions with respect to a Claim that becomes an Allowed Claim after the
Effective Date on the first Subsequent Distribution Date after such Claim is
Allowed. Unless Reorganized Kodak otherwise agrees, no partial Distributions
shall be made with respect to a Disputed Claim until all disputes in connection
with such Disputed Claim have been resolved by Final Order of the Bankruptcy
Court.

9.2.3 Distributions on Allowed Claims from Disputed Claims Reserve. If there is
Excess Property in the Disputed Claims Reserve on any Distribution Date and
Reorganized Kodak so directs, the Distribution Agent shall make an additional
Distribution to each Holder of an Allowed General Unsecured Claim in an amount
equal to such Holder’s Pro Rata share of such Excess Property.

9.3. Record Date and Delivery of Distributions

9.3.1 Record Date for Distributions. On the Distributions Record Date, the
Claims Register shall be closed and the Distribution Agent shall be authorized
and entitled to recognize only those Holders of Claims listed on the Claims
Register as of the close of business on the Distributions Record Date. If a
Claim, other than one based on a publicly traded security, is transferred 20 or
fewer days before the Distributions Record Date, the Distribution Agent shall
make distributions to the transferee only to the extent practical, and in any
event, only if the relevant transfer form contains an unconditional and explicit
certification and waiver of any objection to the transfer by the transferor.

9.3.2 Delivery of Distributions in General. Except as otherwise provided herein,
the Distribution Agent shall make all Distributions required under the Plan to
Holders of Allowed Claims, except that distributions to Holders of Allowed
Claims governed by a separate agreement and administered by a Servicer shall be
deposited with the appropriate Servicer, at which time such distributions shall
be deemed complete, and the Servicer shall deliver such distributions in
accordance with the Plan and the terms of the governing agreement. Except as
otherwise provided herein, and notwithstanding any authority to the contrary,
Distributions to Holders of Allowed Claims shall be made to Holders of record as
of the Distributions Record

 

-53-



--------------------------------------------------------------------------------

Date by the Distribution Agent or a Servicer as appropriate: (a) to the
signatory set forth on any of the Proofs of Claim filed by such Holder or other
representative identified therein (or at the last known addresses of such Holder
if no Proof of Claim is filed or if the Debtors, the Reorganized Debtors or the
Distribution Agent have been notified in writing of a change of address); (b) at
the addresses set forth in any written notices of change of address delivered to
the Notice and Claims Agent; or (c) at the addresses reflected in the Schedules
if no Proof of Claim has been filed and the Notice and Claims Agent has not
received a written notice of a change of address. The Debtors, the Reorganized
Debtors, the Distribution Agent and the Notice and Claims Agent shall not incur
any liability whatsoever on account of the delivery of any Distributions under
the Plan.

9.3.3 Foreign Currency Exchange Rate. Except as otherwise provided herein, an
order of the Bankruptcy Court, or as agreed to by the Holder and the Debtors or
the Reorganized Debtors, as applicable, any Claim asserted in a currency other
than U.S. dollars shall be automatically deemed converted to the equivalent U.S.
dollars at the Exchange Rate.

9.4. Distribution Agents

The Debtors and the Reorganized Debtors, as applicable, shall have the
authority, in their sole discretion, to enter into agreements with one or more
Distribution Agents to facilitate the Distributions required hereunder. To the
extent the Debtors and the Reorganized Debtors, as applicable, do determine to
utilize a Distribution Agent to facilitate the Distributions, such Distribution
Agent would first be required to: (a) affirm its obligation to facilitate the
prompt distribution of any documents; (b) affirm its obligation to facilitate
the prompt distribution of any recoveries or Distributions required under the
Plan; and (c) waive any right or ability to set off, deduct from or assert any
Lien or other encumbrance against the Distributions required under the Plan to
be distributed by such Distribution Agent.

The Debtors or the Reorganized Debtors, as applicable, shall pay to the
Distribution Agents all of their reasonable and documented fees and expenses
without the need for any approvals, authorizations, actions or consents of the
Bankruptcy Court or otherwise. The Distribution Agents shall submit detailed
invoices to the Debtors or the Reorganized Debtors, as applicable, for all fees
and expenses for which the Distribution Agents seek reimbursement and the
Debtors or the Reorganized Debtors, as applicable, shall pay those amounts that
they, in their sole discretion, deem reasonable, and shall object in writing to
those fees and expenses, if any, that the Debtors or the Reorganized Debtors, as
applicable, deem to be unreasonable. In the event that the Debtors or the
Reorganized Debtors, as applicable, object to all or any portion of the amounts
requested to be reimbursed in a Distribution Agent’s invoice, the Debtors or the
Reorganized Debtors, as applicable, and such Distribution Agent shall endeavor,
in good faith, to reach mutual agreement on the amount of the appropriate
payment of such disputed fees and/or expenses. In the event that the Debtors or
the Reorganized Debtors, as applicable, and a Distribution Agent are unable to
resolve any differences regarding disputed fees or expenses, either party shall
be authorized to move to have such dispute heard by the Bankruptcy Court.

 

-54-



--------------------------------------------------------------------------------

9.5. Delivery of Distributions to DIP Facility Claims

For purposes of Distributions hereunder, the DIP ABL Agent shall be deemed to be
the Holder of all DIP ABL Claims, and the DIP Term Loan Agent shall be the
Holder of all DIP Term Loan Claims, and all Distributions on account of the DIP
Facility Claims shall be made to the applicable DIP Facility Agent. As soon as
practicable following compliance with the other requirements set forth in this
Article 9, the DIP Facility Agents shall arrange to deliver or direct the
delivery of such Distributions to the applicable holders of Allowed DIP Facility
Claims. Notwithstanding anything in the Plan to the contrary, and without
limiting the exculpation and release provisions of the Plan, the DIP Facility
Agents shall not have any liability to any person with respect to Distributions
made or directed to be made by the DIP Facility Agents.

9.6. Delivery of Distributions to Second Lien Notes Claims

The Second Lien Indenture Trustee shall be deemed to be the Holder of all Second
Lien Notes Claims for purposes of Distributions hereunder, and all Distributions
on account of Second Lien Notes Claims shall be made to or on behalf of the
Second Lien Indenture Trustee. The Second Lien Indenture Trustee shall hold or
direct such Distributions for the benefit of the holders of Allowed Second Lien
Notes Claims. As soon as practicable following compliance with the other
requirements set forth in this Article 9, the Second Lien Indenture Trustee
shall arrange to deliver such Distributions to, or on behalf of, such holders of
Allowed Second Lien Notes Claims. For the avoidance of doubt, the Second Lien
Indenture Trustee shall only be required to act to make Distributions in
accordance with the terms of the Plan. The Debtors’ obligations to make
Distributions to the Holders of the Second Lien Notes Claims in accordance with
Article 4 above shall be deemed satisfied upon delivery of Distributions to the
Second Lien Indenture Trustee or, if consent of the Second Lien Indenture
Trustee is given, to the Distribution Agent on behalf of the Second Lien
Indenture Trustee, as provided for herein.

9.7. Delivery of Distributions to the Unsecured Notes Claims

The Unsecured Notes Trustee shall be deemed to be the Holder of all Unsecured
Notes Claims for purposes of Distributions hereunder, and all Distributions on
account of Unsecured Notes Claims shall be made to or on behalf of the Unsecured
Notes Trustee. The Unsecured Notes Trustee shall hold or direct such
Distributions for the benefit of holders of Allowed Unsecured Notes Claims. As
soon as practicable following compliance with the other requirements set forth
in this Article 9, the Unsecured Notes Trustee shall arrange to deliver such
Distributions to, or on behalf of, such holders of Allowed Unsecured Notes
Claims. For the avoidance of doubt, the Unsecured Notes Trustee shall only be
required to act to make Distributions in accordance with the terms of the Plan.
The Debtors’ obligations to make Distributions to the Holders of Unsecured Notes
Claims in accordance with Article 4 above shall be deemed satisfied upon
delivery of Distributions to the Unsecured Notes Trustee or, if consent of the
Unsecured Notes Trustee is given, to the Distribution Agent on behalf of the
Unsecured Notes Trustee, as provided for herein.

 

-55-



--------------------------------------------------------------------------------

9.8. Fractional and De Minimis Distributions

Notwithstanding anything herein to the contrary, the Reorganized Debtors and the
Distribution Agent shall not be required to make Distributions or payments of
less than $50.00, or such other amount as the Reorganized Debtors and the Kodak
GUC Trustee reasonably agree, which amount shall be set forth in the Plan
Supplement (whether Cash or otherwise) and shall not be required to make partial
Distributions or Distributions of fractional shares of New Common Stock.
Whenever any payment or Distribution of a fractional share of New Common Stock
under the Plan would otherwise be called for, the actual payment or Distribution
will reflect a rounding of such fraction to the nearest number of shares of New
Common Stock (up or down), with half shares of New Common Stock or less being
rounded down.

In addition, the Distribution Agent may, but shall not have any obligation to,
make a Distribution on account of an Allowed Claim on a Subsequent Distribution
Date if the aggregate amount of all Distributions authorized to be made on the
Distribution Date has an economic value less than $250,000, unless such
Subsequent Distribution Date would be the final Distribution Date.

9.9. Undeliverable Distributions

In the event that any Distribution to any Holder is returned as undeliverable,
or no address for such Holder is found in the Debtors’ records, no further
Distribution to such Holder shall be made unless and until the Reorganized
Debtors or the Distribution Agent is notified in writing of the then-current
address of such Holder, at which time such Distribution shall be made to such
Holder on the first Distribution Date that is not less than 30 days thereafter.
Undeliverable Distributions shall remain in the possession of the Reorganized
Debtors and the Distribution Agent until such time as such Distribution becomes
deliverable or such Distribution reverts to the Reorganized Debtors or is
cancelled pursuant to Article 9.10 herein, and shall not be supplemented with
any interest, dividends, or other accruals of any kind.

9.10. Reversion

Any Distribution under the Plan that is an Unclaimed Distribution for a period
of six months thereafter shall be deemed unclaimed property under section 347(b)
of the Bankruptcy Code, and such Unclaimed Distribution shall revest in the
Reorganized Debtors and, to the extent such Unclaimed Distribution is New Common
Stock, such Unclaimed Distribution shall be deemed cancelled. Upon such
revesting or cancellation, the Claim of any Holder or its successors and assigns
with respect to such property shall be cancelled, discharged and forever barred
notwithstanding any applicable federal or state escheat, abandoned or unclaimed
property laws to the contrary. The provisions of the Plan regarding
undeliverable Distributions and Unclaimed Distributions shall apply with equal
force to Distributions that are issued by the Debtors, the Reorganized Debtors,
or the Distribution Agent made pursuant to any indenture or Certificate,
notwithstanding any provision in such indenture or Certificate to the contrary
and notwithstanding any otherwise applicable federal or state escheat, abandoned
or unclaimed property law.

 

-56-



--------------------------------------------------------------------------------

Nothing contained herein shall require the Reorganized Debtors to attempt to
locate any Holder of an Allowed Claim whose Distribution is declared an
undeliverable or Unclaimed Distribution.

9.11. Surrender of Cancelled Instruments or Securities

Except as otherwise provided in the Plan, on the Effective Date, or as soon as
reasonably practicable thereafter, each holder of a Certificate shall be deemed
to have surrendered such Certificate to the Distribution Agent or a Servicer (to
the extent the relevant Claim is administered by a Servicer). Such Certificate
shall be cancelled solely as to the Debtors and the Second Lien Notes Indentures
and Unsecured Notes Indentures shall remain in effect and govern the rights and
obligations of the Indenture Trustees and the beneficial holders of notes issued
under such indentures. Subject to the foregoing sentence, regardless of any
actual surrender of a Certificate, the deemed surrender shall have the same
effect as if its Holder had actually surrendered such Certificate (including the
discharge of such Holder’s Claim or Equity Interest pursuant to the Plan), and
such Holder shall be deemed to have relinquished all rights, Claims and Equity
Interests with respect to such Certificate. Notwithstanding the foregoing
paragraph, this Article shall not apply to any Claims Reinstated pursuant to the
terms of the Plan.

9.12. Compliance with Tax Requirements and Allocations to Principal and Interest

In connection with the Plan, to the extent applicable, the Reorganized Debtors
and the Distribution Agent shall comply with all tax withholding and reporting
requirements imposed on them by any tax law, and all Distributions pursuant
hereto shall be subject to such withholding and reporting requirements.
Notwithstanding any provision in the Plan to the contrary, the Reorganized
Debtors and the Distribution Agent shall be authorized to take all actions
necessary or appropriate to comply with such withholding and reporting
requirements, including withholding in kind (including withholding New Common
Stock), liquidating a portion of the Distributions to be made under the Plan to
generate sufficient funds to pay applicable withholding taxes, withholding
Distributions pending receipt of information necessary to facilitate such
Distributions or establishing any other mechanisms they believe are reasonable
and appropriate. For purposes of the Plan, any withheld amount (or property)
shall be treated as if paid to the applicable claimant. The Reorganized Debtors
reserve the right to allocate all Distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support and
other spousal awards, liens and encumbrances. Distributions in full or partial
satisfaction of Allowed Claims shall be allocated first to trust fund-type
taxes, then to other taxes and then to the principal amount of Allowed Claims,
with any excess allocated to unpaid interest that has accrued on such Claims.

9.13. Setoffs

Except as otherwise provided herein, a Final Order of the Bankruptcy Court, or
as agreed to by the Holder and the Debtors or the Reorganized Debtors, as
applicable, each Reorganized Debtor, pursuant to the Bankruptcy Code (including
section 553 thereof), applicable non-bankruptcy law, or such terms as may be
agreed to by the Holder and the Debtors or the Reorganized Debtors, as
applicable, may, without any further notice to, or action, order or approval of
the Bankruptcy Court, set off against any Allowed Claim and the Distributions to
be

 

-57-



--------------------------------------------------------------------------------

made on account of such Allowed Claim (before any Distribution is made on
account of such Allowed Claim), any claims, rights and Causes of Action of any
nature that such Debtor or Reorganized Debtor, as applicable, may hold against
the Holder of such Allowed Claim, to the extent such claims, rights or Causes of
Action against such Holder have not been otherwise compromised or settled on or
prior to the Effective Date (whether pursuant to the Plan or otherwise);
provided that neither the failure to effect such a setoff nor the allowance of
any Claim pursuant to the Plan shall constitute a waiver or release by such
Debtor or Reorganized Debtor of any such Claims, rights, and Causes of Action
that such Debtor or Reorganized Debtor may possess against such Holder. In no
event shall any Holder of a Claim be entitled to set off any Claim against any
Claim, right, or Cause of Action of a Debtor or a Reorganized Debtor, as
applicable, unless such Holder has filed a Proof of Claim in the Chapter 11
Cases by the applicable Claims Bar Date preserving such setoff and a Final Order
of the Bankruptcy Court has been entered, authorizing and approving such setoff.

9.14. No Postpetition Interest on Claims

Unless otherwise specifically provided for in the Plan or the Confirmation Order
(including, for the avoidance of doubt, Article 4.2.3 hereof), required by
applicable law, or agreed to by the Debtors or the Reorganized Debtors, as
applicable, postpetition interest shall not accrue or be paid on any Claim, and
no Holder of a Claim against the Debtors shall be entitled to interest accruing
on, or after the Petition Date, on any such Claim. For the avoidance of doubt,
interest shall not accrue or be paid on any Disputed Claim with respect to the
period from the Effective Date to the date an initial or final Distribution is
made on account of such Disputed Claim, if and when such Disputed Claim becomes
an Allowed Claim.

9.15. No Payment Over the Full Amount

In no event shall a Holder of a Claim receive more than the full payment of such
Claim. To the extent any Holder has received payment in full with respect to a
Claim, such Claim shall be disallowed and expunged without an objection to such
Claim having been filed and without any further notice to or action, order, or
approval of the Bankruptcy Court.

9.16. Claims Paid or Payable by Third Parties

9.16.1 Claims Paid by Third Parties. If the Debtors become aware of the payment
by a third party which causes the Holder of an Allowed Claim to receive more
than payment in full, the Debtors or the Reorganized Debtors, as applicable,
shall send a notice of wrongful payment to the applicable Holder requesting
return of any excess payments and advising the recipient of the provisions of
the Plan requiring turnover of excess funds. The failure of such Holder to
timely repay or return such Distribution shall result in the Holder owing the
applicable Reorganized Debtor annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the two-week grace period until
the amount is repaid.

9.16.2 Claims Payable by Third Parties. To the extent that one or more of the
Debtors’ insurers agrees to satisfy in full a Claim (if and to the extent
adjudicated by a court of competent jurisdiction), then immediately upon such
insurers’ agreement, such Claim shall be disallowed and expunged without an
objection to such Claim having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court.

 

-58-



--------------------------------------------------------------------------------

10. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED CLAIMS

10.1. Objections to Claims

Any objections to Claims (other than Administrative Claims) shall be filed on or
before the Claims Objection Bar Date.

10.2. Estimation of Claims

Before or after the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, may (but are not required to) at any time request that the
Bankruptcy Court estimate any Disputed Claim that is contingent or unliquidated
pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of
whether any party previously has objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
retain jurisdiction to estimate any such Claim, including during the litigation
of any objection to any Claim or during the appeal relating to such objection.
Notwithstanding any provision otherwise in the Plan, a Claim that has been
expunged from the Claims Register, but that either is subject to appeal or has
not yet been the subject of a Final Order, shall be deemed to be estimated at
zero dollars unless otherwise ordered by the Bankruptcy Court. In the event that
the Bankruptcy Court estimates any contingent or unliquidated Claim, that
estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including, but not limited to, for purposes of
Distributions).

Claims may be estimated and subsequently compromised, settled, withdrawn or
resolved by any mechanism approved by the Bankruptcy Court or under the Plan.
Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any
Holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation of such Claim unless the Holder of such Claim has filed a motion with
the Bankruptcy Court requesting the right to seek such reconsideration on or
before 20 calendar days after the date such Claim is estimated by the Bankruptcy
Court.

10.3. Expungement and Disallowance of Claims

10.3.1 Paid, Satisfied, Amended, Duplicate or Superseded Claims. Any Claim that
has been paid, satisfied, amended, duplicated (by virtue of the substantive
consolidation provided for under this Plan, or otherwise) or superseded, may be
adjusted or expunged on the Claims Register by the Reorganized Debtors on or
after 14 calendar days after the date on which notice of such adjustment or
expungement has been filed with the Bankruptcy Court, without an objection to
such Claim having to be filed, and without any further action, order or approval
of the Bankruptcy Court.

10.3.2 Retiree Benefit Claims. Consistent with the Retiree Settlement, any
Claims filed by Retirees on account of Retiree Benefits modified by the Retiree
Settlement are expunged and disallowed without an objection to such Claim having
to be filed, and without any further notice to or action, order or approval of
the Bankruptcy Court.

 

-59-



--------------------------------------------------------------------------------

10.3.3 Claims by Persons From Which Property Is Recoverable. Unless otherwise
agreed to by the Reorganized Debtors or ordered by the Bankruptcy Court, any
Claims held by any Person or Entity from which property is recoverable under
sections 542, 543, 550 or 553 of the Bankruptcy Code, or that is a transferee of
a transfer avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549 or
724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant to section
502(d) of the Bankruptcy Code, and any Holder of such Claim may not receive any
Distributions on account of such Claim until such time as such Cause of Action
against that Person or Entity has been resolved.

10.3.4 Indemnification Claims. All Claims filed on account of an indemnification
obligation to a director, officer or employee shall be deemed satisfied and
expunged from the Claims Register as of the Effective Date, to the extent such
indemnification obligation is assumed (or honored or reaffirmed, as the case may
be) pursuant to the Plan, without any further notice to or action, order or
approval of the Bankruptcy Court.

10.3.5 Employee Benefit Claims. All Claims filed on account of obligations owed
under any Compensation and Benefits Program (including, for the avoidance for
doubt, the Qualified Plans) shall be deemed satisfied, withdrawn and expunged
from the Claims Register as of the Effective Date, to the extent the Reorganized
Debtors elect to assume or continue to honor such Compensation and Benefits
Program, without any further action of the Debtors or Reorganized Debtors and
without further notice to, or action, order or approval of, the Bankruptcy
Court.

10.3.6 Claims Filed After the Applicable Claims Bar Date. Except as otherwise
specifically provided herein or in a Final Order of the Bankruptcy Court, any
and all Proofs of Claim filed after the applicable Claims Bar Date shall be
deemed disallowed and expunged as of the Effective Date without any further
notice to or action, order or approval of the Bankruptcy Court, and any and all
Holders of such Claims shall not receive any Distributions on account of such
Claims, unless such late-filed Proof of Claim has been deemed timely filed by a
Final Order of the Bankruptcy Court.

10.4. Amendments to Proofs of Claim

On or after the Effective Date, a Proof of Claim may not be amended (other than
solely to update or correct the name or address of the Holder of such Claim)
without the prior authorization of the Bankruptcy Court or the Reorganized
Debtors, and any such amended Proof of Claim filed without such prior
authorization shall be deemed disallowed in full and expunged without any
further notice to or action, order or approval of the Bankruptcy Court.

10.5. No Distributions Pending Allowance

If an objection to a Claim or a portion thereof is filed as set forth in Article
10 herein or the Claim otherwise remains a Disputed Claim, except as otherwise
provided in a Final Order of the Bankruptcy Court, no payment or Distribution
provided under the Plan shall be made on account of such Claim or portion
thereof, as applicable, unless and until such Disputed Claim becomes an Allowed
Claim.

 

-60-



--------------------------------------------------------------------------------

10.6. Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
Distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the applicable provisions of the Plan.

10.7. Administration Responsibilities

Except as otherwise specifically provided in the Plan, after the Effective Date
the Reorganized Debtors shall have the sole authority to (a) file, withdraw or
litigate to judgment objections to Claims, (b) settle or compromise any Disputed
Claim without any further notice to or action, order or approval of the
Bankruptcy Court, and (c) administer and adjust, or cause to be administered and
adjusted, the Claims Register to reflect any such settlements or compromises
without any further notice to or action, order or approval of the Bankruptcy
Court; provided that nothing in this Article 10.7 shall limit the ability under
the Bankruptcy Code of any party-in-interest to object to any Claim prior to the
Claim Objection Bar Date unless otherwise ordered by the Bankruptcy Court.

10.8. Disputed Claims Reserve

On the Initial Distribution Date or as soon thereafter as is reasonably
practicable, the Reorganized Debtors (after consultation with the Kodak GUC
Trustee) shall set aside in the Disputed Claims Reserve the amount of New Common
Stock or Cash that Reorganized Kodak determines would likely have been
distributed to the Holders of all Disputed Claims as if such Disputed Claims had
been Allowed on the Effective Date, with the amount of such Allowed Claims to be
determined, solely for the purposes of establishing reserves and for maximum
Distribution purposes, to be the lesser of (a) the asserted amount of the
Disputed Claim filed with the Bankruptcy Court as set forth in the
non-duplicative Proof of Claim, or (if no proof of such Claim was filed) listed
by the Debtors in the Schedules, (b) the amount, if any, estimated by the
Bankruptcy Court pursuant to section 502(c) of the Bankruptcy Code or ordered by
other order of the Bankruptcy Court, or (c) the amount otherwise agreed to by
the Debtors or the Reorganized Debtors in consultation with the Requisite
Backstop Parties, as applicable, and the Holder of such Disputed Claim for
Distribution purposes. With respect to all Disputed Claims that are General
Unsecured Claims and are unliquidated or contingent and for which no dollar
amount is asserted on a Proof of Claim, the Debtors will reserve an aggregate
number of shares of New Common Stock adjusted from time to time equal to the
amount reasonably determined by the Debtors.

The Distribution Agent may, at the direction of the Debtors or the Reorganized
Debtors, adjust the Disputed Claims Reserve to reflect all earnings thereon (net
of any expenses relating thereto, such expenses including any taxes imposed
thereon or otherwise payable by the reserve), to be distributed on the
Distribution Dates, as required by this Plan. The Distribution Agent shall hold
in the Disputed Claims Reserve all dividends, payments and other distributions
made on account of, as well as any obligations arising from, the property held
in the Disputed Claims Reserve, to the extent that such property continues to be
so held at the time such distributions are made or such obligations arise. The
taxes imposed on the Disputed Claims Reserve (if any) shall be paid by the
Distribution Agent from the property held in the Disputed Claims Reserve, and
the Reorganized Debtors shall have no liability for such taxes.

 

-61-



--------------------------------------------------------------------------------

To the extent that a Disputed Claim becomes an Allowed Claim after the Effective
Date, the Distribution Agent will, out of the Disputed Claims Reserve,
distribute to the Holder thereof the Distribution, if any, to which such Holder
is entitled in accordance with this Plan. Subject to this Plan, all
Distributions made under this paragraph on account of Allowed Claims will be
made together with any dividends, payments or other Distributions made on
account of, as well as any obligations arising from, the distributed property,
then held in the Disputed Claims Reserve as if such Allowed Claim had been an
Allowed Claim on the dates Distributions were previously made to Allowed Claim
Holders included in the applicable Class under this Plan.

The Distribution Agent shall cause all New Common Stock in the Disputed Claims
Reserve to be voted in proportion to the votes of all other holders of New
Common Stock. After all Disputed Claims have become Allowed Claims or become
disallowed and all Distributions required pursuant to this Plan have been made,
the Distribution Agent shall, at the direction of Reorganized Debtors, either
(a) effect a final distribution of the shares remaining in the Disputed Claims
Reserve or (b) effect the orderly sale of the shares remaining in the Disputed
Claims Reserve (so long as the aggregate market value of such shares does not
exceed $1 million) and distribute the actual Cash proceeds, in each case as
required by this Plan.

 

-62-



--------------------------------------------------------------------------------

11. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE PLAN

11.1. Conditions Precedent to the Effective Date

It shall be a condition to the Effective Date of the Plan that the following
conditions shall have been satisfied or waived pursuant to the provisions of
Article 11 hereof.

 

  (a) Confirmation Order. The Confirmation Order shall have been entered in a
form and substance reasonably satisfactory to Kodak, the DIP Facility Agents,
the Requisite Backstop Parties, the Creditors’ Committee and the administrative
agents under the Emergence Credit Facilities and there shall not be a stay or
injunction in effect with respect thereto.

 

  (b) Backstop Commitment Agreement. The Backstop Commitment Agreement shall be
in full force and effect and the transactions contemplated thereunder shall have
been consummated and there shall not be a stay or injunction in effect with
respect thereto.

 

  (c) New Kodak Charter. The Reorganized Kodak Certificate of Incorporation
shall have been duly filed with the Secretary of State of New Jersey.

 

  (d) Emergence Credit Facilities. The Emergence Credit Facility Documents shall
have been duly executed and delivered by the Reorganized Debtors parties
thereto, and all conditions precedent to the consummation of the Emergence
Credit Facilities shall have been waived or satisfied in accordance with the
terms thereof and the closing of the Emergence Credit Facilities shall have
occurred.

 

  (e) KPP Global Settlement. The KPP Global Settlement shall have been
consummated on or prior to the Effective Date.

 

  (f) Kodak GUC Trust. The Kodak GUC Trust Initial Amount shall have been
deposited in the Kodak GUC Trust on or prior to the Effective Date.

 

  (g) Professional Fee Escrow Account. The Debtors shall have established and
funded the Professional Fee Escrow Account in accordance with Article 3.4.2.

 

  (h) Necessary Documents. All actions, documents, certificates and agreements
necessary to implement the Plan shall have been effected or executed and
delivered, as applicable.

 

  (i) Necessary Authorizations. All authorizations, consents, regulatory
approvals, rulings or documents that are necessary to implement and effectuate
the Plan as of the Effective Date shall have been received, waived or otherwise
resolved.

 

-63-



--------------------------------------------------------------------------------

11.2. Waiver of Conditions

The Debtors may waive conditions to the occurrence of the Effective Date set
forth in this Article 11 at any time (x) in consultation with the Creditors’
Committee, and (y) with the consent of the Requisite Backstop Parties in
accordance with section 7.2 of the Backstop Commitment Agreement (which consent
shall not be unreasonably withheld, conditioned or delayed).

11.3. Simultaneous Transactions

Except as otherwise expressly set forth in the Plan, the Confirmation Order or a
written agreement by Kodak, each action to be taken on the Effective Date shall
be deemed to occur simultaneously as part of a single transaction.

11.4. Effect of Non-Occurrence of the Effective Date

If the Effective Date does not occur by October 2, 2013 or such later date as
the Debtors, in consultation with the Requisite Backstop Parties, agree, the
Plan shall be null and void in all respects and nothing contained in the Plan or
the Amended Disclosure Statement shall constitute a waiver or release of any
claims by or Claims against or Equity Interests in the Debtors, prejudice in any
manner the rights of the Debtors or any other Person, or constitute an
admission, acknowledgment, offer or undertaking by the Debtors or any Person.

 

-64-



--------------------------------------------------------------------------------

12. SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS

12.1. Compromise and Settlement

Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the Distributions and other benefits provided pursuant to the
Plan, the provisions of the Plan shall constitute a good faith compromise of all
Claims, Equity Interests and controversies relating to the contractual, legal,
and subordination rights that a Holder of a Claim may have with respect to any
Allowed Claim, or any Distribution to be made on account of such Allowed Claim.
The entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of the compromise or settlement of all such Claims and controversies,
as well as a finding by the Bankruptcy Court that such compromise or settlement
is in the best interests of the Debtors and their Estates and is fair, equitable
and reasonable.

12.2. Subordinated Claims

The allowance, classification and treatment of all Allowed Claims and Equity
Interests and the respective Distributions and treatments under the Plan take
into account and conform to the relative priority and rights of the Claims and
Equity Interests in each Class in connection with any contractual, legal, and
equitable subordination rights relating thereto, however the Debtors reserve the
right to reclassify any Allowed Claim or Equity Interest in accordance with any
contractual, legal or equitable subordination relating thereto.

12.3. Discharge of Claims and Termination of Equity Interests

Pursuant to and to the fullest extent permitted by the Bankruptcy Code, except
as otherwise specifically provided in the Plan or the Confirmation Order, the
treatment of Claims and Equity Interests under the Plan shall be in full and
final satisfaction, settlement, release, discharge, and termination, as of the
Effective Date, of all Claims of any nature whatsoever, whether known or
unknown, against, and Equity Interests in, the Debtors, any property of the
Estates, the Reorganized Debtors or any property of the Reorganized Debtors,
including all Claims of the kind specified in sections 502(g), 502(h), or 502(i)
of the Bankruptcy Code, in each case whether or not: (a) a Proof of Claim or
Equity Interest based upon such Claim, debt, right, or Equity Interest is filed
or deemed filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim or
Equity Interest based upon such Claim, liability, obligation or Equity Interest
is Allowed pursuant to section 502 of the Bankruptcy Code; or (c) the Holder of
such a Claim, liability, obligation or Equity Interest has accepted the Plan.
Except as otherwise provided herein, any default by the Debtors or their
Affiliates with respect to any Claim that existed immediately prior to or on
account of the filing of the Chapter 11 Cases shall be deemed cured on the
Effective Date.

12.4. Release of Liens

Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document entered into or delivered in connection with the
Plan, on the Effective Date, all mortgages, deeds of trust, Liens, pledges or
other security interests against any property of the Estates shall be fully
released and discharged, and all of the rights, title and interest of any Holder
of such mortgages, deeds of trust, Liens, pledges or other security interests
shall revert to the Reorganized Debtors and their successors and assigns.

 

-65-



--------------------------------------------------------------------------------

12.5. Debtor Release

Except as otherwise specifically provided in the Plan, for good and valuable
consideration, including the service of the Released Parties to facilitate the
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan, on and after the Effective Date, the Released Parties
are hereby released and discharged by the Debtors, the Reorganized Debtors and
the Estates, including any successor to the Debtors or any Estate representative
from all claims, obligations, rights, suits, damages, Causes of Action, remedies
and liabilities whatsoever, including any derivative claims asserted or
assertable on behalf of a Debtor, whether known or unknown, foreseen or
unforeseen, liquidated or unliquidated, contingent or fixed, existing or
hereafter arising, in law, at equity or otherwise, whether for indemnification,
tort, contract, violations of federal or state securities laws or otherwise,
including, those that any of the Debtors, the Reorganized Debtors or the Estates
would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the Holder of any Claim or Equity
Interest or any other Person, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors and their non-Debtor subsidiaries, the
Estates, the conduct of the businesses of the Debtors and their non-Debtor
subsidiaries, the Chapter 11 Cases, the purchase, sale or rescission of the
purchase or sale of any Security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Equity Interest that is treated in the Plan, the restructuring of Claims and
Equity Interests prior to or during the Chapter 11 Cases, the negotiation,
formulation or preparation of the Plan, the Plan Supplement, the Amended
Disclosure Statement, the KPP Global Settlement, the Emergence Credit Facility
Documents, the Rights Offerings, the Backstop Commitment Agreement or, in each
case, related agreements, instruments or other documents, any action or omission
with respect to Intercompany Claims, any action or omission as an officer,
director, agent, representative, fiduciary, controlling person, affiliate or
responsible party, or any transaction entered into or affecting, a non-Debtor
subsidiary, or upon any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date of the Plan, other
than claims or liabilities arising out of or relating to any act or omission of
a Released Party to the extent such act or omission is determined by a Final
Order to have constituted willful misconduct, gross negligence, fraud or a
criminal act.

12.6. Release by Holders of Claims

Except as otherwise specifically provided in the Plan, for good and valuable
consideration, including the service of the Released Parties to facilitate the
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan, on and after the Effective Date, to the fullest extent
permitted by applicable law, the Releasing Parties (regardless of whether a
Releasing Party is a Released Party) shall be deemed to conclusively,
absolutely, unconditionally, irrevocably and forever release, waive and
discharge the Released Parties of any and all claims, obligations, rights,
suits, damages, Causes of Action, remedies and liabilities whatsoever,
including: any derivative claims

 

-66-



--------------------------------------------------------------------------------

asserted or assertable on behalf of a Debtor, whether known or unknown, foreseen
or unforeseen, liquidated or unliquidated, contingent or fixed, existing or
hereafter arising, in law, at equity or otherwise, whether for indemnification,
tort, contract, violations of federal or state securities laws or otherwise,
including, those that any of the Debtors, the Reorganized Debtors or the Estates
would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the Holder of any Claim or Equity
Interest or any other Person, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors and their non-Debtor subsidiaries, the
Estates, the conduct of the businesses of the Debtors and their non-Debtor
subsidiaries, the Chapter 11 Cases, the purchase, sale or rescission of the
purchase or sale of any Security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Equity Interest that is treated in the Plan, the restructuring of Claims and
Equity Interests prior to or during the Chapter 11 Cases, the negotiation,
formulation or preparation of the Plan, the Plan Supplement, the Amended
Disclosure Statement, the KPP Global Settlement, the Rights Offerings, the
Emergence Credit Facility Documents, the Backstop Commitment Agreement or, in
each case, related agreements, instruments or other documents, any action or
omission with respect to Intercompany Claims, any action or omission as an
officer, director, agent, representative, fiduciary, controlling person,
affiliate or responsible party, or any transaction entered into or affecting, a
non-Debtor subsidiary, or upon any other act or omission, transaction,
agreement, event or other occurrence taking place on or before the Effective
Date of the Plan, other than claims or liabilities arising out of or relating to
any act or omission of a Released Party to the extent such act or omission is
determined by a Final Order to have constituted willful misconduct, gross
negligence, fraud or a criminal act.

Each Person providing releases under the Plan, including the Debtors, the
Reorganized Debtors, the Estates and the Releasing Parties, shall be deemed to
have granted the releases set forth in those sections notwithstanding that such
Person may hereafter discover facts in addition to, or different from, those
which it now knows or believes to be true, and without regard to the subsequent
discovery or existence of such different or additional facts, and such Person
expressly waives any and all rights that it may have under any statute or common
law principle which would limit the effect of such releases to those claims or
causes of action actually known or suspected to exist at the time of execution
of such release.

Notwithstanding anything contained herein to the contrary, the foregoing release
does not release any post-Effective Date obligations of any party under the Plan
or any document, instrument or agreement (including those set forth in the
Backstop Commitment Agreement and the Plan Supplement) executed to implement the
Plan.

Additionally, nothing in the Debtors’ Chapter 11 Cases, the Confirmation Order,
the Plan, the Bankruptcy Code (including section 1141 thereof) or any other
document filed in the Chapter 11 Cases shall in any way be construed to
discharge, release, limit, or relieve the Debtors, the Reorganized Debtors, or
any other party, in any capacity, from any liability or responsibility with
respect to (a) any post-Effective Date obligation arising under the Internal
Revenue Code, the Environmental Laws or any criminal laws of the United States
or any state and local authority against the Released Parties or the

 

-67-



--------------------------------------------------------------------------------

Exculpated Parties or (b) the KRIP and the Qualex Base Plan. The United States,
the Pension Benefit Guaranty Corporation, the KRIP, the Qualex Base Plan or any
state or local authority shall not be enjoined or precluded from enforcing such
liability or responsibility by any of the provisions of the Plan, Confirmation
Order, Bankruptcy Code, or any other document filed in the Chapter 11 Cases.
Kodak and its wholly owned subsidiary, Qualex Inc., sponsor the KRIP and the
Qualex Base Plan, respectively, each of which is a defined benefit plan covered
by Title IV of the Employee Retirement Security Act of 1974, as amended
(“ERISA”) (29 U.S.C. § 1310 et seq.). Kodak and Qualex, respectively, will
continue KRIP and the Qualex Base Plan in accordance with their terms and the
relevant provisions of ERISA and the Internal Revenue Code, subject to any
statutory right to terminate such plans or any right to modify such plans.

12.7. Exculpation

Notwithstanding anything herein to the contrary, as of the Effective Date, the
Debtors and their directors, officers (including the chief restructuring officer
and interim management), employees, attorneys, investment bankers, financial
advisors, restructuring advisors and other professional advisors,
representatives and agents will be deemed to have solicited acceptances of this
Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, including section 1125(e) of the Bankruptcy Code and any
applicable non-bankruptcy law, rule, or regulation governing the adequacy of
disclosure in connection with the solicitation.

Except with respect to any acts or omissions expressly set forth in and
preserved by the Plan, the Plan Supplement or related documents, the Exculpated
Parties shall neither have nor incur any liability to any Entity for any
Prepetition or postpetition act taken or omitted to be taken in connection with,
or arising from or relating in any way to, the Chapter 11 Cases, including
(a) the operation of the Debtors’ businesses during the pendency of these
Chapter 11 Cases; (b) formulating, negotiating, preparing, disseminating,
implementing, administering, confirming and/or effecting the issuance of any
shares of New Common Stock in connection with the Plan, the DIP Credit
Agreements, the Amended Disclosure Statement and the Plan, the Plan Supplement,
the Rights Offerings and the issuance of Rights Offerings Shares, the Rights
Offerings Procedures, the Backstop Commitment, Backstop Fees and any related
contract, instrument, release or other agreement or document created or entered
into in connection therewith (including the solicitation of votes for the Plan
and other actions taken in furtherance of Confirmation and Consummation of the
Plan); (c) the offer and issuance of any securities under or in connection with
the Plan, including pursuant to the Rights Offerings and the Backstop Commitment
Agreement; or (d) any other Prepetition or postpetition act taken or omitted to
be taken in connection with or in contemplation of the restructuring of the
Debtors.

Notwithstanding anything herein to the contrary, nothing in the foregoing
“Exculpation” shall exculpate any Person or Entity from any liability resulting
from any act or omission that is determined by Final Order to have constituted
fraud, willful misconduct, gross negligence, criminal conduct, or limits the
liability of the professionals of the Exculpated Parties to their respective
clients pursuant to N.Y. Comp. Codes R. & Regs. Tit. 22 § 1200.8 Rule 1.8(h)(1)
(2009) and any other statutes, rules or regulations dealing

 

-68-



--------------------------------------------------------------------------------

with professional conduct to which such professionals are subject; provided that
each Exculpated Party shall be entitled to rely upon the advice of counsel
concerning his, her or its duties pursuant to, or in connection with, the Plan
or any other related document, instrument, or agreement. Nothing in the Plan
will effectuate the transfer of the GOT Adversary Patents or rights in the GOT
Royalties during the pendency of the GOT Adversary Proceeding.

12.8. Injunction

Except as otherwise expressly provided in the Plan or Confirmation Order, the
satisfaction, release and discharge pursuant to this Article 12 shall also act
as a permanent injunction against any Person who has held, holds or may hold
Claims or Equity Interests against commencing or continuing any action,
employment of process or act to collect, enforce, offset, recoup or recover any
Claim or Cause of Action satisfied, released, or discharged under the Plan or
the Confirmation Order to the fullest extent authorized or provided by the
Bankruptcy Code, including to the extent provided for or authorized by sections
524 and 1141 thereof.

12.9. Limitations on Exculpations and Releases

Notwithstanding anything to the contrary herein, none of the releases or
exculpations set forth herein shall operate to waive or release any Causes of
Action of any Debtor against any Person: (a) arising under any contract,
instrument, agreement, release or document delivered pursuant to the Plan or the
Rights Offerings, or, in each case, documents, agreements or instruments
executed in connection therewith or (b) expressly set forth in and preserved by
the Plan, the Plan Supplement or related documents.

 

-69-



--------------------------------------------------------------------------------

13. MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN

13.1. Modification of Plan

Subject to the limitations contained in the Plan: (a) the Debtors reserve the
right, in consultation with the Creditors’ Committee and with the consent of the
Requisite Backstop Parties (which consent shall not be unreasonably withheld,
conditioned or delayed), in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend or modify the Plan prior to the entry of the
Confirmation Order, including amendments or modifications to satisfy section
1129(b) of the Bankruptcy Code; and (b) after the entry of the Confirmation
Order, the Debtors or the Reorganized Debtors, in consultation with the
Creditors’ Committee and with the consent of the Requisite Backstop Parties
(which consent shall not be unreasonably withheld, conditioned or delayed), may,
upon order of the Bankruptcy Court, amend or modify the Plan, in accordance with
section 1127(b) of the Bankruptcy Code, or remedy any defect or omission or
reconcile any inconsistency in the Plan in such manner as may be necessary to
carry out the purpose and intent of the Plan.

13.2. Effect of Confirmation on Modification

Entry of a Confirmation Order shall mean that all modifications and amendments
to the Plan since the solicitation thereof are approved pursuant to section
1127(a) of the Bankruptcy Code, and do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.

13.3. Revocation of Plan

The Debtors reserve the right to revoke or withdraw the Plan prior to the entry
of the Confirmation Order and to file subsequent plans of reorganization. If the
Debtors revoke or withdraw the Plan, or if the Confirmation Order is not entered
or the Effective Date does not occur, then: (a) the Plan shall be null and void
in all respects (provided, the Debtors shall remain obligated to pay the
Backstop Fees and Expense Reimbursement to the extent required under the
Backstop Commitment Agreement); (b) any settlement or compromise embodied in the
Plan, assumption or rejection of executory contracts or leases affected by the
Plan, and any document or agreement executed pursuant hereto shall be deemed
null and void; and (c) nothing contained in the Plan shall: (i) constitute a
waiver or release of any claims by or Claims against, or any Equity Interests
in, any Debtor or any other Entity; (ii) prejudice in any manner the rights of
the Debtors or any other Entity; or (iii) constitute an admission of any sort by
the Debtors or any other Entity.

 

-70-



--------------------------------------------------------------------------------

14. RETENTION OF JURISDICTION

 

  14.1. Retention of Jurisdiction

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall retain its existing exclusive
jurisdiction over all matters arising in or out of, or related to, the Chapter
11 Cases or the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy
Code, including jurisdiction to:

 

  (a) Allow, disallow, determine, liquidate, classify, estimate or establish the
priority, secured or unsecured status, or amount of any Claim or Equity
Interest, including the resolution of any request for payment of any General
Administrative Claim and the resolution of any and all objections to the secured
or unsecured status, priority, amount, or allowance of Claims or Equity
Interests;

 

  (b) Decide and resolve all matters related to the granting and denying, in
whole or in part, any applications for allowance of compensation or
reimbursement of expenses to Professionals authorized pursuant to the Bankruptcy
Code or the Plan;

 

  (c) Resolve any matters related to: (i) the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease to which a
Debtor is a party or with respect to which a Debtor may be liable and to hear,
determine, and, if necessary, liquidate, any Claims arising therefrom, including
any disputes regarding cure obligations in accordance with Article 8.3; and
(ii) any dispute regarding whether a contract or lease is, or was, executory or
expired;

 

  (d) Ensure that Distributions to Holders of Allowed Claims are accomplished
pursuant to the Plan;

 

  (e) Adjudicate, decide or resolve any motions, adversary proceedings,
including the GOT Adversary Proceeding, contested or litigated matters, and any
other matters, and grant or deny any applications involving a Debtor that may be
pending on the Effective Date;

 

  (f) Adjudicate, decide or resolve any and all matters related to Causes of
Action pending before the Bankruptcy Court on the Effective Date;

 

  (g) Adjudicate, decide or resolve any Causes of Action, including any
Avoidance Actions;

 

  (h) Adjudicate, decide or resolve any and all matters related to section 1141
of the Bankruptcy Code;

 

  (i) Adjudicate, decide or resolve any and all matters related to the KPP
Claims and the KPP Global Settlement.

 

-71-



--------------------------------------------------------------------------------

  (j) Enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan and all contracts,
instruments, releases, indentures, and other agreements or documents created in
connection with the Plan, Plan Supplement or the Amended Disclosure Statement;

 

  (k) Enter and enforce any order for the sale of property pursuant to
sections 363, 1123, or 1146(a) of the Bankruptcy Code;

 

  (l) Adjudicate, decide or resolve any and all disputes as to the ownership of
any Claim or Equity Interest;

 

  (m) Resolve any cases, controversies, suits, disputes or Causes of Action that
may arise in connection with the interpretation or enforcement of the Plan or
any Entity’s obligations incurred in connection with the Plan;

 

  (n) Issue injunctions, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with enforcement of the Plan;

 

  (o) Resolve any cases, controversies, suits, disputes or Causes of Action with
respect to the existence, nature and scope of the releases, injunctions, and
other provisions contained in the Plan and enter such orders as may be necessary
or appropriate to implement such releases, injunctions, and other provisions;

 

  (p) Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or
vacated;

 

  (q) Determine any other matters that may arise in connection with or relate to
the Plan, the Plan Supplement, the Amended Disclosure Statement, the
Confirmation Order, or any contract, instrument, release, indenture, or other
agreement or document created in connection with the Plan, the Plan Supplement
or the Amended Disclosure Statement;

 

  (r) Enter an order or final decree concluding or closing the Chapter 11 Cases;

 

  (s) Adjudicate any and all disputes arising from, or relating to,
Distributions under the Plan;

 

  (t) Consider any modifications of the Plan, to cure any defect or omission, or
to reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;

 

  (u)

Hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, or the Confirmation Order, including
disputes arising under agreements, documents or instruments

 

-72-



--------------------------------------------------------------------------------

  executed in connection with the Plan (other than any dispute arising after the
Effective Date under, or directly with respect to, the Emergence Credit Facility
Documents and any intercreditor agreement, which disputes shall be adjudicated
in accordance with the terms of such agreements);

 

  (v) Hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

  (w) Hear and determine all disputes involving the existence, nature, or scope
of the Debtors’ discharge, including any dispute relating to any liability
arising out of the termination of employment or the termination of any employee
or retirement benefit program, regardless of whether such termination occurred
prior to or after the Effective Date;

 

  (x) Enforce all orders previously entered by the Bankruptcy Court;

 

  (y) Hear and resolve any disputes relating to the Kodak GUC Trust or the Kodak
GUC Trust Agreement;

 

  (z) Hear and resolve any disputes relating to the Rights Offerings (and the
conduct thereof) and the issuances of Rights Offerings Shares;

 

  (aa) Hear and resolve any disputes relating to the Backstop Commitment
Agreement; and

 

  (bb) Hear any other matter not inconsistent with the Bankruptcy Code.

As of the Effective Date, notwithstanding anything in this Article 14 to the
contrary, the Emergence Credit Facility Documents shall be governed by the
jurisdictional provisions therein.

 

-73-



--------------------------------------------------------------------------------

15. MISCELLANEOUS PROVISIONS

15.1. Immediate Binding Effect

Notwithstanding Bankruptcy Rules 3020(e), 6004(g) or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement
shall be immediately effective and enforceable and deemed binding upon the
Debtors, the Reorganized Debtors and any and all Holders of Claims and Equity
Interests (irrespective of whether Holders of such Claims or Equity Interests
are deemed to have accepted the Plan), all Entities that are parties to or are
subject to the settlements, compromises, releases, discharges, and injunctions
described in the Plan, each Entity acquiring property under the Plan and any and
all non-Debtor parties to Executory Contracts and Unexpired Leases with the
Debtors.

15.2. Additional Documents

On or before the Effective Date, the Debtors may file with the Bankruptcy Court
such agreements and other documents as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of the Plan. The
Debtors or the Reorganized Debtors, as applicable, and all Holders of Claims or
Equity Interests receiving Distributions pursuant to the Plan and all other
parties in interest shall, from time to time, prepare, execute and deliver any
agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan.

15.3. Reservation of Rights

Except as expressly set forth herein, the Plan shall have no force or effect
unless and until the Bankruptcy Court enters the Confirmation Order. Neither the
filing of the Plan, any statement or provision contained herein, nor the taking
of any action by a Debtor or any other Entity with respect to the Plan shall be
or shall be deemed to be an admission or waiver of any rights of: (a) any Debtor
with respect to the Holders of Claims or Equity Interests or other Entity; or
(b) any Holder of a Claim or an Equity Interest or other Entity prior to the
Effective Date.

15.4. Successors and Assigns

The rights, benefits and obligations of any Entity named or referred to herein
shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such Entity.

15.5. Term of Injunction or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the
Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

-74-



--------------------------------------------------------------------------------

15.6. Entire Agreement

On the Effective Date, the Plan and the Plan Supplement shall supersede all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

15.7. Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. Except as
otherwise provided in the Plan, such exhibits and documents shall be filed with
the Bankruptcy Court no later than seven days prior to the Voting Deadline.
After these exhibits and documents are filed, copies of such exhibits and
documents shall be available upon written request to the Debtors’ counsel at the
address below or by downloading such exhibits and documents from the Bankruptcy
Court’s website at www.nysb.uscourts.gov or the website of the Debtors’ notice
and claims agent at www.kccllc.net/kodak.

15.8. Nonseverability of Plan Provisions Upon Confirmation

If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court
shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void or
unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation,
the remainder of the terms and provisions of the Plan will remain in full force
and effect and will in no way be affected, impaired, or invalidated by such
holding, alteration, or interpretation. The Confirmation Order shall constitute
a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the
foregoing is: (a) valid and enforceable pursuant to its terms; (b) integral to
the Plan and may not be deleted or modified without the consent of the Debtors;
and (c) nonseverable and mutually dependent.

15.9. Dissolution of Committees

After the Effective Date, the Creditors’ Committee and Retiree Committee’s
functions shall be restricted to and shall not be heard on any issue except:
(a) applications filed pursuant to sections 330 and 331 of the Bankruptcy Code,
(b) motions or litigation seeking enforcement of the provisions of the Plan and
the transactions contemplated hereunder or under the Confirmation Order and
(c) pending appeals and related proceedings; provided that with respect to
pending appeals and related proceedings, the Creditors’ Committee shall continue
to comply with sections 327, 328, 329, 330, 331 and 1103 of the Bankruptcy Code
and the Professional Fee Order in seeking compensation for services rendered.
Upon the resolution of all matters set forth in (a)-(c) in the prior sentence,
the Creditors’ Committee or Retiree Committee, as applicable, shall dissolve,
and the members thereof shall be released and discharged from all rights and
duties arising from, or related to, the Chapter 11 Cases.

 

-75-



--------------------------------------------------------------------------------

15.10. Termination of Fee Examiner’s Appointment

Upon the resolution of all applications filed pursuant to sections 330 and 331
of the Bankruptcy Code by professionals subject to the Professional Fee Order,
the Fee Examiner’s appointment shall terminate, and the Fee Examiner shall be
released and discharged from all rights and duties arising from, or related to,
the Chapter 11 Cases.

15.11. Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, file with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close
the Chapter 11 Cases.

15.12. Conflicts

Except as set forth in the Plan, to the extent that any provisions of the
Amended Disclosure Statement, the Plan Supplement, or any order of the
Bankruptcy Court (other than the Confirmation Order) referenced in the Plan (or
any exhibits, appendices, supplements, or amendments to any of the foregoing),
conflicts with or is in any way inconsistent with any provision of the Plan, the
Plan shall govern and control.

15.13. Further Assurances

The Debtors, Reorganized Debtors, all Holders of Claims receiving Distributions
hereunder, and all other parties-in-interest shall, from time to time, prepare,
execute and deliver any agreements or documents and take any other actions as
may be necessary or advisable to effectuate the provisions and intent of the
Plan or the Confirmation Order.

15.14. No Stay of Confirmation Order

The Confirmation Order shall contain a waiver of any stay of enforcement
otherwise applicable, including pursuant to Bankruptcy Rules 3020(e) and 7062.

15.15. Waiver or Estoppel

Each Holder of a Claim or an Equity Interest shall be deemed to have waived any
right to assert any argument, including the right to argue that its Claim or
Equity Interest should be Allowed in a certain amount, in a certain priority,
secured or not subordinated by virtue of an agreement made with the Debtors or
their counsel, or any other Entity, if such agreement was not disclosed in the
Plan, the Amended Disclosure Statement or papers filed with the Bankruptcy Court
prior to the Confirmation Date.

15.16. Insurance Neutrality

Notwithstanding anything to the contrary in the Amended Disclosure Statement and
related documents, Plan, any other Plan document, the Confirmation Order or any
other order of the Bankruptcy Court (including any other provision that purports
to be preemptory or supervening or grants an injunction or release)
(collectively, the “Plan-Related Documents”), the

 

-76-



--------------------------------------------------------------------------------

Old Republic Insurance Policies and Agreements shall continue in effect after
the Effective Date pursuant to their respective terms and conditions, and
nothing in the Plan-Related Documents shall relieve any of the Reorganized
Debtors from performing any of the Debtors’ obligations under the Old Republic
Insurance Policies and Agreements including the provision or maintenance of any
collateral and security required by the Old Republic Insurance Policies and
Agreements, and payment of any claim for deductibles, self-insured retentions,
retrospective premiums, or any other premium or similar obligations of any kind,
any claim for contribution, indemnification, or subrogation, or any setoff,
recoupment, or counterclaim arising out of or relating to any of the Old
Republic Insurance Policies and Agreements, nor shall anything in the
Plan-Related Documents relieve any insurer from performing its obligations under
the Old Republic Insurance Policies and Agreements, in each case regardless of
whether such obligations arise prior to or after the Effective Date. To the
extent that any of the Old Republic Insurance Policies and Agreements is
considered to be executory contracts, then, notwithstanding anything to the
contrary in the Plan, the Plan shall constitute a motion to assume or ratify
such Old Republic Insurance Policies and Agreements. On and after the Effective
Date, the Old Republic Insurance Policies and Agreements will remain valid and
enforceable in accordance with their terms, shall not be impaired by the Plan or
Confirmation Order, and the Reorganized Debtors and Old Republic Insurance
Company will perform their respective obligations to one another, if any, under
the Old Republic Insurance Policies and Agreements.

15.17. Post-Effective Date Service

After the Effective Date, the Debtors are authorized to limit the list of
Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities
that have filed renewed requests for service.

15.18. Notices

All notices, requests, pleadings and demands to or upon the Debtors to be
effective shall be in writing (including by facsimile transmission) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

 

  (a) If to the Debtors, to:

Eastman Kodak Company

343 State Street

Rochester, NY 14650

Attn: Patrick M. Sheller

 

-77-



--------------------------------------------------------------------------------

with copies to:

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Attn: Andrew G. Dietderich

        Michael H. Torkin

        Mark U. Schneiderman

        David R. Zylberberg

 

  (b) If to the DIP ABL Agent, to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Donald S. Bernstein

 

  (c) If to the DIP Term Loan Agent, to:

Covington and Burling LLP

620 Eighth Avenue

New York, NY 10018

Attn: Ronald Hewitt

 

  (d) If to the Second Lien Committee, to:

Akin Gump Strauss Hauer & Feld LLP

1 Bryant Park

New York, NY 10036

Attn: Michael S. Stamer

        Meredith A. Lahaie

-and-

1333 New Hampshire Avenue, NW

Washington, DC 20036

Attn: James R. Savin

 

  (e) If to the Unsecured Creditors’ Committee, to:

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, NY 10005

Attn: Dennis F. Dunne

        Tyson M. Lomazow

        Brian Kinney

 

-78-



--------------------------------------------------------------------------------

  (f) If to GSO Capital Partners, to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Peter V. Pantaleo

 

  (g) If to any other Backstop Party, to:

In accordance with the notice provisions contained in the Backstop

Commitment Agreement.

 

  (h) If to the U.S. Trustee, to:

Office of the United States Trustee

U.S. Department of Justice

33 Whitehall Street, 21st Floor

Attn: Tracy Hope Davis

 

-79-



--------------------------------------------------------------------------------

16. KODAK GUC TRUST

16.1. Execution of Kodak GUC Trust Agreement

On or before the Effective Date, the Kodak GUC Trust Agreement shall be executed
by the Debtors, the Creditors’ Committee and the Kodak GUC Trustee, and all
other necessary steps shall be taken to establish the Kodak GUC Trust and
allocate the beneficial interests therein to the Holders of Allowed General
Unsecured Claims and the Retiree Settlement Unsecured Claim, as provided in
Articles 4.2.4 and 4.2.6, respectively, of the Plan, whether their Claims are
Allowed on or after the Effective Date. The Kodak GUC Trust Agreement may
provide powers, duties and authority in addition to those explicitly stated
herein, but only to the extent that such powers, duties and authority do not
affect the status of the Kodak GUC Trust as a liquidating trust for United
States federal income tax purposes.

16.2. Purpose of the Kodak GUC Trust

The Kodak GUC Trust shall be established for the sole purpose of liquidating and
distributing its assets, in accordance with Treasury Regulation section
301.7701-4(d), with no objective to continue or engage in the conduct of a trade
or business.

16.3. Kodak GUC Trust Assets

On the Effective Date, (a) the Kodak GUC Trust Avoidance Actions shall be
transferred (and deemed transferred) to the Kodak GUC Trust without the need for
any person or Entity to take any further action or obtain any approval and
(b) the Debtors shall deposit the Kodak GUC Trust Initial Amount into the Kodak
GUC Trust by wire transfer in accordance with wire transfer instructions
provided by the Kodak GUC Trust to the Debtors prior to the Effective Date. Such
transfers shall be exempt from any stamp, real estate transfer, mortgage
reporting, sales, use or other similar tax.

16.4. Governance of the Kodak GUC Trust

The Kodak GUC Trustee shall govern the Kodak GUC Trust.

16.5. The Kodak GUC Trustee

The Creditors’ Committee shall designate the Kodak GUC Trustee. In the event the
then appointed Kodak GUC Trustee dies, is terminated or resigns for any reason,
the Trust Advisory Board shall promptly designate a successor trustee.

16.6. Role of the Kodak GUC Trustee

In furtherance of and consistent with the purpose of the Kodak GUC Trust and the
Plan, the Kodak GUC Trustee shall (i) have the power and authority to hold,
manage, convert to Cash, and distribute the Kodak GUC Trust’s assets, including
prosecuting and resolving the Kodak GUC Trust Avoidance Actions, (ii) hold the
Kodak GUC Trust’s assets for the benefit of its beneficiaries and (iii) have the
power and authority to hold, manage, and distribute Cash or non-Cash assets
obtained through the exercise of its power and authority. In all circumstances,
the Kodak GUC Trustee shall act in the best interests of all beneficiaries of
the Kodak GUC Trust and in furtherance of the purpose of the Kodak GUC Trust.

 

-80-



--------------------------------------------------------------------------------

16.7. Non-transferability of Kodak GUC Trust Interests

The beneficial interests in the Kodak GUC Trust shall not be certificated and
shall not be transferable.

16.8. Cash

The Kodak GUC Trustee may invest Cash (including any earnings thereon or
proceeds therefrom) as permitted by section 345 of the Bankruptcy Code; provided
that such investments are investments permitted to be made by a liquidating
trust within the meaning of Treasury Regulation section 301.7701-4(d), as
reflected therein, or under applicable Internal Revenue Service guidelines,
rulings, or other controlling authorities.

16.9. Kodak GUC Trust Distributions

At least annually, the Kodak GUC Trustee shall (in consultation with the
Reorganized Debtors) make Distributions to the beneficiaries of the Kodak GUC
Trust of all Cash on hand in accordance with the Kodak GUC Trust Agreement
(including any Cash received from the Debtors on the Effective Date, and
treating as Cash for purposes of this section any permitted investments under
Article 16.8 of the Plan) except such amounts (i) that would be distributable to
a holder of a Disputed Claim if such Disputed Claim had been Allowed prior to
the time of such Distribution (but only until such Claim is resolved), (ii) that
are reasonably necessary to meet contingent liabilities and to maintain the
value of the assets of the Kodak GUC Trust during liquidation, (iii) that are
necessary to pay reasonable expenses (including, but not limited to, any taxes
imposed on the Kodak GUC Trust or in respect of its assets), and (iv) that are
necessary to satisfy other liabilities incurred by the Kodak GUC Trust in
accordance with the Plan or the Kodak GUC Trust Agreement.

16.10. Costs and Expenses of the Kodak GUC Trust

The costs and expenses of the Kodak GUC Trust, including the fees and expenses
of the Kodak GUC Trustee and its retained professionals, shall be paid from the
Kodak GUC Trust with assets of the Kodak GUC Trust. Reorganized Kodak shall have
no liability therefor.

16.11. Compensation of the Kodak GUC Trustee

The Kodak GUC Trustee shall be entitled to reasonable compensation approved by
the Trust Advisory Board and paid by the Kodak GUC Trust with assets of the
Kodak GUC Trust in an amount consistent with that of similar functionaries in
similar roles.

16.12. Retention of Professionals by the Kodak GUC Trustee

The Kodak GUC Trustee may retain and compensate attorneys and other
professionals to assist in its duties as Kodak GUC Trustee on such terms as the
Kodak GUC Trustee deems appropriate without Bankruptcy Court approval. Without
limiting the foregoing, the Kodak GUC Trustee may retain any professional who
represented the Creditors’ Committee in the Chapter 11 Cases.

 

-81-



--------------------------------------------------------------------------------

16.13. Federal Income Tax Treatment of the Kodak GUC Trust

16.13.1 Kodak GUC Trust Assets Treated as Owned by Creditors. For all federal
income tax purposes, all parties (including the Reorganized Debtors, the Kodak
GUC Trustee and the beneficiaries of the Kodak GUC Trust) shall treat the
transfer of assets to the Kodak GUC Trust for the benefit of the beneficiaries
thereof, whether their Claims are Allowed on or after the Effective Date, as

 

  (a) a transfer to the Holders of Allowed Claims receiving Kodak GUC Trust
beneficial interests of their proportionate interests in the Kodak GUC Trust’s
assets (other than to the extent allocable to Disputed Claims), it being
understood that the Backstop Party’s interests in the Kodak GUC Trust’s assets
shall be reduced to take into account the Backstop Trust Waiver, followed by

 

  (b) the transfer by such Holders to the Kodak GUC Trust of the Kodak GUC
Trust’s assets in exchange for their beneficial interests in the Kodak GUC Trust
(and in respect all remaining assets, as a transfer to the Kodak GUC Trust to
hold in reserve pending the resolution of Disputed Claims).

Accordingly, the Holders of Allowed Claims receiving Kodak GUC Trust beneficial
interests shall be treated for federal income tax purposes as the grantors and
owners of their respective shares of the assets of the Kodak GUC Trust. The
foregoing treatment shall also apply, to the extent permitted by applicable law,
for state and local income tax purposes.

16.13.2 Tax Reporting

 

  (a) The Kodak GUC Trustee shall file returns for the Kodak GUC Trust as a
grantor trust pursuant to Treasury Regulation section 1.671-4(a) and in
accordance with this Article 16.13.2. The Kodak GUC Trustee shall also annually
send to each Holder of a beneficial interest a separate statement setting forth
the Holder’s share of items of income, gain, loss, deduction or credit and will
instruct all such Holders to report such items on their federal income tax
returns or to forward the appropriate information to the beneficial holders with
instructions to report such items on their federal income tax returns. The Kodak
GUC Trustee shall also file (or cause to be filed) any other statements, returns
or disclosures relating to the Kodak GUC Trust that are required by any
governmental unit.

 

  (b) As soon as possible after the Effective Date, the Kodak GUC Trustee shall
make a good-faith valuation of the Kodak GUC Trust’s assets, and such valuation
shall be made available from time to time, to the extent relevant, and shall be
used consistently by all parties (including the Reorganized Debtors, the Kodak
GUC Trustee and the beneficiaries of the Kodak GUC Trust), for all federal
income tax purposes.

 

-82-



--------------------------------------------------------------------------------

  (c) Allocations of Kodak GUC Trust taxable income among the Kodak GUC Trust
beneficiaries shall be determined by reference to the manner in which an amount
of Cash equal to such taxable income would be distributed (without regard to any
restrictions on distributions described herein) if, immediately prior to such
deemed distribution, the Kodak GUC Trust had distributed all its other assets
(valued at their tax book value) to the Holders of the Kodak GUC Trust interests
(treating all Disputed Claims as if they were Allowed Claims, in each case up to
the tax book value of the assets treated as contributed by such Holders,
adjusted for prior taxable income and loss and taking into account all prior and
concurrent distributions from the Kodak GUC Trust. Similarly, taxable loss of
the Kodak GUC Trust shall be allocated by reference to the manner in which an
economic loss would be borne immediately after a liquidating distribution of the
remaining Kodak GUC Trust’s assets. The tax book value of the Kodak GUC Trust’s
assets for this purpose shall equal their fair market value on the Effective
Date, adjusted in accordance with tax accounting principles prescribed by the
Internal Revenue Code, the applicable tax regulations, and other applicable
administrative and judicial authorities and pronouncements.

 

  (d) Subject to definitive guidance from the Internal Revenue Service, or a
court of competent jurisdiction to the contrary (including the receipt by the
Kodak GUC Trustee of a private letter ruling if the Kodak GUC Trustee requests
one, or the receipt of an adverse determination by the Internal Revenue Service
upon audit if not contested by the Kodak GUC Trustee), the Kodak GUC Trustee
shall (A) timely elect to treat the Kodak GUC Trust Claims Reserve as a
“disputed ownership fund” governed by Treasury Regulation section 1.468B-9, and
(B) to the extent permitted by applicable law, report consistent with the
foregoing for state and local income tax purposes. All parties (including the
Reorganized Debtors, the Kodak GUC Trustee, and the Kodak GUC Trust
beneficiaries) shall report for tax purposes consistent with the foregoing.

 

  (e) The Kodak GUC Trustee shall be responsible for payments, out of the assets
of the Kodak GUC Trust, of any taxes imposed on the trust or its assets
including the Kodak GUC Trust Disputed Claims Reserve. In the event, and to the
extent, any Cash retained on account of Disputed Claims in the Kodak GUC Trust
Disputed Claims Reserve is insufficient to pay the portion of any such taxes
attributable to the taxable income arising from the assets allocable to, or
retained on account of, Disputed Claims, such taxes shall be (i) reimbursed from
any subsequent Cash amounts retained on account of Disputed Claims, or (ii) to
the extent such Disputed Claims have subsequently been resolved, deducted from
any amounts distributable by the Kodak GUC Trustee as a result of the
resolutions of such Disputed Claims.

 

-83-



--------------------------------------------------------------------------------

  (f) The Kodak GUC Trustee may request an expedited determination of taxes of
the Kodak GUC Trust, including the Kodak GUC Trust Disputed Claims Reserve,
under section 505(b) of the Bankruptcy Code for all returns filed for, or on
behalf of, the Kodak GUC Trust for all taxable periods through the dissolution
of the Kodak GUC Trust.

16.14. Dissolution

The Kodak GUC Trustee and the Kodak GUC Trust shall be discharged or dissolved,
as the case may be, at such time as (a) the Kodak GUC Trustee and the Trust
Advisory Board determine that the administration of the Kodak GUC Trust is not
likely to yield sufficient additional proceeds to justify further pursuit of the
Kodak GUC Trust Avoidance Actions or the Creditors’ Committee’s Causes of Action
and (b) all Distributions required to be made by the Kodak GUC Trustee under the
Plan and the Kodak GUC Trust Agreement have been made; provided that in no event
shall the Kodak GUC Trust be dissolved later than three years after the
Effective Date unless the Bankruptcy Court, upon motion within the six-month
period prior to the third anniversary (or at least six months prior to the end
of any extension period), determines that a fixed period extension (not to
exceed three years, together with any prior extensions, without a favorable
letter ruling from the Internal Revenue Service that such further extension
would not adversely affect the status of the trust as a liquidating trust for
federal income tax purposes) is necessary to facilitate or complete the recovery
and liquidation of the Kodak GUC Trust’s assets.

16.15. Indemnification and Exculpation

The Kodak GUC Trustee or the individuals comprising the Kodak GUC Trustee, as
the case may be, and the Kodak GUC Trustee’s agents and professionals, shall not
be liable for actions taken or omitted in its capacity as, or on behalf of, the
Kodak GUC Trustee, except those acts arising out of its or their own willful
misconduct or gross negligence, and each shall be entitled to indemnification
and reimbursement for fees and expenses in defending any and all of its actions
or inactions in its capacity as, or on behalf of, the Kodak GUC Trustee, except
for any actions or inactions involving willful misconduct or gross negligence.
Any indemnification claim of the Kodak GUC Trustee (and the other parties
entitled to indemnification under this subsection) shall be satisfied solely
from the assets of the Kodak GUC Trust. The Kodak GUC Trustee shall be entitled
to rely, in good faith, on the advice of its retained professionals.

The members of the Trust Advisory Board shall be exculpated by the beneficiaries
of the Kodak GUC Trust and any other Holders of General Unsecured Claims or the
Retiree Settlement Unsecured Claim from any and all claims or causes of action
and assertions of liability arising out of their performance of the duties
conferred upon them by the Kodak GUC Trust Agreement, or any orders of the
Bankruptcy Court, except to the extent an act constitutes bad faith, gross
negligence, willful misconduct, or actual fraud. No Holder of a General
Unsecured Claim or the Retiree Settlement Unsecured Claim or representative
thereof shall have or pursue any claim or cause of action against any

 

-84-



--------------------------------------------------------------------------------

member of the Trust Advisory Board for taking any action in accordance with the
Kodak GUC Trust Agreement, or to implement the provisions of an order of the
Bankruptcy Court. Nothing in this provision shall be deemed to alter or limit
the provisions of the Kodak GUC Trust Agreement.

16.16. Authority to Prosecute and Settle Actions

Subject to the terms of the Kodak GUC Trust Agreement, after the Effective Date,
only the Kodak GUC Trustee shall have the authority to maintain, prosecute,
settle, dismiss, abandon or otherwise dispose of the Kodak GUC Trust Avoidance
Actions. Subject to the terms of the Kodak GUC Trust Agreement, the Kodak GUC
Trustee may enter into and consummate settlements and compromises of the Kodak
GUC Trust Avoidance Actions without notice to or approval by the Bankruptcy
Court.

16.17. Reorganized Debtors’ Cooperation and Supply of Information and
Documentation

Upon written request from the Kodak GUC Trustee, the Reorganized Debtors shall
provide commercially reasonable cooperation, and shall supply, at the Kodak GUC
Trust’s sole expense and subject to confidentiality protections reasonably
acceptable to the Reorganized Debtors, all reasonable information, records and
documentation, to the Kodak GUC Trustee that is required to promptly, diligently
and effectively evaluate, file, prosecute and settle the Kodak GUC Trust
Avoidance Actions. Additionally, upon request by the Kodak GUC Trustee, the
Reorganized Debtors shall use commercially reasonable efforts to make available
personnel with information relevant to the Kodak GUC Trust Avoidance Actions.

16.18. Preservation of Privilege and Defenses

In connection with the Kodak GUC Trust Avoidance Actions, any applicable
privilege or immunity of the Debtors (or Reorganized Debtors), including but not
limited to any attorney-client privilege or work-product privilege attaching to
any documents or communications (whether written or oral), and all defenses,
claims, counterclaims and rights of setoff or recoupment shall vest in the Kodak
GUC Trust and may be asserted by the Kodak GUC Trustee. Nothing in this Article
16.18 nor any action taken by the Debtors or Reorganized Debtors in connection
with this Plan, including any action taken pursuant to the Reorganized Debtors’
obligations under Article 16.17, shall be (or be deemed to be) a waiver of any
privilege or immunity of the Debtors or Reorganized Debtors, as applicable,
including any attorney-client privilege or work-product privilege attaching to
any documents or communications (whether written or oral). Notwithstanding the
Reorganized Debtors’ providing any privileged information to the Kodak GUC
Trustee, the Kodak GUC Trust, or any party or person associated with the Kodak
GUC Trust, such privileged information shall remain privileged. The GUC Trust
shall have no right to waive the attorney-client privilege, work product or
other protection or immunity of any information received from the Reorganized
Debtors. The Debtors (or the Reorganized Debtors) retain the right to waive
their own privileges or immunities.

 

-85-



--------------------------------------------------------------------------------

Rochester, New York

Dated: June 18, 2013

 

EASTMAN KODAK COMPANY,

on behalf of itself and all other Debtors

By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit D

Form of Joinder Agreement



--------------------------------------------------------------------------------

JOINDER AGREEMENT

Reference is made to the Backstop Commitment Agreement, dated as of June [    ],
2013 (as amended from time to time, the “Agreement”) among Eastman Kodak Company
and the Backstop Parties party thereto. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Agreement.

The undersigned hereby agrees to be bound by all of the obligations of the
Backstop Parties set forth in Section 6.9 of the Agreement as if it were an
original party thereto solely with respect to Section 6.9 of the Agreement.

Sections 10.4 and 10.5 of the Agreement are hereby incorporated herein as if set
forth herein in their entirety.

IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of [DATE].

 

[                     ] By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit E

Terms of Warrants



--------------------------------------------------------------------------------

This Term Sheet provides a summary of the principal terms of warrants to be
issued to Holders of Class 4 General Unsecured Claims and the Class 6 Retiree
Settlement Unsecured Claim (together, the “Initial Warrantholders”) pursuant to
the First Amended Joint Plan of Reorganization (the “Plan”) of Eastman Kodak
Company (“Kodak”) and certain of its subsidiaries. Terms not otherwise defined
herein shall have the meanings ascribed to them in the Plan.

 

Issuer:    Reorganized Kodak Definition:    Reorganized Kodak shall issue the
“125% Warrants” and the “135% Warrants” (collectively, the “Warrants”) to the
Initial Warrantholders. Each of the 125% Warrants and the 135% Warrants shall
entitle the holders thereof to purchase up to 5% of the Effective Date Share
Issuance. Exercise Price:   

The exercise price per share of the 125% Warrants will be 25% above the Per
Share Price (the “125% Warrants Exercise Price”).

 

The exercise price per share of the 135% Warrants will be 35% above the Per
Share Price (the “135% Warrants Exercise Price” and each of the 125% Warrants
Exercise Price and the 135% Warrants Exercise Price, the “Exercise Price”).

Exercise Period:    The Warrants will be exercisable in whole or in part at any
time, and from time to time, during the five years from the date of issuance.
Transferability:    The Warrants will not be subject to any contractual
restrictions on transfer. The Warrants are being issued to Initial
Warrantholders in an offering in reliance on the exemption from the registration
requirements of the Securities Act afforded by Section 1145 of the Bankruptcy
Code. Anti-Dilution Adjustments:    Customary anti-dilution adjustments.
Cashless Exercise/Net Share Settlement:    Upon exercise of Warrants, in lieu of
paying the applicable Exercise Price in cash, the holder shall surrender the
Warrants for that number of shares of New Common Stock determined by multiplying
the number of New Common Stock to which the Warrants would otherwise be entitled
by a fraction, the numerator of which shall be the difference between the then
current market price per share of the New Common Stock and the applicable
Exercise Price, and the denominator of which shall be the then current market
price per share of New Common Stock. Listing of Warrant Shares:    If at any
time the New Common Stock shall be listed on any national securities exchange or
automated quotation system, Kodak will use reasonable best efforts to list, and
keep listed, so long as the New Common Stock shall be so listed on such exchange
or automatic quotation system, any shares of New Common Stock issuable upon
exercise of the Warrants.

 

-2-



--------------------------------------------------------------------------------

Notice:            Kodak to provide customary notices to Warrant holders in
relation to certain material events (e.g., significant transactions and
anti-dilution events) which impact or affect decision to exercise or the
exercise price.

 

-3-



--------------------------------------------------------------------------------

Exhibit F

Terms of Registration Rights Agreement



--------------------------------------------------------------------------------

TERM SHEET FOR REGISTRATION RIGHTS AGREEMENT1

 

Parties:    Pursuant to the Plan, the Company and the Backstop Parties receiving
New Common Stock or Warrants of the Company shall enter into a Registration
Rights Agreement in form and substance consistent with the terms set forth in
this Term Sheet and otherwise on terms reasonably satisfactory to the Backstop
Parties. Registrable Securities:    “Registrable Securities” shall mean any
shares of New Common Stock held by the parties to the Registration Rights
Agreement (i) issued on the Effective Date, (ii) issued upon exercise of any
Warrants, (iii) which are contemplated by and to be distributed pursuant to the
Plan or are acquired by an affiliate of the Company within twelve months of the
Effective Date, and are not otherwise eligible for resale without an exemption
under Section 4(1) of the Securities Act, or (iv) any other securities issued or
issuable with respect to any of the shares described in clauses (i), (ii) and
(iii) above in connection with a stock dividend, stock split or distribution,
combination of shares, or in connection with a merger, consolidation,
reclassification, recapitalization, reorganization or other similar transaction;
provided, that any such securities shall cease to constitute “Registrable
Securities” upon the earliest to occur of: (A) the date on which such securities
are disposed of pursuant to an effective registration statement under the
Securities Act; (B) the date on which such securities become eligible for sale
under Rule 144 (or any successor rule then in effect) promulgated under the
Securities Act, without restriction thereunder and the restrictive legend has
been removed from the applicable share certificates; and (C) the date on which
such securities cease to be outstanding. Immediately following the Effective
Date, the New Common Stock will be registered under Section 12(g) of the
Securities and Exchange Act. Initial Registration:    At any time after the
earlier of (i) the filing of the Company’s first filing of a report on Form 10-K
following the Effective Date or (ii) June 30, 2014, holders of Registrable
Securities representing at least 25% of the outstanding shares of New Common
Stock as of the Effective Date may request that the Company effectuate a
registered public offering of such shares as may be specified in the request
(having an aggregate market value of at least $75 million) (the “Initial
Registration”). If by the second anniversary of the Effective Date the Company
has not yet consummated the Initial Registration, such request may be made by
the holders of Registrable Securities representing at least 10% of the
outstanding shares of New Common Stock as of the Effective Date. The Company
will use commercially reasonable efforts to effectuate any such requested
Initial Registration in accordance with customary terms to be reflected in the
definitive registration rights agreement (subject to the blackouts described
below).

 

1 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Plan of Reorganization (the
“Plan”) of Eastman Kodak Company (the “Company”).



--------------------------------------------------------------------------------

Other Demands Registrations:   

Subject to the breathing period and blackouts referred to below and the
termination of registration rights described below, following the Initial
Registration, at any time after the expiration of any applicable lock up period,
any holder or group of holders collectively holding 10% or more of the then
outstanding Registrable Securities shall be entitled to demand that the Company
put up a shelf (if then available) and thereafter effectuate one or more
takedowns off of such shelf, or, if a shelf is not available, effectuate one or
more stand-alone registered offerings provided, that such stand-alone non-shelf
registrations or shelf take-downs may not be requested more than four times in
the aggregate and, in each case, shall include shares having an aggregate market
value of at least $75 million; provided, further, that such minimum dollar limit
shall not apply to open market sales to brokers or similar transactions under an
existing shelf as to which the Company has no obligations of the kind that may
be mutually agreed by the parties with regard to underwritten offerings. The
plan of distribution under any such shelf shall provide such flexibility as may
reasonably be requested by the holders of Registrable Securities, with the
consent of the Company, not to be unreasonably withheld.

 

Subject to customary blackouts referred to below, the Company shall use its
reasonable best efforts to maintain the effectiveness of any shelf registration
statement continuously until the earliest of (i) three years, (ii) the day after
the date on which all of the Registrable Securities covered by such shelf
registration statement have been sold pursuant thereto and (iii) the first date
on which there shall cease to be any Registrable Securities covered by such
shelf registration statement outstanding.

 

Regarding cutbacks, all holders of Registrable Securities shall be entitled to
participate in any such demand registration/takedown on a pro rata basis and
shall have priority over any shares sought to be sold by the Company or any
other person in any such demand registration/takedown.

 

There shall be at least a 60-day “breathing period” between the completion of
any of the shelf and/or other demand registrations/takedowns referred to above
and any request for any such subsequent registration/takedown hereunder.

Piggyback Rights:    Holders of Registrable Securities shall be entitled to
piggyback onto any registration/shelf takedown by the Company of the New Common
Stock for its own account or for the account of any other holders. The Company
shall have priority in any registration it has initiated for its own account,
and the holders of Registrable Securities collectively shall have priority in
any registration initiated for the account of any holder. Any cutback required
with respect to the holders of Registrable Securities shall be done on a pro
rata basis based upon the number of Registrable Securities requested to be
included in such registration/takedown.



--------------------------------------------------------------------------------

Selection of
Underwriters:    In the event the offering is to be underwritten, (i) if a
majority of the securities sold in such offering is being sold by the Company
for its own account, the Company shall have the right to select the
underwriter(s) and (ii) otherwise, the holders of a majority of the Registrable
Securities requested to be included in such offering shall have the right to
select the underwriters with the consent of the Company, not to be unreasonably
withheld. Blackouts:   

The Company shall have a customary right (such right to be mutually agreed) to
suspend, at any time (but not more than once in any twelve-month period) the
registration process and/or suspend a holder’s ability to use a prospectus if
the Company believes, in the good faith judgment of its Board, that the
continuation of the registration process thereof at the time requested (i) would
adversely affect a pending or proposed significant corporate event, proposed
financing or negotiations, discussions or pending proposals with respect
thereto; or (ii) would require the disclosure of material non-public information
the disclosure of which at such time would, in the good faith judgment of the
Board, be materially adverse to the interests of the Company.

 

The filing of a registration statement (or amendment or supplement thereto) by
the Company cannot be deferred, and the holder’s rights to make sales cannot be
suspended, pursuant to the provisions of the immediately preceding paragraph (x)
in the case of clause (i) above, for more than ten days after the abandonment or
consummation of any of the proposals or transactions set forth in such clause
(i); (y) in the case of clause (ii), until the earlier to occur of the filing by
the Company of its next succeeding Form 10-K or Form 10-Q or the date upon which
such information otherwise has been publicly disclosed by the Company; or (z) in
any event, in the case of either clause (i) or clause (ii) above, for more than
90 days after the date of the Board’s determination; provided, that the Company
may not suspend any holder’s ability to use a prospectus for more than an
aggregate of 90 days in any 365-day period. In addition, the Company shall have
the right to suspend the any holder’s ability to use a prospectus in connection
with non-underwritten sales off of the shelf during each of its regular
quarterly blackout periods applicable to directors and senior officers under the
Company’s policies in existence from time to time. The Company shall not be
required to effectuate an underwritten offering (during such a regular blackout
period or otherwise) to the extent the Company reasonably concludes, after
consultation in good faith with the relevant holders of Registrable Securities,
that the Company cannot provide adequate, timely disclosure or satisfy other
underwriting conditions in connection with such offering without undue burden.

Lock-Ups:    In connection with an underwritten offering, any holder of
Registrable Securities participating in such offering (or given an opportunity
to participate in such offering) shall be subject to a lock-up period agreed to
(i) by the Company, if a majority of the securities being sold in such offering
are being sold for its own account, or (ii) by the holders of Registrable
Securities holding a majority of the Registrable Securities being sold by such
holders, if a majority of the securities being sold in such offering are being
sold by holder of Registrable Securities.



--------------------------------------------------------------------------------

Expenses:    The Company shall pay all costs and expenses associated with each
registration incurred by the Company, including, for each registration statement
prepared, the reasonable fees and expenses of one firm of attorneys selected by
the holders of a majority of the Registrable Securities covered by such
registration with the consent of the Company, not to be unreasonably withheld.
Holders of Registrable Securities will pay underwriting discounts and
commissions (and any applicable taxes) on any Registrable Securities sold by
them pro rata based upon the number of Registrable Securities sold by them.
Termination of
Registration Rights:    The Company’s obligation to register Registrable
Securities for sale under the Securities Act shall terminate on the earlier of
(i) the first date on which Registrable Securities having an aggregate market
value of at least $25 million are no longer outstanding, (ii) the first date on
which all outstanding Registrable Securities are eligible for sale under Rule
144 and the restrictive legends have been removed and (iii) the fifth
anniversary of the Initial Registration. Indemnification:    The Registration
Rights Agreement shall include customary indemnification provisions to be
mutually agreed.